Exhibit 10.15

Execution Version

 

 

 

ABL REVOLVING CREDIT AGREEMENT

dated as of October 28, 2020

by and among

ADVANTAGE SALES & MARKETING INC.,

as the Borrower

KARMAN INTERMEDIATE CORP.,

as Holdings

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

and

THE LENDERS PARTY HERETO

 

 

BANK OF AMERICA, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

DEUTSCHE BANK SECURITIES INC.,

PNC BANK, NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

MUFG UNION BANK, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

MORGAN STANLEY SENIOR FUNDING, INC.,

and

DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents

PNC BANK, NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

MUFG UNION BANK, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01  

Defined Terms

     2   SECTION 1.02  

Other Interpretive Provisions

     71   SECTION 1.03  

Accounting and Finance Terms; Accounting Periods; Unrestricted Subsidiaries;
Determination of Fair Market Value

     73   SECTION 1.04  

Rounding

     73   SECTION 1.05  

References to Agreements, Laws, Etc.

     74   SECTION 1.06  

Times of Day

     74   SECTION 1.07  

[Reserved]

     74   SECTION 1.08  

Pro Forma Calculations; Limited Condition Transactions; Basket and Ratio
Compliance

     74   SECTION 1.09  

Currency Equivalents Generally

     77   SECTION 1.10  

Co-Borrowers

     78  

ARTICLE II

 

THE COMMITMENTS AND BORROWINGS

 

SECTION 2.01  

Revolving Loans

     79   SECTION 2.02  

Protective Advances

     81   SECTION 2.03  

Swing Line Loans

     82   SECTION 2.04  

Issuance of Letters of Credit and Purchase of Participations Therein

     85   SECTION 2.05  

Conversion/Continuation

     93   SECTION 2.06  

Availability

     94   SECTION 2.07  

Prepayments

     95   SECTION 2.08  

Termination or Reduction of Commitments

     98   SECTION 2.09  

Repayment of Loans

     98   SECTION 2.10  

Interest

     99   SECTION 2.11  

Fees

     100   SECTION 2.12  

Computation of Interest and Fees

     101   SECTION 2.13  

Evidence of Indebtedness

     101   SECTION 2.14  

Payments Generally

     102   SECTION 2.15  

Sharing of Payments, Etc.

     103   SECTION 2.16  

Incremental Borrowings

     104   SECTION 2.17  

[Reserved]

     106   SECTION 2.18  

Extensions of Loans

     106   SECTION 2.19  

Defaulting Lenders

     108   SECTION 2.20  

[Reserved]

     111   SECTION 2.21  

Judgment Currency

     111   SECTION 2.22  

Reserves; Changes to Eligibility Criteria

     112   SECTION 2.23  

Currency Equivalents

     113  

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 3.01  

Taxes

     113   SECTION 3.02  

Illegality

     117  



--------------------------------------------------------------------------------

SECTION 3.03  

Inability to Determine Rates

     118   SECTION 3.04  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     119   SECTION 3.05  

Funding Losses

     121   SECTION 3.06  

Matters Applicable to All Requests for Compensation

     121   SECTION 3.07  

Replacement of Lenders Under Certain Circumstances

     122   SECTION 3.08  

Survival

     123  

ARTICLE IV

 

CONDITIONS PRECEDENT TO BORROWINGS

 

SECTION 4.01  

Conditions to Initial Borrowing

     123   SECTION 4.02  

Conditions to All Borrowings After the Closing Date

     126  

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01  

Existence, Qualification and Power; Compliance with Laws

     127   SECTION 5.02  

Authorization; No Contravention

     128   SECTION 5.03  

Governmental Authorization

     128   SECTION 5.04  

Binding Effect

     129   SECTION 5.05  

Financial Statements; No Material Adverse Effect

     129   SECTION 5.06  

Litigation

     129   SECTION 5.07  

Labor Matters

     129   SECTION 5.08  

Ownership of Property; Liens

     129   SECTION 5.09  

Environmental Matters

     130   SECTION 5.10  

Taxes

     130   SECTION 5.11  

ERISA Compliance

     130   SECTION 5.12  

Subsidiaries

     131   SECTION 5.13  

Margin Regulations; Investment Company Act; EU Bail-In

     131   SECTION 5.14  

Disclosure

     131   SECTION 5.15  

Intellectual Property; Licenses, Etc.

     131   SECTION 5.16  

Solvency

     131   SECTION 5.17  

USA Patriot Act, FCPA and OFAC

     132   SECTION 5.18  

Collateral Documents

     132   SECTION 5.19  

Use of Proceeds

     132   SECTION 5.20  

Borrowing Base Certificate

     132  

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

SECTION 6.01  

Financial Statements

     133   SECTION 6.02  

Certificates; Other Information

     134   SECTION 6.03  

Notices

     136   SECTION 6.04  

Payment of Certain Taxes

     137   SECTION 6.05  

Preservation of Existence, Etc.

     137   SECTION 6.06  

Maintenance of Properties

     137   SECTION 6.07  

Maintenance of Insurance

     137   SECTION 6.08  

Compliance with Laws

     138   SECTION 6.09  

Books and Records

     138   SECTION 6.10  

Inspection Rights

     138  

 

-ii-



--------------------------------------------------------------------------------

SECTION 6.11  

Covenant to Guarantee Obligations and Give Security

     139   SECTION 6.12  

Further Assurances

     140   SECTION 6.13  

Designation of Subsidiaries

     142   SECTION 6.14  

[Reserved]

     142   SECTION 6.15  

Post-Closing Matters

     142   SECTION 6.16  

Use of Proceeds

     142   SECTION 6.17  

Change in Nature of Business

     143   SECTION 6.18  

Cash Receipts.

     143  

ARTICLE VII

 

NEGATIVE COVENANTS

 

SECTION 7.01  

Liens

     145   SECTION 7.02  

Investments

     150   SECTION 7.03  

Indebtedness

     154   SECTION 7.04  

Fundamental Changes

     158   SECTION 7.05  

Dispositions

     160   SECTION 7.06  

Restricted Payments

     163   SECTION 7.07  

Transactions with Affiliates

     167   SECTION 7.08  

Negative Pledge

     169   SECTION 7.09  

Junior Debt Prepayments; Amendments to Junior Financing Documents

     170   .SECTION 7.10  

Passive Holding Company

     172  

ARTICLE VIII

 

FINANCIAL COVENANT

 

SECTION 8.01  

Fixed Charge Coverage Ratio

     174   SECTION 8.02  

Borrower’s Right to Cure

     174  

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 9.01  

Events of Default

     175   SECTION 9.02  

Remedies upon Event of Default

     177   SECTION 9.03  

Application of Funds

     178  

ARTICLE X

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 10.01  

Appointment and Authority of the Administrative Agent

     179   SECTION 10.02  

Rights as a Lender

     181   SECTION 10.03  

Exculpatory Provisions

     181   SECTION 10.04  

Reliance by the Agents

     182   SECTION 10.05  

Delegation of Duties

     183   SECTION 10.06  

Non-Reliance on Agents and Other Lenders; Disclosure of Information by Agents

     183   SECTION 10.07  

Indemnification of Agents

     184   SECTION 10.08  

No Other Duties; Other Agents, Lead Arrangers, Managers, Etc.

     185   SECTION 10.09  

Resignation of Administrative Agent or Collateral Agent

     186   SECTION 10.10  

Administrative Agent May File Proofs of Claim; Credit Bidding

     186  

 

-iii-



--------------------------------------------------------------------------------

SECTION 10.11  

Collateral and Guaranty Matters

     188   SECTION 10.12  

Appointment of Supplemental Administrative Agents

     191   SECTION 10.13  

Intercreditor Agreements

     192   SECTION 10.14  

Secured Cash Management Agreements and Secured Hedge Agreements

     193   SECTION 10.15  

Withholding Taxes

     193   SECTION 10.16  

Certain ERISA Matters

     193  

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.01  

Amendments, Waivers, Etc.

     194   SECTION 11.02  

Notices and Other Communications; Facsimile Copies

     199   SECTION 11.03  

No Waiver; Cumulative Remedies

     201   SECTION 11.04  

Attorney Costs and Expenses

     202   SECTION 11.05  

Indemnification by the Borrower

     202   SECTION 11.06  

Marshaling; Payments Set Aside

     204   SECTION 11.07  

Successors and Assigns

     204   SECTION 11.08  

Confidentiality

     210   SECTION 11.09  

Set-off

     211   SECTION 11.10  

Interest Rate Limitation

     212   SECTION 11.11  

Counterparts; Integration; Effectiveness

     212   SECTION 11.12  

Electronic Execution of Assignments and Certain Other Documents

     212   SECTION 11.13  

Survival

     213   SECTION 11.14  

Severability

     213   SECTION 11.15  

GOVERNING LAW

     213   SECTION 11.16  

WAIVER OF RIGHT TO TRIAL BY JURY

     214   SECTION 11.17  

Limitation of Liability

     215   SECTION 11.18  

Use of Name, Logo, Etc.

     215   SECTION 11.19  

USA PATRIOT Act Notice

     215   SECTION 11.20  

Service of Process

     216   SECTION 11.21  

No Advisory or Fiduciary Responsibility

     216   SECTION 11.22  

Binding Effect

     216   SECTION 11.23  

Obligations Several; Independent Nature of Lender’s Rights

     217   SECTION 11.24  

Headings

     217   SECTION 11.25  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     217   SECTION 11.26  

Acknowledgement Regarding Any Supported QFCs.

     217   SECTION 11.27  

Disqualified Lenders.

     218  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

2.01   

Commitments

2.04   

Existing Letters of Credit

5.06   

Litigation

5.07   

Labor Matters

5.11(a)   

ERISA Compliance

5.11(b)   

ERISA Compliance

5.12   

Subsidiaries

6.15   

Post-Closing Matters

6.18   

Cash Receipts

11.02   

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A-1

  

Committed Loan Notice

A-2

  

Issuance Notice

A-3

  

Conversion/Continuation Notice

A-4

  

Swing Line Notice

B-1

  

Revolving Loan Note

B-2

  

Swing Line Note

C

  

Compliance Certificate

D

  

Assignment and Assumption

E

  

Guaranty

F

  

Security Agreement

G

  

Non-Bank Certificate

H

  

Global Intercompany Note

I

  

Solvency Certificate

J

  

Prepayment Notice

K

  

Borrowing Base Certificate

 

-v-



--------------------------------------------------------------------------------

ABL REVOLVING CREDIT AGREEMENT

This ABL REVOLVING CREDIT AGREEMENT is entered into as of October 28, 2020, by
and among ADVANTAGE SALES & MARKETING INC., a Delaware corporation (the
“Borrower”), KARMAN INTERMEDIATE CORP., a Delaware corporation (“Holdings”),
BANK OF AMERICA, N.A. (“BANA”), as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) and as collateral
agent (in such capacity, including any successor thereto, the “Collateral
Agent”) under the Loan Documents, each Issuing Bank from time to time party
hereto, each financial institution listed on the signature pages hereto as an
Agent, the financial institutions set forth on the cover of this Agreement as
joint lead arrangers and joint bookrunners (collectively, the “Lead Arrangers”),
and each lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”). Capitalized terms used herein are defined as set
forth in Section 1.01.

PRELIMINARY STATEMENTS

Pursuant to the Acquisition Agreement (as this and other capitalized terms used
in these preliminary statements are defined in Section 1.01 below), the Buyer
will, directly or indirectly, acquire Advantage Solutions Inc., a Delaware
corporation, of which the Borrower (together with Advantage Solutions Inc. and
its subsidiaries, the “Acquired Business”) is an indirect wholly-owned
subsidiary (the “Acquisition”).

The Borrower has requested that from time to time (including on the Closing Date
substantially simultaneously with the consummation of the Acquisition and upon
satisfaction (or waiver) of the conditions precedent set forth in Article IV
below), the Revolving Lenders make Revolving Loans, the Swing Line Lender to
make Swing Line Loans and the Issuing Banks issue Letters of Credit, pursuant to
the terms of this Agreement.

On the Closing Date, the Borrower, as “issuer”, will enter into the Senior
Secured Notes Indenture pursuant to which the Borrower will issue the Senior
Secured Notes in an initial aggregate principal amount of $775,000,000.

On the Closing Date, the Borrower will enter into the Term Loan Credit Agreement
pursuant to which the Term Loan Lenders will extend credit to the Borrower in
the form of Initial Dollar Term Loans in an aggregate principal amount of
$1,325,000,000.

On or prior to the Closing Date, the SPAC, the Sponsors, Company Persons and
other co-investors will, directly or indirectly make the Equity Contribution.

On the Closing Date, the Borrower will repay (or cause to be repaid) all
outstanding Indebtedness (the “Existing Indebtedness”) under, terminate any
commitments under, and cause to be released any contractual Liens securing
obligations under the Existing Indebtedness Documents (such repayment,
termination and release, collectively, the “Closing Date Refinancing”).

The proceeds of the borrowings hereunder permitted on the Closing Date, together
with the proceeds of the Initial Term Loans, the Senior Secured Notes, the
Equity Contribution and cash on hand at the Borrower and its Subsidiaries will
be used to finance the Transactions, for working capital purposes and to finance
transactions not prohibited by this Agreement.

The applicable Lenders have indicated their willingness to lend, and each
Issuing Bank has indicated its willingness to issue Letters of Credit, in each
case on the terms and subject to the conditions set forth herein.



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings set forth below:

“ABL Priority Collateral” means the “ABL Collateral” as defined in the Closing
Date ABL Intercreditor Agreement.

“Account” has the meaning assigned to such term in the Security Agreement or the
Canadian Security Agreement, as applicable.

“Account Debtor” means any Person obligated on an Account.

“Accounts Receivable Component” means (i) the face amount of Eligible Accounts
Receivable (other than Eligible Unbilled Accounts Receivable) the Account
Debtors for which have an Investment Grade Rating multiplied by 90.0%; (ii) the
face amount of Eligible Accounts Receivable (other than Eligible Unbilled
Accounts Receivable) the Account Debtors for which do not have an Investment
Grade Rating multiplied by 85.0%; and (iii) the face amount of Eligible Unbilled
Accounts Receivable multiplied by 75.0%; provided, that, the face amount of
Eligible Accounts Unbilled Receivable calculated pursuant to this clause
(iii) and included in the Borrowing Base shall not exceed 30% of the Borrowing
Base at any time.

“Acquired Borrowing Base” has the meaning specified in the definition of
“Eligible Accounts Receivable”.

“Acquired Business” has the meaning specified in the preliminary statements to
this Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
September 14, 2020, among CP II Merger Sub Inc., a Delaware corporation, Conyers
Park II Acquisition Corp., a Delaware corporation, Advantage Solutions Inc., a
Delaware corporation and Karman Topco, L.P., a Delaware limited partnership, as
amended, restated, modified or supplemented from time to time in accordance with
the terms of the Commitment Letter.

“Acquisition Agreement Representations” means such of the representations and
warranties made by the Acquired Business with respect to the Acquired Business
in the Acquisition Agreement to the extent a breach of such representations and
warranties is material to the interests of the Lenders (in their capacities as
such).

“Acquisition Transaction” means the purchase or other acquisition (in one
transaction or a series of transactions, including by merger, amalgamation or
otherwise) by the Borrower or any Restricted Subsidiary of all or substantially
all the property, assets or business of another Person, or assets constituting a
business unit, line of business or division of, any Person, or of a majority of
the outstanding Equity Interests of any Person (including any Investment which
serves to increase the Borrower’s or any Restricted Subsidiary’s respective
equity ownership in any Joint Venture or other Person to an amount in excess (or
further in excess) of the majority of the outstanding Equity Interests of such
Joint Venture or other Person).

 

-2-



--------------------------------------------------------------------------------

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any Incremental Loan in accordance with
Section 2.16; provided that each Additional Lender (other than any Person that
is a Lender, an Affiliate of a Lender or an Approved Fund of a Lender at such
time) shall be subject to the approval of the Administrative Agent, the Swing
Line Lender and/or the Issuing Banks (such approval not to be unreasonably
withheld, conditioned or delayed), in each case to the extent any such consent
would be required from the Administrative Agent, the Swing Line Lender and/or
the Issuing Banks under Section 11.07(b)(iii)(B), (C), and/or (D), respectively,
for an assignment of Loans to such Additional Lender.

“Adjusted Eurocurrency Rate” means, with respect to any Borrowing of
Eurocurrency Rate Loans based on clause (a) of the definition of “Eurocurrency
Rate” for any Interest Period, an interest rate per annum equal to the
Eurocurrency Rate based on clause (a) of the definition of “Eurocurrency Rate”
for such Interest Period multiplied by the Statutory Reserve Rate; provided
that, notwithstanding the foregoing, the “Adjusted Eurocurrency Rate” shall in
no event be less than 0.50% per annum. The Adjusted Eurocurrency Rate will be
adjusted automatically as to all Borrowings of Eurocurrency Rate Loans based on
clause (a) of the definition of “Eurocurrency Rate” then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each January, April, July and October,
as applicable.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent Account” has the meaning specified in Section 6.18(c).

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution, or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlled” has the meaning
correlative thereto. For the avoidance of doubt, none of the Lead Arrangers, the
Agents or their respective lending affiliates shall be deemed to be an Affiliate
of the Loan Parties or any of the Restricted Subsidiaries.

“Agent Parties” has the meaning specified in Section 11.02(e).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates and branches, and the officers, directors, shareholders, employees,
agents, attorney-in-fact, partners, trustees, advisors and other representatives
of such Persons and of such Persons’ Affiliates and branches.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Joint Bookrunners, the Supplemental Administrative Agents (if any) and the
Lead Arrangers.

 

-3-



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“Agreement Currency” has the meaning specified in Section 2.21(b).

“AHYDO Catch Up Payment” has the meaning specified in Section 7.09(a)(viii).

“Alternative Currencies” means, in the case of Revolving Loans, Incremental
Revolving Facilities, Extended Revolving Loans and Letters of Credit,
(a) Canadian Dollars and (b) any other currency agreed to by the Administrative
Agent, the Borrower and each Revolving Lender providing such Revolving Loans,
Incremental Revolving Facilities or Extended Revolving Loans provided that, in
the case of clause (b) of this definition, each such other currency is a lawful
currency that is readily available, freely transferable and not restricted, able
to be converted into Dollars and available in the London interbank deposit
market or other applicable offshore interbank market.

“Annual Financial Statements” means the audited consolidated balance sheets of
Advantage Solutions Inc. as of December 31, 2019, and the related consolidated
statements of operations, changes in stockholders’ equity and cash flows for the
Borrower for the fiscal year then ended.

“Applicable Creditor” has the meaning specified in Section 2.21(b).

“Applicable Decimal Place” has the meaning specified in Section 1.04.

“Applicable Commitment Fee” means a percentage per annum that shall be equal to,

(a) for each day from the Closing Date until the last day of the first full
fiscal quarter completed after the Closing Date, 0.375% per annum, and

(b) thereafter, for each Fiscal Quarter or portion thereof, the applicable rate
per annum set forth below under the caption “Applicable Commitment Fee” based
upon the Average Usage for the preceding Fiscal Quarter then-ended:

 

Category

  

Average Usage

  

Applicable
Commitment Fee

Category 1    Less than 50%    0.375% Category 2    Greater than or equal to 50%
   0.25%

provided that the Applicable Commitment Fee shall be adjusted quarterly on a
prospective basis on each Adjustment Date based upon the Average Usage in
accordance with the table above.

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity.”

 

-4-



--------------------------------------------------------------------------------

“Applicable Rate” means:

(a) for any day from the Closing Date until the last day of the first full
fiscal quarter completed after the Closing Date, a percentage per annum equal
to, (i) for Eurocurrency Rate Loans, 2.25% and (ii) for Base Rate Loans, 1.25%;

(b) thereafter, for any day, the applicable rate per annum set forth below under
the caption “Base Rate Spread” or “Adjusted Eurocurrency Rate Spread”,
respectively, based upon the Average Historical Excess Availability of the
Borrower as of the most recent Adjustment Date prior to such day, expressed as a
percentage of the Maximum Borrowing Amount:

 

Category

  

Average Historical Excess
Availability as a Percentage of the
Line Cap

  

Adjusted Eurocurrency

Rate Spread

  

Base
Rate Spread

Category 1    Above or equal to 66 2/3%    2.00%    1.00% Category 2    Less
than 66 2/3% and above or equal to 33 1/3%    2.25%    1.25% Category 3    Less
than 33 1/3%    2.50%    1.50%

The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Average Historical Excess Availability in
accordance with the table above; provided that if a Borrowing Base Certificate
is not delivered when required pursuant to Section 6.02(d), the “Applicable
Rate” shall be the applicable rate per annum set forth above in Category 3 until
a Borrowing Base Certificate is delivered in compliance with Section 6.02(f).

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate or branch
of such Lender or (c) an entity or an Affiliate of an entity that administers,
advises or manages such Lender.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form approved by the Administrative Agent.

“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses, charges and disbursements of any law firm or other external legal
counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).

 

-5-



--------------------------------------------------------------------------------

“Average Historical Excess Availability” means, at any Adjustment Date, the
quotient, expressed as a percentage obtained by dividing (a) the average daily
Specified Excess Availability for the Fiscal Quarter immediately preceding such
Adjustment Date (with the Borrowing Base at such time for any such day used to
determine “Specified Excess Availability”, calculated by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent on or
prior to such day pursuant to Section 6.02(f)) by (b) the average daily Line Cap
for such Fiscal Quarter.

“Average Usage” shall mean, at any Adjustment Date, the average utilization of
Revolving Commitments (expressed as a percentage) for the fiscal quarter
immediately preceding such Adjustment Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank Products Reserves” means all reserves established by the Administrative
Agent in its Permitted Discretion for Cash Management Obligations and Secured
Hedge Agreements then outstanding.

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C.
§ 101, et seq.), as amended from time to time.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the Prime Rate, and (c) the
Adjusted Eurocurrency Rate on such day for an Interest Period of one month plus
1.00% (or, if such day is not a Business Day, the immediately preceding Business
Day); provided that, notwithstanding the foregoing, the “Base Rate” shall in no
event be less than 1.50% per annum.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

-6-



--------------------------------------------------------------------------------

“Blocked Account Agreement” has the meaning specified in Section 6.18(b).

“Blocked Accounts” has the meaning specified in Section 6.18(b).

“Board of Directors” means, as to any Person, the board of directors, board of
managers or other governing body of such Person, or if such Person is owned or
managed by a single entity, the board of directors, board of managers or other
governing body of such entity, and the term “directors” means members of the
Board of Directors.

“Borrower” means Advantage Sales & Marketing Inc., a Delaware corporation.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurocurrency
Rate Loans, having the same Interest Period.

“Borrowing Base” means, at any time, an amount equal to (a) the Accounts
Receivable Component, plus (b) the Qualified Cash Component, minus (c) the
amount of all Reserves in effect as of such date of determination, as the same
may at any time and from time to time be established in accordance with
Section 2.22. The Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 6.02(d) and Reserves established pursuant to Section 2.22;
provided, further, that the inclusion in the Borrowing Base of any assets or
other property acquired in connection with a transaction described in
Section 6.11(a) shall be subject to the Borrower’s compliance with
Section 6.11(a) within the time periods set forth therein.

“Borrowing Base Certificate” means a certificate from the senior vice president
(finance), chief financial officer, treasurer, manager of treasury activities or
assistant treasurer or other officer with equivalent duties of the Borrower in
substantially the form of Exhibit K, as such form, subject to the terms hereof,
may from time to time be modified as agreed by the Borrower and the
Administrative Agent or such other form which is acceptable to the
Administrative Agent in its reasonable discretion, and with such changes therein
as may be required by the Administrative Agent in its Permitted Discretion to
reflect the components of and Reserves against the Borrowing Base as provided
for hereunder from time to time, together with appropriate exhibits, schedules,
supporting documentation and additional reports as reasonably requested by the
Administrative Agent.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
(which, as of the date of this Agreement, is New York, New York) and if such day
relates to any interest rate settings as to a Eurocurrency Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market, (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan or Letter of Credit denominated in an
Alternative Currency (other than Canadian Dollars), any fundings, settlements,
payments and disbursements in such Alternative Currency, or any other dealings
in such Alternative Currency to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan or Letter of Credit, means any such
day described in clause (a) above which is also a day on which dealings in
deposits in such Alternative Currency are conducted by and between banks in the
London interbank market and (other than any date that relates to any interest
rate setting in respect of such Alternative Currency) any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such Alternative Currency; and (c) if such date relates to any
interest rate

 

-7-



--------------------------------------------------------------------------------

settings as to a Loan denominated in Canadian Dollars, any day except Saturday,
Sunday and any day which shall be in Toronto, Ontario a statutory holiday or a
day in which banking institutions are authorized or required by law or other
government action to close in Toronto, Ontario.

“Buyer” means CP II Merger Sub Inc., a Delaware corporation.

“Canadian Dollars” and “C$” shall mean the lawful currency of Canada.

“Canadian Loan Party” means each Loan Party organized under the laws of Canada
or any province or territory thereof.

“Canadian Pension Plan” means a “registered pension plan”, as such term is
defined in subsection 248(1) of the Canadian Tax Act, which is or was sponsored,
administered or contributed to, or required to be contributed to, by Holdings or
any of its subsidiaries for its employees or former employees in Canada.

“Canadian Pension Plan Event” means (a) a contribution or premium required to be
paid to or in respect of any Canadian Pension Plan not having not been paid in a
timely fashion in accordance with the terms thereof and all applicable law, or
any taxes, penalties or fees owing or exigible under any Canadian Pension Plan
beyond the date permitted for payment of same; (b) the winding-up or termination
of a Canadian Pension Plan or the occurrence of an event respecting any Canadian
Pension Plan which would entitle or could reasonably be expected to entitle any
Person to wind-up or terminate any Canadian Pension Plan, or which could
reasonably be expected to adversely affect the tax status thereof; or (c) the
occurrence of an improper withdrawal or transfer of assets from any Canadian
Pension Plan.

“Canadian Priority Payables Reserve” shall mean, on any date of determination,
reserves established by the Administrative Agent in its Permitted Discretion
which reflect amounts secured by any Liens, choate or inchoate, which rank or
are capable of ranking in priority to or pari passu with the Collateral Agent’s
Liens, including amounts owing for wages, vacation pay, severance pay, employee
deductions, sales tax, excise tax, Tax payable pursuant to Part IX of the Excise
Tax Act (Canada) (net of GST input credits), income tax, workers compensation,
government royalties, pension fund obligations including employee and employer
pension plan contributions (including “normal cost”, “special payments” and any
other payments in respect of any funding deficiencies or shortfalls), overdue
rents or Taxes, and other statutory or other claims that have or may have
priority over, or rank pari passu with, with the Collateral Agent’s Liens.

“Canadian Security Agreement” means, collectively, the ABL Canadian Security
Agreement and each deed of hypothec executed by the applicable Loan Parties,
together with each Canadian Security Agreement Supplement executed and delivered
pursuant to Section 6.11.

“Canadian Security Agreement Supplement” has the meaning specified in the
Canadian Security Agreement.

“Canadian Subsidiary” means any Subsidiary that is organized under the Laws of
Canada or any province or territory thereof.

“Canadian Tax Act” means the Income Tax Act (Canada), and the regulations
promulgated thereunder.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized

 

-8-



--------------------------------------------------------------------------------

and reflected as a liability on a balance sheet (excluding the footnotes
thereto) prepared in accordance with GAAP.

“Capitalized Leases” means all financing leases that have been or are required
to be, in accordance with GAAP as in effect on the Closing Date (including the
Borrower’s adoption of Accounting Standards Update (ASU) No. 2016-02, Leases
(Topic 842)), recorded as financing leases; provided that (i) for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP as in effect
on the Closing Date (including the Borrower’s adoption of Accounting Standards
Update (ASU) No. 2016-02, Leases (Topic 842)) and (ii) in no event shall an
operating lease or a lease that would have been an operating lease prior to the
adoption of Accounting Standards Update (ASU) No. 2016-02, Leases (Topic 842) be
considered a Capitalized Lease.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Administrative Agent, the Swing Line Lender or an Issuing Bank, as
applicable (and “Cash Collateralization” has a corresponding meaning). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Dominion Period” means (a) each period beginning on the occurrence of a
Specified ABL Event of Default until such Specified ABL Event of Default has
been cured or waived and (b) each period beginning on the date that Specified
Excess Availability shall have been less than the greater of (x) 10.0% of the
Line Cap and (y) $25,000,000 for five consecutive Business Days and ending on
the date that Specified Excess Availability shall have been at least the greater
of (x) 10.0% of the Line Cap and (y) $25,000,000 for 20 consecutive calendar
days (this clause (b), a “Liquidity Condition”). Notwithstanding anything to the
contrary herein or in any other Loan Document, the Credit Extensions made on the
Closing Date shall not be deemed to give rise to a Liquidity Condition unless
and until a Credit Extension is made after the Closing Date and a Liquidity
Condition subsequently occurs.

“Cash Equivalents” means any of the following types of Investments (including
for the avoidance of doubt, cash), to the extent owned by the Borrower or any
Restricted Subsidiary:

(a) Dollars, Canadian Dollars, Euros and each Alternative Currency;

(b) local currencies held by the Borrower or any Restricted Subsidiary from time
to time in the ordinary course of business and not for speculation;

(c) readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed or insured by the United States government, the
Government of Canada or of any Canadian province, or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of
12 months or less from the date of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with

 

-9-



--------------------------------------------------------------------------------

maturities not exceeding one year and overnight bank deposits, in each case with
any domestic or foreign commercial bank having capital and surplus of not less
than $500,000,000 (or the foreign currency equivalent thereof as of the date of
such investment);

(e)    repurchase obligations for underlying securities of the types described
in clauses (c) and (d) above or clause (h) below entered into with any financial
institution meeting the qualifications specified in clause (d) above;

(f)    commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
and in each case maturing within 12 months after the date of creation thereof;

(g)    marketable short-term money market and similar highly liquid funds having
a rating of at least P-2 or A-2 from Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency);

(h)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States, any Canadian province or the Government of
Canada, or any political subdivision or taxing authority thereof, in each case
having an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
12 months or less from the date of acquisition;

(i)    Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(j)    investment funds investing substantially all of their assets in
securities of the types described in clauses (a) through (i) above; and

(k)    solely with respect to any Captive Insurance Subsidiary, any investment
that a Captive Insurance Subsidiary is not prohibited to make in accordance with
applicable Law.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a jurisdiction outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (k) above in foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments in accordance with normal investment
practices for cash management in investments analogous to the foregoing
investments in clauses (a) through (k) above and in this paragraph.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (a) or (b) above;
provided that such amounts, except amounts used to pay obligations of the
Borrower or any Restricted Subsidiary denominated in any currency other than
Dollars or an Alternative Currency in the ordinary course of business, are
converted into Dollars or an Alternative Currency as promptly as practicable and
in any event within ten Business Days following the receipt of such amounts.

 

-10-



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that is a Lender or Agent or an
Affiliate or branch of a Lender or Agent (a) on the Closing Date (with respect
to any Cash Management Services entered into prior to the Closing Date), (b) at
the time it initially provides any Cash Management Services to the Borrower or
any Restricted Subsidiary, or (c) at the time that the Person to whom the Cash
Management Services are provided is merged or amalgamated with the Borrower or
becomes or is merged or amalgamated with a Restricted Subsidiary (with respect
to any Cash Management Services entered into prior to the date of such merger or
amalgamation or such Person becoming a Restricted Subsidiary), in each case
whether or not such Person subsequently ceases to be a Lender or Agent or an
Affiliate or branch of a Lender or Agent.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations” (but only if such Cash Management Services have not been designated
as “Cash Management Obligations” under the Term Loan Credit Agreement).

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

“Casualty Event” means any event that gives rise to the receipt by a Loan Party
of any property or casualty insurance proceeds or any condemnation or
expropriation awards, in each case, in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.

“CDOR Rate” shall mean, for the relevant Interest Period, the rate of interest
per annum equal to the Canadian Dollar bankers’ acceptance rate, or comparable
or successor rate approved by the Administrative Agent, determined by it at or
about 10:00 a.m. (Toronto time) on the applicable day (or the preceding Business
Day, if the applicable day is not a Business Day) for a term comparable to the
Eurocurrency Loan, as published on the CDOR or other applicable Reuters screen
page (or other commercially available source designated by the Administrative
Agent from time to time); provided, (i) if such rate does not appear on the
Reuters screen page on such day as contemplated, then the CDOR Rate on such day
shall be calculated as the rate for such period applicable to Canadian Dollar
bankers’ acceptances quoted by the Administrative Agent as of 10:00 a.m., on
such day or, if such day is not a Business Day, then on the immediately
preceding Business Day, and (ii) that, notwithstanding the foregoing, the “CDOR
Rate” shall in in no event be less than 0.50% per annum.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:

(a) the adoption or taking effect of any law, rule, regulation or treaty
(excluding the taking effect after the date of this Agreement of a law, rule,
regulation or treaty adopted prior to the date of this Agreement),

(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or

(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Governmental Authority.

 

-11-



--------------------------------------------------------------------------------

It is understood and agreed that (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub. L. 111-203, H.R. 4173), all Laws relating thereto,
all interpretations and applications thereof and any compliance by a Lender with
any and all requests, rules, guidelines, requirements and directives thereunder
or issued in connection therewith or in implementation thereof or relating
thereto and (ii) all requests, rules, guidelines, requirements or directives
issued by any United States or foreign regulatory authority in connection with
the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) in each case pursuant to Basel
III, shall, for the purposes of this Agreement, be deemed to be adopted
subsequent to the date hereof and a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented.

“Change of Control” means the earliest to occur of:

(a) any Person (other than a Permitted Holder) or Persons (other than one or
more Permitted Holders) constituting a “group” (as such term is used in
Section 13(d) and Section 14(d) of the Exchange Act, but excluding any employee
benefit plan of such Person and its Subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becoming the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of Equity Interests representing more
than forty percent (40%) of the aggregate ordinary voting power represented by
the then issued and outstanding Equity Interests of Holdings (or Successor
Holdings, if applicable) and the percentage of aggregate ordinary voting power
so held is greater than the percentage of the aggregate ordinary voting power
represented by the Equity Interests of Holdings (or Successor Holdings, if
applicable) beneficially owned (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, in the aggregate by the Permitted
Holders, unless the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election 50% or more of the Board of Directors of either (1) Holdings or
Successor Holdings, if applicable or (2) a Parent Entity;

(b) the Borrower ceasing to be a direct wholly owned Subsidiary of Holdings (or
Successor Holdings, if applicable); and

(c) a Change of Control or similar event occurring under the Senior Secured
Notes Indenture or the Term Loan Credit Agreement.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing
Line Loans, Protective Advances or Extended Revolving Loans, (b) any Commitment,
refers to whether such Commitment is a Commitment in respect of Revolving Loans,
Swing Line Loans or a Commitment in respect of a Class of Loans to be made
pursuant to an Extension Amendment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.

“Closing Date” means the first date on which all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01.

“Closing Date ABL Intercreditor Agreement” means the Intercreditor Agreement,
dated as of the Closing Date, by and among the Collateral Agent, each Debt
Representative under the Senior Secured Notes Indenture and the Term Loan Credit
Agreement, and each additional representative from time to time party thereto,
as acknowledged by the Loan Parties, as amended, restated, supplemented, or
otherwise modified from time to time in accordance with the terms thereof.

“Closing Date EBITDA” means $542,000,000.

 

-12-



--------------------------------------------------------------------------------

“Closing Date First Lien Net Leverage Ratio” means 4.00 to 1.00.

“Closing Date Refinancing” has the meaning specified in the preliminary
statements to this Agreement.

“Closing Date Secured Net Leverage Ratio” means 4.00 to 1.00.

“Closing Date Total Net Leverage Ratio” means 4.00 to 1.00.

“Co-Borrower” has the meaning specified in Section 1.10.

“Co-Borrower Effective Date” has the meaning specified in Section 1.10.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the “Collateral” (or equivalent term, including
“hypothecated property”) as defined in any Collateral Document and all other
property that is subject or purported to be subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any
Collateral Document, but in any event excluding all Excluded Assets.

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the Canadian
Security Agreement, the Intellectual Property Security Agreements, the Security
Agreement Supplements, the Canadian Security Agreement Supplements, security
agreements or other similar agreements delivered to the Agents and the Lenders
pursuant to Sections 4.01(a), 6.11, 6.12 or 6.15, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Commitments” means the Revolving Commitments.

“Committed Loan Notice” means a notice of a Borrowing pursuant to Article II,
which, if in writing, shall be substantially in the form of Exhibit A-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Person” means any future, current or former officer, director, manager,
member, member of management, employee, consultant or independent contractor of
the Borrower, any Subsidiary, Holdings or any Parent Entity.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Concentration Account” has the meaning specified in Section 6.18(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, with respect to any Person for any Test
Period, the Consolidated Net Income of such Person for such Test Period:

 

-13-



--------------------------------------------------------------------------------

(a) increased, without duplication, by the following items (solely to the extent
deducted (and not excluded) in calculating Consolidated Net Income, other than
in respect of the proviso in clause (i) below and clauses (ii)(B), (xi), (xix)
and (xx) below) of such Person and its Restricted Subsidiaries for such Test
Period determined on a consolidated basis in accordance with GAAP:

(i) interest expense, including (A) imputed interest on Capitalized Lease
Obligations and Attributable Indebtedness (which, in each case, will be deemed
to accrue at the interest rate reasonably determined by a Responsible Officer of
the Borrower to be the rate of interest implicit in such Capitalized Lease
Obligations or Attributable Indebtedness), (B) commissions, discounts and other
fees, charges and expenses owed with respect to letters of credit, bankers’
acceptance financing, surety and performance bonds and receivables financings,
(C) amortization and write-offs of deferred financing fees, debt issuance costs,
debt discounts, commissions, fees, premium and other expenses, as well as
expensing of bridge, commitment or financing fees, (D) payments made in respect
of hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk, (E) cash contributions to any employee
stock ownership plan or similar trust to the extent such contributions are used
by such plan or trust to pay interest or fees to any Person (other than such
Person or a wholly-owned Restricted Subsidiary) in connection with Indebtedness
incurred by such plan or trust, (F) all interest paid or payable with respect to
discontinued operations, (G) the interest portion of any deferred payment
obligations, and (H) all interest on any Indebtedness that is (x) Indebtedness
of others secured by any Lien on property owned or acquired by such Person or
its Restricted Subsidiaries, whether or not the obligations secured thereby have
been assumed, but limited to the fair market value of such property,
(y) contingent obligations in respect of Indebtedness; provided that such
interest expense shall be calculated after giving effect to Hedge Agreements
related to interest rates (including associated costs), but excluding unrealized
gains and losses with respect to such Hedge Agreements or (z) fee and expenses
paid to the Administrative Agent (in its capacity as such and for its own
account) pursuant to the Loan Documents and fees and expenses paid to the
administrative agent, the collateral agent, trustee or other similar Persons for
any other Indebtedness permitted by Section 7.03; provided further that, when
determining such interest expense in respect of any Test Period ending prior to
the first anniversary of the Closing Date, such interest expense will be
calculated by multiplying the aggregate amount of such interest expense accrued
since the Closing Date by 365 and then dividing such product by the number of
days from and including the Closing Date to and including the last day of such
Test Period; plus

(ii) taxes based on gross receipts, income, profits or revenue or capital,
franchise, excise, property, commercial activity, sales, use, unitary or similar
taxes, and foreign withholding taxes, including (A) penalties and interest and
(B) tax distributions made to any direct or indirect holders of Equity Interests
of such Person in respect of any such taxes attributable to such Person and/or
its Restricted Subsidiaries or pursuant to a tax sharing arrangement or as a
result of a tax distribution or repatriated fund; plus

(iii) depreciation expense and amortization expense (including amortization and
similar charges related to goodwill, customer relationships, trade names,
databases, technology, software, internal labor costs, deferred financing fees
or costs and other intangible assets); plus

 

-14-



--------------------------------------------------------------------------------

(iv) non-cash items (provided that if any such non-cash item represents an
accrual or reserve for potential cash items in any future period, (x) the
Borrower may determine not to add back such non-cash item in the current Test
Period ,(y) to the extent the Borrower decides to add back such non-cash expense
or charge, the cash payment in respect thereof in such future period will be
subtracted from Consolidated Adjusted EBITDA in such future period), including
the following: (A) non-cash expenses in connection with, or resulting from,
stock option plans, employee benefit plans or agreements or post-employment
benefit plans or agreements, or grants or sales of stock, stock appreciation or
similar rights, stock options, restricted stock, preferred stock or other
similar rights, (B) non-cash currency translation losses related to changes in
currency exchange rates (including re-measurements of Indebtedness (including
intercompany Indebtedness) and any net non-cash loss resulting from hedge
agreements for currency exchange risk), (C) non-cash losses, expenses, charges
or negative adjustments attributable to the movement in the mark-to-market
valuation of hedge agreements or other derivative instruments, including the
effect of FASB Accounting Standards Codification 815 and International
Accounting Standard No. 9 and their respective related pronouncements and
interpretations, (D) non-cash charges for deferred tax asset valuation
allowances, (E) any non-cash impairment charge or asset write-off or write-down
related to intangible assets (including goodwill), long-lived assets, and
Investments in debt and equity securities, (F) any non-cash charges or losses
resulting from any purchase accounting adjustment or any step-ups with respect
to re-valuing assets and liabilities in connection with the Transactions or any
Investments either existing or arising after the Closing Date, (G) all non-cash
losses from Investments either existing or arising after the Closing Date
recorded using the equity method and (H) the excess of GAAP rent expense over
actual cash rent paid during such period due to the use of straight line rent
for GAAP purposes and (z) any non-cash interest expense; plus

(v) unusual, extraordinary, infrequent, or non-recurring items, whether or not
classified as such under GAAP; plus

(vi) charges, costs, losses, expenses or reserves related to: (A) restructuring
(including restructuring charges or reserves, whether or not classified as such
under GAAP), severance, relocation, consolidation, integration or other similar
items, (B) strategic and/or business initiatives, business optimization
(including costs and expenses relating to business optimization programs, which,
for the avoidance of doubt, shall include, without limitation, implementation of
operational and reporting systems and technology initiatives; strategic
initiatives; retention; severance; systems establishment costs; systems
conversion and integration costs; contract termination costs; recruiting and
relocation costs and expenses; costs, expenses and charges incurred in
connection with curtailments or modifications to pension and post-retirement
employee benefits plans; costs to start-up, pre-opening, opening, closure,
transition and/or consolidation of distribution centers, operations, officers
and facilities) including in connection with the Transactions and any Permitted
Investment, any acquisition or other investment consummated prior to the Closing
Date and new systems design and implementation, as well as consulting fees and
any one-time expense relating to enhanced accounting function, (C) business or
facilities (including greenfield facilities) start-up, opening, transition,
consolidation, shut-down and closing, (D) signing, retention and completion
bonuses, (E) severance, relocation or recruiting, (F) public company
registration, listing, compliance, reporting and related expenses, (G) charges
and expenses incurred in connection with litigation (including threatened
litigation), any investigation or proceeding (or any threatened investigation or
proceeding) by a regulatory, governmental or law

 

-15-



--------------------------------------------------------------------------------

enforcement body (including any attorney general), and (H) expenses incurred in
connection with casualty events or asset sales outside the ordinary course of
business; plus

(vii) all (A) costs, fees and expenses relating to the Transactions, (B) costs,
fees and expenses (including diligence and integration costs) incurred in
connection with (x) investments in any Person, acquisitions of the Equity
Interests of any Person, acquisitions of all or a material portion of the assets
of any Person or constituting a line of business of any Person, and financings
related to any of the foregoing or to the capitalization of any Loan Party or
any Restricted Subsidiary or (y) other transactions that are out of the ordinary
course of business of such Person and its Restricted Subsidiaries (in each case
of clause (x) and (y), including transactions considered or proposed but not
consummated), including Permitted Equity Issuances, Investments, acquisitions,
dispositions, recapitalizations, mergers, amalgamations, option buyouts and the
incurrence, modification or repayment of Indebtedness (including all consent
fees, premium and other amounts payable in connection therewith) and
(C) non-operating professional fees, costs and expenses; plus

(viii) items reducing Consolidated Net Income to the extent (A) covered by a
binding indemnification or refunding obligation or insurance to the extent
actually paid or reasonably expected to be paid, (B) paid or payable (directly
or indirectly) by a third party that is not a Loan Party or a Restricted
Subsidiary (except to the extent such payment gives rise to reimbursement
obligations) or with the proceeds of a contribution to equity capital of such
Person by a third party that is not a Loan Party or a Restricted Subsidiary or
(C) such Person is, directly or indirectly, reimbursed for such item by a third
party; plus

(ix) the amount of management, monitoring, consulting, transaction and advisory
fees (including termination fees) and related indemnities and expenses paid,
payable or accrued in such Test Period (including any termination fees payable
in connection with the early termination of management and monitoring
agreements); plus

(x) the effects of purchase accounting, fair value accounting or
recapitalization accounting (including the effects of adjustments pushed down to
such Person and its Subsidiaries) and the amortization, write-down or write-off
of any such amount; plus

(xi) proceeds of business interruption insurance actually received (to the
extent not counted in any prior period in anticipation of such receipt) or, to
the extent not counted in any prior period, reasonably expected to be received;
plus

(xii) minority interest expense consisting of income attributable to Equity
Interests held by third parties in any non-wholly-owned Restricted Subsidiary;
plus

(xiii) all charges, costs, expenses, accruals or reserves in connection with the
rollover, acceleration or payout of Equity Interests held by officers or
employees and all losses, charges and expenses related to payments made to
holders of options or other derivative Equity Interests of such Person or any
direct or indirect parent thereof in connection with, or as a result of, any
distribution being made to equity holders of such Person or any direct or
indirect parent thereof, including (A) payments made to compensate such holders
as though they were equity holders at the time of, and entitled to share in,
such distribution, and (B) all dividend equivalent rights owed pursuant to any
compensation or equity arrangement; plus

 

-16-



--------------------------------------------------------------------------------

(xiv) expenses, charges and losses resulting from the payment or accrual of
indemnification or refunding provisions, earn-outs and contingent consideration
obligations; bonuses and other compensation paid to employees, directors or
consultants; and payments in respect of dissenting shares and purchase price
adjustments; in each case, made in connection with a Permitted Investment or
other transactions disclosed in the documents referred to in clause ((xix))
below; plus

(xv) any losses from abandoned, closed, disposed or discontinued operations or
operations that are anticipated to become abandoned, closed, disposed or
discontinued; plus

(xvi) (A) any costs or expenses (including any payroll taxes) incurred by the
Borrower or any Restricted Subsidiary in such Test Period as a result of, in
connection with or pursuant to any management equity plan, profits interest or
stock option plan or any other management or employee benefit plan or agreement,
any pension plan (including (1) any post-employment benefit scheme to which the
relevant pension trustee has agreed, (2) as a result of curtailments or
modifications to pension and post-retirement employee benefit plans and
(3) without limitation, compensation arrangements with holders of unvested
options entered into in connection with a permitted Restricted Payment), any
stock subscription, stockholders or partnership agreement, any payments in the
nature of compensation or expense reimbursement made to independent board
members, any employee benefit trust, any employee benefit scheme or any similar
equity plan or agreement (including any deferred compensation arrangement),
including any payment made to option holders in connection with, or as a result
of, any distribution being made to, or share repurchase from, a shareholder,
which payments are being made to compensate option holders as though they were
shareholders at the time of, and entitled to share in, such distribution or
share repurchase and (B) any costs or expenses incurred in connection with the
rollover, acceleration or payout of Equity Interests held by management of
Holdings (or any Parent Entity, the Borrower and/or any Restricted Subsidiary);
plus

(xvii) the amount of loss or discount on sale of receivables, Securitization
Assets and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus

(xviii) the cumulative effect of a change in accounting principles; plus

(xix) addbacks of the type reflected in (A) the Sponsor Model in connection with
the Transactions or the quality of earnings report delivered to the Lead
Arrangers in connection with the Transactions or (B) any quality of earnings
report prepared by a nationally recognized accounting firm and furnished to the
Administrative Agent, in connection with any Permitted Investment or other
Investment consummated after the Closing Date; plus

(xx) the amount of “run rate” cost savings, operating expense reductions and
other cost synergies that are projected by the Borrower in good faith to result
from actions taken, committed to be taken or expected to be taken no later than
24 months after the end of such Test Period (which amounts will be determined by
the Borrower in good faith and calculated on a pro forma basis as though such
amounts had been realized on the first day of the Test Period for which
Consolidated Adjusted EBITDA is being determined), net of the amount of actual
benefits realized during such Test Period from such actions; provided that, in
the good faith judgment of the Borrower such cost savings are reasonably

 

-17-



--------------------------------------------------------------------------------

identifiable, reasonably anticipated to be realized and factually supportable
(it being agreed such determinations need not be made in compliance with
Regulation S-X or other applicable securities law); provided that the aggregate
amount added back pursuant to this clause (xx) shall not exceed 25% of
Consolidated Adjusted EBITDA for such Test Period (calculated after giving
effect to the addition of all such amounts); plus

(xxi) to the extent not included in Consolidated Net Income for such period,
cash actually received (or any netting arrangement resulting in reduced cash
expenditures) during such period so long as the non-cash gain relating to the
relevant cash receipt or netting arrangement was deducted in the calculation of
Consolidated Adjusted EBITDA for any previous period and not added back; plus

(xxii) [reserved]; plus

(xxiii) the amount of any contingent payments in connection with the licensing
of intellectual property or other assets; plus

(xxiv) Public Company Costs; plus

(xxv) the amount of fees, expense reimbursements and indemnities paid to
directors and/or members of advisory boards, including directors of Holdings or
any other Parent Entity; plus

(xxvi) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization or such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature; plus

(xxvii) payments made pursuant to Earnouts and Unfunded Holdbacks; and

(b) decreased, without duplication, by the following items of such Person and
its Restricted Subsidiaries for such Test Period determined on a consolidated
basis in accordance with GAAP (solely to the extent increasing Consolidated Net
Income):

(i) any amount which, in the determination of Consolidated Net Income for such
period, has been included for any non-cash income or non-cash gain, all as
determined in accordance with GAAP (provided that if any non-cash income or
non-cash gain represents an accrual or deferred income in respect of potential
cash items in any future period, such Person may determine not to deduct the
relevant non-cash gain or income in the then-current period); plus

(ii) the amount of any cash payment made during such period in respect of any
non-cash accrual, reserve or other non-cash charge that is accounted for in a
prior period and that was added to Consolidated Net Income to determine
Consolidated Adjusted EBITDA for such prior period and that does not otherwise
reduce Consolidated Net Income for the current period; plus

(iii) the excess of actual cash rent paid over rent expense during such period
due to the use of straight-line rent for GAAP purposes; plus

 

-18-



--------------------------------------------------------------------------------

(iv) the amount of any income or gain associated with any Restricted Subsidiary
that is attributable to any non-controlling interest and/or minority interest of
any third party; plus

(v) any net income from disposed or discontinued operations; plus

(vi) any unusual, extraordinary, infrequent or non-recurring gains.

Notwithstanding the foregoing, the Consolidated Adjusted EBITDA (i) for the
fiscal quarter ending September 30, 2019 shall be $155,609,658, (ii) for the
fiscal quarter ending December 31, 2019 shall be $156,958,261, (iii) for the
fiscal quarter ending March 31, 2020 shall be $111,795,535 and (iv) for the
fiscal quarter ending June 30, 2020 shall be $117,275,309, in each case, as such
amounts may be adjusted pursuant to the foregoing provisions and other pro forma
adjustments permitted by this Agreement (including as necessary to give Pro
Forma Effect to any Specified Transaction).

“Consolidated Capital Expenditures” means, for any period, the aggregate amount
of all expenditures of the Borrower and its Restricted Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are or
should be included as additions to property, plant and equipment in the
consolidated statement of cash flows of the Borrower. Notwithstanding the
foregoing, Consolidated Capital Expenditures shall not include:

(a) the purchase price of property, plant, equipment or software in an amount
equal to the proceeds of asset dispositions of fixed or capital assets that are
not required to be applied to prepay the Term Loans pursuant to
Section 2.07(b)(ii) of the Term Loan Credit Agreement (as in effect on the
Closing Date);

(b) expenditures made with tenant allowances received by the Borrower or any of
its Subsidiaries from landlords in the ordinary course of business and
subsequently capitalized;

(c) any amounts spent in connection with Investments permitted pursuant to
Section 7.02, Permitted Acquisitions and expenditures made in connection with
the Transactions;

(d) expenditures financed with the proceeds of an issuance of capital stock of
any parent company of the Borrower, or any cash capital contribution to the
Borrower;

(e) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for by a Person other
than the Borrower or any Restricted Subsidiary to the extent neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period);

(f) any expenditures which are contractually required to be, and are, advanced
or reimbursed to the Borrower or any Restricted Subsidiary in cash by a third
party (including landlords) during such period of calculation;

(g) the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (i) any expenditure necessary in order to permit such asset to be reused
shall be included as a capital expenditure during the period in which such
expenditure actually is made and (ii) such book value shall have been included
in capital expenditures when such asset was originally acquired;

 

-19-



--------------------------------------------------------------------------------

(h) that portion of interest on Indebtedness incurred for capital expenditures
which is paid in cash and capitalized in accordance with GAAP;

(i) expenditures made in connection with the replacement, substitution,
restoration, upgrade, development or repair of assets to the extent financed
with (x) insurance or settlement proceeds paid on account of the loss of or
damage to the assets being replaced, substituted, restored, upgraded, developed
or repaired or (y) awards of compensation arising from the taking by eminent
domain or condemnation of the assets being replaced;

(j) in the event that any equipment is purchased simultaneously with the
trade-in of existing equipment, the gross amount of the credit granted by the
seller of such equipment for the equipment being traded in at such time;

(k) expenditures relating to the construction, acquisition, replacement,
reconstruction, development, refurbishment, renovation or improvement of any
property which has been transferred to a Person other than the Borrower or any
Restricted Subsidiary during the same Fiscal Year in which such expenditures
were made pursuant to a sale leaseback transaction to the extent of the cash
proceeds received by the Borrower or Restricted Subsidiary pursuant to such sale
leaseback that are not required to prepay the Term Loans pursuant to
Section 2.07(b)(ii) of the Term Loan Credit Agreement,

(l) expenditures relating to client-funded technology of Holdings and its
Restricted Subsidiaries; or

(m) the Transactions.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding (a) any amount not paid or payable
currently in cash and (b) Transaction Expenses otherwise included in
Consolidated Interest Expense.

“Consolidated Interest Expense” means, for any Test Period, the sum of:

(a) cash interest expense (including that attributable to Capitalized Leases),
net of cash interest income, of the Borrower and the Restricted Subsidiaries
with respect to all outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under hedging agreements, plus

(b) non-cash interest expense resulting solely from the amortization of OID from
the issuance of Indebtedness of the Borrower and the Restricted Subsidiaries
(excluding Indebtedness incurred under this Agreement, the Term Loan Credit
Agreement or the Senior Secured Notes in connection with and to finance the
Transactions) at less than par, plus

(c) pay-in-kind interest expense of the Borrower and the Restricted Subsidiaries
payable pursuant to the terms of the agreements governing such debt for borrowed
money;

but excluding, for the avoidance of doubt, (i) amortization of deferred
financing costs, debt issuance costs, commissions, fees and expenses and any
other amounts of non-cash interest other than referred to in clause (b) above
(including as a result of the effects of acquisition method accounting or
pushdown accounting), (ii) non-cash interest expense attributable to the
movement of the mark-to-market valuation of obligations under hedging agreements
or other derivative instruments pursuant to FASB Accounting Standards

 

-20-



--------------------------------------------------------------------------------

Codification No. 815-Derivatives and Hedging, (iii) any one-time cash costs
associated with breakage in respect of hedging agreements for interest rates,
(iv) commissions, discounts, yield, make whole premium and other fees and
charges (including any interest expense) incurred in connection with any
receivables financing (including any Qualified Securitization Financing), (v)
any “additional interest” owing pursuant to a registration rights agreement with
respect to any securities, (vi) any payments with respect to make-whole premiums
or other breakage costs of any Indebtedness, including any Indebtedness issued
in connection with the Transactions, (vii) penalties and interest relating to
taxes, (viii) accretion or accrual of discounted liabilities not constituting
Indebtedness, (ix) interest expense attributable to a direct or indirect Parent
Entity resulting from push-down accounting, (x) any expense resulting from the
discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting and (xi) any interest expense
attributable to the exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential) with respect thereto
and with respect to any Acquisition Transaction or other Investment, all as
calculated on a consolidated basis in accordance with GAAP. For the avoidance of
doubt, interest expense shall be determined after giving effect to any net
payments made or received by the Borrower and its Restricted Subsidiaries in
respect of Swap Contracts relating to interest rate protection.

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt minus (b) the aggregate amount of cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries as of such date that is not Restricted.

“Consolidated Net Income” means, with respect to any Person for any Test Period,
the Net Income of such Person and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded from such consolidated net income (to the extent otherwise included
therein), without duplication:

(a) the Net Income for such Test Period of any Person that is not a Subsidiary,
or is an Unrestricted Subsidiary, or that is accounted for by the equity method
of accounting; provided that the Borrower’s or any Restricted Subsidiary’s
equity in the Net Income of such Person shall be included in the Consolidated
Net Income of the Borrower for such Test Period up to the aggregate amount of
dividends or distributions or other payments in respect of such equity that are
actually paid in cash (or to the extent converted into cash) by such Person to
the Borrower or a Restricted Subsidiary, in each case, in such Test Period, to
the extent not already included therein;

(b) [reserved];

(c) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized by such Person or any
of its Restricted Subsidiaries during such Test Period upon any asset sale or
other disposition of any Equity Interests of any Person (other than any
dispositions in the ordinary course of business) by such Person or any of its
Restricted Subsidiaries;

(d) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such Test Period;

(e) earnings (or losses), including any impairment charge, resulting from any
reappraisal, revaluation or write-up (or write-down) of assets during such Test
Period;

(f) (i) unrealized gains and losses with respect to Hedge Agreements for such
Test Period and the application of Accounting Standards Codification 815
(Derivatives and Hedging) and (ii) any after-tax effect of income (or losses)
for such Test Period that result from the early

 

-21-



--------------------------------------------------------------------------------

extinguishment of (A) Indebtedness, (B) obligations under any Hedge Agreements
or (C) other derivative instruments;

(g) any extraordinary, infrequent, non-recurring or unusual gain (or
extraordinary, infrequent, non-recurring or unusual loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by such Person or any of its Restricted
Subsidiaries during such Test Period;

(h) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such Test
Period;

(i) after-tax gains (or losses) on disposal of disposed, abandoned or
discontinued operations for such Test Period;

(j) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue, debt and unfavorable or favorable lease line
items in such Person’s consolidated financial statements pursuant to GAAP for
such Test Period resulting from the application of purchase accounting in
relation to the Transactions or any acquisition consummated prior to the Closing
Date and any Permitted Acquisition or other Investment or the amortization or
write-off of any amounts thereof, net of taxes, for such Test Period;

(k) any non-cash compensation charge or expense for such Test Period, including
any such charge or expense arising from the grants of stock appreciation or
similar rights, stock options, restricted stock or other rights and any cash
charges or expenses associated with the rollover, acceleration or payout of
Equity Interests by, or to, management of such Person or any of its Restricted
Subsidiaries in connection with the Transactions;

(l) (i) Transaction Expenses incurred during such Test Period and (ii) any fees
and expenses incurred during such Test Period, or any amortization thereof for
such Test Period, in connection with any acquisition (other than the
Transactions), Investment, disposition, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt or equity instrument (in each case, including any such
transaction whether consummated on, after or prior to the Closing Date and any
such transaction undertaken but not completed) and any charges or non-recurring
costs incurred during such Test Period as a result of any such transaction;

(m) any expenses, charges or losses for such Test Period that are covered by
indemnification or other reimbursement provisions in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days); and

(n) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such

 

-22-



--------------------------------------------------------------------------------

365 days), expenses, charges or losses for such Test Period with respect to
liability or casualty events or business interruption.

“Consolidated Secured Net Debt” means, as of any date of determination,
Consolidated Net Debt that is secured by a Lien on the Collateral outstanding as
of such date, other than Capitalized Lease Obligations.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of third party Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis and as
reflected on the face of a balance sheet prepared in accordance with GAAP (but
excluding the effects of the application of purchase accounting in connection
with the Transactions, any Permitted Acquisition or any other Investment
permitted hereunder), consisting of Indebtedness for borrowed money,
unreimbursed obligations in respect of drawn letters of credit (to the extent
not cash collateralized), and obligations in respect of Capitalized Leases and
purchase money obligations and debt obligations evidenced by promissory notes or
debentures; provided that Consolidated Total Debt will not include Indebtedness
in respect of (a) any Qualified Securitization Financing, (b) any letter of
credit, except to the extent of unreimbursed obligations in respect of drawn
letters of credit (provided, that any unreimbursed amount under commercial
letters of credit will not be counted as Consolidated Total Debt until three
Business Days after such amount is drawn (it being understood that any
borrowing, whether automatic or otherwise, to fund such reimbursement will be
counted)), (c) obligations under Hedge Agreements, (d) obligations in respect of
cash management obligations, (e) purchase money obligations incurred in the
ordinary course, trade payable and earn outs and similar obligations,
(f) Indebtedness to the extent it has been cash collateralized, and (g) any
lease obligations other than in respect of Capitalized Leases.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness” means Indebtedness in an aggregate principal amount
at the time of the incurrence thereof not to exceed an amount equal to 100.00%
of the amount of any Permitted Equity Issuances during the period from and
including the Business Day immediately following the Closing Date through and
including the reference date that are Not Otherwise Applied.

“Control” has the meaning specified in the definition of “Affiliate.”

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to another or (b) a continuation of Eurocurrency Rate Loans,
pursuant to Article II, which, if in writing, shall be substantially in the form
of Exhibit A-3.

“Covenant Trigger Event” means any date after the last day of the first full
fiscal quarter ended after the Closing Date on which Specified Excess
Availability shall be less than the greater of (a) 10% of the Line Cap and (b)
$25,000,000 at any time and continuing until Specified Excess Availability is
equal to or exceeds the greater of (a) 10% of the Line Cap and (b) $25,000,000
for thirty (30) consecutive calendar days; provided that such $25,000,000 level
shall automatically increase in proportion to the amount of any increase in the
aggregate Revolving Commitments hereunder in connection with any Incremental
Facility.

“Covered Entity” means any of the following:

(A) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

-23-



--------------------------------------------------------------------------------

(B) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R § 47.3(b); or

(C) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 11.26(b).

“Credit Agreement Refinancing Indebtedness” has the meaning assigned to such
term in the Term Loan Credit Agreement (as in effect on the date hereof).

“Credit Extension” means each of (i) the making of a Revolving Loan, Swing Line
Loan or Protective Advance and (ii) the issuance, amendment, modification,
renewal or extension of any Letter of Credit (other than any such amendment,
modification, renewal or extension that does not increase the stated amount of
the relevant Letter of Credit).

“Cure Expiration Date” has the meaning specified in Section 8.02.

“DDA” means any checking, demand deposit or other account maintained by the Loan
Parties and used to receive or deposit payments, checks and other funds from
customers and other payors, other than any Excluded Account.

“Debt Representative” means, with respect to any series of Indebtedness secured
by a Lien that is subject to an Intercreditor Agreement, or is subordinated in
right of payment to all or any part of the Obligations, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-up
and Restructuring Act (Canada), and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, arrangement,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States, Canada or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally,
including any applicable corporations legislation to the extent the relief
sought under such corporations legislation relates to or involves the
compromise, settlement, adjustment or arrangement of debt.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.00% per annum; provided
that with respect to the outstanding principal amount of any Loan not paid when
due, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan (giving effect
to Section 2.05(c)) plus 2.00% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that,

 

-24-



--------------------------------------------------------------------------------

(a) has failed to (i) fund all or any portion of its Loans, including
participations in respect of Letters of Credit, Swing Line Loans or Protective
Advances within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, the Swing Line Lender, the Issuing Banks or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit, Swing Line Loans or
Protective Advances) within two Business Days of the date when due,

(b) has notified the Borrower, the Administrative Agent, the Swing Line Lender
or the Issuing Banks in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lenders’ obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied),

(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or

(d) the Administrative Agent or the Borrower has received notification that such
Lender is, or has a direct or indirect parent entity that is, (i) insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, (ii) other than via an Undisclosed
Administration, the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator, administrator, assignee for the benefit of creditors
or similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other Federal
or state regulatory authority acting in such a capacity or the like has been
appointed for such Lender or its direct or indirect parent entity, or such
Lender or its direct or indirect parent entity has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent entity thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

Any determination by the Administrative Agent or the Borrower that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19) upon delivery of written notice of
such determination to the Borrower, the Swing Line Lender, the Issuing Banks and
each Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanctions.

 

-25-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value of any non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to the General Asset Sale Basket that is designated
as Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer (which amount will be reduced by the fair market value of the portion of
the non-cash consideration converted to cash within one hundred eighty days
following the consummation of the applicable Disposition).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (excluding Liens and any sale of Equity Interests in, or issuance of
Equity Interests by, a Restricted Subsidiary, but including, for the avoidance
of doubt, any Division) of any property by any Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition,

(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale as long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event is
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and Cash
Collateralization of all Letters of Credit),

(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part,

(c) provides for the scheduled payments of dividends that are required to be
made only in cash, or

(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests,

in each case, prior to the Latest Maturity Date of the Loans at the time of
issuance; provided that if such Equity Interests are issued pursuant to a plan
for the benefit of one or more Company Persons or by any such plan to one or
more Company Persons, such Equity Interests shall not constitute Disqualified
Equity Interests solely because they may be required to be repurchased by
Holdings, the Borrower or the Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of a Company
Person’s termination, death or disability.

“Disqualified Lender” means,

(a) the competitors of the Borrower and its Subsidiaries identified in writing
by or on behalf of the Borrower (i) to the Lead Arrangers on or prior to the
Closing Date, or (ii) to the Administrative Agent, from time to time on or after
the Closing Date;

(b) (i) any Persons that are engaged as principals primarily in private equity
or venture capital (other than a bona fide debt fund affiliate of any of the
Lead Arrangers) and (ii) those particular banks, financial institutions, other
institutional lenders and other Persons, in the case of each of clauses (i) and
(ii), to the extent identified in writing by or on behalf of the Borrower (x) to
the Lead Arrangers on or prior to September 14, 2020 or (y) after the Closing
Date to the Administrative Agent with the reasonable consent of the
Administrative Agent; and

 

-26-



--------------------------------------------------------------------------------

(c) any Affiliate of a Person described in the preceding clauses (a) or (b) that
(in each case with respect to clause (a) above, other than any Affiliates that
are banks, financial institutions, bona fide debt funds or investment vehicles
that are engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary
course), in each case, is either reasonably identifiable as such on the basis of
its name or is identified as such in writing by or on behalf of the Borrower
(i) to the Lead Arrangers on or prior to the Closing Date, or (ii) to the
Administrative Agent from time to time on or after the Closing Date.

The Borrower may, in its discretion, make the list of Disqualified Lenders
available to any Lender, Participant, or any prospective Lender or Participant,
upon request by such Lender, Participant or prospective Lender or Participant,
as applicable. The Borrower shall, upon request of any Lender, identify whether
any Person identified by such Lender as a proposed assignee or Participant is a
Disqualified Lender. To the extent Persons are identified as Disqualified
Lenders after the Closing Date pursuant to clauses (a) or (c) above, the
inclusion of such Persons as Disqualified Lenders shall not retroactively apply
to prior assignments or participations made in compliance with Section 11.07
hereof.

“Division” has the meaning specified in Section 1.02(d).

“Document” has the meaning set forth in Article 9 of the UCC or, if applicable,
a “document of title” as defined in the PPSA.

“Dollar” and “$”mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a) with respect to any Loan denominated in Dollars, the principal amount
thereof then outstanding (or in which such participation is held);

(b) with respect to any Loan denominated in any Alternative Currency, the
principal amount thereof then outstanding in the relevant Alternative Currency
converted to Dollars in accordance with Section 1.09;

(c) with respect to any Letter of Credit Obligation (or any risk participation
therein), (i) if denominated in Dollars, the amount thereof and (ii) if
denominated in any Alternative Currency other than Dollars, the amount thereof
converted to Dollars in accordance with Section 1.09; and

(d) with respect to any other amount (i) if denominated in Dollars, the amount
thereof and (ii) if denominated in any currency other than Dollars, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable Issuing Banks, as applicable, on the basis of the Exchange
Rate (determined in respect of the most recent relevant date of determination)
for the purchase of Dollars with such currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Earnouts” means (a) all earnout payments or other contingent payments in
connection with any Permitted Investment and (b) Existing Earnouts and Unfunded
Holdbacks.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this

 

-27-



--------------------------------------------------------------------------------

definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts Receivable” means, at any time, all Accounts due to any Loan
Party arising from the sale of goods of the Loan Parties or the provision of
services by one or more Loan Parties, minus any finance charges, late fees and
other fees that are unearned, sales, GST, excise or similar taxes, and credits
or allowances granted at such time; provided that Eligible Accounts Receivable
shall not include any Account (without duplication of any Reserves established
in accordance with Section 2.22):

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (other than Permitted Liens arising by
operation of law and having priority by applicable Law, without limiting the
ability of the Administrative Agent to change, establish or eliminate any
Reserves in its Permitted Discretion on account of any such Permitted Lien);

(b) with respect to which (a) more than 120 days have elapsed from the original
invoice date thereof, except that up to $30.0 million of Accounts with respect
to which more than 120 days, but not more than 150 days, have elapsed from the
original invoice date shall be deemed eligible or (b) which is more than 60 days
past due after the original due date

(c) which is owing by an Account Debtor for which 50.0% or more of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (b) above;

(d) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Loan Parties
exceeds 20.0% (or such higher percentage as the Administrative Agent may
establish from time to time in its Permitted Discretion) of the aggregate
Eligible Accounts Receivable;

(e) which does not conform in all material respects to the representations and
warranties in respect of Accounts contained in this Agreement or in the Security
Agreement (or the Canadian Security Agreement, as applicable);

(f) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) represents a progress billing, (iii) is
contingent upon the Loan Parties’ completion of any further performance,
(iv) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return,
sale on approval, consignment, cash-on-delivery or any other repurchase or
return basis, (v) relates to payments of interest, fees or late charges (but any
resulting ineligibility shall be limited to the extent of such payments), (vi)
is not invoiced or evidenced by other documentation reasonably satisfactory to
the Administrative Agent (in its Permitted Discretion) which has been sent to
the Account Debtor (other than any Eligible Unbilled Accounts Receivable), (vii)
which is a duplicate invoice or (viii) relates to a sale to a Person for
personal, family or household purposes;

 

-28-



--------------------------------------------------------------------------------

(g) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, interim receiver, monitor,
custodian, trustee or liquidator of its assets, (ii) had possession of all or a
material part of its property taken by any receiver, interim receiver, monitor,
custodian, trustee or liquidator, (iii) filed, or had filed against it, any
request or petition for liquidation, reorganization, arrangement, receivership,
adjustment of debts, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding under the Bankruptcy Code or any other Debtor
Relief Laws, (iv) admitted in writing its inability, or is generally unable to,
pay its debts as they become due, (v) become insolvent, or (vi) ceased operation
of its business, unless, in the case of clauses (g)(iii) through (g)(vi) above,
such Account Debtor has caused the issuance of a letter of credit in favor of
the applicable Loan Party fully securing the payment of such Account, which
letter of credit is reasonably satisfactory to the Administrative Agent;

(h) which is owed by any Account Debtor which has sold all or substantially all
of its assets, unless such Account Debtor has caused the issuance of a letter of
credit in favor of the applicable Loan Party fully securing the payment of such
Account, which letter of credit is reasonably satisfactory to the Administrative
Agent;

(i) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
Law of the U.S. or Canada or any state or province thereof unless, in any case,
such Account is (x) backed by a Letter of Credit reasonably acceptable to the
Administrative Agent which is in the possession of, has been assigned to and is
directly drawable by the Administrative Agent or (y) covered by credit insurance
reasonably acceptable to the Administrative Agent;

(j) which is owed in any currency other than U.S. Dollars or Canadian dollars;

(k) Accounts in an aggregate amount exceeding $1,000,000 which are owed by
(i) the government (or any department, agency, public corporation or
instrumentality thereof) of any country other than the U.S. or Canada unless
such Account is (x) backed by a letter of credit reasonably acceptable to the
Administrative Agent and, if requested by the Administrative Agent, which is in
the possession of the Administrative Agent or (y) covered by credit insurance
reasonably acceptable to the Administrative Agent, or (ii) the government of the
U.S. or any Canadian federal, provincial or territorial Governmental Authority,
or any department, agency, public corporation or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.) or the Financial Administration Act (Canada) or
similar applicable Law, as amended, has been complied with;

(l) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(m) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, including for exclusivity contract payments
(but only to the extent of such indebtedness) or is subject to any security,
deposit, progress payment, retainage or other similar advance made by or for the
benefit of an Account Debtor, in each case only to the extent thereof;

(n) which has been short-paid or is subject to any chargeback, counterclaim,
deduction, defense, setoff, rebate paid or to be paid or dispute notice of which
is provided to the Borrower or any of its Subsidiaries (including, without
limitation, any potential offset of the type identified as “A/R Account
Reconciliation Ineligibles” and “G/L Accrual Analysis Ineligibles” in

 

-29-



--------------------------------------------------------------------------------

the initial field examination report delivered to the Lead Arrangers prior to
the Closing Date) but only to the extent of any such counterclaim, deduction,
defense, setoff, rebate or dispute; provided that no Account that otherwise
constitutes an Eligible Accounts Receivable shall be rendered ineligible by
virtue of this clause (n) to the extent, but only to the extent, that the
Account Debtor’s right of setoff is limited by an enforceable agreement that is
reasonably satisfactory to the Administrative Agent;

(o)    which is evidenced by any promissory note, chattel paper or instrument;

(p)    which does not comply in all material respects with the requirements of
all applicable Laws and regulations, whether federal, state, provincial,
territorial, municipal, local or foreign;

(q)    for which (i) the goods giving rise to such Account have not been shipped
and (except in the case of any Eligible Unbilled Accounts Receivable) billed to
the Account Debtor or (ii) the services giving rise to such Account have not
been performed and (except in the case of any Eligible Unbilled Accounts
Receivable) billed to the Account Debtor;

(r)    which has been identified by any Loan Party to be at risk, subject to a
legal payment plan or deemed uncollectable;

(s)    which is subject to a supply chain or factoring arrangement; or

(t)    any Account with respect to which the Administrative Agent shall not have
received or prepared a Report in respect of such Account, which Report shows
results reasonably satisfactory to the Administrative Agent; it being agreed
that, in connection with any acquisition permitted hereunder where the Acquired
Borrowing Base (as defined below) exceeds $20 million, the Administrative Agent
shall take such actions as are reasonably required to obtain or prepare such a
Report within 90 days of such acquisition of such Account (which Report shall be
at the expense of the Borrower and shall not be considered to be any limitation
on field examinations at the expense of the Borrower provided in
Section 6.10(b)) promptly upon the request of the Borrower; provided that,
subject to the immediately following proviso, until the earlier of (x) the date
on which the Administrative Agent receives a Report in respect of such Accounts
showing results reasonably satisfactory to it and (y) solely with respect to
Accounts in connection with any acquisition permitted hereunder where the
Acquired Borrowing Base (as defined below) exceeds $20 million, the date that is
90 days after the acquisition thereof, such Accounts shall constitute Eligible
Accounts Receivable; provided, further, if the inclusion of all Accounts
acquired pursuant to any acquisition permitted hereunder (collectively, the
“Acquired Borrowing Base”) would, in the aggregate, cause the Borrowing Base in
respect of such Accounts (the “Post-Acquisition Borrowing Base”) to exceed 20%
of the Borrowing Base in existence at such time prior to giving effect to such
acquisition (the “Pre-Acquisition Borrowing Base”), then this clause (t) shall
exclude all such Accounts to the extent such Accounts would cause the
Post-Acquisition Borrowing Base to exceed 20% of the Pre-Acquisition Borrowing
Base.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.07(b)(v); provided that the following Persons shall
not be Eligible Assignees: (a) any Defaulting Lender and (b) any Person that is
a Disqualified Lender.

“Eligible Unbilled Accounts Receivable” means, at any date of determination, the
aggregate amount of all Eligible Accounts Receivable of the Loan Parties with
respect of which an invoice has not

 

-30-



--------------------------------------------------------------------------------

been sent to the applicable Account Debtor and the Account owing to the Loan
Party has been fully earned and has existed for 30 days or less.

“EMU” means the Economic and Monetary Union as contemplated in the EU Treaty.

“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to, or operation of the Euro in one or more member states.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations by any Governmental Authority, or proceedings with
respect to any Environmental Liability or pursuant to Environmental Law,
including those (a) by any Governmental Authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
Environmental Law and (b) by any Person seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of the Restricted
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under or issued pursuant to any
Environmental Law.

“Equity Contribution” means the direct or indirect contribution (including
pursuant to a merger) to the Borrower (or a direct or indirect parent thereof)
by the SPAC, the Sponsors, members of management of the Borrower and other
co-investors and its Subsidiaries in exchange for common or preferred equity not
constituting Disqualified Equity Interests of the Borrower (or such direct or
indirect parent), which, with respect to any preferred equity of the Borrower,
if any, will be on terms reasonably acceptable to the Lead Arrangers. Any such
parent will contribute, or cause to be contributed, all such cash and equity to
the Borrower immediately after the initial funding of the Facilities and the
consummation of the merger. The aggregate amount of the Equity Contribution will
represent not less than 35% of the sum of (i) the aggregate principal amount of
the Initial Revolving Loans funded under this Agreement on the Closing Date,
other than letters of credit and amounts borrowed to cash collateralize letters
of credit or to fund working capital, (ii) the aggregate principal amount of the
Initial Term Loans funded on the Closing date under the Term Loan Credit
Agreement and the gross cash proceeds of the Senior Secured Notes and (iii) the
amount of such cash and fair market value of rollover equity contributed, in
each case, on the Closing Date.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in, including
any limited or general partnership interest and any limited liability company
membership interest) such Person and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities).

 

-31-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA. For the avoidance of doubt,
when any provision of this Agreement relates to a past event or period of time,
the term “ERISA Affiliate” includes any Person who was, as to the time of such
past event or period of time, an ERISA Affiliate within the meaning of the
preceding sentence.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any of their respective ERISA Affiliates from a Multiemployer Plan, written
notification of any Loan Party or any of their respective ERISA Affiliates
concerning the imposition of Withdrawal Liability or written notification that a
Multiemployer Plan is insolvent within the meaning of Title IV of ERISA; (d) the
filing under Section 4041(c) of ERISA of a notice of intent to terminate a
Pension Plan, the treatment of a Pension Plan or Multiemployer Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the imposition of any liability under Title IV of ERISA, other than for the
payment of plan contributions or PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any of their respective ERISA
Affiliates; (f) the failure to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) with respect to any
Pension Plan; (g) the application for a minimum funding waiver under
Section 302(c) of ERISA with respect to a Pension Plan; (h) the imposition of a
lien under Section 303(k) of ERISA with respect to any Pension Plan or (i) a
determination that any Pension Plan is in “at risk” status (within the meaning
of Section 303 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EU Treaty” means the Treaty on European Union.

“Euro” and “€” mean the single currency of the Participating Member States
introduced in accordance with the provisions of Article 109(i)4 of the EU
Treaty.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan denominated
in Dollars, the rate per annum equal to (i) the ICE LIBOR Rate (“ICE LIBOR”), as
published on the applicable Thomson Reuters screen page (or such other
commercially available source providing quotations of ICE LIBOR as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period;

 

-32-



--------------------------------------------------------------------------------

(b) for any Interest Period with respect to a Eurocurrency Rate Loan denominated
in Canadian Dollars, the rate per annum equal to the CDOR Rate;

(c) for any Interest Period with respect to a Eurocurrency Rate Loan denominated
in an Alternative Currency other than Canadian Dollars, the rate per annum equal
to (i) the rate, as published on the applicable Thomson Reuters screen page (or
such other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in such Alternative Currency (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period or
(ii) if such rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
such Alternative Currency for delivery on the first day of such Interest Period
in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by the Administrative Agent to major banks in the London
interbank market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

(d) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by the Administrative Agent
to major banks in the London interbank eurodollar market at their request at the
date and time of determination.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars, Canadian
Dollars or any Alternative Currency, that bears interest at a rate based on
clause (a), (b) or (c), as applicable, of the definition of “Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 9.01.

“Excess Availability” shall mean, at any time without duplication, the remainder
of:

(a) the Line Cap at such time, minus

(b) the sum of the Total Utilization of Revolving Commitments of all Lenders at
such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means, on any date with respect to any currency, the rate at
which such currency may be exchanged into any other currency, as set forth at
approximately 11:00 a.m., London time, on such date on the applicable Bloomberg
page for such currency. In the event that such rate does not appear on any
Bloomberg page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying the exchange rates as may be selected
by the Administrative Agent, or, in the event no such service is selected, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m., local time, on such date for the

 

-33-



--------------------------------------------------------------------------------

purchase of the relevant currency for delivery two Business Days later; provided
that, if at the time of any such determination, for any reason no such spot rate
is being quoted, the Administrative Agent, after consultation with the Borrower,
may use any reasonable method that it deems appropriate to determine such rate,
and such determination shall be presumed correct absent manifest error.

“Excluded Accounts” means deposit accounts (a) established (or otherwise
maintained) by the Loan Parties that do not have cash balances at any time
exceeding $5,000,000 in the aggregate for all such accounts, (b) solely
containing cash allocated as proceeds of the sale of Term Priority Collateral
pursuant to the Closing Date ABL Intercreditor Agreement, (c) any Trust Fund
Account, (d) used by the Loan Parties exclusively for disbursements and payments
(including payroll) in the ordinary course of business, (e) that are zero
balance accounts, (f) subject to a Lien permitted under Section 7.01(oo) or
(g) that are located outside of the United States and Canada (other than any
such deposit account containing the proceeds of a sale of ABL Priority
Collateral).

“Excluded Asset” has the meaning specified in the Security Agreement or the
Canadian Security Agreement, as applicable.

“Excluded Equity Interests” has the meaning specified in the Security Agreement
or the Canadian Security Agreement, as applicable.

“Excluded Subsidiary” means:

(a) any Subsidiary that is not a wholly owned Subsidiary of a Loan Party;

(b) any Foreign Subsidiary (other than a Canadian Subsidiary) of the Borrower or
of any direct or indirect Domestic Subsidiary or Foreign Subsidiary (other than
a Canadian Subsidiary);

(c) any FSHCO;

(d) any Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary (other than a Canadian Subsidiary) that is a CFC;

(e) any Subsidiary that is prohibited or restricted by applicable Law from
providing a Guaranty or by a binding contractual obligation existing on the
Closing Date or at the time of the acquisition of such Subsidiary (and not
incurred in contemplation of such acquisition) from providing a Guaranty
(provided that such contractual obligation is not entered into by the Borrower
or its Restricted Subsidiaries principally for the purpose of qualifying as an
“Excluded Subsidiary” under this definition) or if such Guaranty would require
governmental (including regulatory) or third party (other than Holdings, the
Borrower or a Restricted Subsidiary) consent, approval, license or
authorization, unless such consent, approval, license or authorization has been
obtained;

(f) any special purpose securitization vehicle (or similar entity) including any
Securitization Subsidiary created pursuant to a transaction permitted under this
Agreement;

(g) any Subsidiary that is a not-for-profit organization;

(h) any Captive Insurance Subsidiary;

(i) any other Subsidiary with respect to which, as reasonably determined by the
Borrower in good faith and in consultation with the Administrative Agent, the
cost or other

 

-34-



--------------------------------------------------------------------------------

consequences (including any material adverse tax consequences) of providing the
Guaranty shall be excessive in view of the benefits to be obtained by the
Lenders therefrom;

(j) any other Subsidiary to the extent the provision of a Guaranty by such
Subsidiary would result in material adverse tax consequences to Holdings (or any
Parent Entity to the extent such material adverse tax consequences are related
to its ownership of the Equity Interests in Holdings or the Borrower and its
Restricted Subsidiaries), the Borrower or any of the Restricted Subsidiaries as
reasonably determined by the Borrower in good faith in consultation with the
Administrative Agent other than an adverse tax consequence under Section 956 of
the Code with respect to the provision of a Guaranty by a Canadian Loan Party or
a U.S. Subsidiary of a Canadian Loan Party to the extent that such adverse tax
consequence is not attributable to a Change in Law after the date such Canadian
Loan Party became a Loan Party;

(k) any Unrestricted Subsidiary; and

(l) any Immaterial Subsidiary;

provided that the Borrower, in its sole discretion, may cause any Restricted
Subsidiary that is a Domestic Subsidiary or a Canadian Subsidiary that qualifies
as an Excluded Subsidiary under clauses (a) through (l) above to become a
Guarantor in accordance with the definition thereof (subject to completion of
any requested “know your customer” and similar requirements of the
Administrative Agent) and thereafter such Subsidiary shall not constitute an
“Excluded Subsidiary” (unless and until the Borrower elects, in its sole
discretion, to designate such Persons as an Excluded Subsidiary); provided,
further, that the Borrower may designate such Subsidiary as an Excluded
Subsidiary so long as such Subsidiary otherwise qualifies as an Excluded
Subsidiary at the time of such designation.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any keepwell, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” has the meaning specified in Section 3.01(a).

“Existing Earnouts and Unfunded Holdbacks” means those earnouts and unfunded
holdbacks existing on the Closing Date.

“Existing Indebtedness” has the meaning specified in the Recitals.

“Existing Indebtedness Documents” means (i) that certain First Lien Credit
Agreement, dated as of July 14, 2014, by and among Holdings, the Borrower, the
lenders from time to time party thereto, and Bank of America, N.A., as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time, (ii) that certain Second Lien Credit Agreement, dated as of
July 14, 2014, by and among

 

-35-



--------------------------------------------------------------------------------

Holdings, the Borrower, the lenders from time to time, and Bank of America,
N.A., as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time and (iii) that certain Receivables Financing
Agreement, dated as of April 24, 2020, by and among Advantage Financing LLC, the
Borrower, as initial servicer, the lenders from time to time party thereto and
PNC Bank, National Association, as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.

“Existing Letter of Credit” has the meaning specified in Section 2.04(j).

“Extended Commitments” means Extended Revolving Commitments.

“Extended Loans” means Extended Revolving Loans.

“Extended Revolving Commitments” means the Revolving Commitments held by an
Extending Lender.

“Extended Revolving Loans” means the Revolving Loans made pursuant to Extended
Revolving Commitments.

“Extending Lender” means each Lender accepting an Extension Offer.

“Extension” has the meaning specified in Section 2.18(a).

“Extension Amendment” has the meaning specified in Section 2.18(b).

“Extension Offer” has the meaning specified in Section 2.18(a).

“Facility” means the Revolving Loans, the Swing Line Loans, Extended Revolving
Commitments or any Extended Revolving Loans, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities implementing such
Sections of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as amended
or modified from time to time.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate for any day is less than zero, the Federal Funds Rate for such day will be
deemed to be zero.

“Financial Covenant Event of Default” has the meaning specified in
Section 9.01(b).

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Secured Net Debt under (i) this Agreement, (ii) the
Senior Secured Notes, (iii) any Pari

 

-36-



--------------------------------------------------------------------------------

Passu Lien Debt, (iv) the Term Loan Facility and (v) Indebtedness secured on a
pari passu basis with the Obligations on the ABL Priority Collateral, in each
case, outstanding as of the last day of such Test Period to (b) Consolidated
Adjusted EBITDA of the Borrower for such Test Period.

“Fixed Charge Coverage Ratio” means, as of any date, the ratio of:

(a) (i) Consolidated Adjusted EBITDA for the Test Period ended as of such date
or, as applicable, most recently ended prior to such date, less

(ii) the aggregate amount of federal, state, local and foreign income taxes paid
or payable in cash for the Test Period ended as of such date or, as applicable,
most recently ended prior to such date, less

(iii) Non-Financed Capital Expenditures for the Test Period that were paid in
cash during such Test Period, to

(b) Fixed Charges for the Test Period as of such date.

“Fixed Charges” means, with respect to any Test Period, without duplication, the
sum of (a) Consolidated Cash Interest Expense, plus (b) the aggregate amount of
scheduled principal payments in respect of Indebtedness for borrowed money of
the Borrower and its Restricted Subsidiaries paid in cash during such period
(other than payments made by the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary), plus (c) solely for the purpose of
testing the satisfaction of the Payment Conditions in connection with a
Restricted Payment, cash dividends paid in cash during such period pursuant to
Section 7.06(r).

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Plan” means any material employee benefit plan, program or agreement
maintained or contributed to by, or entered into with, Holdings or any
Restricted Subsidiary of Holdings with respect to employees employed outside the
United States and Canada (other than benefit plans, programs or agreements that
are mandated by applicable Laws).

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Pro Rata Share of the
outstanding Letters of Credit Obligations other than such Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of the outstanding Obligations with respect to Swing Line Loans extended
by the Swing Line Lender other than such Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“FSHCO” means any direct or indirect Subsidiary of Holdings (other than the
Borrower) that has no material assets other than Equity Interests (or Equity
Interests and Indebtedness) in one or more Foreign Subsidiaries (unless all such
Foreign Subsidiaries are Canadian Loan Parties) that are CFCs or other FSHCOs.

 

-37-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided however that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision of
a Loan Document to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS (any such change, an “Accounting Change”)) on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof (including through the adoption of IFRS),
then such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

“General Asset Sale Basket” has the meaning specified in Section 7.05(j).

“Global Intercompany Note” means a promissory note substantially in the form of
Exhibit H executed by Holdings, the Borrower and each wholly owned Restricted
Subsidiary.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial, municipal or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Grant Event” means the occurrence of any of the following:

(a) the formation or acquisition by a Loan Party of a new wholly owned
Subsidiary (other than an Excluded Subsidiary);

(b) the designation in accordance with Section 6.13 of a wholly owned Subsidiary
(other than an Excluded Subsidiary) of any Loan Party as a Restricted
Subsidiary;

(c) any Person (other than an Excluded Subsidiary) becoming a wholly owned
Subsidiary of a Loan Party;

(d) any wholly owned Restricted Subsidiary of a Loan Party ceasing to be an
Excluded Subsidiary; or

(e) the designation of any Restricted Subsidiary as a Guarantor pursuant to the
proviso in the definition of “Excluded Subsidiary”.

“Granting Lender” has the meaning specified in Section 11.07(g).

“GST” means all amounts payable under the Excise Tax Act (Canada) or any similar
legislation in any other jurisdiction of Canada, including Quebec sales tax
imposed pursuant to an Act respecting the Québec sales tax and “HST” means all
amounts payable as harmonized sales tax in the Provinces of Ontario,
Nova Scotia, Newfoundland, New Brunswick and Prince Edward Island under the
Excise Tax Act (Canada).

 

-38-



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien (other than a Permitted Lien) on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary, Permitted Liens and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means Holdings and each Restricted Subsidiary that executed a
counterpart to the Guaranty (or a joinder thereto) on the Closing Date or
thereafter pursuant to Section 6.11, in each case, other than any Excluded
Subsidiaries.

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties substantially
in the form of Exhibit E and (b) each other guaranty and guaranty supplement
delivered pursuant to Section 6.11.

“Guaranty Release Event” has the meaning specified in Section 10.11(b)(i)(H).

“Guaranty Supplement” means the “ABL Guarantee Supplement” as defined in the
Guaranty.

“Hazardous Materials” means any hazardous or toxic chemicals, materials,
substances or waste which is listed, classified or regulated by any Governmental
Authority as “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic wastes,” “contaminants” or “pollutants,” or words of similar import,
under any Environmental Law, including petroleum or petroleum products
(including gasoline, crude oil or any fraction thereof), asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and urea
formaldehyde.

“Hedge Agreement” means any agreement with respect to (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any

 

-39-



--------------------------------------------------------------------------------

other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Hedge Bank” means any Person that is an Agent, a Lender, a Lead Arranger or an
Affiliate or branch of any of the foregoing on the Closing Date (with respect to
any Secured Hedge Agreement entered into on or prior to the Closing Date) or at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto, whether or not such Person subsequently ceases to be an Agent, a
Lender, a Lead Arranger or an Affiliate or branch of any of the foregoing.

“HMT” means Her Majesty’s Treasury of the United Kingdom.

“Holdings” has the meaning specified in the preliminary statements to this
Agreement, together with its successors and assigns permitted hereunder.

“ICE LIBOR” means the London Interbank Offered Rate set by ICE Benchmark
Administration Limited.

“Identified Transaction” has the meaning specified in Section 10.11(c).

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

“Immaterial Subsidiary” means any Subsidiary of the Borrower other than a
Material Subsidiary or any Co-Borrower.

“Incremental Amendment” has the meaning specified in Section 2.16(e).

“Incremental Amount” means the greater of (i) $175,000,000 and (ii) the
Borrowing Base then in effect at the time of the effectiveness of such
Incremental Amendment.

“Incremental Equivalent Debt” has the meaning assigned to such term in the Term
Loan Credit Agreement (as in effect on the date hereof).

“Incremental Facility” has the meaning specified in Section 2.16(a).

“Incremental Revolving Facilities” has the meaning specified in Section 2.16(a).

“Incremental Revolving Facility Lender” has the meaning specified in
Section 2.16(i).

“Incremental Revolving Loans” has the meaning specified in Section 2.16(a).

“Indebtedness” means, with respect to any Person, without duplication,

 

-40-



--------------------------------------------------------------------------------

(a) any indebtedness (including principal or premium) of such Person in respect
of borrowed money; any indebtedness evidenced by bonds, notes, debentures, loan
agreements or similar instruments; letters of credit or bankers’ acceptances
(or, without double counting, reimbursement agreements in respect thereof), and
Capitalized Lease Obligations or the balance deferred and unpaid of the purchase
price of any property to the extent that the same would be required to be shown
as a long-term liability on the balance sheet for such Person prepared in
accordance with GAAP;

(b) (i) to the extent not otherwise included, any guarantee obligation by such
Person of the obligations of the type referred to in clause (a) of another
Person (whether or not such items would appear upon the balance sheet of such
obligor or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business and (ii) to the extent not
otherwise included, the obligations of the type referred to in clause (a) of
another Person secured by a Lien (other than a Permitted Lien) on any property
owned by such Person, whether or not such obligations are assumed by such Person
and whether or not such obligations would appear upon the balance sheet of such
Person; provided that the amount of such Indebtedness for purposes of this
clause (ii) will be the lesser of the fair market value of such property at such
date of determination and the amount of Indebtedness so secured;

(c) net obligations of such Person under any Hedge Agreement to the extent such
obligations would appear as a net liability on a balance sheet of such Person
(other than in the footnotes) prepared in accordance with GAAP; and

(d) all obligations of such Person in respect of Disqualified Equity Interests;

provided that, notwithstanding the foregoing, Indebtedness will be deemed not to
include (1) contingent obligations incurred in the ordinary course of business
unless and until such obligations are non-contingent, (2) trade payables,
(3) customary purchase money obligations incurred in the ordinary course,
(4) earn-outs, purchase price holdbacks or similar obligations, (5) intercompany
liabilities in the ordinary course of business, (6) Permitted Liens, (7) loans
and advances made by Loan Parties having a term not exceeding 364 days
(inclusive of any roll over or extension of terms (such loans and advances,
“Short Term Advances”)), (8) Indebtedness of any direct or indirect parent
company appearing on the balance sheet of such Person solely by reason of push
down accounting under GAAP and (9) lease obligations other than in respect of a
Capitalized Lease. The amount of any net obligation under any Hedge Agreement on
any date shall be deemed to be the Swap Termination Value thereof as of such
date.

“Indemnified Liabilities” has the meaning specified in Section 11.05(e).

“Indemnitees” has the meaning specified in Section 11.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning specified in Section 11.08.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Loans on
the Closing Date, not to exceed the sum of (a) $50,000,000 plus (b) amounts
necessary to backstop or cash collateralize, or to replace, existing letters of
credit issued for the account of the Borrower or its Subsidiaries outstanding on
the Closing Date and to refinance any revolving facility of the Borrower or its
Subsidiaries (which respect to which any such refinancing of any revolving
facility in an amount not to exceed $50,000,000 in

 

-41-



--------------------------------------------------------------------------------

the aggregate), plus (c) amounts necessary to finance working capital needs on
the Closing Date, plus (d) an additional amount (not to exceed $100,000,000)
equal to the redemptions of equity of the SPAC; provided that, without
limitation, Letters of Credit may be issued on the Closing Date to backstop or
replace letters of credit, guarantees and performance or similar bonds
outstanding on the Closing Date.

“Initial Term Loans” has the meaning assigned to such term in the Term Loan
Credit Agreement.

“Intellectual Property” has the meaning specified in the Security Agreement or
the Canadian Security Agreement, as applicable.

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement or the Canadian Security Agreement, as applicable.

“Intercreditor Agreements” means the Closing Date ABL Intercreditor Agreement or
any other intercreditor agreement governing lien priority, in each case
reasonably acceptable to the Collateral Agent and executed from time to time
pursuant to the terms hereof.

“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
Adjusted EBITDA to (b) Consolidated Interest Expense, in each case for the Test
Period as of such date.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Eurocurrency Rate Loan and the
applicable Maturity Date; provided that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates, and (b) as to any Base Rate Loan (including a Swing Line
Loan), the first day of each fiscal quarter and the applicable Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent consented to by each applicable
Lender, twelve months (or such period of less than one month as may be consented
to by each applicable Lender), as selected by the Borrower in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period (other than an Interest Period having a duration of less
than one month) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of:

(a) the purchase or other acquisition (including by merger, amalgamation or
otherwise) of Equity Interests or debt or other securities of another Person;

 

-42-



--------------------------------------------------------------------------------

(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, but excluding any Short Term Advances; or

(c) the purchase or other acquisition (in one transaction or a series of
transactions, including by merger, amalgamation or otherwise) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of another
Person.

provided that none of the following shall constitute an Investment
(i) intercompany advances between and among the Borrower and its Restricted
Subsidiaries relating to their cash management, tax and accounting operations in
the ordinary course of business and (ii) intercompany loans, advances or
Indebtedness between and among the Borrower and its Restricted Subsidiaries
having a term not exceeding 364 days and made in the ordinary course of
business.

“Investment Grade Eligible Accounts” shall mean Eligible Accounts Receivable
that are owing by an Account Debtor who has an Investment Grade Rating at such
time.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IRS” means Internal Revenue Service of the United States.

“Issuance Notice” means an Issuance Notice in respect of letters of credit
substantially in the form of Exhibit A-2.

“Issuing Bank” means as the context may require, (a) Bank of America, N.A,
(b) MUFG Union Bank, N.A., (c) PNC Bank, National Association, (d) Wells Fargo
Bank, National Association, (e) U.S. Bank National Association, (f) Zions
Bancorporation, N.A., (g) Deutsche Bank AG New York Branch, (h) Morgan Stanley
Senior Funding Inc. and any other Lender that, at the request of the Borrower
and with the consent of the Administrative Agent (not to be unreasonably
withheld), agrees to become an Issuing Bank in accordance with Section 2.04(k)
or (m) and (i) solely with respect to any Existing Letter of Credit (and any
amendment, renewal or extension thereof in accordance with this Agreement), the
Lender or Affiliate or branch of a Lender that issued such Existing Letter of
Credit. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates or branches of such Issuing Bank
(or other financial institution), in which case the term “Issuing Bank” shall
include any such Affiliate or branch (or other financial institution) with
respect to Letters of Credit issued by such Affiliate or branch (or other
financial institution).

“Joint Bookrunners” means Bank of America, N.A., Morgan Stanley Senior Funding,
Inc., Deutsche Bank Securities Inc., PNC Bank, National Association, Wells Fargo
Bank, National Association, MUFG Union Bank, N.A. and U.S. Bank National
Association.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of the Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of the Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Restricted Subsidiary.

“Joint Venture Investments” means Investments in any Joint Venture or
Unrestricted Subsidiary in an aggregate amount not to exceed the greater of
(a) 25.00% of Closing Date EBITDA and (b) 25.00 % of TTM Consolidated Adjusted
EBITDA as of the applicable date of determination provided that, in the

 

-43-



--------------------------------------------------------------------------------

case of any Investment in an Unrestricted Subsidiary, no Specified Event of
Default has occurred or is continuing or would result therefrom.

“Judgment Currency” has the meaning specified in Section 2.21(b).

“Junior Debt Repayment” has the meaning specified in Section 7.09(a).

“Junior Financing” means any Material Indebtedness that is contractually
subordinated in right of payment to the Obligations expressly by its terms.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Debt” means any Indebtedness that is intended by the Borrower to be
secured by a Lien on all or any portion of the Collateral that has a priority
that is contractually (or otherwise) junior in priority to the Lien on such
Collateral that secure the Term Loan Obligations.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Extended Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities and executive orders, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

“LCA Election” has the meaning specified in Section 1.08(f).

“LCA Test Date” has the meaning specified in Section 1.08(f).

“Lead Arrangers” means Bank of America, N.A., Morgan Stanley Senior Funding,
Inc. and Deutsche Bank Securities Inc.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement (and, for the avoidance of doubt, includes each Revolving Lender), and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.” Each Additional Lender shall be a Lender to
the extent any such Person has executed and delivered an Incremental Amendment,
as the case may be, and to the extent such Incremental Amendment shall have
become effective in accordance with the terms hereof and thereof, and each
Extending Lender shall continue to be a Lender. As of the Closing Date,
Schedule 2.01 sets forth the name of each Lender. Unless the context otherwise
requires, the term “Lenders” includes the Issuing Banks and the Swing Line
Lender. Notwithstanding the foregoing, no Disqualified Lender that purports to
become a Lender hereunder (notwithstanding the provisions of this Agreement that
prohibit Disqualified Lenders from becoming Lenders) shall be entitled to any of
the rights or privileges enjoyed by the other Lenders (including with respect to
voting, information and lender meetings) and shall be deemed for all purposes to
be, at most, a Defaulting Lender (except for purposes of Section 2.19(d)) until
such time as such Disqualified Lender no longer owns any Loans or Commitments.

 

-44-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means a letter of credit issued or to be issued by any
Issuing Bank pursuant to this Agreement, including Existing Letters of Credit,
which letter of credit shall be (a) a standby letter of credit or (b) solely to
the extent agreed by the applicable Issuing Bank in its sole discretion, a
commercial or “trade” letter of credit.

“Letter of Credit Advance” means, as to any Revolving Lender, such Lender’s
funding of its participation in any Letter of Credit Borrowing in accordance
with its Pro Rata Share.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank, together with an Issuance Notice.

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed by the Borrower
on the date when made or refinanced as a Revolving Loan Borrowing.

“Letter of Credit Documents” means, as to any Letter of Credit, each Letter of
Credit Application and any other document, agreement and instrument entered into
by the applicable Issuing Bank and the Borrower or in favor of such Issuing Bank
and relating to such Letter of Credit.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Commitment Maturity Date or such other day as the
Administrative Agent, the applicable Issuing Bank and the Borrower may agree
(or, if such day is not a Business Day, the immediately preceding Business Day).

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or the extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of any Loan Party to each Issuing Bank with respect to
Letters of Credit, whether or not any such liability is contingent, including,
without duplication, the sum of (a) the Reimbursement Obligations at such time
and (b) the maximum aggregate amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding.

“Letter of Credit Percentage” means, (a) initially with respect to (i) Bank of
America, N.A., 22.50%, (ii) MUFG Union Bank, N.A., 15.00%, (iii) PNC Bank,
National Association, 15.00%, (iv) Wells Fargo Bank, National Association,
15.00%, (v) U.S. Bank National Association, 10.00%, (vi) Zions Bancorporation,
N.A., 10.00%, (vii) Deutsche Bank AG New York Branch, 6.25% and (viii) Morgan
Stanley Senior Funding Inc., 6.25% (in each case, as may be reduced to reflect
any percentage allocated to another Issuing Bank pursuant to the immediately
succeeding clause (b)) and (b) from time to time after the Closing Date with
respect to any other Issuing Bank, subject to Section 11.01, a percentage to be
agreed between the Borrower and such Issuing Bank.

“Letter of Credit Sublimit” means the greater of (a) $150,000,000 and (b) such
higher amount as the Borrower, the Required Revolving Lenders and the applicable
Issuing Bank(s) may from time to time agree.

 

-45-



--------------------------------------------------------------------------------

“Letter of Credit Usage” means, as of any date of determination, the sum of
(a) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding and (b) the
aggregate amount of all Reimbursement Obligations outstanding at such time.

“LIBO Screen Rate” has the meaning specified in Section 11.01.

“LIBOR Successor Rate” has the meaning specified in Section 11.01(f).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, deemed or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.

“Lien Release Event” has the meaning specified in Section 10.11(a)(i).

“Limited Condition Acquisition” means any Acquisition Transaction or other
Investment by the Borrower or one or more of its Restricted Subsidiaries whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

“Line Cap” shall mean the lesser of (a) the aggregate amount of the Commitments
at such time and (b) the Borrowing Base then in effect.

“Liquidity Condition” has the meaning set forth in the definition of “Cash
Dominion Period”.

“Loan” means any of a Revolving Loan, a Swing Line Loan and a Protective Advance
made by a Lender to the Borrower under Article II (including Section 2.16).

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment or Extension Amendment, (d) the
Guaranty, (e) the Collateral Documents, (f) the Intercreditor Agreements, and
(g) the Global Intercompany Note.

“Loan Parties” means, collectively, the Borrower and the Guarantors; provided
that prior to the consummation of the Acquisition, neither the Acquired Business
nor any of its Subsidiaries shall be Loan Parties.

“L/C Fee” has the meaning specified in Section 2.11(b)(ii).

 

-46-



--------------------------------------------------------------------------------

“Management Stockholders” means (a) any Company Person who is an investor in
Holdings or a Parent Entity, (b) family members of any of the individuals
identified in the foregoing clause (a), (c) trusts, partnerships or limited
liability companies for the benefit of any of the individuals identified in the
foregoing clause (a) or (b), and (d) heirs, executors, estates, successors and
legal representatives of the individuals identified in the foregoing clause (a)
or (b).

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of Equity Interests of the Issuer (or any successor of
the Issuer) or any Parent Entity on the date of the declaration or making of the
relevant Restricted Payment multiplied by (ii) the arithmetic mean of the
closing prices per share of such Equity Interests for the 30 consecutive trading
days immediately preceding the date of declaration or making of such Restricted
Payment.

“Master Agreement” has the meaning specified in the definition of “Hedge
Agreement.”

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of the Borrower and
its Restricted Subsidiaries, taken as a whole, and (b) the ability of the Loan
Parties (taken as a whole) to perform their respective payment obligations under
the Loan Documents.

“Material Domestic Subsidiary” means, as of the Closing Date and thereafter at
any date of determination, each of the Borrower’s Domestic Subsidiaries
(a) whose total assets at the last day of the most recent Test Period (when
taken together with the total assets of the Restricted Subsidiaries of such
Domestic Subsidiary at the last day of the most recent Test Period) were equal
to or greater than 5.0% of the consolidated total assets of the Borrower and the
Restricted Subsidiaries as of the last day of such Test Period, in each case
determined in accordance with GAAP or (b) whose revenues for such Test Period
(when taken together with the revenues of the Restricted Subsidiaries of such
Domestic Subsidiary for such Test Period) were equal to or greater than 5.0% of
the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such Test Period, in each case determined in accordance with GAAP; provided that
if, at any time and from time to time after the date which is 30 days after the
Closing Date (or such longer period as the Administrative Agent may agree in its
sole discretion), Domestic Subsidiaries that are not Guarantors solely because
they do not meet the thresholds set forth in clause (a) or (b) comprise in the
aggregate more than (when taken together with the total assets of the Restricted
Subsidiaries of such Domestic Subsidiaries at the last day of the most recent
Test Period) 10.0% of the total consolidated assets of the Borrower and the
Restricted Subsidiaries that are Domestic Subsidiaries as of the end of the most
recently ended Test Period or more than (when taken together with the revenues
of the Restricted Subsidiaries of such Domestic Subsidiaries for such Test
Period) 10.0% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries that are Domestic Subsidiaries for such Test Period (or, in each
case, on any date when re-designated as an Excluded Subsidiary pursuant to the
definition of “Excluded Subsidiary”), then the Borrower shall, not later than
sixty days after the date by which financial statements for such Test Period
were required to be delivered pursuant to this Agreement or on the date of such
redesignation, as applicable (or, in each case, such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of Section 6.11
with respect to any such Subsidiaries.

“Material Foreign Subsidiary” means, as of the Closing Date and thereafter at
any date of determination, each of the Borrower’s Foreign Subsidiaries (a) whose
total assets at the last day of the most recent Test Period (when taken together
with the total assets of the Restricted Subsidiaries of such Foreign

 

-47-



--------------------------------------------------------------------------------

Subsidiary at the last day of the most recent Test Period) were equal to or
greater than 5.0% of the consolidated total assets of the Borrower and the
Restricted Subsidiaries as of the last day of such Test Period, in each case
determined in accordance with GAAP or (b) whose revenues for such Test Period
(when taken together with the revenues of the Restricted Subsidiaries of such
Foreign Subsidiary for such Test Period) were equal to or greater than 5.0% of
the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such Test Period, in each case determined in accordance with GAAP; provided that
if, at any time and from time to time after the date which is 30 days after the
Closing Date (or such longer period as the Administrative Agent may agree in its
sole discretion), Foreign Subsidiaries that are not Material Foreign
Subsidiaries comprise in the aggregate more than (when taken together with the
total assets of the Restricted Subsidiaries of such Foreign Subsidiaries at the
last day of the most recent Test Period) 10.0% of the total consolidated assets
of the Borrower and the Restricted Subsidiaries that are Foreign Subsidiaries as
of the end of the most recently ended Test Period or more than (when taken
together with the revenues of the Restricted Subsidiaries of such Foreign
Subsidiaries for such Test Period) 10.0% of the consolidated revenues of the
Borrower and the Restricted Subsidiaries that are Foreign Subsidiaries for such
Test Period (or, in each case, on any date when re-designated as an Excluded
Subsidiary pursuant to the definition of “Excluded Subsidiary”), then the
Borrower shall, not later than sixty days after the date by which financial
statements for such Test Period were required to be delivered pursuant to this
Agreement or on the date of such re-designation (or, in each case, such longer
period as the Administrative Agent may agree in its reasonable discretion),
designate in writing to the Administrative Agent one or more of such Foreign
Subsidiaries as “Material Foreign Subsidiaries” to the extent required such that
the foregoing condition ceases to be true.

“Material Indebtedness” means, as of any date, Indebtedness for borrowed money
on such date of any Loan Party in an aggregate principal amount exceeding the
Threshold Amount; provided that in no event shall any of the following be
Material Indebtedness (a) Indebtedness under a Loan Document, (b) obligations in
respect of a Qualified Securitization Financing, (c) Capitalized Lease
Obligations, (d) Indebtedness held by a Loan Party or any Indebtedness held by
an Affiliate of a Loan Party and (e) Indebtedness under Hedge Agreements.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Materiality Threshold Amount” means an amount equal to the greater of 5.00% of
Closing Date EBITDA and 5.00% of TTM Consolidated Adjusted EBITDA.

“Maturing Indebtedness Reserve” means, as of any date of determination, with
respect to any installment(s) of principal of Indebtedness described in the
definition of “Inside Maturity Exception” (as defined in the Term Loan Credit
Agreement as in effect on the date hereof) which has a scheduled date of payment
or scheduled maturity date that is due to occur less than 91 days after such
date, a reserve equal to the outstanding principal amount of such installment(s)
that are so due. For the avoidance of doubt, a Maturing Indebtedness Reserve
shall not be established with respect to any principal installment of
Indebtedness prior to the 91st day preceding the scheduled date of payment or a
scheduled maturity date of such installment.

“Maturity Date” means:

(a) with respect to the Revolving Loans, the date that is the earlier of
(i) five years after the Closing Date and (ii) the date such Revolving Loans are
declared due and payable pursuant to Section 9.02, and

 

-48-



--------------------------------------------------------------------------------

(b) with respect to any tranche of Extended Revolving Commitments, the earlier
of (i) the final maturity date as specified in the applicable Extension
Amendment and (ii) the date such tranche of Extended Revolving Commitments are
terminated and/or declared due and payable pursuant to Section 9.02.

provided, in each case, that if such day is not a Business Day, the applicable
Maturity Date shall be the Business Day immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 11.10.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, (b) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of the Swing Line Lender with respect to Swing Line Loans
outstanding at such time and (c) otherwise, an amount determined by the
Administrative Agent and the Issuing Banks or the Swing Line Lender, as the case
may be, in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions, which for greater certainty shall not include a
Canadian Pension Plan.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP (determined, for the avoidance of
doubt, on an unconsolidated basis) and before any reduction in respect of
preferred stock dividends.

“Non-Bank Certificate” has the meaning specified in Section 3.01(b).

“Non-Consenting Lender” has the meaning specified in Section 3.07.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Financed Capital Expenditures” means Consolidated Capital Expenditures that
(a) are not financed with the proceeds of any Indebtedness (it being understood
and agreed that, to the extent financed with Loans, such Consolidated Capital
Expenditures shall be deemed Non-Financed Capital Expenditures), the proceeds of
any sale or issuance of Equity Interests of, or equity contributions to,
Holdings or the Borrower, the proceeds of any Disposition (including any
substantially contemporaneous trade-in of assets) or any Casualty Event and
(b) are not reimbursed by a third person (excluding any Loan Party or any of its
Restricted Subsidiaries).

“Non-Loan Party” means any Restricted Subsidiary of the Borrower that is not a
Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.04(b)(iii).

“Not Otherwise Applied” means, with reference to the amount of any Permitted
Equity Issuances that is proposed to be applied to a particular use or
transaction, that such amount was not previously applied in determining the
permissibility of a transaction under the Loan Documents (including, for the
avoidance

 

-49-



--------------------------------------------------------------------------------

of doubt, any use of such amount to fund a Specified Equity Contribution or to
incur Contribution Indebtedness) where such permissibility was (or may have
been) contingent on the receipt or availability of such amount, it being agreed
that the incurrence of secured debt shall be deemed one use transaction for
purposes of this definition.

“Note” means each of the Revolving Loan Notes and the Swing Line Note.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(a).

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including in respect of
any Revolving Exposure relating thereto), whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and expenses that
accrue after the commencement by or against any Loan Party of any case or
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees and expenses are allowed
or allowable claims in such case or proceeding, (b) obligations of any Loan
Party arising under any Secured Hedge Agreement and (c) Cash Management
Obligations; provided that “Obligations” of any Guarantor shall exclude any
Excluded Swap Obligations. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and any of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include the obligation (including guarantee obligations) to pay principal,
interest, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party and to provide Cash
Collateral under any Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“OID” means original issue discount.

“Organization Documents” means,

(a) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction);

(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and

(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” has the meaning specified in Section 3.01(f).

 

-50-



--------------------------------------------------------------------------------

“Overadvance” shall mean a Loan or issuance of a Letter of Credit to the extent
that, immediately after the making of such Loan or issuance, the aggregate
amount of Credit Extensions then outstanding would exceed the Line Cap.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with bank industry rules on
interbank compensation and (b) with respect to any amount denominated in any
Alternative Currency, the rate of interest per annum reasonably determined by
the Administrative Agent to be its cost of funding such amount.

“Parent Entity” has the meaning specified in Section 6.01.

“Pari Passu Lien Debt” means any Indebtedness that is intended by the Borrower
to be secured by Liens on all or any portion of the Collateral that are pari
passu in priority with the Liens on Collateral that secure the Term Loan
Obligations. For the avoidance of doubt, “Pari Passu Lien Debt” includes the
Initial Term Loans and the Senior Secured Notes as of the Closing Date.

“Participant” has the meaning specified in Section 11.07(d).

“Participant Register” has the meaning specified in Section 11.07(e).

“Participating Member State” means each state as described in any EMU
Legislation.

“Participation” has the meaning specified in Section 11.07(d).

“Payment Conditions” means with respect to any transaction (i) no Event of
Default has occurred and is continuing or would arise after giving effect to
such transaction and (ii) either (a) the Fixed Charge Coverage Ratio would be at
least 1.00:1.00 on a Pro Forma Basis and the Borrower would have Excess
Availability of at least the greater of (x) $31,250,000 and (y) 12.5% of the
Line Cap (but with respect to Restricted Payments only, $37,500,000 and 15.0%,
respectively) on a Pro Forma Basis immediately after giving effect to such
transaction and over the 20 consecutive calendar days immediately prior to such
transaction, or (b) the Borrower would have Excess Availability on a Pro Forma
Basis of at least the greater of (x) $43,750,000 and (y) 17.5% of the Line Cap
(but with respect to Restricted Payments only, $50,000,000 and 20.0%) on a Pro
Forma Basis immediately after giving effect to such transaction and over the 20
consecutive calendar days immediately prior to such transaction.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA, and is sponsored or maintained by any Loan Party
or any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made or has had an obligation to make
contributions at any time in the preceding five plan years, but shall not
include a Canadian Pension Plan.

“Permitted Acquisition” means an Acquisition Transaction together with other
Investments undertaken to consummate such Acquisition Transaction; provided
that:

 

-51-



--------------------------------------------------------------------------------

(a) after giving Pro Forma Effect to any such Acquisition Transaction or
Investment, at the applicable time determined in accordance with
Section 1.08(f), no Event of Default shall have occurred and be continuing;

(b) the business of such Person, or such assets, as the case may be, constitute
a business permitted by the Loan Documents; and

(c) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to any such newly created or acquired
Subsidiary (including each Subsidiary thereof that constitutes a Restricted
Subsidiary) or assets in order to satisfy the requirements set forth in
Section 6.11 to the extent applicable shall have been taken (or shall be taken),
to the extent required by such section (or arrangements for the taking of such
actions after the consummation of the Permitted Acquisition shall have been
made) (unless such newly created or acquired Subsidiary constitutes an Excluded
Subsidiary or is designated as an Unrestricted Subsidiary);

provided further that Permitted Acquisitions of any Person that on the date of
such Permitted Acquisition is not a Loan Party (and will not become a Loan Party
as a result of such Permitted Acquisitions within the time periods set forth in
Section 6.11) shall not exceed the greater of (1) $300,000,000 and (2) 60% of
TTM Consolidated Adjusted EBITDA;

“Permitted Discretion” means reasonable credit judgment in accordance with
customary business practices for comparable asset-based lending transactions;
provided that, as it relates to the establishment of new categories of Reserves
after the Closing Date (other than Reserves that are expressly included in the
definition of “Reserves” or the adjustment or imposition of exclusionary
criteria in the definition of “Eligible Accounts Receivable”), Permitted
Discretion will require that (a) such establishment, adjustment or imposition of
Reserves after the Closing Date be based on the analysis of facts or events
first occurring or first discovered by the Administrative Agent after the
Closing Date or that are materially different from facts or events known to the
Administrative Agent on the Closing Date, (b) the amount of any such Reserve so
established or the effect of any adjustment or imposition of exclusionary
criteria in the definition of “Eligible Accounts Receivable” be a reasonable
quantification of changes in the ability of the Administrative Agent to realize
upon the ABL Priority Collateral included in the Borrowing Base and (c) no
Reserves or changes to eligibility criteria will be duplicative of Reserves or
changes already accounted for through eligibility criteria in the definition of
“Eligible Accounts Receivable” or through the advance rates set forth in the
definitions of “Accounts Receivable Component”.

“Permitted Equity Issuance” means any,

(a) public or private sale or issuance of any Qualified Equity Interests of the
Borrower or any Parent Entity (other than a Specified Equity Contribution);

(b) contribution to the equity capital of the Borrower or any other Loan Party
(other than (i) a Specified Equity Contribution or (ii) in exchange for
Disqualified Equity Interests); or

(c) sale or issuance of Indebtedness of Holdings, the Borrower or a Restricted
Subsidiary (other than intercompany Indebtedness) that have been converted into
or exchanged for Qualified Equity Interests of Holdings, the Borrower, a
Restricted Subsidiary or any Parent Entity;

provided that the amount of any Permitted Equity Issuance will be the amount of
cash and Cash Equivalents received by a Loan Party or Restricted Subsidiary in
connection with such sale, issuances or contribution, and the fair market value
of any other property received in connection with such sale, issuance or
contribution, (measured at the time made), without adjustment for subsequent
changes in the value.

 

-52-



--------------------------------------------------------------------------------

“Permitted Holders” means any:

(a) the Sponsors;

(b) the Management Stockholders;

(c) any group (within the meaning of Rules 13d-3 and 13d-5 under the Exchange
Act) of which the Persons described in clauses (a) or (b) above are members;
provided that, without giving effect to the existence of such group or any other
group, the Persons described in clauses (a) and (b) above, collectively,
beneficially own (as defined in Rules 13(d) and 14(d) of the Exchange Act)
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interest of
Holdings (or any Successor Holdings, if applicable) then held by such group);
and

(d) any Parent Entity, for so long as a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of such
Parent Entity is beneficially owned (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, by one or more Permitted Holders
described in clauses (a), (b) and/or (c) of the definition thereof.

“Permitted Investment” means (a) any Permitted Acquisition, (b) any Acquisition
Transaction and/or (c) any other Investment or acquisition permitted hereunder.

“Permitted Investors” means (a) a Sponsor, (b) each of the Affiliates and
investment managers of a Sponsor, (c) any fund or account managed by any of the
persons described in clause (a) or (b) of this definition, (d) any employee
benefit plan of Holdings or any of its subsidiaries and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan, and (e) investment vehicles of members of management of Holdings
or the Borrower, Holdings, the Borrower and their respective Subsidiaries.

“Permitted Junior Secured Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness that is Junior Lien Debt.

“Permitted Lien” means any Lien not prohibited by Section 7.01.

“Permitted Pari Passu Secured Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness that is Pari Passu Lien Debt.

“Permitted Ratio Debt” means Indebtedness; provided that, at the time of
incurrence thereof:

(a) immediately after giving effect to the issuance, incurrence, or assumption
of such Indebtedness:

(i) in the case of any Pari Passu Lien Debt, the First Lien Net Leverage Ratio
for the applicable Test Period is equal to or less than the Closing Date First
Lien Net Leverage Ratio;

(ii) in the case of any Junior Lien Debt, the Secured Net Leverage Ratio for the
applicable Test Period is equal to or less than the Closing Date Secured Net
Leverage Ratio; and

 

-53-



--------------------------------------------------------------------------------

(iii) in the case of any Indebtedness that is not secured by a Lien on any
Collateral, either:

(i) the Total Net Leverage Ratio for the applicable Test Period is equal to or
less than the Closing Date Total Net Leverage Ratio, or

(ii) the Interest Coverage Ratio for the applicable Test Period is equal to or
greater than 2.00 to 1.00;

in each case, after giving Pro Forma Effect to the incurrence of such
Indebtedness and any use of proceeds thereof and measured as of and for the Test
Period immediately preceding the issuance, incurrence or assumption of such
Indebtedness for which internal financial statements are available; provided,
that the aggregate principal amount of Permitted Ratio Debt incurred by Non-Loan
Parties, together with the aggregate principal amount of Incremental Equivalent
Debt incurred by Non-Loan Parties, shall not exceed, in the aggregate, the
greater of (i) 50.00% of Closing Date EBITDA and (ii) 50.00% of TTM Consolidated
Adjusted EBITDA as of the applicable date of determination;

(b) to the extent such Permitted Ratio Debt is required to be subject to the
provisions of the Closing Date ABL Intercreditor Agreement, a Debt
Representative acting on behalf of the holders of such Indebtedness has become
party to, or is otherwise subject to the provisions of the Closing Date ABL
Intercreditor Agreement or any other intercreditor agreement that may be
executed from time to time and reasonably acceptable to the Administrative
Agent;

(c) if such Indebtedness is intended to be Pari Passu Lien Debt or Junior Lien
Debt, a Debt Representative acting on behalf of the holders of such Permitted
Ratio Debt has become party to, or is otherwise subject to intercreditor
arrangements set forth in the penultimate paragraph of Section 7.01; and

(d) Permitted Ratio Debt (i) that is Pari Passu Lien Debt shall not mature prior
to the latest maturity date of, and shall not have a Weighted Life to Maturity
shorter than the remaining Weighted Average Life to Maturity of, the Initial
Term Loans (without giving effect to any amortization payments or prepayments on
the Initial Term Loans actually made) or (ii) that is Junior Lien Debt or
unsecured Indebtedness shall not mature, or have scheduled amortization, prior
to the latest maturity date of the Initial Term Loans; provided that this clause
(d) shall not apply to the incurrence of any such Indebtedness pursuant to the
Inside Maturity Exception (as defined in the Term Loan Credit Agreement as in
effect on the date hereof).

Permitted Ratio Debt will be deemed to include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, replacement, renewal or extension of any Indebtedness of
such Person; provided that

(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, replaced, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus OID and upfront fees plus other fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, replacement, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder,

 

-54-



--------------------------------------------------------------------------------

(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(c) or Section 7.03(d), such
modification, refinancing, refunding, replacement, renewal or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, replaced, renewed or extended,

(c) such Indebtedness shall not be incurred or guaranteed by any Loan Party or
Restricted Subsidiary other than a Loan Party or Restricted Subsidiary that was
an obligor of the Indebtedness being exchanged, extended, renewed, replaced or
refinanced and no additional Loan Parties or Restricted Subsidiaries shall
become liable for such Indebtedness;

(d) if such Indebtedness being modified, refinanced, refunded, replaced,
renewed, or extended is Junior Financing or Junior Lien Debt,

(i) to the extent such Indebtedness being modified, refinanced, refunded,
replaced, renewed, or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, replacement, renewal, or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, replaced,
renewed or extended,

(ii) to the extent such Indebtedness being modified, refinanced, refunded,
replaced, renewed, or extended is unsecured, such modification, refinancing,
refunding, replacement, renewal or extension is either (A) unsecured or
(B) secured only by Permitted Liens (provided that such incurrence will
thereafter count in the calculation of any remaining basket capacity thereunder,
while such Indebtedness remains outstanding); and

(iii) to the extent such Indebtedness being modified, refinanced, refunded,
replaced, renewed, or extended is secured by Liens, (A) such modification,
refinancing, refunding, replacement, renewal or extension is either
(1) unsecured or (2) secured only by Permitted Liens, provided that if such
Indebtedness is Pari Passu Lien Debt or Junior Lien Debt, (x) to the extent such
Indebtedness being modified, refinanced, refunded, replaced, renewed, or
extended is required to be subject to the provisions of the Closing Date ABL
Intercreditor Agreement, a Debt Representative acting on behalf of the holders
of such Indebtedness has become party to, or is otherwise subject to the
provisions of the Closing Date ABL Intercreditor Agreement or any other
intercreditor agreement that may be executed from time to time and reasonably
acceptable to the Administrative Agent and (y) (y) such Indebtedness shall not
be secured on a pari passu basis by the ABL Priority Collateral and (B) to the
extent that such Liens are subordinated to the Liens securing the Obligations,
such modification, refinancing, refunding, replacement, renewal or extension is
secured by Liens that are subordinated to the Liens securing the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation (including any intercreditor or similar agreements) governing the
Indebtedness being modified, refinanced, replaced, refunded, replaced, renewed
or extended;

(e) if such Indebtedness is secured by assets of the Borrower or any Restricted
Subsidiary:

(i) such Indebtedness shall not be secured by Liens on any assets of the
Borrower or any Restricted Subsidiary that are not also subject to, or would be
required to

 

-55-



--------------------------------------------------------------------------------

be subject to pursuant to the Loan Documents, a Lien securing the Obligations
(except (1) Liens on property or assets applicable only to periods after the
Latest Maturity Date at the time of incurrence, (2) any Liens on property or
assets to the extent that a Lien on such property or asset is also added for the
benefit of the Lenders, and (3) any Liens on property or assets under the
Indebtedness being exchanged, extended, renewed, replaced or refinanced and
(4) with respect to Indebtedness of Non-Loan Parties, Liens on assets of any
Non-Loan Party); and

(ii) if such Indebtedness is Pari Passu Lien Debt or Junior Lien Debt, (x) a
Debt Representative acting on behalf of the holders of such Indebtedness has
become party to, or is otherwise subject to the provisions of the Closing Date
ABL Intercreditor Agreement or any other intercreditor agreement that may be
executed from time to time and reasonably acceptable to the Administrative Agent
and (y) such Indebtedness shall not be secured on a pari passu basis by the ABL
Priority Collateral.

Permitted Refinancing will be deemed to include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Reorganization” means any transaction (a) undertaken to effect a
corporate reorganization (or similar transaction or event) for operational or
efficiency purposes or (b) related to tax planning or tax reorganization, in
each case, as determined in good faith by the Borrower and entered into after
the Closing Date; provided that, (i) no Event of Default is continuing
immediately prior to such transaction and immediately after giving effect
thereto and (ii) after giving effect to such transactions, the security
interests of the Lenders in the Collateral (taken as a whole) and the Guarantees
of the Obligations (taken as a whole), in each case, would not be materially
impaired as a result thereof, and such transaction will not materially adversely
affect the Borrower’s ability to make anticipated payments with respect to the
Obligations as and when they become due (as determined in good faith by the
Borrower).

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan or Canadian Pension Plan,
established or maintained by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any of their
respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement or the
Canadian Security Agreement, as applicable.

“Pledged Equity” has the meaning specified in the Security Agreement or the
Canadian Security Agreement, as applicable.

“Post-Acquisition Borrowing Base” has the meaning specified in the definition of
“Eligible Accounts Receivable.”

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect; or such other applicable legislation
in effect from time to time in such other jurisdiction in Canada (including the
Civil Code of Quebec) for purposes of the provisions hereof relating

 

-56-



--------------------------------------------------------------------------------

to perfection, effect of perfection or non-perfection or opposability or
priority of a security interest in or Lien on any Collateral.

“Pre-Acquisition Borrowing Base” has the meaning specified in the definition of
“Eligible Accounts Receivable.”

“Prepayment Notice” means a written notice made pursuant to Section 2.07(a)(i)
substantially in the form of Exhibit J.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Private-Side Information” means any information with respect to Holdings and
its Subsidiaries that is not Public-Side Information.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.08.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender
and any Letters of Credit issued or participations purchased therein by any
Lender or any participation in any Swing Line Loans purchased by any Lender at
any time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Exposure of that
Lender at such time and the denominator of which is the aggregate Revolving
Exposure of all Lenders at such time.

“Protective Advance” has the meaning specified in Section 2.02(a).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” means costs relating to compliance with the
Sarbanes-Oxley Act of 2002, as amended, and other expenses arising out of or
incidental to Holdings’ status (or any relevant Parent Entity’s status) as a
reporting company, including costs, fees and expenses (including legal,
accounting and other professional fees) relating to compliance with provisions
of the Securities Act and the Exchange Act, the rules of securities exchange
companies with listed equity securities, directors’ compensation, fees and
expense reimbursement, shareholder meetings and reports to shareholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.

“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.

“Public-Side Information” means information that does not constitute material
non-public information (within the meaning of United States federal, state or
other applicable securities laws) with respect to such Parent Entity or Holdings
or any of their respective Subsidiaries or any of their respective securities.

 

-57-



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.26(a).

“Qualified Cash” means cash and Cash Equivalents of the Loan Parties in DDAs
(including any DDA maintained with the Administrative Agent) that are subject to
Blocked Account Agreements; provided that the Administrative Agent shall be
entitled, pursuant to the terms thereof, to reasonably request cash reporting
(i) on a daily basis with respect to any such accounts, (ii) with the delivery
of a Borrowing Base Certificate, (iii) upon any request for a credit extension
and (iv) in connection with any action incurred in reliance on the Payment
Conditions.

“Qualified Cash Component” means 100% of Qualified Cash.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings:

(a) that is not subject to any Guarantee by any Loan Party (including the
Borrower) or any Restricted Subsidiary;

(b) that will not mature prior to the date that is six months after the Latest
Maturity Date in effect on the date of issuance or incurrence thereof;

(c) that has no scheduled amortization or scheduled payments of principal and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (e) below);

(d) that does not require any payments in cash of interest or other amounts in
respect of the principal thereof prior to the earlier to occur of (i) the date
that is four years from the date of the issuance or incurrence thereof and
(ii) the date that is 180 days after the Latest Maturity Date in effect on the
date of such issuance or incurrence; and

(e) that has mandatory prepayment, repurchase or redemption, covenant, default
and remedy provisions customary for senior discount notes of an issuer that is
the parent of a borrower under senior secured credit facilities, in each case as
determined by the Borrower in good faith;

provided that any such Indebtedness shall constitute Qualified Holding Company
Debt only if immediately after giving effect to the issuance or incurrence
thereof and the use of proceeds thereof, no Event of Default shall have occurred
and be continuing.

“Qualified Professional Asset Manager” has the meaning specified in
Section 10.16(a).

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions:

(a) such Qualified Securitization Financing (including financing terms,
covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Borrower and the Securitization
Subsidiary, as determined by the Borrower in good faith;

 

-58-



--------------------------------------------------------------------------------

(b) all sales, transfers and/or contributions of Securitization Assets and
related assets to the Securitization Subsidiary are made at fair market value;
and

(c) the financing terms, covenants, termination events and other provisions
thereof, including any Standard Securitization Undertakings, shall be market
terms, as determined by the Borrower in good faith; and

(d) the aggregate principal amount of all Securitization Financings that may be
Qualified Securitization Financings shall not exceed $25,000,000 at any time.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Refunded Swing Line Loans” has the meaning specified in Section 2.03(c)(i).

“Refunding Equity Interests” has the meaning specified in Section 7.06 (o).

“Register” has the meaning specified in Section 11.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Reimbursement Obligations” has the meaning specified in Section 2.04(c)(i).

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Facility.

“Release Actions” has the meaning specified in Section 10.11(b).

“Release Certificate” has the meaning specified in Section 10.11(b).

“Release Date” has the meaning specified in Section 10.11 (c).

“Release/Subordination Event ” has the meaning specified in
Section 10.11(a)(i)(G).

“Relevant Four Fiscal Quarter Period” means, with respect to any requested
Specified Equity Contribution, the four-fiscal quarter period ending on (and
including) the fiscal quarter in which Consolidated Adjusted EBITDA will be
increased as a result of such Specified Equity Contribution.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

-59-



--------------------------------------------------------------------------------

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to Section 6.10(b), which Reports shall be distributed to the Lenders
by the Administrative Agent, subject to the provisions of Section 11.08.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty day notice period has been waived.

“Required Facility Lenders” means, with respect to any Facility on any date of
determination, Lenders having or holding more than 50% of the sum of (a) the
aggregate principal amount of outstanding Loans under such Facility and (b) the
aggregate unused Commitments under such Facility; provided that the portion of
outstanding Loans and the unused Commitments of such Facility, as applicable,
held or deemed held by a Defaulting Lender shall be excluded for purposes of
making a determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having or
holding more than 50% of the sum of the aggregate Revolving Exposure of all
Lenders; provided that the aggregate Revolving Exposure of or held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Required Minimum Balances” has the meaning specified in Section 6.18(c).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Reserved Secured Cash Management Obligations” means any Obligations in respect
of any Secured Cash Management Services, up to the maximum amount owing
thereunder as specified by the applicable Cash Management Bank in writing to
Administrative Agent, which amount may be increased with respect to any existing
Secured Cash Management Services by further written notice from such Cash
Management Bank to Administrative Agent from time to time; provided that in each
case (a) establishment of Bank Products Reserves for such amount and all other
Reserved Secured Hedge Obligations and Reserved Secured Cash Management
Obligations would not result in an Overadvance and (b) the Borrower has been
notified of and given a least three Business Days to review any error in the
calculation of such maximum amount and increased amount.

“Reserved Secured Hedge Obligations” means any Obligations in respect of any
Hedge Agreement owing to a Hedge Bank, up to the maximum amount owing thereunder
as specified by the applicable Hedge Bank in writing to Administrative Agent,
which amount may be increased with respect to any existing Secured Hedge
Agreement at any time by further written notice from such Hedge Bank to
Administrative Agent; provided that the Borrower has been notified of and given
a least three Business Days to review any error in the calculation of such
maximum amount and increased amount.

“Reserves” means the Bank Products Reserve, the Maturing Indebtedness Reserve,
the Canadian Priority Payables Reserve and any and all other reserves
established in accordance with and subject to Section 2.22 that reflect risks or
contingencies that are reasonably likely to (a) affect the collectability of
Eligible Accounts Receivable, (b) impair the value of the Eligible Accounts
Receivable or the Collateral Agent’s Lien thereon or (c) result in the payment
of unanticipated liabilities of any Loan Party. Without limiting the generality
of the foregoing but subject to Section 2.22, the Administrative Agent may
establish dilution reserves, reserves for unpaid and accrued sales taxes,
reserves for banker’s liens, rights of setoff or

 

-60-



--------------------------------------------------------------------------------

similar rights and remedies as to deposit or investment accounts, reserves for
contingent liabilities of any Loan Party, reserves for uninsured or underinsured
losses or litigation of any Loan Party, reserves for customs charges, reserves
for fees, assessments, and other governmental charges with respect to the
Eligible Accounts Receivable, and reserves for self-insurance and insurance
premiums.

“Responsible Officer” means the executive chairman, chief executive officer,
president, senior vice president, senior vice president (finance), vice
president, chief financial officer, treasurer, manager of treasury activities or
assistant treasurer or other similar officer or Person performing similar
functions of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent and, as to any document delivered on the Closing Date, any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of the Restricted Subsidiaries, that such cash or Cash Equivalents appear
(or would be required to appear) as “restricted” on a consolidated balance sheet
of the Borrower or such Restricted Subsidiary (unless such appearance is related
to a restriction in favor of the Administrative Agent or the Collateral Agent or
any other Lender).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of the Restricted Subsidiaries (in each case, solely to a holder
of Equity Interests in such Person’s capacity as a holder of such Equity
Interests other than dividends or distributions payable solely in Equity
Interests (other than Disqualified Equity Interests) of the Borrower), or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Borrower’s stockholders,
partners or members (or the equivalent Persons thereof). For the avoidance of
doubt, the payment of any Contractual Obligation that is based on, or measured
with respect to the value of an Equity Interest, including any such Contractual
Obligations constituting compensation arrangements, shall not be considered a
Restricted Payment. The amount of any Restricted Payment not made in cash or
Cash Equivalents shall be the fair market value of the securities or other
property distributed by dividend or other otherwise.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Schedule 2.01 under the caption “Revolving Commitment”
or in the applicable Assignment and Assumption, subject to any increase,
adjustment or reduction pursuant to the terms and conditions hereof including
Section 2.16. The aggregate amount of the Revolving Commitments as of the
Closing Date is $400,000,000.

 

-61-



--------------------------------------------------------------------------------

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (a) the
fifth anniversary of the Closing Date, (b) the date the Revolving Commitments,
including Revolving Commitments in respect of Letters of Credit and Swing Line
Loans, are permanently reduced to zero pursuant to Section 2.08, and (c) the
date of the termination of the Revolving Commitments pursuant to Section 9.02.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (b) after the termination of the Revolving
Commitments, the sum of (i) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (ii) in the case of each Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(iii) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, (iv) in the case of the Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders) and (v) the aggregate amount of all participations therein by
that Lender in any outstanding Swing Line Loans.

“Revolving Facility” means the Facility comprised of the Revolving Commitments,
Revolving Loans, Swing Line Loans and Letters of Credit hereunder.

“Revolving Lender” means a Lender having a Revolving Commitment or other
Revolving Exposure.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“Revolving Loans” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s, a division of S&P Global Inc., and any successor
thereto.

“Sale Leaseback Transaction” means a sale leaseback transaction with respect to
all or any portion of any real property, equipment or capital assets owned by a
Loan Party or other property customarily included in such transactions.

“Same Day Funds” means disbursements and payments in immediately available
funds.

“Sanctions” means any sanction administered or enforced by the United States
government (including OFAC), the Government of Canada, the United Nations
Security Council, the European Union or HMT.

“Scheduled Unavailability Date” has the meaning specified in Section 11.01.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to, or exercising jurisdiction outside of the United
States, any of its principal functions.

“Secured Cash Management Services” means any Cash Management Services entered
into by and among the Borrower or any Restricted Subsidiary and any Cash
Management Bank.

 

-62-



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any Hedge Agreement that is entered into by and
between any Loan Party and any Hedge Bank and designated in writing by the Hedge
Bank and the Borrower to the Administrative Agent as a “Secured Hedge Agreement”
(but only if such Hedge Agreement has not been designated as a “Secured Hedge
Agreement” under the Term Loan Credit Agreement).

“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Secured Net Debt outstanding as of the last day of such Test
Period to (b) Consolidated Adjusted EBITDA of the Borrower for such Test Period.

“Secured Obligations” has the meaning given to such term in the Security
Agreement or the Canadian Security Agreement, as applicable.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Issuing Bank, each Hedge Bank party to a Secured Hedge
Agreement, each Cash Management Bank party to an agreement governing Cash
Management Obligations, the Supplemental Administrative Agent and each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05 and Section 10.12.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams, other rights to payment (including with respect to rights of payment
pursuant to the terms of Joint Ventures) subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest or Lien in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets as determined by the Borrower in good faith.

“Securitization Repurchase Obligation” means any obligation of a seller or
transferor of Securitization Assets in a Qualified Securitization Financing to
repurchase Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business

 

-63-



--------------------------------------------------------------------------------

or activities incidental or related to such business, and which is designated by
the Board of Directors of the Borrower or such other Person (as provided below)
as a Securitization Subsidiary, and

(a) no portion of the Indebtedness or any other obligation (contingent or
otherwise) of which (i) is guaranteed by Holdings, the Borrower or any other
Subsidiary of the Borrower, other than another Securitization Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, in any way other than
pursuant to Standard Securitization Undertakings or (iii) subjects any property
or asset of Holdings, the Borrower or any other Subsidiary of the Borrower,
other than another Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings;

(b) with which none of Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than on terms which the
Borrower reasonably believes to be no less favorable to Holdings, the Borrower
or such Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of the Borrower; and

(c) to which none of Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results;

it being agreed that a Securitization Asset consisting of an obligation of or to
any Affiliate of a Loan Party (other than another Loan Party or Restricted
Subsidiary, unless otherwise permitted by Section 7.05) shall not result
non-compliance with any of the foregoing provisions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties (other than the Canadian Loan Parties), substantially in the form
of Exhibit F, together with each Security Agreement Supplement executed and
delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Secured Notes” means the notes due 2028 issued by the Borrower pursuant
to the Senior Secured Notes Indenture.

“Senior Secured Notes Documents” means the Senior Secured Notes, the Senior
Secured Notes Indenture and all other documents evidencing, guaranteeing or
otherwise governing the terms of the Senior Secured Notes.

“Senior Secured Notes Indenture” means that certain Indenture, dated as of
October 28, 2020, among the Borrower, as issuer, the guarantors party thereto
and Wilmington Trust, National Association, as trustee (as amended, restated,
supplemented, or otherwise modified from time to time) and any supplemental
indenture or additional indenture to be entered into with respect to the Senior
Secured Notes.

“Short Term Advances” has the meaning specified in the definition of
“Indebtedness.”

“Similar Business” means any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Restricted Subsidiaries on the Closing Date, (ii) any business that is a natural
outgrowth or reasonable extension, development or expansion of any such

 

-64-



--------------------------------------------------------------------------------

business or any business similar, reasonably related, incidental, complementary
or ancillary to any of the foregoing or (iii) any business that in the
Borrower’s good faith business judgment constitutes a reasonable diversification
of businesses conducted by the Borrower and its Restricted Subsidiaries.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR Based Rate” means SOFR or Term SOFR.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such
Person, on a consolidated basis with its Subsidiaries, exceeds its debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis,
(b) the present fair saleable value of the property of such Person, on a
consolidated basis with its Subsidiaries, is greater than the amount that will
be required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, on a consolidated basis, as such debts
and other liabilities become absolute and matured, (c) such Person, on a
consolidated basis with its Subsidiaries, is able to pay its debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis, as
such liabilities become absolute and matured and (d) such Person, on a
consolidated basis with its Subsidiaries, is not engaged in, and is not about to
engage in, business for which it has unreasonably small capital. The amount of
any contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.

“SPAC” means Conyers Park II Acquisition Corp., a Delaware corporation.

“SPC” has the meaning specified in Section 11.07(g).

“Specified ABL Event of Default” means an Event of Default pursuant to
Section 9.01(a), Section 9.01(b)(i)(A), Section 9.01(b)(ii),
Section 9.01(b)(iii), Section 9.01(d) (solely with respect to the representation
and warranty made in Section 5.20) and Section 9.01(f).

“Specified DDA” means any DDA maintained with a Lender.

“Specified Equity Contribution” has the meaning specified in Section 8.02.

“Specified Event of Default” means an Event of Default pursuant to
Section 9.01(a) or an Event of Default pursuant to Section 9.01(f) with respect
to the Borrower.

“Specified Excess Availability” means the sum of (a) Excess Availability at such
time plus (b) Suppressed Availability (which shall not be less than zero) at
such time; provided that Suppressed Availability shall not exceed 2.5% of the
Aggregate Commitments at any time.

“Specified Representations” means those representations and warranties made by
Holdings and the Borrower in Sections 5.01(a) (with respect to organizational
existence only), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.13, 5.16, 5.17 and
5.18.

“Specified Transaction” means any of the following identified by the Borrower:
(a) transaction or series of related transactions, including Investments and
Acquisition Transactions, that results in a Person becoming a Restricted
Subsidiary, (b) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary, (c) any transaction or series of related transactions,
including Dispositions, that

 

-65-



--------------------------------------------------------------------------------

results in a Restricted Subsidiary ceasing to be a Subsidiary of the Borrower,
(d) any acquisition or disposition of assets constituting a business unit, line
of business or division of another Person or a facility, (e) any material
acquisition or disposition, (f) any restructuring of the business of the
Borrower, whether by merger, consolidation, amalgamation or otherwise, (g) any
incurrence or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), (h) any Restricted Payment and (i) transactions
of the type given pro forma effect in (i) the Sponsor Model or (ii) any quality
of earnings report prepared by a nationally recognized accounting firm and
furnished to the Administrative Agent in connection with the Transactions or an
Acquisition Transaction or other Investment consummated after the Closing Date.

“Specified Transaction Adjustments” has the meaning specified in
Section 1.08(c).

“Sponsor” means (a) any funds, limited partnerships or co-investment vehicles
managed or advised by Leonard Green & Partners, L.P., CVC Advisors (U.S.) Inc.
or Bain Capital, LP or any Affiliates of any of the foregoing Person(s) or any
direct or indirect Subsidiaries of any of the foregoing Person(s) (or jointly
managed by any such Person(s) or over which any such Person(s) exercise
governance rights) and (b) any investors (including limited partners) in the
Persons identified in clause (a) who are investors (including limited partners)
in such Persons as of the Closing Date, and from time to time, invest directly
or indirectly in Holdings or any Parent Entity (but, in each case, excluding any
portfolio companies of any of the foregoing).

“Sponsor Model” means the Sponsor’s financial model used in connection with the
syndication of the Facility and the Term Loan Facility.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurocurrency Rate, for Eurocurrency Rate funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the FRB). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, unlimited liability company or other entity of which
(a) the Equity Interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors of such corporation, partnership,
limited liability company, unlimited liability company or other entity are at
the time owned by such Person or (b) more than 50.0% of the Equity Interests are
at the time owned by such Person. Unless otherwise indicated in this

 

-66-



--------------------------------------------------------------------------------

Agreement, all references to Subsidiaries will mean Subsidiaries of the
Borrower. No Person shall be considered a Subsidiary of the Borrower unless the
Borrower has the ability to Control such Subsidiary.

“Subsidiary Guarantor” or “Subsidiary Loan Party” means any Subsidiary (other
than an Excluded Subsidiary) that is required to be a Guarantor pursuant to the
terms of the Loan Documents.

“Successor Borrower” has the meaning specified in Section 7.04(e).

“Successor Holdings” means any successor to Holdings pursuant to
Section 7.04(a)(iii), Section 7.04(g)(i) or Section 7.10(b)(ii), as applicable,
together with such Person’s subsequent successors and assigns permitted
hereunder.

“Super Majority Lenders” means, as of any date of determination, Lenders having
or holding more than 66-2/3% of the aggregate Revolving Exposure of all Lenders;
provided that the aggregate Revolving Exposure of or held by any Defaulting
Lender or Disqualified Lender shall be excluded for purposes of making a
determination of Super Majority Lenders at any time.

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 10.12(a).

“Supported QFC” has the meaning specified in Section 11.26(a).

“Suppressed Availability” means, the amount, if positive, by which the Borrowing
Base exceeds the Aggregate Commitments.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swing Line Lender” means Bank of America, N.A., in its capacity as the Swing
Line Lender hereunder, together with its permitted successors and assigns in
such capacity.

“Swing Line Loan” means the swing line loan made by the Swing Line Lender to the
Borrower pursuant to Section 2.03.

“Swing Line Loan Request” means a Swing Line Loan Request substantially in the
form of Exhibit A-4, or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

-67-



--------------------------------------------------------------------------------

“Swing Line Sublimit” means the greater of (a) $40,000,000 and (b) such higher
amount as the Borrower and the Administrative Agent may from time to time agree.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Loan” has the meaning assigned to such term in the Term Loan Credit
Agreement (as in effect on the date hereof).

“Term Loan Agent” means Bank of America, N.A., in its capacity as administrative
agent and collateral agent in respect of the Term Loan Credit Agreement,
together with its successors and assigns in such capacity.

“Term Loan Credit Agreement” means the (i) term loan credit agreement, to be
entered into as of the Closing Date, among Holdings, the Borrower, the lenders
party thereto and the Term Loan Agent, as such document may be amended,
restated, supplemented or otherwise modified from time to time (ii) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
Indebtedness or other financial accommodation that has been incurred to
refinance (subject to the limitations set forth herein (including by reference
to the Closing Date ABL Intercreditor Agreement)) in whole or in part the
Indebtedness and other obligations outstanding under (x) the credit agreement
referred to in clause (i) or (y) any subsequent Term Loan Credit Agreement,
unless such agreement or instrument expressly provides that it is not intended
to be and is not a Term Loan Credit Agreement hereunder. Any reference to the
Term Loan Credit Agreement hereunder shall be deemed a reference to any Term
Loan Credit Agreement then in existence.

“Term Loan Documents” means the Term Loan Credit Agreement and the other “Loan
Documents” as defined in the Term Loan Credit Agreement, as each such document
may be amended, restated, supplemented or otherwise modified.

“Term Loan Facility” means any “Facility” as defined in the Term Loan Credit
Agreement (as in effect on the date hereof).

“Term Loan Obligations” means the “Obligations” as defined in the Term Loan
Credit Agreement (as in effect on the date hereof).

“Term Priority Collateral” means the “Fixed Asset Collateral” as defined in the
Closing Date ABL Intercreditor Agreement.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted, (ii) Obligations under Secured Hedge
Agreements as to which alternative arrangements acceptable to the Hedge Bank
thereunder have been made and (iii) Cash Management Obligations) and (b) the
termination of the Commitments and the termination or expiration of all Letters
of Credit under this Agreement (unless backstopped or Cash Collateralized in an
amount equal to 103% of the maximum drawable amount of any such Letter of Credit
or otherwise in an amount and/or in a manner reasonably acceptable to the
Issuing Banks).

 

-68-



--------------------------------------------------------------------------------

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period are available (which may be internal
financial statements except to the extent this Agreement otherwise expressly
states that the Test Period is specified in a Compliance Certificate, in which
case such financial statements shall have been delivered pursuant to
Section 6.01(a) or (b) for the Test Period set forth in such Compliance
Certificate). A Test Period may be designated by reference to the last day
thereof (i.e., the ‘December 31st Test Period’ of a particular year refers to
the period of four consecutive fiscal quarters of the Borrower ended on
December 31st of such year), and a Test Period shall be deemed to end on the
last day thereof.

“Threshold Amount” means the greater of (a) 25% of Closing Date EBITDA and (b)
25% of TTM Consolidated Adjusted EBITDA.

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Net Debt as of the last day of such Test Period to
(b) Consolidated Adjusted EBITDA of the Borrower for such Test Period.

“Total Utilization of Revolving Commitments” means, as of any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the Issuing Banks for any amount drawn
under any Letter of Credit, but not yet so applied, (ii) the aggregate principal
amount of all outstanding Swing Line Loans and (iii) the Letter of Credit Usage.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby, including any amortization thereof in any period, including any
amortization thereof in any period.

“Transactions” means, collectively, the funding of the initial Term Loans under
the Term Loan Credit Facility, the issuance of notes under the Senior Secured
Notes Indenture, the receipt of the Revolving Commitments and funding of the
Initial Revolving Borrowing, the Closing Date Refinancing, the Equity
Contribution, the consummation of the Acquisition, including all payments to the
holders of the Equity Interests of the Acquired Business in connection
therewith, and the payment of the Transaction Expenses.

“Treasury Equity Interests” has the meaning specified in Section 7.06(o).

“Trust Fund Account” means any account containing cash consisting solely of
Trust Funds.

“Trust Fund Certificate” means a certificate of a Responsible Officer of the
Borrower certifying (a) the type and amount of any Trust Funds (other than
payroll and employee benefit payments, in each case, in the nature of
discretionary contributions) contained or held in a Blocked Account, (b) that
the failure to remit such Trust Funds to the Person entitled thereto could
reasonably be expected to result in personal, criminal or civil liability to any
director, officer or employee of any Loan Party or any Subsidiary of any Loan
Party under any applicable Law and (c) that (x) the obligation requiring such
Trust Funds is due and payable within 10 Business Days of delivery of such
certificate and (y) amounts on deposit in any applicable Trust Fund Account are
insufficient to make such payment.

“Trust Funds” means any cash or Cash Equivalents or other investment property
comprised of (a) funds used or to be used for payroll and payroll taxes and
other employee benefit payments to or for the benefit of any Loan Party’s
employees, (b) funds used or to be used to pay all Taxes required to be
collected, remitted or withheld (including, without limitation, federal, state,
provincial and other withholding Taxes

 

-69-



--------------------------------------------------------------------------------

(including the employer’s share thereof)) and (c) any other funds which any Loan
Party (i) holds on behalf of another Person (other than Holdings or any of its
Subsidiaries) or (ii) holds as an escrow or fiduciary for another Person (other
than Holdings or any of its Subsidiaries).

“TTM Consolidated Adjusted EBITDA” means, as of any date of determination, the
Consolidated Adjusted EBITDA of the Borrower and the Restricted Subsidiaries,
determined on a Pro Forma Basis, for the most recent Test Period.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or
Eurocurrency Rate Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent entity, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent entity is subject to home jurisdiction
supervision, if applicable Law requires that such appointment not be disclosed.

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Borrowing available to the Administrative Agent
as contemplated by Sections 2.01(b)(ii) and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender, (b) with respect to the Swing Line Lender, the aggregate amount, if any,
of outstanding Swing Line Loans in respect of which any Revolving Lender fails
to make available to the Administrative Agent for the account of the Swing Line
Lender any amount required to be paid by such Lender pursuant to Section 2.03(c)
and (c) with respect to the Issuing Banks, the aggregate amount, if any, of
amounts drawn under Letters of Credit in respect of which a Revolving Lender
shall have failed to make amounts available to the applicable Issuing Banks
pursuant to Section 2.04(c).

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (a) each Securitization Subsidiary and (b) any
Subsidiary of the Borrower designated by the Board of Directors of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.13 subsequent to the date
hereof and each Subsidiary of such Subsidiary, in each case, until such Person
ceases to be an Unrestricted Subsidiary of the Borrower in accordance with
Section 6.13 or ceases to be a Subsidiary of the Borrower.

 

-70-



--------------------------------------------------------------------------------

“U.S. Lender” has the meaning specified in Section 3.01(e).

“ “U.S. Special Resolution Regimes” has the meaning specified in
Section 10.26(a).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment, by

(b) the then outstanding principal amount of such Indebtedness;

provided that for purposes of determining the Weighted Average Life to Maturity
of (i) any Permitted Refinancing, (ii) any Indebtedness that is being modified,
refinanced, refunded, renewed, replaced or extended, or (iii) any term loans for
purposes of incurring any other Indebtedness (in any such case, the “Applicable
Indebtedness”), the effects of any amortization payments or other prepayments
made on such Applicable Indebtedness (including the effect of any prepayment on
remaining scheduled amortization) prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement, extension or
incurrence shall be disregarded.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) nominal shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower, any Guarantor or the Administrative
Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

-71-



--------------------------------------------------------------------------------

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) References in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer (A) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement or (B) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) the phrase “permitted by” and the phrase “not prohibited by” shall be
synonymous, and any transaction not specifically prohibited by the terms of the
Loan Documents shall be deemed to be permitted by the Loan Documents;

(vi) the phrase “commercially reasonable efforts” shall not require the payment
of a fee or other amount to any third party or the incurrence of any expense or
liability by a Loan Party (or Affiliate) outside its ordinary course of its
business;

(vii) the phrase “in good faith” when used with respect to a determination made
by a Loan Party shall mean that such determination was made in the prudent
exercise of its commercial judgment and shall be deemed to be conclusive if
fully disclosed in writing (in reasonable detail) to the Administrative Agent
and the Lenders and neither the Administrative Agent nor the Required Lenders
have objected to such determination within fifteen (15) Business Days of such
disclosure to the Administrative Agent and the Lenders;

(viii) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”; and

(ix) the term “continuing” means, with respect to a Default or Event of Default,
that it has not been cured (including through performance) or waived.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) For all purposes under the Loan Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws) (a “Division”), if (a) any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) any new
Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

-72-



--------------------------------------------------------------------------------

(e) For purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (i) “personal property” shall be deemed
to include “movable property”, (ii) “real estate” or “real property” shall be
deemed to include “immovable property”, (iii) “tangible property” shall be
deemed to include “corporeal property”, (iv) “intangible property” shall be
deemed to include “incorporeal property”, (v) “security interest”, “mortgage”
and “lien” shall be deemed to include a “hypothec”, “prior claim” and a
“resolutory clause”, (vi) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Quebec, and any reference to a “financing statement” shall be deemed to
include a reference to an application for publication under the Civil Code of
Quebec, (vii) all references to “perfection” of or “perfected” Liens shall be
deemed to include a reference to an “opposable” or “set up” Liens as against
third parties, (viii) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (ix) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (x) an “agent”
shall be deemed to include a “mandatary”, (xi) “construction liens” shall be
deemed to include “legal hypothecs”, (xii) “joint and several” shall be deemed
to include “solidary”, (xiii) “gross negligence or willful misconduct” shall be
deemed to be “intentional or gross fault”, (xiv) “beneficial ownership” shall be
deemed to include “ownership on behalf of another as mandatary”, (xv)
“servitude” shall be deemed to include “easement”, (xvi) “priority” shall be
deemed to include “prior claim”, (xvii) “survey” shall be deemed to include
“certificate of location and plan”, (xviii) “fee simple title” shall be deemed
to include “absolute ownership”, (xix) “foreclosure” shall be deemed to include
“the exercise of a hypothecary right” and (xx) “lease” shall be deemed to
include a “leasing” (crédit-bail). The parties hereto confirm that it is their
wish that this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only
(except if another language is required under any applicable Law) and that all
other documents contemplated thereunder or relating thereto, including notices,
may also be drawn up in the English language only. Les parties aux présentes
confirment que c’est leur volonté que cette convention et les autres documents
de crédit soient rédigés en anglais seulement et que tous les documents, y
compris tous avis, envisagés par cette convention et les autres documents
peuvent être rédigés en anglais seulement (sauf si une autre langue est requise
en vertu d’une loi applicable).

SECTION 1.03 Accounting and Finance Terms; Accounting Periods; Unrestricted
Subsidiaries; Determination of Fair Market Value. All accounting terms,
financial terms or components of such terms not specifically or completely
defined herein shall be construed in conformity with GAAP to the extent GAAP
defines such term or a component of such term. To the extent GAAP does not
define any such term or a component of any such term, such term shall be
calculated by the Borrower in good faith. For purposes of calculating any
consolidated amounts necessary to determine compliance by any Person and, if
applicable, its Restricted Subsidiaries with any ratio or other financial
covenant in this Agreement, Unrestricted Subsidiaries shall be excluded. Unless
the context indicates otherwise, any reference to a “fiscal year” shall refer to
a fiscal year of the Borrower ending December 31, and any reference to a “fiscal
quarter” shall refer to a fiscal quarter of the Borrower ending March 31,
June 30, September 30 or December 31. All determinations of fair market value
under a Loan Document shall be made by the Borrower in good faith and if such
determination is consistent with a valuation or opinion of an Independent
Financial Advisor, such determination shall be conclusive for all purposes under
the Loan Documents or related to the Obligations.

SECTION 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one decimal place more than the number of decimal places by which such
ratio is expressed herein (the “Applicable Decimal Place”) and rounding the
result up or down to the Applicable Decimal Place.

 

-73-



--------------------------------------------------------------------------------

SECTION 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
this Agreement (including by way of amendment and/or waiver); and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

SECTION 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

SECTION 1.07 [Reserved].

SECTION 1.08 Pro Forma Calculations; Limited Condition Transactions; Basket and
Ratio Compliance.

(a) Notwithstanding anything to the contrary herein, the First Lien Net Leverage
Ratio, the Secured Net Leverage Ratio, the Total Net Leverage Ratio, the
Interest Coverage Ratio and the Fixed Charge Coverage Ratio shall be calculated
in the manner prescribed by this Section 1.08; provided, that notwithstanding
anything to the contrary in clauses (b), (c) or (d) of this Section 1.08, when
calculating the Fixed Charge Coverage Ratio for purposes of Section 8.01, the
events described in this Section 1.08 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

(b) For purposes of calculating the First Lien Net Leverage Ratio, the Secured
Net Leverage Ratio, the Total Net Leverage Ratio, the Interest Coverage Ratio
and the Fixed Charge Coverage Ratio, Specified Transactions identified by the
Borrower that have been made (i) during the applicable Test Period or
(ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated Adjusted EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have consummated any Specified Transaction identified by the Borrower that
would have required adjustment pursuant to this Section 1.08, then the First
Lien Net Leverage Ratio, the Secured Net Leverage Ratio, the Total Net Leverage
Ratio, the Interest Coverage Ratio and the Fixed Charge Coverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.08.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Responsible Officer and may
include, for the avoidance of doubt, the amount of cost savings, operating
expense reductions; synergies, material changes to amounts to be paid by or
received by Loan Parties projected by the Borrower in good faith to be realized
as a result of specified actions taken, committed to be taken or expected to be
taken (calculated on a pro forma basis as though amounts had been realized on
the first day of such Test Period and as if any such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such period from such actions (such amounts, “Specified
Transaction Adjustments”); provided that (i) such Specified Transaction
Adjustments are reasonably identifiable and quantifiable in the good faith
judgment of the Borrower, (ii) such actions are taken, committed to be taken or
expected to be taken no later than twenty-four months after the date of such
Specified Transaction, and (iii) no amounts shall be included pursuant to this
clause (c) to the extent duplicative of any amounts that are otherwise included
in calculating

 

-74-



--------------------------------------------------------------------------------

Consolidated Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, with respect to any Test Period.

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio, the Total Net Leverage Ratio, the Interest Coverage Ratio and the Fixed
Charge Coverage Ratio, as the case may be (in each case, other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes), (i) during the applicable Test Period or
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the First Lien Net Leverage Ratio, the Secured Net Leverage Ratio,
the Total Net Leverage Ratio, the Interest Coverage Ratio and the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Test Period with respect to leverage ratios or
the first day of such Test Period with respect to the Interest Coverage Ratio
and the Fixed Charge Coverage Ratio.

(e) Notwithstanding anything in this Agreement or any Loan Document to the
contrary

(i) the Borrower may rely on more than one basket or exception hereunder
(including both ratio-based and non-ratio based baskets and exceptions, and
including partial reliance on different baskets that, collectively, permit the
entire proposed transaction) at the time of any proposed transaction, and the
Borrower may, in its sole discretion, at any later time divide, classify or
reclassify such transaction (or any portion thereof) in any manner that complies
with the available baskets and exceptions hereunder at such later time (provided
that with respect to reclassification of Indebtedness and Liens, any such
reclassification shall be subject to the parameters of Sections 7.01 and 7.03,
as applicable);

(ii) unless the Borrower elects otherwise, if the Borrower or its Restricted
Subsidiaries in connection with any transaction or series of such related
transaction (A) incurs Indebtedness, creates Liens, makes Dispositions, makes
Investments, designates any Subsidiary as restricted or unrestricted or repays
any Indebtedness or takes any other action under or as permitted by a
ratio-based basket and (B) incurs Indebtedness, creates Liens, makes
Dispositions, makes Investments, designates any Subsidiary as restricted or
unrestricted or repays any Indebtedness or takes any other action under a
non-ratio-based basket (which shall occur within five Business Days of the
events in clause (A) above), then the applicable ratio will be calculated with
respect to any such action under the applicable ratio-based basket without
regard to any such action under such non-ratio-based basket made in connection
with such transaction or series of related transactions;

(iii) if the Borrower or its Restricted Subsidiaries enters into any revolving,
delayed draw or other committed debt facility, the Borrower may elect to
determine compliance of such debt facility (including the incurrence of
Indebtedness and Liens from time to time in connection therewith) with this
Agreement and each other Loan Document on the date commitments with respect
thereto are first received, assuming the full amount of such facility is
incurred (and any applicable Liens are granted) on such date, in which case such
committed amount may thereafter be borrowed or reborrowed, in whole or in part,
from time to time, without further compliance with the Loan Documents, in lieu
of determining such compliance on any subsequent date (including any date on
which Indebtedness is incurred pursuant to such facility); provided that, in
each case, any future calculation of any such ratio based basket shall only
include amounts borrowed and outstanding as of such date of determination; and

 

-75-



--------------------------------------------------------------------------------

(iv) if the Borrower or any Restricted Subsidiary incurs Indebtedness under a
ratio-based basket, such ratio-based basket (together with any other ratio-based
basket utilized in connection therewith, including in respect of other
Indebtedness, Liens, Dispositions, Investments, Restricted Payments or payments
in respect of Junior Financing) will be calculated excluding the cash proceeds
of such Indebtedness for netting purposes (i.e., such cash proceeds shall not
reduce the Borrower’s Consolidated Net Debt or Consolidated Secured Net Debt
pursuant to clause (b) of the definition of such terms), provided that the
actual application of such proceeds may reduce Indebtedness for purposes of
determining compliance with any applicable ratio.

(f) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when

(i) calculating any applicable ratio in connection with the incurrence of
Indebtedness, the creation of Liens, the making of any Disposition, the making
of an Investment, the making of a Restricted Payment, the designation of a
Subsidiary as restricted or unrestricted, the repayment of Indebtedness or for
any other purpose,

(ii) determining the accuracy of any representation or warranty,

(iii) determining whether any Default or Event of Default has occurred, is
continuing or would result from any action, or

(iv) determining compliance with any other condition precedent to any action or
transaction;

in each case of clauses (i) through (iv) in connection with a Limited Condition
Acquisition, the date of determination of such ratio, the accuracy of such
representation or warranty (but taking into account any earlier date specified
therein), whether any Default or Event of Default has occurred, is continuing or
would result therefrom, or the satisfaction of any other condition precedent
shall, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Acquisition, an “LCA Election”),
be deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”). If on a Pro Forma Basis
after giving effect to such Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) such ratios,
representations and warranties, absence of defaults, satisfaction of conditions
precedent and other provisions are calculated as if such Limited Condition
Acquisition or other transactions had occurred at the beginning of the most
recent Test Period ending prior to the LCA Test Date for which financial
statements are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with the applicable ratios or other
provisions, such provisions shall be deemed to have been complied with, unless a
Specified Event of Default is continuing on the date on which such Limited
Condition Acquisition is consummated. For the avoidance of doubt, (i) if any of
such ratios, representations and warranties, absence of defaults, satisfaction
of conditions precedent or other provisions are exceeded or breached as a result
of fluctuations in such ratio (including due to fluctuations in Consolidated
Adjusted EBITDA), a change in facts and circumstances or other provisions at or
prior to the consummation of the relevant Limited Condition Acquisition, such
ratios, representations and warranties, absence of defaults, satisfaction of
conditions precedent and other provisions will not be deemed to have been
exceeded, breached, or otherwise failed as a result of such fluctuations or
changed circumstances solely for purposes of determining whether the Limited
Condition Acquisition and any related transactions is permitted hereunder and
(ii) such ratios and compliance with such conditions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction or otherwise
on or following the relevant LCA Test Date and

 

-76-



--------------------------------------------------------------------------------

prior to the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated. For purposes of any calculation
pursuant to this clause (f) of the Interest Coverage Ratio, Consolidated
Interest Expense may be calculated using an assumed interest rate for the
Indebtedness to be incurred in connection with such Limited Condition
Acquisition based on the indicative interest margin contained in any financing
commitment documentation with respect to such Indebtedness or, if no such
indicative interest margin exists, as reasonably determined by the Borrower in
good faith. Notwithstanding the forgoing, (i) in connection with any transaction
permitted hereunder that requires satisfaction of the Payment Conditions, the
Borrower will be required to comply as of the date of such transaction with the
Excess Availability requirements (but not, for the avoidance of doubt, clause
(i) of the definition of “Payment Conditions” or any requirements relating to
the Fixed Charge Coverage that are satisfied on the LCA Test Date to the extent
the Borrower shall have made an LCA Election in connection with such
transaction) set forth in the definition of “Payment Conditions”, regardless of
whether the Borrower shall have made an LCA Election in connection with such
transaction and (ii) in connection with any Credit Extension, the Total
Utilization of Revolving Commitments shall not exceed the Line Cap on the date
of such Credit Extension (other than as provided under Section 2.02).

(g) For purposes of calculating the Permitted Ratio Debt and Section 7.01(i)
(including for purposes of Section 7.03(l)(ii)), the phrase “immediately prior
to such incurrence” shall be construed to apply only if, at the time of such
determination, on a Pro Forma Basis for such incurrence of Indebtedness and/or
Liens (and for any related Permitted Investment, if applicable), (i) the First
Lien Net Leverage Ratio would be greater than the Closing Date First Lien Net
Leverage Ratio, (ii) the Secured Net Leverage Ratio would be greater than the
Closing Date Secured Net Leverage Ratio, (iii) the Total Net Leverage Ratio
would be greater than the Closing Date Total Net Leverage Ratio or (iv) the
Interest Coverage Ratio would be less than 2.00 to 1.00, as applicable.

(h) For purposes of determining the maturity date of any Indebtedness, bridge
loans that are subject to customary conditions (as determined by the Borrower in
good faith, including conditions requiring no payment or bankruptcy event of
default) that would either automatically be extended as, converted into or
required to be exchanged for permanent refinancing shall be deemed to have the
maturity date as so extended, converted or exchanged.

SECTION 1.09 Currency Equivalents Generally.

(a) No Default or Event of Default shall be deemed to have occurred under a Loan
Document solely as a result of changes in rates of currency exchange occurring
after the time any applicable action (including any incurrence of a Lien or
Indebtedness or the making of an Investment) so long as such action (including
any incurrence of a Lien or Indebtedness or the making of an Investment) was
permitted hereunder when made.

(b) For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, any requisite currency translation shall be based on
the rate of exchange between the applicable currency and Dollars as reasonably
determined by the Borrower, in each case in effect on the Business Day
immediately preceding the date of such transaction or determination (subject to
clauses (c) and (d) below) and shall not be affected by subsequent fluctuations
in exchange rates; provided, that the determination of any Dollar Amount shall
be made in accordance with Section 2.23.

 

-77-



--------------------------------------------------------------------------------

(c) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the Exchange Rate in effect on the date such Indebtedness was incurred,
in the case of term debt, or first committed, in the case of revolving credit
debt (or, in the case of an LCA Election, on the date of the applicable LCA Test
Date); provided that, if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the Exchange Rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Indebtedness so refinanced does not exceed the
principal amount of such Indebtedness being refinanced; provided, further that
the determination of any Dollar Amount shall be made in accordance with
Section 2.23. Notwithstanding the foregoing, the principal amount of any
Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the Exchange Rate that is in effect on the date of such refinancing.

(d) For purposes of determining the First Lien Net Leverage Ratio, the Secured
Net Leverage Ratio, the Total Net Leverage Ratio, the Interest Coverage Ratio
and the Fixed Charge Coverage Ratio, including Consolidated Adjusted EBITDA when
calculating such ratios, all amounts denominated in a currency other than
Dollars will be converted to Dollars for any purpose (including testing the any
financial maintenance covenant) at the effective rate of exchange in respect
thereof reflected in the consolidated financial statements of the Borrower for
the applicable Test Period for which such measurement is being made, and will
reflect the currency translation effects, determined in accordance with GAAP, of
Hedge Agreements permitted hereunder for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness.

(e) All references in the Loan Documents to Loans, Letters of Credit,
Obligations, Borrowing Base components and other amounts shall be denominated in
Dollars, unless expressly provided otherwise. The Dollar Amount of any amounts
denominated or reported under a Loan Document in a currency other than Dollars
shall be determined by the Administrative Agent on a daily basis based on the
current Exchange Rate. The Borrower shall report Borrowing Base components to
the Administrative Agent in the currency invoiced by the Loan Parties or shown
in the Loan Parties’ financial records, and unless expressly provided otherwise,
the Borrower shall deliver financial statements and calculate financial
covenants in Dollars. Notwithstanding anything herein to the contrary, if any
Obligation is funded and expressly denominated in a currency other than Dollars,
the Borrower shall repay such Obligation in such other currency.

SECTION 1.10 Co-Borrowers(a) . Notwithstanding anything herein to the contrary,
the Borrower, upon 15 Business Days’ prior written notice to the Administrative
Agent (or such shorter period as reasonably agreed by the Administrative Agent),
may cause any Loan Party on or after the Closing Date by written election to the
Administrative Agent to become a borrower (each such Loan Party, a
“Co-Borrower”, and, together with the Borrower, the “Co-Borrowers”) under each
of the Facilities hereunder on a joint and several basis (such date, the
“Co-Borrower Effective Date”); provided that such Loan Party shall (i) execute a
joinder to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent assuming all obligations of a Co-Borrower hereunder,
(ii) at least three Business Days prior to such Co-Borrower Effective Date,
provide to the Administrative Agent and the Lenders all documentation and other
information required by United States regulatory authorities under applicable
“know your customer” and anti-money laundering Laws, including without
limitation Title III of the USA Patriot Act, that shall be reasonably requested
by the Administrative Agent in writing at least 10 Business Days prior to the
consummation of such joinder and (iii) provide to the Administrative Agent and
the Lenders, if such Loan Party qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification and
(iv) be a domestic Subsidiary Guarantor wholly

 

-78-



--------------------------------------------------------------------------------

owned by the Borrower. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into any amendment to this Agreement or to any
other Loan Document as may be necessary or appropriate in order to establish any
additional Borrower pursuant to this Section 1.10 and such technical amendments,
and other customary amendments with respect to provisions of this Agreement
relating to taxes for borrowers, in each case as may be necessary or appropriate
in the reasonable opinion of the Administrative Agent and the Borrower in
connection therewith.

Upon the later of execution and delivery of a joinder to this Agreement by a
Co-Borrower and the countersignature of the Administrative Agent thereto, each
Co-Borrower agrees that it is jointly and severally liable for the obligations
of each other Co-Borrower hereunder with respect to any Class of Loans on an
individual tranche basis, including with respect to the payment of principal of
and interest on all Loans on an individual tranche basis, the payment of amounts
owing in respect of Letters of Credit and the payment of fees and indemnities
and reimbursement of costs and expenses. Each Co-Borrower is accepting joint and
several liability hereunder in consideration of the financial accommodations to
be provided by the Administrative Agent, the Collateral Agent and the Lenders
under this Agreement, for the mutual benefit, directly and indirectly, of each
of the Co-Borrowers and in consideration of the undertakings of each of the
Co-Borrowers to accept joint and several liability for the obligations of each
of them. Each Co-Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, as a co-debtor, joint and several liability with each
other Co-Borrower, with respect to the payment and performance of all of the
Obligations, it being the intention of the parties hereto that all Obligations
shall be the joint and several obligations of all of the Co-Borrowers without
preferences or distinction among them. If and to the extent that any of the
Co-Borrowers shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of such Obligations in accordance
with the terms thereof, then in each such event each other Borrower will make
such payment with respect to, or perform, such Obligations. Each Co-Borrower
further agrees that the Borrower will be such Co-Borrower’s agent for
administrative, mechanical, and notice provisions in this Agreement and any
other Loan Document and the Lenders and the Administrative Agent hereby agree
that each Co-Borrower will have the same rights under the Loan Documents as if
it is the Borrower and for any other purposes under the provisions of this
Agreement, including the affirmative and negative covenants, each such
Co-Borrower will be treated as a Restricted Subsidiary that is a Subsidiary
Guarantor.

ARTICLE II

The Commitments and Borrowings

SECTION 2.01 Revolving Loans.

(a) Revolving Loan Commitment. During the Revolving Commitment Period, subject
to the terms and conditions hereof, each Lender severally agrees to make
revolving loans to the Borrower from time to time on any Business Day in Dollars
and/or any Alternative Currency (“Revolving Loans”) in an aggregate amount
(expressed in the Dollar Amount thereof in the case of an Alternative Currency)
up to but not exceeding such Lender’s Revolving Commitment; provided, that after
giving effect to the making of any Revolving Loans in no event shall the Total
Utilization of Revolving Commitments exceed the Line Cap. Within the foregoing
limits and subject to the terms and conditions set forth herein (including the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.02), amounts borrowed pursuant to
this Section 2.01(a) may be repaid and reborrowed during the Revolving
Commitment Period. Each Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date, and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

 

-79-



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Revolving Loans.

(i) Subject to Section 4.01(a)(i) in the case of Borrowings of Revolving Loans
on the Closing Date only and Section 4.02(c) in the case of each other Borrowing
of Revolving Loans, each Borrowing of Revolving Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may only be
given in writing (each request for a Swing Line Loan Borrowing shall be made in
accordance with Section 2.03). Each such notice must be received by the
Administrative Agent not later than (A) 1:00 p.m. (New York City time) three
Business Days prior to the requested date of any Borrowing of Eurocurrency Rate
Loans, and (B) 1:00 p.m. (New York City time) one Business Day prior to the
requested date of any Borrowing of Base Rate Loans; provided, that such notices
may be conditioned on the occurrence of the Closing Date, the commercially
reasonable efforts of the Borrower to deliver a Borrowing Base Certificate or,
with respect to any Incremental Facility, the occurrence of any transaction
anticipated to occur in connection with such Incremental Facility; provided,
further, that if the Borrower wishes to request Eurocurrency Rate Loans
denominated in Dollars having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each notice by the Borrower pursuant
to this Section 2.01(b) must be delivered to the Administrative Agent in the
form of a Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of Eurocurrency Rate Loans
shall be in a principal amount of (A) $500,000 or a whole multiple of $100,000
in excess thereof in the case of Eurocurrency Rate Loans denominated in Dollars,
(B) C$500,000 or a whole multiple of C$100,000 in excess thereof in the case of
Eurocurrency Rate Loans denominated in Canadian Dollars and (C) a Dollar Amount
of $500,000 or a whole multiple of $100,000 in excess thereof in the case of
Eurocurrency Rate Loans denominated in any Alternative Currency other than
Canadian Dollars. Each Borrowing of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice shall specify (1) that the Borrower is requesting a
Revolving Loan Borrowing, (2) the requested date of the Borrowing (which shall
be a Business Day), (3) the principal amount of Revolving Loans to be borrowed,
(4) the Type of Revolving Loans to be borrowed, (5) with respect to any
Eurocurrency Rate Loan, the currency of the Revolving Loan, which shall be
Dollars or an Alternative Currency; provided that the Borrower shall deliver to
the Administrative Agent any request for designation of an Alternative Currency
other than Canadian Dollars and Euros in accordance with Section 11.02, to be
received by the Administrative Agent no later than 11:00 a.m. (New York City
time) at least 15 Business Days in advance of the date of any Borrowing
hereunder proposed to be made in such Alternative Currency (or such other time
or date as may be agreed by the Administrative Agent and, in the case of any
such request pertaining to Letters of Credit, the applicable Issuing Bank(s), in
its or their sole discretion) and (6) if applicable, the duration of the
Interest Period with respect thereto. Each Swing Line Loan shall be a Base Rate
Loan. If the Borrower fails to specify a Type of Revolving Loan in a Committed
Loan Notice, then (x) in the case of Revolving Loans denominated in Dollars, the
applicable Revolving Loans shall be made as Base Rate Loans and (y) in the case
of Revolving Loans denominated in an Alternative Currency, the applicable
Revolving Loans shall be made as Eurocurrency Rate Loans with an Interest Period
of one month. If the Borrower requests a Borrowing of Eurocurrency Rate Loans in
any such Committed Loan Notice, but fails to specify

 

-80-



--------------------------------------------------------------------------------

an Interest Period for such Eurocurrency Rate Loans, the Borrower will be deemed
to have specified an Interest Period of one month.

(ii) Borrowings of more than one Type may be outstanding at the same time:
provided that the total number of Interest Periods for Eurocurrency Rate Loans
outstanding under this Agreement at any time shall comply with Section 2.10(g).

(iii) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Revolving Loans. In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. (New York City time), on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (or if such Borrowing is on the Closing Date,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (A) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (B) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans outstanding or Reimbursement
Obligations outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such Reimbursement Obligations, second, to
the payment in full of any such Swing Line Loans and third, to the Borrower as
provided above.

(iv) The failure of any Lender to make the Revolving Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Revolving Loan on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Loan to be made by such other Lender on the date of any Borrowing.

SECTION 2.02 Protective Advances.

(a) Subject to the limitations set forth below (and notwithstanding anything to
the contrary in Section 4.02), the Administrative Agent is authorized by the
Borrower and the Lenders, from time to time in the Administrative Agent’s sole
discretion in the exercise of its commercially reasonable judgment (but shall
not have any obligation) to make Revolving Loans denominated in Dollars to the
Borrower, on behalf of all Lenders at any time that any condition precedent set
forth in Section 4.02 has not been satisfied or waived, which the Administrative
Agent, in its Permitted Discretion, deems necessary or desirable (i) to preserve
or protect the Collateral, or any portion thereof, (ii) to enhance the
likelihood of, or maximize the amount of, repayment of the Revolving Loans and
other Obligations or (iii) to pay any other amount chargeable to or required to
be paid by the Borrower pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 11.04) and other sums, in each case to the extent due and
payable (and not in dispute by the Borrower (acting in good faith)) under the
Loan Documents (each such Revolving Loan, a “Protective Advance”). Any
Protective Advance may be made in a principal amount that would cause the Total
Utilization of Revolving Commitments to exceed the Borrowing Base; provided that
no Protective Advance may be made to the extent that, after giving effect to
such Protective Advance (together with the outstanding principal amount of any
outstanding Protective Advances), the aggregate principal amount of Protective
Advances outstanding hereunder would exceed 10.0% of the Borrowing Base as
determined on the date of such proposed Protective Advance; provided, further,
that the total Revolving Exposure shall not exceed

 

-81-



--------------------------------------------------------------------------------

the aggregate amount of the Revolving Commitments then in effect. Each
Protective Advance shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder. The
Agent’s authorization to make Protective Advances may be revoked by the Required
Lenders at any time. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. The
making of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion. At
any time (and in any event no less than weekly) that the conditions precedent
set forth in Section 4.02 have been satisfied or waived, the Administrative
Agent may request the Lenders to make a Revolving Loan to repay a Protective
Advance. At any other time, the Administrative Agent may require the Lenders to
fund their risk participations described in Section 2.04(b). Each Protective
Advance shall be a Base Rate Loan.

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or Event of Default), each Lender
shall be deemed, without further action by any party hereto, unconditionally and
irrevocably to have purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Pro Rata Share. From and after the date, if any, on which any
Lender is required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Pro Rata Share of all payments of principal and interest and all
proceeds of Collateral (if any) received by the Administrative Agent in respect
of such Protective Advance.

SECTION 2.03 Swing Line Loans.

(a) Swing Line Loan. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance on the agreements of the Revolving Lenders set
forth in this Section 2.03, agrees to make Swing Line Loans denominated in
Dollars to the Borrower from time to time on any Business Day during the
Revolving Commitment Period, in an aggregate principal amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit; provided that, after
giving effect to any Swing Line Loan, (i) the Total Utilization of Revolving
Commitments shall not exceed the Line Cap, (ii) the Total Utilization of
Revolving Commitments of any Revolving Lender shall not exceed such Lender’s
Revolving Commitment and (iii) the aggregate principal amount outstanding of all
Swing Line Loans shall not exceed the Swing Line Sublimit; provided, further,
that the Swing Line Lender shall not be required to make a Swing Line Loan to
refinance an outstanding Swing Line Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swing Line Loans. Immediately upon the making of a Swing
Line Loan by the Swing Line Lender, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a participation in such Swing Line Loan in an amount equal to such
Revolving Lender’s Pro Rata Share of the amount of such Swing Line Loan.

(b) Borrowing Mechanics for Swing Line Loans. Each Swing Line Loan Borrowing
shall be made upon the Borrower irrevocable notice to the Swing Line Lender.
Each such notice may be given by: (A) telephone, or (B) a Swing Line Loan
Request; provided that any telephonic notice by the Borrower must be confirmed
immediately by delivery to the Swing Line Lender and the Administrative Agent of
a Swing Line Loan Request. Each such Swing Line Loan Request must be received by
the Swing Line Lender and the Administrative Agent not later than 12:00 noon
(New York City time) on the date of the requested Swing Line Loan Borrowing, and
such notice shall specify (i) the amount to be borrowed, which shall be in a
minimum principal amount of $100,000 or a whole multiple of $25,000 in excess
thereof, and (ii) the date of such Swing Line Loan Borrowing (which shall be a
Business Day). Promptly after receipt by the Swing Line Lender of such notice,
the Swing Line Lender will confirm with the Administrative Agent that the
Administrative Agent has also received such notice and, if not, the Swing Line
Lender will

 

-82-



--------------------------------------------------------------------------------

notify the Administrative Agent of the contents thereof. Unless the Swing Line
Lender has received notice from the Administrative Agent (including at the
request of the Required Lenders) prior to 2:00 p.m. (New York City time) on such
requested borrowing date (A) directing the Swing Line Lender not to make such
Swing Line Loan as a result of the limitations set forth in the first sentence
of Section 2.03(a) or (B) that one or more of the applicable conditions set
forth in Section 4.02 is not then satisfied, then, subject to the terms and
conditions set forth herein, the Swing Line Lender shall make each Swing Line
Loan available to the Borrower, by wire transfer thereof in accordance with
instructions provided to (and reasonably acceptable to) the Swing Line Lender,
not later than 3:00 p.m. (New York City time) on the requested date of such
Swing Line Loan (which instructions may include standing payment instructions,
which may be updated from time to time by the Borrower, provided that, unless
the Swing Line Lender shall otherwise agree, any such update shall not take
effect until the Business Day immediately following the date on which such
update is provided to the Swing Line Lender).

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Revolving Loan that is a Base Rate Loan in an amount equal to such Lender’s
Pro Rata Share of the amount of Swing Line Loans made by then Swing Line Lender
then outstanding (the “Refunded Swing Line Loans”). Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance (including with respect to prior notice
requirements) with the requirements of Section 2.03(b), without regard to the
minimum and multiples specified therein, but subject to the aggregate unused
Revolving Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of such Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. (New York City time) on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.03(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Loan Borrowing in accordance with Section 2.03(c)(i), the request for
Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Revolving Lenders fund its participation in the relevant Swing Line
Loan and each Revolving Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.03(c)(i) shall be deemed
payment in respect of such participation. The Administrative Agent shall notify
the Borrower on the last Business Day of such week of any participations in any
Swing Line Loan funded during such week pursuant to this clause (ii), and
thereafter payments in respect of such Swing Line Loan (to the extent of such
funded participations) shall be made to the Administrative Agent for the benefit
of the Lenders and not to the Swing Line Lender.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(i), the Swing Line
Lender (acting through the Administrative Agent) shall be

 

-83-



--------------------------------------------------------------------------------

entitled to recover from such Revolving Lender, on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate from time to
time in effect and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving Loan
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted (through the
Administrative Agent) to any Revolving Lender with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund participations in Swing Line Loans pursuant to this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Lender’s obligation to make Revolving Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02; provided, further, that for
the avoidance of doubt, the conditions set forth in Section 4.02 shall not apply
to the purchase or funding of participations pursuant to this Section 2.03(c).
No such funding of participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will promptly
remit such Revolving Lender’s Pro Rata Share of such payment to the
Administrative Agent (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Lender’s participation
was funded) in like funds as received by the Swing Line Lender, and any such
amounts received by the Administrative Agent will be remitted by the
Administrative Agent to the Revolving Lenders that shall have funded their
participations pursuant to Section 2.03(c)(ii) to the extent of their interests
therein.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
reasonable discretion), each Revolving Lender shall pay to such Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned at a rate per annum equal to the Federal Funds Rate from time to time
in effect. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Revolving Lenders under this
clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans made
by the Swing Line Lender. Until

 

-84-



--------------------------------------------------------------------------------

each Revolving Lender funds its Revolving Loan that is a Base Rate Loan or
participation pursuant to this Section 2.03 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan made by the Swing Line Lender, interest in respect
of such Lender’s share thereof shall be solely for the account of the Swing Line
Lender.

(f) Payments Directly to Swing Line Lender. Except as otherwise expressly
provided herein, the Borrower shall make all payments of principal and interest
in respect of the Swing Line Loans directly to the Swing Line Lender.

SECTION 2.04 Issuance of Letters of Credit and Purchase of Participations
Therein.

(a) Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each Issuing Bank
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the
Revolving Commitment Period on or prior to the fifth Business Day prior to the
Revolving Commitment Termination Date, to issue Letters of Credit for the
account of the Borrower or a Restricted Subsidiary (provided that any Letter of
Credit issued for the benefit of any Restricted Subsidiary shall be issued for
the account of the Borrower but such Letter of Credit shall indicate that it is
being issued for the benefit of such Restricted Subsidiary) and to amend, renew
or extend Letters of Credit previously issued by it, in accordance with
Section 2.04(b) and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in such Letters of
Credit and any drawings thereunder; provided that the Issuing Banks shall not be
obligated to make any Letter of Credit Extension if, as of the date of such
Letter of Credit Extension, (1) the Total Utilization of Revolving Commitments
would exceed the Line Cap, (2) the Total Utilization of Revolving Commitments of
any Revolving Lender, would exceed such Lender’s Revolving Commitment, (3) the
Letter of Credit Usage would exceed the Letter of Credit Sublimit or (4) the
Letter of Credit Usage with respect to Letters of Credit issued by such Issuing
Bank would exceed the amount of such Issuing Bank’s Letter of Credit Percentage
of the Letter of Credit Sublimit. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) An Issuing Bank shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it (for which such
Issuing Bank is not otherwise compensated hereunder);

 

-85-



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than $10,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars,
Canadian Dollars or, if agreed by such Issuing Bank, an Alternative Currency;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; and

(F) any Revolving Lender is at such time a Defaulting Lender, unless such
Issuing Bank has entered into arrangements, including reallocation of such
Lender’s Pro Rata Share of the outstanding Letter of Credit Obligations pursuant
to Section 2.19(a)(iii) or the delivery of Cash Collateral, satisfactory to such
Issuing Bank (in its sole discretion) with the Borrower or such Lender to
eliminate such Issuing Bank’s actual or potential Fronting Exposure (after
giving effect to Section 2.19(a)(iii)) with respect to such Lender arising from
either the Letter of Credit then proposed to be issued or such Letter of Credit
and all other Letter of Credit Obligations as to which such Issuing Bank has
actual or potential Fronting Exposure, as it may elect in its sole discretion.

(iii) No Issuing Bank shall be under any obligation to amend or extend any
Letter of Credit if (A) such Issuing Bank would have no obligation at such time
to issue the Letter of Credit in its amended form under the terms hereof or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment thereto.

(iv) Unless Cash Collateralized or backstopped pursuant to arrangements
reasonably acceptable to the applicable Issuing Bank, each standby Letter of
Credit shall expire at or prior to the close of business on the earlier of
(A) the date twelve months after the date of issuance of such Letter of Credit
(or, in the case of any Auto-Renewal Letter of Credit, twelve months after the
then current expiration date of such Letter of Credit) and (B) the Letter of
Credit Expiration Date (unless arrangements reasonably satisfactory to the
Issuing Banks have been entered into).

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the irrevocable request of the Borrower delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than 2:00 p.m. (New York
City time) at least five Business Days (or such shorter period as the applicable
Issuing Bank and the Administrative Agent may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable Issuing Bank (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) the
currency in which the

 

-86-



--------------------------------------------------------------------------------

requested Letter of Credit will be denominated (which must be Dollars or, if
approved by such Issuing Bank, an Alternative Currency) and (H) such other
matters as the applicable Issuing Bank may reasonably request. In the case of a
request for an amendment of any outstanding Letter of Credit, the Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable Issuing Bank (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); and (3) the
nature of the proposed amendment. Additionally, the Borrower shall furnish to
the applicable Issuing Bank and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Letter of Credit Documents, as the applicable Issuing
Bank or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent that the Administrative
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, the applicable Issuing Bank will provide the Administrative Agent
with a copy thereof. Upon receipt by the applicable Issuing Bank of confirmation
from the Administrative Agent that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions set forth herein, such Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Issuing
Bank a participation in such Letter of Credit in an amount equal to such
Lender’s Pro Rata Share of the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Application
for a standby Letter of Credit, the applicable Issuing Bank may, in its
reasonable discretion, agree to issue a standby Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit shall permit such Issuing
Bank to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the applicable Issuing
Bank, the Borrower shall not be required to make a specific request to such
Issuing Bank for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the applicable Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that no Issuing Bank shall (A) permit any
such renewal if (1) such Issuing Bank has determined that it would not be
permitted at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.04(a) or otherwise) or (2) it has received written notice on or before
the day that is thirty (30) days before the Nonrenewal Notice Date from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (B) be obligated to permit such renewal if it has received written
notice on or before the day that is thirty (30) days before the Nonrenewal
Notice Date from the Administrative Agent, any Revolving Lender or the Borrower
that one or more of the applicable conditions set forth in Section 4.02 is not
then satisfied, and in each such case directing the applicable Issuing Bank not
to permit such renewal.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

-87-



--------------------------------------------------------------------------------

(c) Drawings and Reimbursement; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the Borrower and the Administrative Agent thereof, and such Issuing Bank shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. If an
Issuing Bank notifies the Borrower of any payment by such Issuing Bank under a
Letter of Credit, then the Borrower shall reimburse such Issuing Bank in an
amount equal to the amount of such drawing not later than 3:00 p.m. (New York
City time, in the case of drawings in Dollars or Canadian Dollars, or London
time, in the case of drawings in an Alternative Currency) on the next succeeding
Business Day. If the Borrower fails to so reimburse such Issuing Bank by such
time, such Issuing Bank shall promptly notify the Administrative Agent of such
failure and the Administrative Agent shall promptly thereafter notify each
Revolving Lender of such payment date, the amount of the unreimbursed drawing
(expressed in the Dollar Amount thereof in the case of an Alternative Currency)
(the “Reimbursement Obligations”) and the amount of such Lender’s Pro Rata Share
thereof. In such event, (x) the Borrower shall be deemed to have requested a
Revolving Loan Borrowing of Base Rate Loans to be disbursed on such date in an
amount equal to such Reimbursement Obligation, without regard to the minimum and
multiples specified in Section 2.02(b) for the principal amount of Base Rate
Loans and (y) in the case of Reimbursement Obligations denominated in an
Alternative Currency (but expressed in its Dollar Amount), the Borrower shall be
deemed to have requested on behalf of the applicable Revolving Lender Revolving
Loans that are Eurocurrency Rate Loans denominated in Dollars, in each case, to
be disbursed on such date in an amount equal to (A) the Dollar Amount of such
Reimbursement Obligation, plus (B) in the case of any Reimbursement Obligation
denominated in any Alternative Currency (but expressed in its Dollar Amount), an
additional amount equal to the amount required to convert Dollars into the
currency of the unreimbursed drawing, without regard to the minimum and
multiples specified in Section 2.03(b) for the principal amount of Base Rate
Loans, but subject to the Line Cap and the conditions set forth in Section 4.02
(other than delivery of a Committed Loan Notice). Any notice given by an Issuing
Bank or the Administrative Agent pursuant to this clause (i) shall be given in
writing.

(ii) Each Revolving Lender (including each Revolving Lender acting as an Issuing
Bank) shall upon any notice pursuant to Section 2.04(c)(i) make funds available
(and the Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of the applicable Issuing Bank, in Dollars, Canadian
Dollars or the applicable Alternative Currency, at the Administrative Agent’s
Office in an amount equal to its Pro Rata Share of the relevant Reimbursement
Obligation not later than 3:00 p.m. (New York City time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.04(c)(iii), each Revolving Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is (A) in the case
of Letters of Credit denominated in Dollars, a Base Rate Loan and (B) in the
case of Letters of Credit denominated in an Alternative Currency, a Eurocurrency
Rate Loan in such Alternative Currency with an Interest Period of one month, in
each case to the Borrower in such amount plus, in the case of any Reimbursement
Obligation denominated in any Alternative Currency (but expressed in its Dollar
Amount), an additional amount equal to the amount required to convert Dollars
into the currency of the unreimbursed drawing. The Administrative Agent shall
remit the funds so received to the applicable Issuing Bank in accordance with
the instructions provided to the Administrative Agent by such Issuing Bank
(which instructions may include standing payment instructions, which may be
updated from time to time by such Issuing Bank, provided that, unless the
Administrative Agent shall otherwise agree, any such update shall not take
effect until the Business Day immediately following the date on which such
update is provided to the Administrative Agent).

 

-88-



--------------------------------------------------------------------------------

(iii) With respect to any Reimbursement Obligation that is not fully refinanced
by a Revolving Loan Borrowing of Base Rate Loans for Letters of Credit
denominated in Dollars or Eurocurrency Rate Loans for Letters of Credit
denominated in an Alternative Currency, as the case may be, because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable
Issuing Bank a Letter of Credit Borrowing in the amount of the Reimbursement
Obligation that is not so refinanced plus, in the case of any Reimbursement
Obligation denominated in an Alternative Currency (but expressed in its Dollar
Amount), an additional amount equal to the amount required to convert Dollars
into the currency of the unreimbursed drawing, which Letter of Credit Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate then applicable to Revolving Loans that are Base
Rate Loans. In such event, each Revolving Lender’s payment to the Administrative
Agent for the account of such Issuing Bank pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a Letter of Credit Advance from such Lender in
satisfaction of its participation obligation under this Section.

(iv) Until each Revolving Lender funds its Revolving Loan or Letter of Credit
Advance to reimburse the applicable Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of such Issuing Bank.

(v) Each Revolving Lender’s obligations to make Revolving Loans or Letter of
Credit Advances to reimburse an Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.04(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this paragraph (c) is subject to the conditions set forth in
Section 4.02. No such funding of a participation in any Letter of Credit shall
relieve or otherwise impair the obligation of the Borrower to reimburse an
Issuing Bank for the amount of any payment made by such Issuing Bank under such
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this paragraph (c) by the
time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, such Issuing Bank shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the greater of the Federal Funds Rate
from time to time in effect and a rate determined by such Issuing Bank in
accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by
such Issuing Bank in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
Letter of Credit Advance in respect of the relevant Letter of Credit Borrowing,
as the case may be. A certificate of the applicable Issuing Bank submitted to
any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

-89-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) If, at any time after the applicable Issuing Bank has made payment in
respect of any drawing under any Letter of Credit issued by it and has received
from any Revolving Lender its Letter of Credit Advance in respect of such
payment in accordance with Section 2.04(c), if the Administrative Agent receives
for the account of such Issuing Bank any payment in respect of the related
Reimbursement Obligation or, in the case of any Reimbursement Obligation
denominated in any Alternative Currency (but expressed in its Dollar Amount), an
additional amount equal to the amount required to convert Dollars into the
currency of the unreimbursed drawing or, in each case, interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s Letter of Credit Advance was outstanding) in like funds as received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable Issuing Bank pursuant to Section 2.04(c)(i) is required to be
returned under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
such Issuing Bank its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Revolving Lenders under
this clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Banks for each drawing under each Letter of Credit and to repay each
Letter of Credit Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit or any term
or provision thereof, any Loan Document, or any other agreement or instrument
relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the Issuing Banks or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or by
such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by an Issuing Bank under such Letter of Credit against
presentation of documents that do not comply strictly with the terms of such
Letter of Credit; or any payment made by an Issuing Bank under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including arising in connection with any case or proceeding
under any Debtor Relief Law;

 

-90-



--------------------------------------------------------------------------------

(v) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guarantee, for all or
any of the Obligations of the Borrower in respect of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against any Issuing Bank and
its correspondents unless such notice is given as aforesaid.

(f) Role of Issuing Banks. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Banks shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any document or the
authority of the Person executing or delivering any document. None of any
Issuing Bank, any Agent Affiliate nor any of the respective correspondents,
participants or assignees of any Issuing Bank shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the requisite Revolving Lenders; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts of omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Banks, any Agent Affiliate nor any of the respective correspondents,
participants or assignees of the Issuing Banks shall be liable or responsible
for any of the matters described in Section 2.04(e); provided that,
notwithstanding anything in such clauses to the contrary, the Borrower may have
a claim against an Issuing Bank, and an Issuing Bank may be liable to the
Borrower, to the extent, but only to the extent, of any direct (as opposed to
indirect, special, punitive, consequential or exemplary) damages suffered by the
Borrower which a court of competent jurisdiction determines in a final
non-appealable judgment were caused by such Issuing Bank’s gross negligence or
willful misconduct or such Issuing Bank’s willful or grossly negligent failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a document(s) strictly complying with the terms and conditions of
a Letter of Credit. In furtherance and not in limitation of the foregoing, the
applicable Issuing Bank may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Issuing Banks shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The Issuing Banks may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (SWIFT) message or
overnight courier, or any other commercially reasonable means of communication
with a beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
Issuing Bank and the Borrower when a standby Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to such standby Letter of Credit.

 

-91-



--------------------------------------------------------------------------------

(h) Conflict with Letter of Credit Application. In the event of any conflict
between the terms of this Agreement and the terms of any Letter of Credit
Application, the terms hereof shall control.

(i) Reporting. Each day (or at such other intervals as the Administrative Agent
and the applicable Issuing Bank shall agree), the applicable Issuing Bank shall
provide to the Administrative Agent a schedule of the Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, showing the date of issuance of each Letter of Credit, the account party,
the original face amount (if any), the expiration date, and the reference number
of any Letter of Credit outstanding at any time during such month, and showing
the aggregate amount (if any) payable by the Borrower to such Issuing Bank
during such month.

(j) Existing Letters of Credit. Subject to the terms and conditions hereof,
(i) Letters of Credit may be issued on the Closing Date to backstop or replace
letters of credit outstanding on the Closing Date or (ii) all letters of credit
issued for the account of the Borrower or any Restricted Subsidiary and
outstanding on the Closing Date and issued by an entity that is an Issuing Bank
under this Agreement, which, by its execution of this Agreement, has agreed to
act as an Issuing Bank hereunder and listed on Schedule 2.04 (each, an “Existing
Letter of Credit”) shall automatically be continued hereunder on the Closing
Date by such Issuing Bank, and as of the Closing Date the Lenders shall acquire
a participation therein as if such Existing Letter of Credit were issued
hereunder, and each such Existing Letter of Credit shall be deemed a Letter of
Credit for all purposes of this Agreement as of the Closing Date without any
further action by the Borrower.

(k) Resignation and Removal of an Issuing Bank. Any Issuing Bank may resign as
an Issuing Bank upon sixty (60) days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
Issuing Bank being replaced (provided that no consent will be required if the
Issuing Bank being replaced has no Letters of Credit or Reimbursement
Obligations with respect thereto outstanding) and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement or resignation shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank. From and after the effective date of any such replacement
or resignation, (i) any successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement or resignation of an Issuing Bank hereunder, the
replaced or resigning Issuing Bank shall remain a party hereto to the extent
that Letters of Credit issued by it remain outstanding and shall continue to
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit.

(l) Cash Collateral Account. At any time and from time to time (i) after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, at the direction or with the consent of the Required Lenders, may require
the Borrower, to deliver to the Administrative Agent such amount of cash as is
equal to 103% of the aggregate Stated Amount of all Letters of Credit at any
time outstanding (whether or not any beneficiary under any Letter of Credit
shall have drawn or be entitled at such time to draw thereunder) and (ii) to the
extent any amount of a required prepayment under Section 2.07(b)(i) remains
after prepayment of all outstanding Loans and Letter of Credit Obligations and
termination of the Commitments, as contemplated by Section 2.07(d), the
Administrative Agent will retain such amount as may then be required to be
retained, such amounts in each case under clauses (i) and (ii) above to be held
by the Administrative Agent in a Cash Collateral Account. The Borrower hereby
grants (or, if registration thereof is required in any applicable jurisdiction,
shall grant) to the Administrative Agent, for the benefit

 

-92-



--------------------------------------------------------------------------------

of the Issuing Banks and the Lenders, a Lien upon and security interest in the
Cash Collateral Account and all amounts held therein from time to time as
security for Letter of Credit Usage, and for application to the Borrower’s
Letter of Credit Obligations as and when the same shall arise. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest on the
investment of such amounts in Cash Equivalents, which investments shall be made
at the direction of the Borrower (unless an Event of Default shall have occurred
and be continuing, in which case the determination as to investments shall be
made at the option and in the discretion of the Administrative Agent), amounts
in the Cash Collateral Account shall not bear interest. Interest and profits, if
any, on such investments shall accumulate in such account. In the event of a
drawing, and subsequent payment by the applicable Issuing Bank, under any Letter
of Credit at any time during which any amounts are held in the Cash Collateral
Account, the Administrative Agent will deliver to such Issuing Bank an amount
equal to the Reimbursement Obligation created as a result of such payment plus
any additional amount payable hereunder in respect of any Reimbursement
Obligation denominated in an Alternative Currency (or, if the amounts so held
are less than such Reimbursement Obligation, all of such amounts) to reimburse
such Issuing Bank therefor. Any amounts remaining in the Cash Collateral Account
after the expiration of all Letters of Credit and reimbursement in full of each
Issuing Bank for all of its obligations thereunder shall be held by the
Administrative Agent, for the benefit of the Borrower, to be applied against the
Obligations in such order and manner as the Administrative Agent may direct. If
the Borrower is required to provide Cash Collateral pursuant to this
Section 2.04(l), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower on demand, provided that after giving effect to such
return (A) the sum of (1) the aggregate principal dollar amount of all Revolving
Loans outstanding at such time and (2) the aggregate Letter of Credit Usage at
such time would not exceed the aggregate Revolving Commitments at such time and
(B) no Event of Default shall have occurred and be continuing at such time. If
the Borrower is required to provide Cash Collateral pursuant to Section 2.07(b),
as contemplated by Section 2.07(d), such amount shall be returned to the
Borrower on demand; provided that, after giving effect to such return, all
outstanding Letters of Credit shall have expired and each Issuing Bank shall
have been reimbursed in full for all of its obligations thereunder. If the
Borrower is required to provide Cash Collateral as a result of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

(m) Addition of an Issuing Bank. One or more Revolving Lenders (other than a
Defaulting Lender) selected by the Borrower that agrees to act in such capacity
and reasonably acceptable to the Administrative Agent may become an additional
Issuing Bank hereunder pursuant to a written agreement in form and substance
reasonably satisfactory to the Administrative Agent among the Borrower, the
Administrative Agent and such Revolving Lender. The Administrative Agent shall
notify the Revolving Lenders of any such additional Issuing Bank.

SECTION 2.05 Conversion/Continuation.

(a) Each conversion of Loans from one Type to another, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may only be given in writing; provided that
Revolving Loans denominated in an Alternative Currency may not be converted into
Base Rate Loans. Each such notice must be received by the Administrative Agent
not later than 1:00 p.m. (New York City time, in the case of Loans denominated
in Dollars, or London time, in the case of Loans denominated in an Alternative
Currency (other than Canadian Dollars)) on the requested date of any conversion
of Eurocurrency Rate Loans to Base Rate Loans and not later than 1:00 p.m. (New
York City time) three Business Days prior to the requested date of continuation
of any Eurocurrency Rate Loans or any conversion of Base Rate Loans to
Eurocurrency Rate Loans. Each notice by the Borrower pursuant to this
Section 2.05(a) must be delivered to the Administrative Agent in the form of a
Conversion/Continuation Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each conversion to or continuation of
(x) Eurocurrency Rate Loans shall be in a

 

-93-



--------------------------------------------------------------------------------

principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
if denominated in Dollars, (y) Eurocurrency Rate Loans shall be in a principal
amount of C$500,000 or a whole multiple of C$100,000 in excess thereof, if
denominated in Canadian Dollars or (z) a Dollar Amount of $500,000 or a whole
multiple of a Dollar Amount of $100,000 in excess thereof if denominated in an
Alternative Currency other than Canadian Dollars. Each conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Conversion/Continuation Notice shall specify (i) whether
the Borrower is requesting a conversion of Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be converted or continued, (iv) the
Class of Loans to be converted or continued, (v) the Type of Loans to which such
existing Loans are to be converted, if applicable, and (vi) if applicable, the
duration of the Interest Period with respect thereto. If (x) with respect to any
Eurocurrency Rate Loans denominated in Dollars, the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be converted to Base Rate Loans, and (y) with respect to any Eurocurrency
Rate Loans denominated in any Alternative Currency, the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
tranche of Revolving Loans shall be converted to a Eurocurrency Rate Loan with
an Interest Period of one month. Any such automatic conversion or continuation
pursuant to the immediately preceding sentence shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a conversion to, or
continuation of Eurocurrency Rate Loans in any such Conversion/Continuation
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

(b) Following receipt of a Conversion/Continuation Notice, the Administrative
Agent shall promptly notify each applicable Lender of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans described in Section 2.05(a).

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. Upon the occurrence and during the continuation of an
Event of Default, the Administrative Agent or the Required Lenders may require
by notice to the Borrower that no Loans denominated in Dollars may be converted
to or continued as Eurocurrency Rate Loans. This Section shall not apply to
Swing Line Loans or Protective Advances, which may not be converted or
continued.

SECTION 2.06 Availability. Unless the Administrative Agent shall have received
notice from a Lender prior to the date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s Pro Rata Share of
such Borrowing, the Administrative Agent may assume that such Lender has made
such Pro Rata Share available to the Administrative Agent on the date of such
Borrowing, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (a) in the case of the Borrower, the interest rate
applicable at the time to the applicable Loans comprising such Borrowing and
(b) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.06

 

-94-



--------------------------------------------------------------------------------

shall be conclusive in the absence of manifest error. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s applicable Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

SECTION 2.07 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent in the form of a
Prepayment Notice, at any time or from time to time, voluntarily prepay the
Loans in whole or in part without premium or penalty; provided that:

(A) such Prepayment Notice must be received by the Administrative Agent (1) not
later than 1:00 p.m. (New York City time, in the case of Loans denominated in
Dollars or Canadian Dollars, or London time, in the case of Loans denominated in
an Alternative Currency (other than Canadian Dollars)) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans, (2) not later than 1:00
p.m. (New York City time) one Business Day prior to any date of prepayment of
Base Rate Loans and (3) not later than 1:00 p.m. (New York City time) one
Business Day prior to any date of prepayment of Swing Line Loans or Protective
Advances;

(B) any prepayment of Eurocurrency Rate Loans (x) denominated in Dollars shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding,
(y) denominated in Canadian Dollars shall be in a principal amount of
C$1,000,000 or a whole multiple of C$100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding and (z) denominated in an
Alternative Currency, shall be in a principal Dollar Amount of $1,000,000 or a
whole multiple of the Dollar Amount of $100,000 in excess thereof or, if less,
the entire principal amount thereof then outstanding; and

(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding (it being understood that Base
Rate Loans shall be denominated in Dollars only).

Each Prepayment Notice shall specify the date and amount of such prepayment and
the Class(es) and Type(s) of Loans to be prepaid, and the payment amount
specified in each Prepayment Notice shall be due and payable on the date
specified therein. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of a Prepayment Notice and of the amount of
such Lender’s Pro Rata Share of such prepayment; provided, “non-consenting”
Lenders may be repaid on a non-pro rata basis in connection with an Extension
Offer and Disqualified Lenders may be repaid on a non-pro rata basis in
accordance with Section 11.27. Any prepayment of Loans shall be subject to
Section 2.07(c). Revolving Loans, Incremental Revolving Loans and Swing Line
Loans prepaid pursuant to this subsection (a) may be reborrowed, subject to the
terms and conditions of this Agreement.

 

-95-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind, in whole or in part, any notice of prepayment under
Section 2.07(a)(i), if such prepayment would have resulted from a refinancing of
all or a portion of the applicable Facility which refinancing shall not be
consummated or shall otherwise be delayed.

(iii) [Reserved].

(iv) [Reserved].

(b) Mandatory.

(i) If at any time the Total Utilization of Revolving Commitments exceeds the
Line Cap, then within one Business Day thereof, the Borrower shall prepay first,
the Swing Line Loans and second, the Revolving Loans to the extent necessary so
that the Total Utilization of Revolving Commitments shall no longer exceed the
Line Cap; provided that, to the extent such excess amount is greater than the
aggregate principal dollar amount of Swing Line Loans and Revolving Loans
outstanding immediately prior to the application of such prepayment, the amount
so prepaid shall be retained by the Administrative Agent and held in the Cash
Collateral Account as cover for Letter of Credit Usage, as more particularly
described in Section 2.04(l), and thereupon such cash shall be deemed to reduce
the aggregate Letter of Credit Usage by an equivalent amount; provided, further,
that (1) if the circumstances described in this clause (i) are the result of the
imposition of or increase in a Reserve, the Borrower shall not be required to
make the initial prepayment or deposit until the fifth Business Day following
the date on which Administrative Agent notifies the Borrower of such imposition
or increase and (2) the Letter of Credit Usage may not be reduced to less than
zero.

(ii) At all times after the occurrence and during the continuance of a Cash
Dominion Period and notification thereof by the Administrative Agent to the
Borrower (subject to the provisions of Sections 2.19, 9.03 and to the terms of
the Security Agreement), on each Business Day, at or before 11:00 a.m., New York
City time, the Administrative Agent shall apply all immediately available funds
credited to the Administrative Agent Account or otherwise received by
Administrative Agent for application to the Obligations or Secured Obligations
(in the case of clause sixth and clause eighth below), first, to payment of any
fees, indemnities, expenses and other amounts (other than principal and
interest, but including Attorney Costs payable under Section 11.04 and amounts
payable under Article III) payable to the Administrative Agent and Collateral
Agent in their capacity as such; second, to payment in full of Unfunded
Advances/Participations (the amounts so applied to be distributed between or
among, as applicable, the Administrative Agent and the Issuing Banks pro rata in
accordance with the amounts of Unfunded Advances/Participations owed to them on
the date of any such distribution); third, to payment of fees, indemnities and
other amounts (other than principal and interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including Attorney Costs payable
under Section 11.04 and amounts payable under Article III), ratably among them
in proportion to the amounts described in this clause third payable to them;
fourth, to payment of accrued and unpaid Letter of Credit fees and interest on
the Loans and Letter of Credit Usage, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause fourth
held by them; fifth, to pay the principal of Protective Advances; sixth,
ratably, (a) to payment of unpaid principal of the Loans (other than Protective
Advances) and the Letter of Credit Usage, (b) to the extent a Bank Products
Reserve has been established therefor by the Administrative Agent in accordance
with the terms hereof, to pay the unpaid Reserved Secured Hedge Obligations,
including the cash collateralization of such Reserved Secured Hedge Obligations,
(c) to the extent a Bank Products Reserve has been established therefor by the
Administrative Agent in accordance

 

-96-



--------------------------------------------------------------------------------

the terms hereof, to pay the unpaid Reserved Secured Cash Management
Obligations, (d) to Cash Collateralize Letters of Credit (to the extent not
otherwise Cash Collateralized pursuant to the terms of this Agreement) (in an
amount equal to 103% of the maximum face amount of all outstanding Letters of
Credit) and to further permanently reduce the Revolving Commitments by the
amount of such Cash Collateralization, ratably among the Secured Parties in
proportion to the respective amounts described in this clause sixth held by
them; provided that (i) any such amounts applied pursuant to the foregoing
subclause (d) shall be paid to the Administrative Agent for the ratable account
of the Issuing Banks to Cash Collateralize such Letters of Credit, (ii) subject
to Section 2.04 and Section 2.19, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to this clause sixth
shall be applied to satisfy drawings under such Letters of Credit as they occur
and (iii) upon the expiration of any Letter of Credit, the pro rata share of
Cash Collateral attributable to such expired Letter of Credit shall be applied
by the Administrative Agent in accordance with the priority of payments set
forth in this Section 2.07(b)(ii); seventh, ratably to pay other Obligations
then due (other than Obligations in respect of Secured Cash Management Services
and Secured Hedge Agreements), until paid in full; eighth, ratably to pay other
Obligations in respect of the Secured Cash Management Services and Secured Hedge
Agreements, until paid in full; ninth, to the payment of all other Obligations
of the Loan Parties (other than contingent indemnification obligations for which
no claim has yet been made) that are due and payable to the Administrative Agent
and the other Secured Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date; and last, as the Borrower may direct.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.07 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

(d) Application of Prepayment Amounts. In the event that the obligation of the
Borrower to prepay the Loans shall arise pursuant to subsection (b)(i) above,

(i) first, the Borrower shall prepay the outstanding principal amount of the
Swing Line Loans, without a corresponding permanent reduction to the Revolving
Commitments,

(ii) second, to the extent of any excess remaining after the prepayment as
provided in clause (i) above, the Borrower shall pay any outstanding
Reimbursement Obligations in respect of Letters of Credit,

(iii) third, to the extent of any excess remaining after application as provided
in clauses (i) and (ii) above, the Borrower shall prepay the outstanding
principal amount of the Revolving Loans, without a corresponding permanent
reduction to the Revolving Commitments, and

(iv) fourth, to the extent of any excess remaining after application as provided
in clauses (i), (ii) and (iii) above, thereafter the Borrower shall Cash
Collateralize the Letter of Credit Usage pursuant to Section 2.04(l).

Each payment or prepayment pursuant to the provisions of Section 2.07(b) shall
be applied ratably among the Lenders of each Class holding the Loans being
prepaid, in proportion to the principal amount held by each, and shall be
applied as among the Revolving Loans being prepaid, (A) first, to prepay all
Base Rate Loans and (B) second, to the extent of any excess remaining after
application as provided in clause (A) above, to prepay all Eurocurrency Rate
Loans (and as among Eurocurrency Rate Loans, (1) first to prepay

 

-97-



--------------------------------------------------------------------------------

those Eurocurrency Rate Loans, if any, having Interest Periods ending on the
date of such prepayment, and (2) thereafter, to the extent of any excess
remaining after application as provided in clause (1) above, to prepay any
Eurocurrency Rate Loans in the order of the expiration dates of the Interest
Periods applicable thereto).

SECTION 2.08 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent one Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof or, if less,
the entire amount thereof and (iii) the Borrower shall not terminate or reduce
(A) the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.07, the Total
Utilization of Revolving Commitments would exceed the Line Cap, (B) the Letter
of Credit Sublimit if, after giving effect thereto, (1) the Letter of Credit
Usage not fully Cash Collateralized hereunder at 103% of the maximum face amount
of any such Letters of Credit would exceed the Letter of Credit Sublimit or
(2) the Letter of Credit Usage with respect to Letters of Credit issued by an
applicable Issuing Bank not fully Cash Collateralized hereunder at 103% of the
maximum face amount of any such Letters of Credit would exceed the amount of
such Issuing Bank’s Letter of Credit Percentage of the Letter of Credit Sublimit
or (C) the Swing Line Sublimit, if after giving effect to any concurrent payment
of Swing Line Loans in accordance with Section 2.07, the Total Utilization of
Revolving Commitments with respect to Swing Line Loans would exceed the Swing
Line Sublimit. Notwithstanding the foregoing, the Borrower may rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of all or a portion of the applicable Facility,
which refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory.

(i) the Revolving Commitments shall terminate on the Revolving Commitment
Termination Date.

(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.08, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Revolving Commitments at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.

(c) Effect of Termination or Reduction. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of Commitments of
any Class shall be made ratably among the Lenders in accordance with their
respective Pro Rata Share of Commitments of such Class.

SECTION 2.09 Repayment of Loans.

(a) The Borrower shall repay to the Administrative Agent (i) for the ratable
account of the Appropriate Lenders the outstanding principal amount of Revolving
Loans on the Revolving Commitment Termination Date and (ii) the then unpaid
amount of each Protective Advance on the earliest of (A) the Revolving
Commitment Termination Date or, if applicable, the Latest Maturity Date, and (B)
45 days (or such longer period as may be consented to by the Administrative
Agent) after such Protective Advance is made; provided that on each date that a
Revolving Loan is made while any Protective Advance is outstanding, the Borrower
shall repay all Protective Advances with the proceeds of such Revolving Loan.

 

-98-



--------------------------------------------------------------------------------

(b) The Borrower shall repay to the Swing Line Lender (or, to the extent
required by Section 2.03(c), to the Administrative Agent for the account of the
Revolving Lenders) each Swing Line Loan made by the Swing Line Lender on the
earlier to occur of (i) the date seven (7) Business Days after such Swing Line
Loan is made and (ii) the Maturity Date of the Revolving Loans; provided, on
each date that a Revolving Loan is made, the Borrower shall repay all Swing Line
Loans then outstanding. At any time there shall exist a Defaulting Lender that
is a Revolving Lender, immediately upon the request of the Swing Line Lender,
the Borrower shall repay the outstanding Swing Line Loans made by the Swing Line
Lender to the Borrower in an amount sufficient to eliminate any Fronting
Exposure in respect of the Swing Line Loans.

SECTION 2.10 Interest.

(a) Subject to the provisions of Section 2.10(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the applicable Eurocurrency Rate
for such Interest Period plus the Applicable Rate, (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate, and (iii) each Swing Line Loan and each Protective Advance
shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(c) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders (or, after the occurrence of an actual
or deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code or any other Debtor Relief Law, automatically and without
further action by the Administrative Agent or any Lender) such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(d) Accrued and unpaid interest on the principal amount of all outstanding past
due Obligations (including interest on past due interest) shall be due and
payable upon demand (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code or any
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender).

(e) Interest on each Loan shall be due and payable (i) with respect to Base Rate
Loans, in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein and (ii) with respect to Eurocurrency
Rate Loans, at the end of each Interest Period, and, in any event, every three
months. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
case or proceeding under the Bankruptcy Code or any other Debtor Relief Law.

(f) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for any Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Adjusted Eurocurrency Rate and the Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of manifest error. At any time when Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change

 

-99-



--------------------------------------------------------------------------------

in the “prime rate” used in determining the Base Rate promptly following the
public announcement of such change.

(g) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect unless otherwise agreed
between the Borrower and the Administrative Agent; provided that after the
establishment of any new Class of Loans pursuant to an Extension, the number of
Interest Periods otherwise permitted by this Section 2.10(g) shall increase by
three Interest Periods for each applicable Class so established.

SECTION 2.11 Fees.

(a) The Borrower shall pay to the Agents such fees as shall have been separately
agreed upon in writing (including pursuant to any fee letter executed with the
Agents in connection with the Facilities) in the amounts and at the times so
specified. Such fees shall be fully earned when due and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

(b) The Borrower agrees to pay to Lenders having Revolving Exposure:

(i) commitment fees for the period from and including the Closing Date to and
including the Revolving Commitment Termination Date equal to (A) the average of
the daily difference between (1) the Revolving Commitments and (2) the sum of
(I) the aggregate principal amount of all outstanding Revolving Loans plus
(II) the Letter of Credit Usage, times (B) the Applicable Commitment Fee; and

(ii) letter of credit fees with respect to all Letters of Credit (other than
trade Letters of Credit) (the “L/C Fee”) equal to the (A) Applicable Rate for
Revolving Loans that are Eurocurrency Rate Loans (or, with respect to trade
Letters of Credit, 50% of the Applicable Rate for Revolving Loans that are
Eurocurrency Rate Loans), times (B) the maximum amount available to be drawn
under all Letters of Credit (regardless of whether any conditions for drawing
could then be met and determined as of the close of business on any date of
determination and whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit).

All fees referred to in this Section 2.11(b) shall be paid to the Administrative
Agent at the Administrative Agent’s Office and upon receipt, the Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof. In
addition, for purposes of calculating the commitment fees referred to in clause
(b)(i) only, no portion of the Revolving Commitments shall be deemed utilized as
a result of outstanding Swing Line Loans.

(c) The Borrower agrees to pay directly to the applicable Issuing Bank, for its
own account, the following fees:

(i) a fronting fee to be agreed by the Borrower and the applicable Issuing Bank
(not to exceed 0.125% per annum) times the maximum Dollar Amount then available
to be drawn under such Letter of Credit (whether or not such maximum amount is
then in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit) determined as of
the close of business on any date of determination; and

 

-100-



--------------------------------------------------------------------------------

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be, which fees, costs
and charges shall be payable to such Issuing Bank within three Business Days
after its demand therefor and are nonrefundable.

Each payment of fees required above under this clause (c) on any Letters of
Credit, whether denominated in Dollars or an Alternative Currency, shall be made
in Dollars.

(d) All fees referred to in Sections 2.11(b) and 2.11(c)(i) shall be payable
quarterly in arrears on the first day following the last day of each fiscal
quarter of each year during the Revolving Commitment Period, commencing with the
first day following the first full fiscal quarter ending after the Closing Date,
and on the Revolving Commitment Termination Date; provided that any such fees
accruing after the Revolving Commitment Termination Date shall be payable on
demand.

(e) The Borrower agrees to pay to the Administrative Agent for its own account
the fees payable in the amounts and at the times separately agreed upon.

SECTION 2.12 Computation of Interest and Fees. All computations of interest for
Base Rate Loans calculated by reference to the “prime rate” or Federal Funds
Rate shall be made on the basis of a year of 365 days or 366 days, as the case
may be (or 365 days for Loans denominated in Canadian Dollars), and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error. For the purposes of the Interest Act (Canada), the yearly rate of
interest to which any rate calculated on the basis of a period of time different
from the actual number of days in the year (360 days, for example) is equivalent
is the stated rate multiplied by the actual number of days in the year (365 or
366, as applicable) and divided by the number of days in the shorter period (360
days, in the example) and the Canadian Loan Parties acknowledge that there is a
material distinction between the nominal and effective rates of interest and
that they are capable of making the calculations necessary to compare such rates
and that the calculations herein are to be made using the nominal rate method
and not on any basis that gives effect to the principle of deemed reinvestment
of interest. Each of the Canadian Loan Parties confirms that it understands and
is able to calculate the rate of interest applicable to the Obligations based on
the methodology for calculating per annum rates provided in this Agreement. Each
of the Canadian Loan Parties irrevocably agrees not to plead or assert, whether
by way of defense or otherwise, in any proceeding relating to this Agreement or
any other Loan Document, that the interest payable under this Agreement and the
calculation thereof has not been adequately disclosed to the Canadian Loan
Parties as required pursuant to section 4 of the Interest Act (Canada).

SECTION 2.13 Evidence of Indebtedness.

(a) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender. The accounts or records
maintained by each Lender shall be prima facie evidence absent manifest error of
the amount of the Borrowings made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to

 

-101-



--------------------------------------------------------------------------------

the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the entries in the Register, the entries in the
Register shall control in the absence of manifest error.

Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence the relevant Class of
such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

SECTION 2.14 Payments Generally.

(a) All payments to be made by the Borrower shall be made on the date when due,
in immediately available funds without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office for payment and
in Same Day Funds not later than 1:00 p.m. (New York City time, in the case of
any payment in Dollars or Canadian Dollars, or London time, in the case of any
payment in an Alternative Currency (other than Canadian Dollars)) on the date
specified herein. If, for any reason, the Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency (other than
Canadian Dollars), the Borrower shall make such payment in Dollars in the Dollar
Amount of the Alternative Currency payment amount. The Administrative Agent will
promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office; provided that the proceeds of
any borrowing of Revolving Loans to finance the reimbursement of a drawn Letter
of Credit as provided in Section 2.04(c) shall be remitted by the Administrative
Agent to the applicable Issuing Bank. All payments received by the
Administrative Agent after 1:00 p.m. (New York City time, in the case of any
payment in Dollars or Canadian Dollars, or London time, in the case of any
payment in an Alternative Currency (other than Canadian Dollars)) shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. At all times during which a Cash
Dominion Period exists, solely for purposes of determining the Total Utilization
of Revolving Commitments, checks and cash or other immediately available funds
from collections of items of payment and proceeds of any Collateral shall be
applied in whole or in part against the Obligations, on the day of receipt,
subject to actual collection.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder
for the account of any Lender or any Issuing Bank, as applicable, that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has timely made such payment and may (but shall not be so required
to), in reliance thereon, make available a corresponding amount to such Lender
or such Issuing Bank. If and to the extent that such payment was not in fact
made to the Administrative Agent in Same Day Funds, then such Lender or such
Issuing Bank, as applicable, shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender or such Issuing Bank in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender or such Issuing Bank, as
applicable, to the date such amount is repaid to the Administrative Agent in
Same Day Funds at the applicable Overnight Rate from time to time in effect. A
notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

 

-102-



--------------------------------------------------------------------------------

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the applicable conditions to the Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit, Swing Line Loans and Protective Advances
and to make payments pursuant to Section 10.07 are several and not joint. The
failure of any Lender to make any Loan on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 9.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of such of the outstanding Loans or
other Obligations then owing to such Lender.

(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(c), 2.04(c), 2.06, 2.15 or 10.07, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swing Line Lender or the Issuing Banks, as applicable,
to satisfy such Lender’s obligations to the Administrative Agent, the Swing Line
Lender and the Issuing Banks until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

SECTION 2.15 Sharing of Payments, Etc. If, other than as expressly provided
elsewhere herein, any Lender shall obtain payment in respect of any principal of
or interest on account of the Loans of a particular Class made by it (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C obligations, Swing Line Loans or Protective Advances held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each relevant Lender shall repay
to the purchasing Lender the purchase price paid therefor, together with an
amount equal to such paying Lender’s ratable share (according to the proportion
of (i) the amount of such paying Lender’s required repayment to

 

-103-



--------------------------------------------------------------------------------

(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon. The provisions of this
paragraph shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time (including Section 11.07), (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder or (C) any payment received by such Lender not in its capacity as a
Lender. The Borrower agrees that any Lender so purchasing a participation from
another Lender may, to the fullest extent permitted by applicable Law, exercise
all its rights of payment (including the right of setoff, but subject to
Section 11.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.15 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.15 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

SECTION 2.16 Incremental Borrowings.

(a) Notice. At any time and from time to time, on one or more occasions, the
Borrower may, by notice to the Administrative Agent, increase the aggregate
principal amount of the Revolving Commitments (the “Incremental Revolving
Facilities” and the revolving loans and other extensions of credit made
thereunder, the “Incremental Revolving Loans”; each such increase, an
“Incremental Facility” and the loans or other extensions of credit made
thereunder, the “Incremental Loans”).

(b) Ranking. Incremental Facilities will rank pari passu in right of payment
with the Revolving Commitments and will be secured by the Collateral by Liens on
a pari passu basis to the Liens that secure the Revolving Commitments.

(c) Size and Currency. The aggregate principal amount of Incremental Facilities
on any date commitments with respect thereto are first received, assuming such
commitments are fully drawn only on the date of receipt thereof, will not
exceed, an amount equal to, the Incremental Amount. Each Incremental Facility
will be in an integral multiple of $1,000,000 and in an aggregate principal
amount that is not less than $5,000,000 (or such lesser minimum amount approved
by the Administrative Agent in its reasonable discretion); provided that such
amount may be less than such minimum amount or integral multiple amount if such
amount represents all the remaining availability under the Incremental Amount at
such time. Any Incremental Facility shall be denominated in Dollars but may be
borrowed in Alternative Currencies in accordance with the terms of the Revolving
Facility.

(d) Incremental Lenders. Incremental Facilities may be provided by any existing
Lender (it being understood that no existing Lender shall have an obligation to
make, or provide commitments with respect to, an Incremental Loan) or by any
Additional Lender. While existing Lenders may (but are not obligated to unless
invited to and so elect) participate in any syndication of an Incremental
Facility and may (but are not obligated to unless invited to and so elect)
become lenders with respect thereto, the existing Lenders will not have any
right to participate in any syndication of, and will not have any right of first
refusal or other right to provide all or any portion of, any Incremental
Facility or Incremental Loan except to the extent the Borrower and the arrangers
thereof, if any, in their discretion, choose to invite or include any such
existing Lender (which may or may not apply to all existing Lenders and may or
may not be pro rata among existing Lenders). Final allocations in respect of
Incremental Facilities will be made by the Borrower together with the arrangers
thereof, if any, in their discretion, on the terms permitted by this

 

-104-



--------------------------------------------------------------------------------

Section 2.16; provided that the lenders providing the Incremental Facilities
will be reasonably acceptable to the (i) Borrower, (ii) the Administrative
Agent, (iii) each Issuing Bank and (iv) the Swing Line Lender (except that, in
the case of clauses (ii), (iii) and (iv) only to the extent such Person
otherwise would have a consent right to an assignment of such loans or
commitments to such lender, such consent not to be unreasonably withheld,
conditioned or delayed).

(e) Incremental Facility Amendments; Use of Proceeds. Each Incremental Facility
will become effective pursuant to an amendment (each, an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower and each Person providing such Incremental Facility and
the Administrative Agent. Incremental Amendments may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary, advisable or appropriate, in the reasonable
opinion of the Borrower in consultation with the Administrative Agent, to effect
the provisions of this Section 2.16. The Administrative Agent will promptly
notify each Lender as to the effectiveness of each Incremental Amendment. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Amendment, this Agreement and the other Loan Documents, as
applicable, will be amended to the extent necessary to reflect the existence and
terms of the Incremental Facility and the Incremental Loans evidenced thereby.
This Section 2.16 shall supersede any provisions in Section 2.15 or 11.01 to the
contrary. The Borrower may use the proceeds of the Incremental Loans for any
purpose not prohibited by this Agreement.

(f) Conditions. The availability of Incremental Facilities under this Agreement
will be subject solely to the following conditions, subject, for the avoidance
of doubt, to any condition expressly set forth in Section 1.08, and measured on
the date of the receipt of commitments under (assuming such commitments are
fully drawn only on the date of receipt) such Incremental Facility:

(i) no Event of Default shall have occurred and be continuing or would result
therefrom; provided that the condition set forth in this clause (i) may be
waived or not required (other than with respect to Specified Events of Default)
by the Persons providing such Incremental Facilities if the proceeds of the
initial Borrowings under such Incremental Facilities will be used to finance, in
whole or in part, any Permitted Investment or other Acquisition Transaction;

(ii) the representations and warranties in the Loan Documents will be true and
correct in all material respects (except for representations and warranties that
are already qualified by materiality, which representations and warranties will
be true and correct in all respects) immediately prior to, and after giving
effect to, the incurrence of such Incremental Facility; provided that the
condition set forth in this clause (ii) may be waived or not required (other
than with respect to (A) the Specified Representations and (B) the
representation and warranty contained in Section 5.20) by the Persons providing
such Incremental Facilities if the proceeds of the initial Borrowings under such
Incremental Facilities will be used to finance, in whole or in part, a Permitted
Investment; and

(iii) if the Additional Lenders providing such Incremental Facility require such
information as a condition to providing such Incremental Facility, the Lenders
shall have received at least three Business Days prior to the closing date of
such Incremental Facility all documentation and other information about the Loan
Parties reasonably requested in writing by them at least ten Business Days prior
to the closing date of such Incremental Facility required under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

(g) Terms. Each Incremental Amendment will set forth the amount and terms of the
relevant Incremental Facility. Each Incremental Facility will be documented as
an increase to the Revolving

 

-105-



--------------------------------------------------------------------------------

Commitments and shall be on terms identical to those applicable to the Revolving
Facility except with respect to any commitment, arrangement, upfront or similar
fees that may be agreed to among the Borrower and the lenders providing such
Incremental Revolving Facility.

(h) [Reserved].

(i) Adjustments to Revolving Loans. Upon each increase in the Revolving
Commitments pursuant to this Section 2.16, unless an Event of Default shall have
occurred and be continuing,

(i) each Revolving Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each lender providing a
portion of such increase (each an “Incremental Revolving Facility Lender”), and
each such Incremental Revolving Facility Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit, Swing Line Loans and
Protective Advances such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (1) participations hereunder in Letters of Credit,
(2) participations hereunder in Swing Line Loans and (3) participations
hereunder in Protective Advances, in each case held by each Revolving Lender
will equal the percentage of the aggregate Revolving Commitments of all Lenders
represented by such Revolving Lender’s Revolving Commitments; and

(ii) if, on the date of such increase, there are any Revolving Loans
outstanding, such Revolving Loans shall on or prior to the effectiveness of such
Incremental Revolving Facility be prepaid from the proceeds of Incremental
Revolving Loans made hereunder (reflecting such increase in Revolving
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Revolving Lender in
accordance with Section 3.05.

SECTION 2.17 [Reserved].

SECTION 2.18 Extensions of Loans.

(a) Extension Offers. Pursuant to one or more offers (each, an “Extension
Offer”) made from time to time by the Borrower to all Lenders holding Loans
and/or Commitments of a particular Class with a like Maturity Date, the Borrower
may extend such Maturity Date and otherwise modify the terms of such Loans
and/or Commitments pursuant to the terms set forth in an Extension Offer (each,
an “Extension”). Each Extension Offer will specify the minimum amount of Loans
and/or Commitments with respect to which an Extension Offer may be accepted,
which (x) with respect to Loans and/or Commitments denominated in Dollars, will
be an integral multiple of $1,000,000 and an aggregate principal amount that is
not less than $5,000,000, (y) with respect to Loans and/or Commitments
denominated in Canadian Dollars, will be an integral multiple of C$1,000,000 and
an aggregate principal amount that is not less than C$5,000,000 or (z) with
respect to Loans and/or Commitments denominated in any Alternative Currency
(other than Canadian Dollars), will be an integral multiple of the Dollar Amount
of $1,000,000 and an aggregate principal amount that is not less than the Dollar
Amount of $5,000,000 or, in each case, if less, (i) the aggregate principal
amount of such Class of Loans outstanding or (ii) such lesser minimum amount as
is approved by the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed. Extension Offers will be made on a pro rata
basis to all Lenders holding Loans and/or Commitments of a particular Class with
a like Maturity Date. If the aggregate outstanding principal amount of such
Loans (calculated on the face amount thereof) and/or Commitments in respect of
which Lenders have accepted an Extension Offer exceeds the maximum aggregate
principal amount of Loans and/or Commitments offered to be extended pursuant to
such Extension Offer, then the Loans and/or

 

-106-



--------------------------------------------------------------------------------

Commitments of such Lenders will be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer.
There is no requirement that any Extension Offer or Extension Amendment (defined
as follows) be subject to any “most favored nation” pricing provisions. The
terms of an Extension Offer shall be determined by the Borrower, and Extension
Offers may contain one or more conditions to their effectiveness as determined
by the Borrower, including a condition that a minimum amount of Loans and/or
Commitments of any or all applicable tranches be tendered.

(b) Extension Amendments. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents (an “Extension Amendment”) as may be necessary, advisable or
appropriate in order to establish new tranches in respect of Extended Loans and
Extended Commitments and such amendments as permitted by clause (c) below as may
be necessary, advisable or appropriate in the reasonable opinion of the
Borrower, in consultation with the Administrative Agent, in connection with the
establishment of such new tranches of Loans or Commitments. This Section 2.18
shall supersede any provisions in Section 2.15 or 11.01 to the contrary. Except
as otherwise set forth in an Extension Offer, there will be no conditions to the
effectiveness of an Extension Amendment. Extensions will not constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.

(c) Terms of Extension Offers and Extension Amendments. The terms of any
Extended Loans and Extended Commitments will be set forth in an Extension Offer
and as agreed between the Borrower and the Extending Lenders accepting such
Extension Offer; provided that:

(i) the final maturity date of such Extended Loans and Extended Commitments will
be no earlier than the Latest Maturity Date applicable to the Loans and/or
Commitments subject to such Extension Offer;

(ii) [reserved];

(iii) [reserved]; and

(iv) except as to (x) maturity, interest, fees (including any commitment,
arrangement, upfront or similar fees) and (y) other terms applicable after the
Latest Maturity Date of the Loans that are not Extended Revolving Loans, all
terms of any Extended Revolving Loans or Extended Revolving Commitments shall be
on terms and pursuant to documentation applicable to the Revolving Facility.

Any Extended Loans will constitute a separate tranche of Revolving Loans from
the Revolving Loans held by Lenders that did not accept the applicable Extension
Offer.

(d) Extension of Revolving Commitments. In the case of any Extension of
Revolving Commitments and/or Revolving Loans, the following shall apply:

(i) all borrowings and all prepayments of Revolving Loans shall continue to be
made on a ratable basis among all Revolving Lenders, based on the relative
amounts of their Revolving Commitments, until the repayment of the Revolving
Loans attributable to the non-extended Revolving Commitments on the relevant
Maturity Date;

(ii) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit, Swing Line Loan
or Protective Advance as between the Revolving Commitments of such extended
tranche and the remaining non-extended Revolving

 

-107-



--------------------------------------------------------------------------------

Commitments shall be made on a ratable basis in accordance with the relative
amounts thereof until the Maturity Date relating to such non-extended Revolving
Commitments has occurred, it being understood that the obligations of any
Issuing Bank or Swing Line Lender may not be extended beyond the Maturity Date
relating to the non-extended Revolving Commitments pursuant to this Section 2.18
without the consent of such Issuing Bank or Swing Line Lender;

(iii) no termination of extended Revolving Commitments and no repayment of
extended Revolving Loans accompanied by a corresponding permanent reduction in
extended Revolving Commitments shall be permitted unless such termination or
repayment (and corresponding reduction) is accompanied by at least a pro rata
termination or permanent repayment (and corresponding pro rata permanent
reduction), as applicable, of each other tranche of Revolving Loans and
Revolving Commitments (or each other tranche of Revolving Commitments and
Revolving Loans shall have otherwise been terminated and repaid in full);

(iv) at no time shall there be more than five different tranches of Revolving
Commitments.

If the Total Utilization of Revolving Commitments exceeds the Line Cap as a
result of the occurrence of the Maturity Date with respect to any tranche of
Revolving Commitments while an extended tranche of Revolving Commitments remains
outstanding, the Borrower shall make such payments as are necessary in order to
eliminate such excess on such Maturity Date.

(e) Required Consents. No consent of any Lender or any other Person will be
required to effectuate any Extension, other than the consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), the Borrower and the applicable Extending Lender. The transactions
contemplated by this Section 2.18 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Loans on
such terms as may be set forth in the relevant Extension Offer) will not require
the consent of any other Lender or any other Person, and the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.18 will not apply to any of the transactions effected pursuant to this
Section 2.18.

SECTION 2.19 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each Issuing Bank and the Swing Line Lender
hereunder; third, to Cash Collateralize each Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender with respect to outstanding Letters of
Credit (in an amount equal to 103% of the maximum face amount of all outstanding
Letters of Credit) or the Swing Line Lender’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.19(d); fourth, as the
Borrower may request (so long as no Event of Default shall have occurred and be
continuing), to the funding of any Loan in respect of which such

 

-108-



--------------------------------------------------------------------------------

Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a Cash Collateral
Account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (B) Cash Collateralize each Issuing Bank’s (in an amount equal to 103% of
the maximum face amount of all outstanding Letters of Credit) or the Swing Line
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit or Swing Line Loans, as applicable, issued
under this Agreement, in accordance with Section 2.19(d); sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or the Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or
Reimbursement Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Reimbursement Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Reimbursement Obligations owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in Letters of Credit, Swing
Line Loans and Protective Advances are held by the Lenders pro rata in
accordance with the applicable Commitments without giving effect to
Section 2.19(a)(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.19(a)(i)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(ii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.11(b) for any period during which that Lender is a Defaulting Lender;
provided such Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.11(b)(ii) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the Stated Amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.04.

(B) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrower shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit,
Swing Line Loans and Protective Advances that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iii) below, (2) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit, Swing Line
Loans and Protective

 

-109-



--------------------------------------------------------------------------------

Advances shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (A) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (B) such reallocation does not
cause the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 11.25, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(iv) Cash Collateral. If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, provide
Cash Collateral pursuant to the requirements set forth in Section 2.19(d).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swing Line Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit, Swing Line
Loans and Protective Advances to be held pro rata by the Lenders in accordance
with the applicable Commitments (without giving effect to Section 2.04)
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower, while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no Issuing Bank shall be
required to issue, extend or amend any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender and
Section 2.19(a)(iv) is applicable, within one Business Day following the written
request of the Administrative Agent, any Issuing Bank (with a copy to the
Administrative Agent) or the Swing Line Lender (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the applicable
Issuing Bank’s Fronting Exposure, the Swing Line Lender’s Fronting Exposure and
any outstanding Protective Advance, as the case may be, with respect to such
Defaulting Lender (determined after giving effect to Section 2.04 and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such Cash Collateral as security for the Defaulting

 

-110-



--------------------------------------------------------------------------------

Lender’s obligation to fund participations in respect of Letters of Credit,
Swing Line Loans and Protective Advances, to be applied pursuant to clause
(ii) below. If at any time the Administrative Agent determines that the Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent, the Issuing Banks or the Lenders as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, (A) Cash Collateral provided under this Section 2.19 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein, (B) Cash Collateral provided under this Section 2.19 in respect of Swing
Line Loans shall be applied to the satisfaction of the Defaulting Lender’s
obligations to fund participations in respect of Swing Line Loans (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein and
(C) Cash Collateral provided under this Section 2.19 in respect of Protective
Advances shall be applied to the satisfaction of the Defaulting Lender’s
obligations to fund participations in respect of Protective Advances (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s or the Swing Line Lender’s
Fronting Exposure or applied to any such Defaulting Lender’s obligations to fund
participations in respect of Protective Advances shall no longer be required to
be held as Cash Collateral pursuant to this Section 2.19 following (A) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), (B) (I) the repayment in
full of all Protective Advances by the Borrower or (II) the payment by such
Defaulting Lender of its obligations to fund participations in respect of
Protective Advances (including at the time of the termination of Defaulting
Lender status of the applicable Lender) or (C) the determination by the
Administrative Agent, the applicable Issuing Bank or the Swing Line Lender, as
the case may be, that there exists excess Cash Collateral; provided that,
subject to the other provisions of this Section 2.19, the Person providing Cash
Collateral and the applicable Issuing Bank, the Swing Line Lender or, with
respect to Protective Advances, the Administrative Agent, as the case may be,
may agree that the Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations (including obligations to fund Protective
Advances); provided further that to the extent that such Cash Collateral was
provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

(e) Hedge Banks. So long as any Lender is a Defaulting Lender, such Lender shall
not be a Hedge Bank with respect to any Secured Hedge Agreement entered into
while such Lender was a Defaulting Lender.

SECTION 2.20 [Reserved].

SECTION 2.21 Judgment Currency.

 

-111-



--------------------------------------------------------------------------------

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder or under any other Loan Document in one currency
into another currency, each party hereto and each Loan Party (and by its
acceptance of its appointment in such capacity, each Lead Arranger) agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which, in accordance with normal banking procedures in the
relevant jurisdiction, the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

(b) The obligations of the Loan Parties in respect of any sum due to any party
hereto or under any other Loan Document or any holder of the obligations owing
hereunder or under any other Loan Document (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower and each other Loan Party as a separate obligation and
notwithstanding any such judgment, agrees to indemnify the Applicable Creditor
against such loss. The obligations of the Loan Parties contained in this Section
shall survive the termination of this Agreement and the payment of all other
amounts owing hereunder.

SECTION 2.22 Reserves; Changes to Eligibility Criteria

The Administrative Agent may at any time and from time to time and only in the
exercise of its Permitted Discretion establish new categories of Reserves or
change eligibility criteria set forth in the definition of “Eligible Accounts
Receivable” upon five Business Days’ prior written notice to the Borrower (which
notice shall not be required at any time an Event of Default has occurred and is
continuing), which notice shall include a reasonably detailed description of
such new category of Reserve being established or change to any eligibility
criteria set forth in the definition of “Eligible Accounts Receivable” (during
which five Business Day period (x) the Administrative Agent shall, if requested,
discuss any such Reserve or change with the Borrower and (y) the Borrower may
take such action as may be required so that the event, condition or matter that
is the basis for such Reserve or change thereto no longer exists or exists in a
manner that would result in the establishment of a lower Reserve or result in a
lesser change thereto, in a manner and to the extent reasonably satisfactory to
the Administrative Agent), establish and increase or decrease Reserves in
accordance with the terms hereof; provided that, pending the expiration of such
five Business Day period, no Borrowings may be made if such Borrowings would
result in the Total Utilization of Revolving Commitments to exceed the Line Cap,
calculated as if such proposed Reserve had been implemented. Notwithstanding any
other provision of this Agreement to the contrary, (a) the establishment or
increase of any Reserves or changes in any eligibility criteria shall be limited
to such Reserves and changes as the Administrative Agent determines, in its
Permitted Discretion, are appropriate based on the analysis of facts or events
first occurring or first discovered by the Administrative Agent after the
Closing Date or that differ materially from facts or events occurring and known
to the Administrative Agent on the Closing Date, (b) in no event shall Reserves
or changes in eligibility criteria with respect to any component of the
Borrowing Base duplicate any other Reserves currently established or maintained
or eligibility criteria to the extent addressed thereby, (c) the amount of any
such Reserve or change in eligibility criteria shall be a reasonable
quantification of the incremental dilution of the Borrowing Base attributable to
the relevant contributing factors and have a reasonable relationship to the
event, condition or other matter that is the basis for such Reserve or change
and (d) in no event shall Reserves to reflect the dilution of Eligible Accounts
Receivable be imposed until dilution of Accounts exceeds 5.0% of the gross face
amount of such Accounts, in which case a Reserve shall be established in an
amount equal to 1.0% of the value of Accounts for each percentage point (or
portion thereof) of dilution in excess 5.0%.

 

-112-



--------------------------------------------------------------------------------

SECTION 2.23 Currency Equivalents

(a) The Administrative Agent shall determine the Dollar Amount of each Loan
denominated in an Alternative Currency and Letter of Credit Obligation in
respect of Letters of Credit denominated in an Alternative Currency (i) for
Loans, as of the first day of each Interest Period applicable thereof, and
(ii) for Letters of Credit, as of the end of each fiscal quarter of the
Borrower, and in each case shall promptly notify the Borrower of each Dollar
Amount so determined by it. Each such calculation shall bas on the basis of the
Spot Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 2.23, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

(b) If after giving effect to any such determination of a Dollar Amount, the sum
of the aggregate outstanding amount of the Revolving Loans denominated in
Alternative Currencies and the Letter of Credit Obligations denominated in
Alternative Currencies exceeds the aggregate Dollar Amount of Revolving
Commitments then in effect, the Borrower shall, within five Business Days of
receipt of notice thereof from the Administrative Agent setting forth such
calculation in reasonable detail, prepay the applicable Revolving Loans
denominated in Alternative Currencies under the Revolving Facility or take other
action as the Administrative Agent, in its discretion, may direct (including to
Cash Collateralize the applicable Letter of Credit Obligations) to the extent
necessary to eliminate any such excess.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as required by applicable Law, any and all payments by the Borrower
or any Guarantor to or for the account of any Agent, any Lender or Issuing Bank
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authority, and all liabilities (including additions to tax, penalties and
interest) with respect thereto (“Taxes”). The following shall be “Excluded
Taxes”: in the case of each Agent, each Lender and Issuing Bank, (i) Taxes
imposed on or measured by net income (however denominated, and including branch
profits and similar Taxes), and franchise or similar Taxes, in each case, that
are (A) imposed by the jurisdiction (or political subdivision thereof) under the
laws of which it is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located, or
(B) Other Connection Taxes; (ii) any U.S. federal Tax that is (or would be)
required to be withheld with respect to amounts payable hereunder in respect of
an Eligible Assignee (pursuant to an assignment under Section 10.07) on the date
it becomes an assignee to the extent such Tax is in excess of the Tax that would
have been applicable had such assigning Lender not assigned its interest arising
under any Loan Document (unless such assignment is at the express written
request of the Borrower); (iii) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of a Lender, Agent or Issuing Bank with
respect to an applicable interest in a Loan or Commitment pursuant to a Law in
effect on the date on which (A) such Lender, Agent or Issuing Bank acquires such
interest in the applicable Commitment or, to the extent a Lender acquires an
interest in a Loan not funded pursuant to a prior Commitment, acquires such
interest in such Loan (other than pursuant to an assignment request by the
Borrower under Section 3.07) or (B) such Lender, changes its Lending Office
(other than at the written request of the Borrower to change such

 

-113-



--------------------------------------------------------------------------------

Lending Office), except in each case to the extent that pursuant to
Section 3.01, amounts with respect to such Taxes were payable to such Lender’s,
Agent’s or Issuing Bank’s assignor immediately before such Lender, Agent or
Issuing Bank became a party hereto, or to such Lender immediately before it
changed its Lending Office; (iv) any U.S. federal withholding Taxes imposed as a
result of the failure of any Agent, Lender or Issuing Bank to comply with the
provisions of Sections 3.01(b), 3.01(c) and 3.01(d) (in the case of any Foreign
Lender, as defined below) or the provisions of Section 3.01(e) (in the case of
any U.S. Lender, as defined below), (v) any Taxes imposed as a result of any
Lender or any other recipient of such payment (A) not dealing at arm’s length
(within the meaning of the Canadian Tax Act) with any Loan Party, or (B) being
at any time a “specified non-resident shareholder” (within the meaning of
subsection 18(5) of the Canadian Tax Act) of any Loan Party or at any time not
dealing at arm’s length (within the meaning of the Canadian Tax Act) with a
“specified shareholder” (within the meaning of subsection 18(5) of the Canadian
Tax Act) of any Loan Party (other than, in each of cases (A) and (B), where such
non-arm’s length, “specified shareholder”, or “specified non-resident
shareholder” relationship arises from the Lender or recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document) and (vi) any Taxes imposed on any amount
payable to or for the account of any Agent, Lender or Issuing Bank as a result
of the failure of such recipient to satisfy the applicable requirements under
FATCA to establish that such payment is exempt from withholding under FATCA. If
the Borrower, a Guarantor or other applicable Withholding Agent is required to
deduct any Taxes or Other Taxes (as defined below) from or in respect of any sum
payable under any Loan Document to any Agent, any Lender or Issuing Bank,
(i) except in the case of Excluded Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01(a)), each of such
Agent, such Lender or Issuing Bank receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable Withholding
Agent shall make such deductions, (iii) the applicable Withholding Agent shall
pay the full amount deducted to the relevant taxing authority, and (iv) within
thirty days after the date of such payment by the Borrower or any Guarantor (or,
if receipts or evidence are not available within thirty days, as soon as
practicable thereafter), the Borrower or applicable Guarantor shall furnish to
such Agent, Lender or Issuing Bank (as the case may be) the original or a
facsimile copy of a receipt evidencing payment thereof to the extent such a
receipt has been made available to the Borrower or applicable Guarantor (or
other evidence of payment reasonably satisfactory to the Administrative Agent).
If the Borrower or applicable Guarantor fails to pay any Taxes or Other Taxes
when due to the appropriate taxing authority then the Borrower or applicable
Guarantor shall indemnify such Agent, such Lender and such Issuing Bank for any
incremental Taxes that may become payable by such Agent, such Lender or such
Issuing Bank arising out of such failure.

(b) To the extent it is legally able to do so, each Agent, Lender or Issuing
Bank (including an Eligible Assignee to which a Lender assigns its interest in
accordance with Section 11.07, unless such Eligible Assignee is already a Lender
hereunder) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “Foreign Lender”) agrees to complete
and deliver to the Borrower and the Administrative Agent on or prior to the date
on which the Foreign Lender becomes a party hereto (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two (2) accurate, complete and signed copies of whichever of the
following is applicable: (i) IRS Form W-8BEN or Form W-8BEN-E certifying that it
is entitled to benefits under an income tax treaty to which the United States is
a party; (ii) IRS Form W-8ECI certifying that the income receivable pursuant to
any Loan Document is effectively connected with the conduct of a trade or
business in the United States; (iii) if the Foreign Lender is not (A) a bank
described in Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder of
the Borrower described in Section 871(h)(3)(B) of the Code, or (C) a controlled
foreign corporation related to the Borrower within the meaning of Section 864(d)
of the Code, a certificate to that effect in substantially the form attached
hereto as Exhibit G (a “Non-Bank Certificate”) and an IRS Form W-8BEN or Form
W-8BEN-E, certifying that the Foreign Lender is not a United States person; or
(iv) to

 

-114-



--------------------------------------------------------------------------------

the extent a Foreign Lender is not the beneficial owner for U.S. federal income
tax purposes, an IRS Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by, as and to the extent applicable, an IRS Form W-8BEN, Form
W-8BEN-E, Form W-8ECI, Non-Bank Certificate, Form W-9, Form W-8IMY (or other
successor forms) and any other required supporting information from each
beneficial owner (it being understood that a Foreign Lender need not provide
certificates or supporting documentation from beneficial owners if (A) the
Foreign Lender is a “qualified intermediary” or “withholding foreign
partnership” for U.S. federal income tax purposes and (B) such Foreign Lender is
as a result able to establish, and does establish, that payments to such Foreign
Lender are, to the extent applicable, entitled to an exemption from or, if an
exemption is not available, a reduction in the rate of, U.S. federal withholding
Taxes without providing such certificates or supporting documentation); or
(v) any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable requirements of law to permit the Borrower
and the Administrative Agent to determine the withholding or deduction required
to be made.

(c) In addition, each such Foreign Lender shall, to the extent it is legally
entitled to do so, (i) promptly submit to the Borrower and the Administrative
Agent two (2) accurate, complete and signed copies of such other or additional
forms or certificates (or such successor forms or certificates as shall be
adopted from time to time by the relevant taxing authorities) as may then be
applicable or available to secure an exemption from or reduction in the rate of
U.S. federal withholding Tax (1) on or before the date that such Foreign
Lender’s most recently delivered form, certificate or other evidence expires or
becomes obsolete or inaccurate in any material respect, (2) after the occurrence
of a change in the Foreign Lender’s circumstances requiring a change in the most
recent form, certificate or evidence previously delivered by it to the Borrower
and the Administrative Agent, and (3) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (ii) promptly notify
the Borrower and the Administrative Agent of any change in the Foreign Lender’s
circumstances that would modify or render invalid any claimed exemption or
reduction. This Section 3.01(c) shall not apply to any reporting requirements
under FATCA.

(d) If a payment made to a Lender under any Loan Document would be subject to
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Foreign Lender has
complied with such Foreign Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(d), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(e) Each Agent, Lender or Issuing Bank that is a “United States person” (within
the meaning of Section 7701(a)(30) of the Code) (each, a “U.S. Lender”) agrees
to complete and deliver to the Borrower and the Administrative Agent two
(2) copies of accurate, complete and signed IRS Form W-9 or successor form
certifying that such U.S. Lender is not subject to U.S. federal backup
withholding Tax (i) on or prior to the Closing Date (or on or prior to the date
it becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete or inaccurate in any material respect, (iii) after
the occurrence of a change in the U.S. Lender’s circumstances requiring a change
in the most recent form previously delivered by it to the Borrower and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent.

 

-115-



--------------------------------------------------------------------------------

(f) The Borrower agrees to pay any and all present or future stamp, court or
documentary Taxes and any other excise (in the nature of a documentary or
similar Tax), property, intangible, filing or mortgage recording Taxes or
charges or similar levies imposed by any Governmental Authority that arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to Tax, penalties and interest related
thereto) excluding, in each case, such amounts that are Other Connection Taxes
imposed in connection with an Assignment and Assumption, grant of a
participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document,
except to the extent that any such change is requested in writing by the
Borrower (all such non-excluded Taxes described in this Section 3.01(f) being
hereinafter referred to as “Other Taxes”).

(g) If any Taxes or Other Taxes are directly asserted against any Agent, Lender
or Issuing Bank with respect to any payment received by such Agent or Lender in
respect of any Loan Document, such Agent, Lender or Issuing Bank may pay such
Taxes or Other Taxes and the Borrower will promptly indemnify and hold harmless
such Agent, Lender or Issuing Bank for the full amount of such Taxes (other than
Excluded Taxes) and Other Taxes (and any Taxes (other than Excluded Taxes) and
Other Taxes imposed on amounts payable under this Section 3.01), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted.
Payments under this Section 3.01(g) shall be made within ten days after the date
the Borrower receives written demand for payment from such Agent, Lender or
Issuing Bank.

(h) Except as provided in Section 11.07(e), a Participant shall not be entitled
to receive any greater payment under this Section 3.01 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.

(i) If any Agent, any Lender or Issuing Bank determines, in its sole discretion,
exercised in good faith, that it has received a refund in respect of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or any
Guarantor, as the case may be, or with respect to which the Borrower or any
Guarantor, as the case may be, has paid additional amounts pursuant to this
Section 3.01, it shall promptly pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or any Guarantor under this Section 3.01 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses incurred by such Agent, such Lender or Issuing
Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower
or applicable Guarantor, as the case may be, upon the request of such Agent,
such Lender or Issuing Bank, agrees to repay the amount paid over to the
Borrower or applicable Guarantor, as the case may be (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent, such Lender or Issuing Bank in the event such Agent, such Lender or
Issuing Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (i), in no event will
such Agent, Lender or Issuing Bank be required to pay any amount to the Borrower
or applicable Guarantor pursuant to this paragraph (i) the payment of which
would place such Agent, Lender or Issuing Bank in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax or Other Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax or Other Tax had never been paid. Such Agent,
such Lender or Issuing Bank, as the case may be, shall provide the Borrower upon
request with a copy of any notice of assessment or other evidence reasonably
available of the requirement to repay such refund received from the relevant
Governmental Authority (provided that such Lender, such Agent or Issuing Bank
may delete any information therein that such Lender, such Agent or Issuing Bank
deems confidential or not relevant to such refund in its reasonable discretion).
This subsection shall not be construed to require any Agent, any Lender or
Issuing Bank to make available its

 

-116-



--------------------------------------------------------------------------------

tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the Borrower, any Guarantor or any other Person.

(j) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (g) with respect to such Lender, it will, if
requested by the Borrower in writing, use commercially reasonable efforts
(subject to legal and regulatory restrictions) to mitigate the effect of any
such event, including by designating another Lending Office for any Loan
affected by such event and by completing and delivering or filing any
Tax-related forms that such Lender is legally able to deliver and that would
reduce or eliminate any amount of Taxes or Other Taxes required to be deducted
or withheld or paid by the Borrower; provided that such efforts are made at the
Borrower’s expense and are on terms that, in the reasonable judgment of such
Lender, do not cause such Lender or any of its Lending Offices to suffer any
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.01(j) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.01(a) or (g).

(k) Notwithstanding any other provision of this Agreement, the Borrower and the
Administrative Agent may deduct and withhold any Taxes required by any Laws
(including, for the avoidance of doubt, FATCA) to be deducted and withheld from
any payment under any of the Loan Documents, subject to the provisions of this
Section 3.01.

(l) Each Agent or Lender, as applicable, shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any Taxes
attributable to such Agent or Lender (but only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.07(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Agent or Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Agent or Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Agent and Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Agent or Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Agent or Lender from any other source against any
amount due to the Administrative Agent under this Section 3.01(l).

(m) Each Lender authorizes the Administrative Agent to deliver to the Borrower
and to any successor Administrative Agent any documentation provided by the
Lender to the Administrative Agent pursuant to paragraph (b), (c), (d), or
(e) of this Section 3.01.

(n) The agreements in this Section 3.01 shall survive the resignation or
replacement of the Administrative Agent, termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder and any assignment
of rights by, or replacement of, any Lender.

SECTION 3.02 Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate,
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars, Canadian
Dollars or any Alternative Currency in the London interbank market, the Canadian
bankers’ acceptances market or any other applicable offshore interbank market,
as applicable, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i)

 

-117-



--------------------------------------------------------------------------------

any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Adjusted Eurocurrency Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted Eurocurrency Rate component of the Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(A) with respect to Borrowings denominated in Dollars, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans and shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (B) with respect
to Borrowings denominated in an Alternative Currency, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of such
Eurocurrency Rate Loans and shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurocurrency
Rate Loans of such Lender to a Loan bearing interest at an alternative rate
mutually acceptable to the Borrower and the applicable Lenders, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans;
provided, however, that if the Borrower and the applicable Lenders cannot agree
within a reasonable time on an alternative rate for such Loans, the Borrower
may, at its discretion, either (x) prepay such Loans or (y) maintain such Loans
outstanding, in which case, the interest rate payable to the applicable Lender
on such Loans will be the rate determined by the Administrative Agent as its
cost of funds to fund a Borrowing of such Loans with maturities comparable to
the Interest Period applicable thereto plus the Applicable Rate or (C) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Adjusted Eurocurrency Rate component of the Base Rate with
respect to any Base Rate Loans, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Adjusted Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

SECTION 3.03 Inability to Determine Rates. If the Administrative Agent or the
Required Lenders reasonably determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Adjusted Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan or in connection with an
existing or proposed Base Rate Loan or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (i) the obligation of the Lenders to make or maintain such
Eurocurrency Rate Loans shall be suspended, and (ii) in the event of a
determination described in the preceding sentence with respect to the Adjusted
Eurocurrency Rate component of the Base Rate, the utilization of the Adjusted
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, (i) with respect to
Borrowings denominated in Dollars, the Borrower may revoke any pending request
for a

 

-118-



--------------------------------------------------------------------------------

Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein or (ii) with
respect to Borrowings denominated in an Alternative Currency, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans and shall convert all such Eurocurrency Rate Loans of
such Lender to a Loan bearing interest at an alternative rate mutually
acceptable to the Borrower and the applicable Lenders; provided however, that if
the Borrower and the applicable Lenders cannot agree within a reasonable time on
an alternative rate for such Loans, the Borrower may, at its discretion, either
(A) prepay such Loans or (B) maintain such Loans outstanding, in which case, the
interest rate payable to the applicable Lender on such Loans will be the rate
determined by the Administrative Agent as its cost of funds to fund a Borrowing
of such Loans with maturities comparable to the Interest Period applicable
thereto plus the Applicable Rate.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) or (b) of the foregoing paragraph, the
Administrative Agent, in consultation with the Borrower, may establish an
alternative interest rate for such Loans, in which case, such alternative rate
of interest shall apply with respect to such Loans until (i) the Administrative
Agent revokes the notice delivered with respect to such Loans under clauses
(a) or (b) of the first sentence of the foregoing paragraph, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans or (iii) any
Lender determines that any law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender, any
Issuing Bank or the Swing Line Lender;

(ii) subject any Lender, any Issuing Bank or the Swing Line Lender to any Tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender, Issuing Bank, or Swing
Line Lender, as applicable, in respect thereof (except, in each case, for
(A) Taxes with respect to which the Borrower is obligated to pay additional
amounts or indemnity payments pursuant to Section 3.01, (B) any Taxes and other
amounts described in clauses (ii) through (iv) of the second sentence of
Section 3.01(a) that are imposed with respect to payments to or for the account
of any Agent, any Lender, any Issuing Bank or the Swing Line Lender under any
Loan Document, (C) Connection Income Taxes, and (D) Other Taxes); or

(iii) impose on any Lender, any Issuing Bank or the Swing Line Lender, the
London interbank market, the Canadian bankers’ acceptances market or any other
applicable offshore interbank market any other condition, cost or expense
affecting this Agreement, any Letter of Credit, any participation in a Letter of
Credit or Eurocurrency Rate Loans (other than with respect to Taxes) made by
such Lender or any Issuing Bank or the Swing Line Lender that is not otherwise
accounted for in the definition of the “Adjusted Eurocurrency Rate” or this
clause (a);

 

-119-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Bank or the Swing Line Lender of making or maintaining any
Loan the interest on which is determined by reference to the Eurocurrency Rate
or, in the case of a Change in Law with respect to Taxes, making or maintaining
any Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender, such Issuing Bank or such other Lender of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit, or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
(whether of principal, interest or any other amount)) then, from time to time
within ten days after demand by such Lender or such Issuing Bank setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent) (provided that such calculation will not in any way
require disclosure of confidential or price-sensitive information or any other
information the disclosure of which is prohibited by law), the Borrower will pay
to such Lender or such Issuing Bank such additional amount or amounts as will
compensate such Lender or such Issuing Bank for such additional costs incurred
or reduction suffered. No Lender, Issuing Bank or Swing Line Lender shall
request that the Borrower pay any additional amount pursuant to this
Section 3.04(a) unless it shall concurrently make similar requests to other
borrowers similarly situated and affected by such Change in Law and from whom
such Lender, Issuing Bank or Swing Line Lender is entitled to seek similar
amounts.

(b) Capital Requirements. If any Lender or any Issuing Bank reasonably
determines that any Change in Law affecting such Lender or such Issuing Bank or
any Lending Office of such Lender or such Issuing Bank or such Lender’s or
Issuing Bank’s holding company, if any, regarding liquidity or capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or such Issuing Bank or the Loans made by or Letters
of Credit issued by it to a level below that which such Lender or such Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to liquidity or capital adequacy), then from time to time
upon demand of such Lender or such Issuing Bank setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent) (provided that such calculation
will not in any way require disclosure of confidential or price-sensitive
information or any other information the disclosure of which is prohibited by
law), the Borrower will pay to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or their respective holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than one hundred and eighty days prior to the date that such
Lender or such Issuing Bank notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

-120-



--------------------------------------------------------------------------------

(e) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Rate funds or
deposits (currently known as “Eurocurrency Liabilities” in Regulation D of the
FRB), additional interest on the unpaid principal amount of each Eurocurrency
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan made to the Borrower; provided the Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

SECTION 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount (provided that such
calculation will not in any way require disclosure of confidential or
price-sensitive information or any other information the disclosure of which is
prohibited by law), the Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost, liability or expense (excluding
loss of anticipated profits or margin) actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day prior to the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurocurrency Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.07;

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained. Notwithstanding the foregoing, no Lender may
make any demand under this Section 3.05 (i) with respect to the “floor”
specified in the first sentence of the definition of “Adjusted Eurocurrency
Rate”, (ii) with respect to the “floor” specified in the definition of “CDOR
Rate” or (iii) in connection with any prepayment of interest on Loans.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material economic, legal or regulatory
respect.

 

-121-



--------------------------------------------------------------------------------

(b) Suspension of Lender Obligations. If any Lender requests compensation by the
Borrower or under Section 3.04, the Borrower may, by notice to such Lender (with
a copy to the Administrative Agent), suspend the obligation of such Lender to
make or continue Eurocurrency Rate Loans from one Interest Period to another
Interest Period, or to convert Base Rate Loans into Eurocurrency Rate Loans,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.06(c) shall be applicable); provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) Conversion of Eurocurrency Rate Loans. If any Lender gives notice to the
Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurocurrency Rate Loans no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans of a
given Class held by the Lenders of such Class holding Eurocurrency Rate Loans
and by such Lender are held pro rata (as to principal amounts, interest rate
basis, and Interest Periods) in accordance with their respective Pro Rata
Shares.

SECTION 3.07 Replacement of Lenders Under Certain Circumstances. If (i) any
Lender requests compensation under Section 3.04 or ceases to make Eurocurrency
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) the Borrower is required to pay any Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.01(i), (iii)
any Lender is a Non-Consenting Lender, (iv) any Lender does not accept an
Extension Offer, (v) (A) any Lender shall become and continue to be a Defaulting
Lender and (B) such Defaulting Lender shall fail to cure the default pursuant to
Section 2.19(b) within five Business Days after the Borrower’s request that it
cure such default or (vi) any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender (other than a Disqualified Lender) as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents
(other than its existing rights to payments pursuant to Section 3.01 or
Section 3.04) to one or more Eligible Assignees that shall assume such
obligations (any of which assignee may be another Lender, if a Lender accepts
such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.07(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
Swing Line Loans and Protective Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts payable under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) such Lender being replaced pursuant to this Section 3.07 shall (i) execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans and participations in Letters of Credit, Swing
Line Loans and Protective Advances, and (ii) deliver any Notes evidencing such
Loans to the Borrower or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the failure of any such Lender to
execute an Assignment and Assumption or deliver such Notes shall not render such
sale and purchase (and the corresponding assignment) invalid and

 

-122-



--------------------------------------------------------------------------------

such assignment shall be recorded in the Register and the Notes shall be deemed
to be canceled upon such failure;

(d) the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;

(e) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(f) in the case of any such assignment resulting from a Lender being a
Non-Consenting Lender or failing to accept an Extension Offer, the Eligible
Assignee shall consent, at the time of such assignment, to each matter in
respect of which such Lender being replaced was a Non-Consenting Lender or
accept such Extension Offer, as the case may be; and

(g) such assignment does not conflict with applicable Laws.

Notwithstanding anything to the contrary contained above, any Lender that acts
as an Issuing Bank may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Issuing Bank (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such Issuing Bank or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such Issuing Bank) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 10.09.

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Required Lenders or Required
Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent or the
Collateral Agent.

ARTICLE IV

Conditions Precedent to Borrowings

SECTION 4.01 Conditions to Initial Borrowing.

The obligation of each Lender to extend credit to the Borrower and of each
Issuing Bank to issue Letters of Credit hereunder on the Closing Date is subject
only to the satisfaction, or waiver in accordance

 

-123-



--------------------------------------------------------------------------------

with Section 11.01, each of the following conditions precedent, except as
otherwise agreed between the Borrower and the Required Lenders:

(a) The Administrative Agent’s receipt of the following, each of which may be
originals, facsimiles or copies in .pdf format unless otherwise specified:

(i) to the extent the amount of the Initial Revolving Borrowing exceeds $0, a
Committed Loan Notice duly executed by the Borrower delivered as forth in
Section 2.01(b), which (if delivered prior to the Closing Date) shall be deemed
to be conditioned on the consummation of the Transactions;

(ii) this Agreement duly executed by each Loan Party;

(iii) the Guaranty, the Security Agreement and the Canadian Security Agreement,
in each case, duly executed by each applicable Loan Party;

(iv) delivery to the Collateral Agent or the Term Loan Agent (as bailee for the
Collateral Agent pursuant to the terms of the Closing Date ABL Intercreditor
Agreement) of certificates, if any, representing the Pledged Equity of the
Borrower and the Restricted Subsidiaries that constitute Collateral, in each
case, (A) to the extent the issuer of such certificate is a corporation or has
“opted into” Article 8 of the UCC and (B) accompanied by undated stock powers
executed in blank and evidence that all other actions required under the terms
of the Security Agreement and the Canadian Security Agreement to perfect the
security interests created by the Security Agreement and the Canadian Security
Agreement have been taken except as specified in Section 6.15 hereof and the
Security Agreement and the Canadian Security Agreement; provided, however, that,
each of the foregoing requirements, including the delivery of documents and
instruments required pursuant to the terms of the Collateral Documents (other
than to the extent that a Lien on such Collateral may be perfected (x) by the
filing of a financing statement or financing change statement, as applicable,
under the Uniform Commercial Code or the PPSA or (y) by the delivery of stock
certificates of the Borrower and its Subsidiaries to the Collateral Agent or the
Term Loan Agent (as bailee for the Collateral Agent pursuant to the terms of the
Closing Date ABL Intercreditor Agreement)), shall not constitute conditions
precedent to the Borrowing on the Closing Date after the Borrower’s use of
commercially reasonable efforts to provide such items on or prior to the Closing
Date if the Borrower agrees to deliver, or cause to be delivered, such documents
and instruments, or take or cause to be taken such other actions as may be
required to perfect such security interests within ninety (90) days after the
Closing Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion or as provided in Section 6.15);

(v) (A) certificates of good standing, or its equivalent, from the secretary of
state or other applicable office of the jurisdiction of organization or
formation of the Borrower and each other Loan Party if applicable in the
relevant jurisdiction, (B) resolutions or other applicable action of the
Borrower and each other Loan Party and (C) an incumbency certificate and/or
other certificate of Responsible Officers of the Borrower and each other Loan
Party, evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which it is a party or is to be a
party on the Closing Date;

(vi) an opinion from the following special counsel to the Loan Parties (or
certain of the Loan Parties): (A) Latham & Watkins LLP, with respect to matters
of New York and certain aspects of Delaware law, (B) Finn Dixon & Herling LLP,
with respect to matters of Connecticut law and (C) Blake, Cassels & Graydon LLP,
with respect to matters of Ontario and British Columbia law;

 

-124-



--------------------------------------------------------------------------------

(vii) a certificate from the chief financial officer or other officer with
equivalent duties of the Borrower as to the Solvency (after giving effect to the
Transactions on the Closing Date) of the Borrower substantially in the form
attached hereto as Exhibit I; and

(viii) a certificate from a Responsible Officer of the Borrower certifying as to
the satisfaction of the condition in clause (g) (with respect to the Specified
Representations only) below;

(b) all fees and expenses required to be paid hereunder on the Closing Date and,
with respect to expenses and legal fees, to the extent invoiced in reasonable
detail at least two Business Days before the Closing Date (except as otherwise
reasonably agreed to by the Borrower) shall have been paid in full, it being
agreed that such fees and expenses may be paid with the proceeds of the initial
funding of one or more of the Facilities.

(c) the (i) Term Loan Documents, (ii) the Loan Documents and (iii) the Senior
Secured Notes Documents required to be executed on the Closing Date shall have
been duly executed and delivered by each Loan Party thereto.

(d) the Lenders shall have received at least three Business Days prior to the
Closing Date (i) all documentation and other information about the Loan Parties
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act and (ii) to the extent the
Borrower qualifies as a “legal entity customer” a Beneficial Ownership
Certification, that in each case has been requested in writing at least ten
Business Days prior to the Closing Date.

(e) Confirmation from the Borrower (in the form of an officer’s certificate)
that prior to or substantially simultaneously with the initial Borrowing on the
Closing Date,

(i) each of the following shall have been or will be consummated: the Equity
Contribution and the Closing Date Refinancing;

(ii) the Acquisition shall have been or will be consummated in accordance with
the terms of the Acquisition Agreement; and

(iii) since its execution, the Acquisition Agreement has not been amended,
waived or modified (whether pursuant to the Borrower’s consent or otherwise) in
any respect in a manner that is materially adverse to the interests of the
Lenders, in their respective capacities as such, without the consent of the Lead
Arrangers (such consent not to be unreasonably withheld, conditioned or
delayed).

(f) There shall not have occurred a Material Adverse Effect (as defined in the
Acquisition Agreement) that would result in the failure of a condition precedent
to the Buyer’s obligations to consummate the Acquisition under the Acquisition
Agreement or that would give it the right (taking into account any notice and
cure provisions) to terminate its obligations pursuant to the terms of the
Acquisition Agreement.

(g) The Acquisition Agreement Representations and the Specified Representations
shall be true and correct in all material respects on and as of the date of the
Closing Date; provided that, a failure of an Acquisition Agreement
Representation to be accurate will not result in a failure of a condition
precedent under this Section 4.01 or a Default or an Event of Default, unless
such failure results in a failure of a condition precedent to the Buyer’s (or
its affiliates’) obligation to consummate the Acquisition or such failure gives
the Buyer the right (taking into account any notice and cure provisions) to
terminate its (or its

 

-125-



--------------------------------------------------------------------------------

affiliates’) obligations pursuant to the terms of the Acquisition Agreement;
provided, further, that to the extent that the Acquisition Agreement
Representations and the Specified Representations specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date and any such representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(h) The Lead Arrangers shall have received:

(i) an audited balance sheet and related statements of income (or operations)
and cash flows of the Acquired Business (or a direct or indirect parent thereof)
as of the end of the fiscal years ended December 31, 2017, 2018, and 2019 and
each fiscal year after the date of the Acquisition Agreement and at least 90
days prior to the Closing Date;

(ii) an unaudited balance sheet and related statements of income (or operations)
and cash flows of the Acquired Business (or a direct or indirect parent thereof)
as of the end of each fiscal quarter (other than the fourth fiscal quarter of
any fiscal year) ended after date of the most recent balance sheet delivered
pursuant to clause (i) above and at least 60 days prior to the Closing Date; and

(iii) an unaudited pro forma consolidated balance sheet and related pro forma
income statement of the Acquired Business (or a direct or indirect parent
thereof) as of and for the four consecutive quarter period ending on the last
day of the most recently completed fiscal quarter of the Acquired Business (or a
direct or indirect parent thereof) for which financial statements have been
delivered, or are required to be delivered pursuant to clause (i) or (ii) above
in each case, giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of the income statement), it being agreed that such
pro forma financial statements need not comply with Regulation S-X under the
U.S. Securities Act of 1933, as amended, or include purchase accounting
adjustments.

(i) the Borrower shall have delivered a Borrowing Base Certificate to the
Administrative Agent which calculates the Borrowing Base as of the last Business
Day of the most recent month ending at least twenty (20) calendar days prior to
the Closing Date.

The Lead Arrangers acknowledge receipt of the audited financial statements for
the fiscal years ending December 2017, 2018, and 2019 and the unaudited
financial statements for the fiscal quarters ending March 31, 2020 and June 30,
2020.

Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement or
funded Loans hereunder shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required under
this Section 4.01 to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 4.02 Conditions to All Borrowings After the Closing Date. Except as set
forth in Section 2.16(f) with respect to Incremental Loans and subject to
Section 1.08, the obligation of each Lender to honor a Committed Loan Notice, of
each Issuing Bank to issue, amend, renew or extend any Letter of Credit and of
the Swing Line Lender to make Swing Line Loans, in each case, after the Closing
Date, is subject to the following conditions precedent:

 

-126-



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Borrowing or issuance,
amendment, renewal or extension of any Letter of Credit; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

(b) As of the date of such Borrowing or the date of any issuance, amendment,
renewal or extension of any Letter of Credit, no Default or Event of Default
shall have occurred and be continuing on such date (immediately prior to giving
effect to the extensions of credit requested to be made) or would result after
giving effect to the extensions of credit requested to be made on such date.

(c) As of the date of such Borrowing and after giving effect thereto, the Total
Utilization of Revolving Commitments shall not exceed the Line Cap.

(d) If applicable, the Administrative Agent shall have received a Committed Loan
Notice in accordance with the requirements hereof and, if applicable, the
applicable Issuing Bank shall have received an Issuance Notice in accordance
with the requirements hereof or the Swing Line Lender shall have received a
Swing Line Loan Request in accordance with the requirements hereof.

(e) For purposes of this Section 4.02, the representations and warranties
contained in Section 5.05(a) shall be deemed to refer to the most recent
financial statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

Subject to Section 1.08(f), each Committed Loan Notice (other than a Committed
Loan Notice requesting only a conversion of Loans to another Type or a
continuation of Eurocurrency Rate Loans) and each Issuance Notice submitted by
the Borrower shall be deemed to be a representation and warranty that the
condition specified in Sections 4.02(a), (b) and (c) has been satisfied on and
as of the date of the applicable Borrowing or issuance, amendment, renewal or
extension of a Letter of Credit.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants each of the following to the Lenders, the
Issuing Banks, the Administrative Agent and the Collateral Agent, in each case,
to the extent and, unless otherwise specifically agreed by the Borrower, only on
the dates required by Section 2.16, or Article IV, as applicable.

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Restricted Subsidiary that is a Material Subsidiary,

(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization (to the extent
such concepts exist in such jurisdiction);

(b) has all corporate or other organizational power and authority to (i) own its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party and consummate the Transactions;

(c) is duly qualified and in good standing (to the extent such concepts exist in
such jurisdiction) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification;

 

-127-



--------------------------------------------------------------------------------

(d) is in compliance with all applicable Laws; and

(e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted;

except in each case referred to in clauses (c), (d) or (e), to the extent that
failure to do so has not resulted in, or is not reasonably expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention.

(a) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party has been duly authorized by all necessary
corporate or other organizational action.

(b) None of the execution, delivery or performance by each Loan Party of each
Loan Document to which it is a party nor the consummation of the Transactions
will,

(i) contravene the terms of any of its Organization Documents;

(ii) result in any breach or contravention of, or the creation of any Lien
(other than a Permitted Lien) upon any assets of such Loan Party or any
Restricted Subsidiary, under (A) any Contractual Obligation relating to Material
Indebtedness or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject;

(iii) violate any applicable Law; or

(i) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation relating to Material
Indebtedness, except for such approvals or consents which will be obtained on or
before the Closing Date;

except with respect to any breach, contravention or violation (but not creation
of Liens) referred to in clauses (ii), (iii) and (iv) above, to the extent that
such breach, contravention or violation has not resulted in, or is not
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect.

SECTION 5.03 Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document, except for,

(a) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties;

(b) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect (except to the extent not required to be obtained, taken, given or
made or in full force and effect pursuant to the Collateral Documents); and

(c) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make has not resulted in,
or is not reasonably expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

-128-



--------------------------------------------------------------------------------

SECTION 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party hereto and
thereto. This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of each Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) The Annual Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the dates thereof
and their results of operations for the period covered thereby in accordance
with GAAP (as in effect on the Closing Date (or the date of preparation))
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has resulted in, and is reasonably
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c) The forecasts of consolidated balance sheets and statements of comprehensive
income (loss) of the Borrower and its Subsidiaries which have been furnished to
the Administrative Agent prior to the Closing Date, when taken as a whole, have
been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time made and at the
time the forecasts are delivered, it being understood that (i) no forecasts are
to be viewed as facts, (ii) any forecasts are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties or any Sponsor, (iii) no assurance can be given that any particular
forecasts will be realized and (iv) actual results may differ and such
differences may be material.

SECTION 5.06 Litigation. Except as set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, overtly threatened in writing, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Borrower or any of the
Restricted Subsidiaries that has resulted in, or is reasonably expected,
individually or in the aggregate, to result in Material Adverse Effect.

SECTION 5.07 Labor Matters. Except as set forth on Schedule 5.07 or except as
has not resulted in, or is not reasonably expected, individually or in the
aggregate, to result in a Material Adverse Effect: (a) there are no strikes or
other labor disputes against any of the Borrower or the Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened and (b) hours worked by
and payment made based on hours worked to employees of the Borrower or a
Restricted Subsidiary have not been in material violation of the Fair Labor
Standards Act or any other applicable Laws dealing with wage and hour matters.

SECTION 5.08 Ownership of Property; Liens. Each Loan Party and each Restricted
Subsidiary has good and valid record title in fee simple to, or valid leasehold
interests in, or easements or other limited property interests in, all real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for Permitted Liens and except where the failure to have such
title or other interest has not resulted in, or is not reasonably expected,
individually or in the aggregate, to result in a Material Adverse Effect. The
properties of each Loan Party and each Restricted Subsidiary are insured with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Restricted
Subsidiary operates.

 

-129-



--------------------------------------------------------------------------------

SECTION 5.09 Environmental Matters.

(a) Except as has not resulted in, or is not reasonably expected, individually
or in the aggregate, to result in a Material Adverse Effect, (i) the Loan
Parties and the Restricted Subsidiaries are in compliance with all applicable
Environmental Laws (including having obtained all Environmental Permits) and
(ii) none of the Loan Parties or any of the Restricted Subsidiaries is subject
to any pending, or to the knowledge of the Loan Parties, threatened
Environmental Claim or any other Environmental Liability or is aware of any
basis for any Environmental Liability.

(b) None of the Loan Parties or any of the Restricted Subsidiaries has used,
released, treated, stored, transported or disposed of Hazardous Materials, at or
from any currently or formerly owned or operated real estate or facility
relating to its business, in a manner that has resulted in, or is reasonably
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

SECTION 5.10 Taxes. Except as has not resulted in, or is not reasonably
expected, individually or in the aggregate, to result in a Material Adverse
Effect, the Borrower and the Restricted Subsidiaries have timely filed all
foreign, U.S. federal and state and other tax returns and reports required to be
filed, and have timely paid all foreign, U.S. federal and state and other Taxes,
assessments, fees and other governmental charges (including satisfying their
withholding Tax obligations) levied or imposed on their properties, income or
assets or otherwise due and payable, except those which are being contested in
good faith by appropriate actions diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.

SECTION 5.11 ERISA Compliance; Pension Plans.

(a) Except as set forth in Schedule 5.11(a) or has not resulted in, or is not
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect, each Plan and Canadian Pension Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state, provincial,
territorial and foreign Laws.

(b) Except, as set forth in Schedule 5.11(b) or, with respect to each of the
below clauses of this Section 5.11(b), as has not resulted in, or is not
reasonably expected, individually or in the aggregate, to result in Material
Adverse Effect,

(i) no ERISA Event or Canadian Pension Plan Event has occurred or is reasonably
expected to occur;

(ii) neither the Borrower, nor any Subsidiary Guarantor nor any of their
respective ERISA Affiliates has engaged in a transaction that is subject to
Sections 4069 or 4212(c) of ERISA; and

(iii) neither the Borrower, nor any Subsidiary Guarantor nor any ERISA Affiliate
has been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) and no such Multiemployer Plan
is expected to be insolvent or in endangered or critical status.

(c) No Canadian Pension Plan contains a “defined benefit provision” as defined
in subsection 147.1(1) of the Canadian Tax Act.

 

-130-



--------------------------------------------------------------------------------

SECTION 5.12 Subsidiaries. As of the Closing Date, all of the outstanding Equity
Interests in the Borrower and each Material Subsidiary have been validly issued
and are fully paid and (if applicable) non-assessable, and all Equity Interests
owned by Holdings (in the Borrower), and by the Borrower or any Subsidiary
Guarantor in any of their respective direct Material Subsidiaries are owned free
and clear of all Liens (other than Permitted Liens) of any Person. As of the
Closing Date, Schedule 5.12 (i) sets forth the name and jurisdiction of each
Subsidiary, (ii) sets forth the ownership interest of Holdings, the Borrower and
each Subsidiary in each Subsidiary, including the percentage of such ownership
and (iii) identifies each Subsidiary that is a Subsidiary the Equity Interests
of which are required to be pledged on the Closing Date pursuant to the
Collateral Documents.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) As of the Closing Date, none of the Collateral is Margin Stock. No Loan
Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Borrowings or
issuance of, or drawings under, any Letter of Credit will be used for any
purpose that violates Regulation U.

(b) Neither the Borrower nor any Guarantor is an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14 Disclosure. As of the Closing Date, none of the written information
and written data heretofore or contemporaneously furnished by or on behalf of
any Loan Party or a Sponsor to any Agent or any Lender on or prior to the
Closing Date in connection with the Transactions and the negotiation of this
Agreement or delivered hereunder or any other Loan Document on or prior to the
Closing Date, when taken as a whole, contains any material misstatement of fact
or omits to state any material fact necessary to make such written information
and written data taken as a whole, in the light of the circumstances under which
it was delivered, not materially misleading (after giving effect to all
modifications and supplements to such written information and written data, in
each case, furnished after the date on which such written information or such
written data was originally delivered and prior to the Closing Date); it being
understood that for purposes of this Section 5.14, such written information and
written data shall not include projections, pro forma financial information,
financial estimates, forecasts or other forward-looking information or
information of a general economic or general industry nature or prepared by the
Lead Arrangers.

SECTION 5.15 Intellectual Property; Licenses, Etc. The Borrower and the
Restricted Subsidiaries own or have a valid right to use, all the Intellectual
Property necessary for the operation of their respective businesses as currently
conducted, except where the failure to have any such rights, has not resulted
in, or is not reasonably expected, individually or in the aggregate, to result
in a Material Adverse Effect. To the knowledge of the Borrower, the operation of
the respective businesses of the Borrower and the Restricted Subsidiaries as
currently conducted does not infringe upon, misappropriate or violate any
Intellectual Property rights held by any Person except for such infringements,
misappropriations or violations that have not resulted in, or are not reasonably
expected, individually or in the aggregate, to result in, a Material Adverse
Effect. No claim or litigation regarding any Intellectual Property owned by the
Borrower or any of the Restricted Subsidiaries is pending or, to the knowledge
of the Borrower, threatened against the Borrower or any Restricted Subsidiary,
that, has resulted in, or is reasonably expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 5.16 Solvency. On the Closing Date after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent, and no Canadian Loan Party is an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada).

 

-131-



--------------------------------------------------------------------------------

SECTION 5.17 USA Patriot Act, FCPA and OFAC.

(a) To the extent applicable, each of the Loan Parties and the Restricted
Subsidiaries is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (b) the USA PATRIOT Act, the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other similar anti-money
laundering rules and regulations.

(b) Each of the Loan Parties and the Restricted Subsidiaries, and their
respective officers, directors and employees, and to the Borrower’s knowledge,
their respective agents, affiliates and representatives, have conducted their
businesses in compliance in all material respects with the FCPA, the Corruption
of Foreign Public Officials Act (Canada), the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions. The Borrower will
not directly, or to its knowledge indirectly, use the proceeds of the Loans or
Letters of Credit in violation of the FCPA, the Corruption of Foreign Public
Officials Act (Canada), the UK Bribery Act 2010 or other similar anti-corruption
legislation in other jurisdictions.

(c) None of the Loan Parties or any of the Restricted Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
or representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is, (a) the subject or target of any
Sanctions, (b) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets, the Investment Ban List or any
other Sanctions list, or (c) located, organized or resident in a Designated
Jurisdiction. The Borrower will not directly, or to its knowledge indirectly,
use the proceeds of the Loans or Letters of Credit or otherwise knowingly make
available such proceeds (x) to any Person, for the purpose of financing the
activities of any Person that, at the time of such financing, is (a) the subject
or target of any Sanctions, (b) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets, the
Investment Ban List or any other Sanctions list, or (c) located, organized or
resident in a Designated Jurisdiction or (y) in any manner that would result in
a violation of Sanctions by any Person.

SECTION 5.18 Collateral Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents or contemplated by the Collateral Documents
(including the delivery to Collateral Agent of any Pledged Debt and any Pledged
Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties a legal, valid and enforceable perfected Lien
(subject to Permitted Liens) on all right, title and interest of Holdings, the
Borrower and the applicable Subsidiary Guarantors, respectively, in the
Collateral described therein.

SECTION 5.19 Use of Proceeds. The Borrower has used the proceeds of the Loans
(including the Swing Line Loans) and the Letters of Credit issued hereunder only
in compliance with (and not in contravention of) applicable Laws and each Loan
Document, and not in a manner that would result in a violation of Sanctions by
any Peron.

SECTION 5.20 Borrowing Base Certificate. The information set forth in each
Borrowing Base Certificate is true and correct in all material respects and has
been prepared in all material respects in the accordance with the requirements
of this Agreement. The Accounts that are identified by the Borrower as Eligible
Accounts Receivable and/or Eligible Unbilled Accounts Receivable in each
Borrowing Base Certificate submitted to the Administrative Agent, as of the date
to which such Borrowing Base Certificate relates, comply in all material
respects with the criteria (other than any Administrative Agent-discretionary

 

-132-



--------------------------------------------------------------------------------

criteria established in accordance with this Agreement) set forth in the
definition of “Eligible Accounts Receivable” and/or “Eligible Unbilled Accounts
Receivable”.

ARTICLE VI

Affirmative Covenants

So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02 and 6.03) cause each of the Restricted Subsidiaries to:

SECTION 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution by the Administrative Agent to each Lender each of
the following:

(a) Audited Annual Financial Statements. Within one hundred and twenty
(120) days after the end of each fiscal year of the Borrower or, in the case of
the first fiscal year ending after the Closing Date, within one hundred and
fifty (150) days, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of comprehensive income (loss), stockholders’ equity and cash flows
for such fiscal year together with related notes thereto, setting forth in each
case in comparative form the figures for the previous fiscal year (if ending
after the Closing Date), prepared in accordance with GAAP, audited and
accompanied by a report and opinion of the Borrower’s auditor on the Closing
Date or any other accounting firm of nationally or regionally recognized
standing or another accounting firm reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any explanatory
statement as to the Borrower’s ability to continue as a “going concern” or like
qualification or exception (excluding any “emphasis of matter” paragraph), other
than any such statement, qualification or exception resulting from or relating
to (i) an actual or anticipated breach of a Financial Covenant, (ii) an upcoming
maturity date, (iii) activities, operations, financial results or liabilities of
any Person other than the Loan Parties and the Restricted Subsidiaries or
(iv) changes in accounting principles or practices.

(b) Quarterly Financial Statements. As soon as available, but in any event
within sixty (60) days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (commencing with the first full fiscal
quarter ending after the Closing Date) or, in the case of the first two such
full fiscal quarters ending after the Closing Date, within seventy-five
(75) days, (i) a condensed consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, (ii) the related condensed
consolidated statements of comprehensive income (loss) for such fiscal quarter
and for the portion of the fiscal year then ended and (iii) the
related condensed consolidated statement of cash flows for the portion of the
fiscal year then ended, setting forth, in each case of clauses (ii) and (iii),
in comparative form, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
in each case if ended after the Closing Date, certified by a Responsible Officer
of the Borrower as fairly presenting in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in material compliance with GAAP, subject to year-end adjustments
and the absence of footnotes.

(c) [Reserved].

(d) Unrestricted Subsidiaries. Simultaneously with the delivery of each set of
consolidated financial statements referred to in Section 6.01(a) and
Section 6.01(b) above, such supplemental financial information (which need not
be audited) as is necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

 

-133-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in Section 6.01(a) and
Section 6.01(b) may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (i) the applicable financial
statements of any Person of which the Borrower is a Subsidiary (such Person, a
“Parent Entity”) or (ii) the Borrower’s or a Parent Entity’s Form 10-K or 10-Q,
as applicable, filed with the SEC; provided that with respect to each of clauses
(i) and (ii), (A) to the extent such information relates to a Parent Entity and
there are material differences between the financial information at such Parent
Entity and the Borrower, such information is accompanied by such supplemental
financial information (which need not be audited) as is necessary to eliminate
the accounts of such Parent Entity and each of its Subsidiaries, other than the
Borrower and its Subsidiaries and (B) to the extent such information is in lieu
of information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion of such Parent Entity’s auditor on the
Closing Date, any other accounting firm of nationally or regionally recognized
standing or another accounting firm reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any explanatory
statement as to the Borrower’s ability to continue as a “going concern” or like
qualification or exception (excluding any “emphasis of matter” paragraph), other
than any such statement, qualification or exception resulting from or relating
to (i) an actual or anticipated breach of a Financial Covenant, (ii) an upcoming
maturity date, (iii) activities, operations, financial results or liabilities of
any Person other than the Loan Parties and the Restricted Subsidiaries or
(iv) changes in accounting principles or practices. Any financial statements
required to be delivered pursuant to this Section 6.01 shall not be required to
contain purchase accounting adjustments to the extent it is not practicable to
include any such adjustments in such financial statements.

SECTION 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution by the Administrative Agent to each Lender
each of the following:

(a) Compliance Certificate. No later than five Business Days after the delivery
of the financial statements referred to in Section 6.01(a) and Section 6.01(b),
a duly completed Compliance Certificate which will (among other things), with
respect to the Compliance Certificate delivered in connection with the Financial
Statements referred to in Section 6.01(a), contain a list of Unrestricted
Subsidiaries and updates to certain provisions set forth in the Perfection
Certificate on the Closing Date; provided that, if such Compliance Certificate
demonstrates a Financial Covenant Event of Default, a notice of an intent to
cure (a “Notice of Intent to Cure”) pursuant to Section 8.02 may be delivered
along with or prior to delivery of such Compliance Certificate to the extent
permitted thereunder.

(b) SEC Filings. Promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports, proxy statements and registration
statements which Holdings or the Borrower or any Restricted Subsidiary files
with the SEC (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered to
the Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02; provided that notwithstanding the foregoing,
the obligations in this Section 6.02(b) may be satisfied by causing such
information to be publicly available on the SEC’s EDGAR website or another
publicly available reporting service.

(c) Information Regarding Collateral. The Borrower agrees to notify the
Collateral Agent within forty-five calendar days (or twenty calendar days as
regards to a Canadian Loan Party or Collateral located in Canada) of such event
of any change (or such later date as the Collateral Agent may agree in its
reasonable discretion),

(i) in the legal name of any Loan Party or any Person required to be a Loan
Party;

 

-134-



--------------------------------------------------------------------------------

(ii) in the identity or type of organization of any Loan Party or any Person
required to be a Loan Party;

(iii) in the jurisdiction of organization of any Loan Party or any Person
required to be a Loan Party;

(iv) in the location (within the meaning of Section 9-307 of the UCC or, if
applicable, the PPSA) of any Loan Party or any Person required to be a Loan
Party under the UCC or the PPSA;

(v) in the location of any Collateral (other than (a) Collateral which consists
of goods (as defined in the PPSA) that are of a type that are normally used in
more than one jurisdiction or (b) Collateral that has a fair market value of
less than the Materiality Threshold Amount) located in, or removed from, Canada
to a jurisdiction in which no UCC or PPSA financing statement has previously
been filed.

(d) Other Information. Such additional information as may be reasonably
requested by the Administrative Agent or any Lender through the Administrative
Agent for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, and
the Beneficial Ownership Regulation.

(e) [reserved]

(f) Borrowing Base Certificate. On or prior to the 20th calendar day after the
last day of each calendar month (which, if such day is not a Business Day, shall
be delivered on the following Business Day) commencing with the calendar month
ending October 31, 2020 (the period ending on each such date, a “Fiscal Month”),
a Borrowing Base Certificate as of the close of business on the last day of the
immediately preceding Fiscal Month, together with such supporting information in
connection therewith as the Administrative Agent may reasonably request, which
may include, (A) a reasonably detailed calculation of Eligible Accounts
Receivable, and (B) a reasonably detailed aging of the Loan Parties’ Accounts;
provided that (1) during the continuance of a period beginning on the date that
Specified Excess Availability shall have been less than the greater of (x) 12.5%
of the Line Cap and (y) $31,250,000 for five consecutive Business Days and
ending on the date that Specified Excess Availability shall have been at least
the greater of (x) 12.5% of the Line Cap and (y) $31,250,000 for 20 consecutive
calendar days, the Borrower shall deliver a Borrowing Base Certificate and such
supporting information as is reasonably practicable to provide on a weekly basis
by the close of business on Thursday of each week (or if Thursday is not a
Business Day, on the next succeeding Business Day), as of the close of business
on the immediately preceding Friday, (2) during the continuance of a Specified
ABL Event of Default and only for so long as a Specified ABL Event of Default is
continuing, the Borrower will be required to compute the Borrowing Base and
deliver a Borrowing Base Certificate as frequently as reasonably requested by
the Administrative Agent (but not more frequently than as required in the
preceding clause (1)), (3) any Borrowing Base Certificate delivered other than
with respect to a Fiscal Month’s end may be based on such estimates by the
Borrower as the Borrower may deem necessary and (4) any Borrowing Base
Certificate which the Borrower elects to deliver more frequently than with
respect to a Fiscal Month’s end will be delivered at such increased frequency
for at least 60 consecutive calendar days following the initial delivery
thereof; provided, further, that a revised Borrowing Base Certificate based on
the Borrowing Base Certificate most recently delivered shall be delivered upon
the consummation of a sale or other disposition (or merger, consolidation or
amalgamation that constitutes a sale or disposition) of any ABL Priority
Collateral of a Loan Party to any Person other than a Loan Party outside the
ordinary course of business with an aggregate value in excess of 10% of the
Borrowing Base at such time, together with such supporting information as may be
reasonably requested by the Administrative Agent.

 

-135-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01 or Section 6.02
(other than Section 6.02(a)) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website addresses listed on Schedule 11.02, or
(ii) on which such documents are posted on the Borrower’s behalf on Merrill
Datasite One, IntraLinks/IntraAgency, Syndtrak or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (A) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (B) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Merrill Datasite One,
IntraLinks/IntraAgency, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may have personnel who do not wish to
receive any information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, that is not Public-Side
Information, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities. The Borrower hereby agrees
that (i) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof
(and by doing so shall be deemed to have represented that such information
contains only Public-Side Information); (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
containing only Public-Side Information (provided however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.08); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public-Side Information”; and (iv) the Administrative Agent and/or the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public-Side Information.”

For the avoidance of doubt, the foregoing shall be subject to the provisions of
Section 11.08.

SECTION 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent for prompt further
notification by the Administrative Agent to each Lender of:

(a) the occurrence of any (i) Default or Event of Default or (ii) “Default” or
“Event of Default” under and as defined in the Term Loan Credit Agreement or the
Senior Secured Notes Indenture; and

(b) (i) any dispute, litigation, investigation or proceeding between the
Borrower or any Restricted Subsidiary and any arbitrator or Governmental
Authority or (ii) the filing or commencement of, or any material development in,
any litigation or proceeding affecting the Borrower or any Restricted
Subsidiary, or (iii) the occurrence of any ERISA Event or Canadian Pension Plan
Event that, in any such case referred to in clause (i) through (iii), has
resulted, or is reasonably expected, individually or in the aggregate, to result
in a Material Adverse Effect.

 

-136-



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth a summary
description of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. For the avoidance
of doubt, the foregoing shall be subject to the provisions of Section 11.08.

SECTION 6.04 Payment of Certain Taxes. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all obligations and
liabilities in respect of Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (a) any such Tax, assessment, charge or levy
is being contested in good faith and by appropriate actions diligently conducted
and for which appropriate reserves have been established in accordance with GAAP
or (b) the failure to pay, discharge or otherwise satisfy the same has not
resulted in, or is not reasonably expected, individually or in the aggregate, to
result in a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its incorporation or organization, as
applicable; and

(b) take all reasonable action to preserve, renew and keep in full force and
effect those of its rights (including with respect to Intellectual Property),
licenses, permits, privileges, and franchises, that are material to the conduct
of the business of the Loan Parties taken as a whole;

except in the case of clause (a) or (b), (i) in connection with a transaction
permitted by the Loan Documents (including transactions permitted by
Section 7.04 or Section 7.05), (ii) with respect to any Immaterial Subsidiary,
or (iii) to the extent that failure to do so has not resulted in, or is not
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect.

SECTION 6.06 Maintenance of Properties. Maintain, preserve and protect all of
its material properties and equipment used in the operation of its business in
good working order, repair and condition (ordinary wear and tear excepted and
casualty or condemnation excepted), except to the extent the failure to do so
has not resulted in, or is not reasonably expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 6.07 Maintenance of Insurance.

(a) Except when the failure to do so has not resulted in, or is not reasonably
expected, individually or in the aggregate, to result in a Material Adverse
Effect, maintain or cause to be maintained with insurance companies that the
Borrower believes (in the good faith judgment of its management) are financially
sound and reputable at the time the relevant coverage is placed or renewed or
with a Captive Insurance Subsidiary, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and of such types and in such
amounts (after giving effect to any self-insurance) as are customarily carried
under similar circumstances by such other Persons, and furnish to the
Administrative Agent, which, absent a continuing Event of Default, shall not be
made more than once in any twelve month period, upon reasonable written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried.

(b) Subject to Section 6.15, each such policy of insurance shall as appropriate
and is customary and with respect to jurisdictions outside the United States, to
the extent available in such jurisdiction without undue cost or expense,

 

-137-



--------------------------------------------------------------------------------

(i) name the Collateral Agent, on behalf of the Secured Parties, as an
additional insured thereunder (with respect to liability insurance), or

(ii) to the extent covering Collateral in the case of property insurance,
contain a loss payable clause or endorsement that names the Collateral Agent, on
behalf of the Secured Parties, as the loss payee thereunder;

provided that (A) absent a Specified Event of Default that is continuing, any
proceeds of any such insurance shall be delivered by the insurer(s) to Holdings,
the Borrower or one of its Subsidiaries and may be applied in accordance with
(or, if this Agreement does not provide for application of such proceeds, in a
manner that is not prohibited by) this Agreement and (B) this Section 6.07(b)
shall not be applicable to (1) business interruption insurance, workers’
compensation policies, employee liability policies or directors and officers
policies, (2) policies to the extent the Collateral Agent cannot have an
insurable interest therein or is unable to be named as an additional insured or
loss payee thereunder or (3) the extent unavailable from the relevant insurer
after the Borrower’s use of its commercially reasonable efforts.

SECTION 6.08 Compliance with Laws. (a) Comply with the requirements of all Laws
(including applicable ERISA-related Laws, and all Environmental Laws) and all
orders, writs, injunctions and decrees of any Governmental Authority applicable
to it or to its business or property, except to the extent the failure to comply
therewith has not resulted in, or is not reasonably expected, individually or in
the aggregate, to result in a Material Adverse Effect and (b) comply in all
material respects with the requirements of the USA PATRIOT Act, the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), FCPA, the
Corruption of Foreign Public Officials Act (Canada), OFAC, UK Bribery Act of
2010 and other anti-terrorism, anti-corruption and anti-money laundering Laws;
provided that the requirements set forth in this Section 6.08, as they pertain
to compliance by any Foreign Subsidiary with the USA PATRIOT ACT, the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada), FCPA, the
Corruption of Foreign Public Officials Act (Canada), OFAC and UK Bribery Act of
2010 are subject to and limited by any Law applicable to such Foreign Subsidiary
in its relevant local jurisdiction.

SECTION 6.09 Books and Records. Maintain proper books of record and account in
which entries that are full, true and correct in all material respects shall be
made of all material financial transactions and material matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be (it being understood and agreed that Foreign Subsidiaries may maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization or operations and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder), in each case, to the extent necessary to
prepare the financial statements described in Sections 6.01(a) and 6.01(b).

SECTION 6.10 Inspection Rights.

(a) Permit representatives of the Administrative Agent and Required Lenders to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom and to discuss
its affairs, finances and accounts with its directors, officers and independent
public accountants (subject to such accountants’ policies and procedures), all
at the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that (a) excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year absent the continuation of an
Event of Default and only one such time shall be at the Borrower’s expense and
(b) when an Event of

 

-138-



--------------------------------------------------------------------------------

Default is continuing, the Administrative Agent or the Required Lenders (or any
of their respective representatives) may do any of the foregoing at the expense
of the Borrower at any time during normal business hours and upon reasonable
advance notice. The Administrative Agent shall give the Borrower the opportunity
to participate in any discussions with the Borrower’s independent public
accountants. For the avoidance of doubt, the foregoing shall be subject to the
provisions of Section 11.08.

(b) From time to time the Administrative Agent may conduct (or engage third
parties to conduct) such field examinations, verifications and evaluations as
the Administrative Agent may deem necessary or appropriate; provided that, the
Administrative Agent (i) may conduct (x) one field examination with respect to
the Collateral in each 12-month period after the date of this Agreement and
(y) one additional field examination with respect to the Collateral in each
consecutive 12-month period after the date Specified Excess Availability shall
have been less than the greater of (a) 17.5% of the Line Cap and (b) $43,750,000
for five or more consecutive Business Days, and (ii) may conduct such other
field examinations as frequently as determined by the Administrative Agent in
its reasonable discretion upon the occurrence and during the continuance of any
Event of Default, in each case, in a form, and from a third party appraiser or
consultant, reasonably satisfactory to the Administrative Agent. All such
appraisals, field examinations and other verifications and evaluations shall be
at the sole expense of the Loan Parties, and the Administrative Agent shall
provide the Borrower with a reasonably detailed accounting of all such expenses.
The Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, (x) may prepare and distribute to the Lenders certain
Reports pertaining to the Loan Parties’ assets for internal use by the
Administrative Agent and the Lenders, subject to the provisions of Section 11.08
hereof and (y) shall promptly distribute copies of any final reports from a
third party appraiser or third party consultant delivered in connection with any
field exam or appraisal to the Lenders.

SECTION 6.11 Covenant to Guarantee Obligations and Give Security. (a) At the
Borrower’s expense, subject to any applicable limitation in any Loan Document
(including Section 6.12), take the following actions:

(i) within ninety days of the occurrence of any Grant Event (or such longer
period as the Administrative Agent may agree in its reasonable discretion),

(A) cause the Restricted Subsidiary subject of the Grant Event to execute and
deliver the Guaranty (or a joinder thereto), which may be accomplished by
executing a Guaranty Supplement;

(B) cause the Restricted Subsidiary subject of the Grant Event to execute and
deliver the Security Agreement (or a supplement thereto) or a Canadian Security
Agreement (or a supplement thereto), as applicable, which may be accomplished by
executing a Security Agreement Supplement or a Canadian Security Agreement
Supplement, as applicable;

(C) cause the Restricted Subsidiary subject of the Grant Event to execute and
deliver any applicable Intellectual Property Security Agreements with respect to
its registered or applied for Intellectual Property constituting Collateral;

(D) cause the Restricted Subsidiary subject of the Grant Event to execute and
deliver an acknowledgement of the Closing Date ABL Intercreditor Agreement and
any other applicable Intercreditor Agreement;

(E) cause the Restricted Subsidiary subject of the Grant Event (and any Loan
Party of which such Restricted Subsidiary is a direct Subsidiary) to (1) if such
Restricted

 

-139-



--------------------------------------------------------------------------------

Subsidiary is a corporation or has “opted into” Article 8 of the Uniform
Commercial Code, deliver (or deliver to the Term Loan Agent in accordance with
the Closing Date ABL Intercreditor Agreement) any and all certificates
representing its Equity Interests (to the extent certificated) that constitute
Collateral and are required to be delivered pursuant to the Security Agreement
or the Canadian Security Agreement, as applicable, accompanied by undated stock
powers or other appropriate instruments of transfer executed in blank (or any
other documents customary under local law), (2) execute and deliver a
counterparty signature page to the Global Intercompany Note (or a joinder
thereto), (3) deliver all instruments evidencing Indebtedness held by such
Restricted Subsidiary that constitute Collateral and are required to be
delivered pursuant to the Security Agreement or the Canadian Security Agreement,
as applicable, endorsed in blank, to the Collateral Agent, and (4) if such
Restricted Subsidiary is a Foreign Subsidiary, deliver such additional security
documents and enter into additional collateral arrangements in the jurisdiction
of such Foreign Subsidiary reasonably satisfactory to the Administrative Agent;

(F) upon the reasonable request of the Administrative Agent, take and cause the
Restricted Subsidiary the subject of the Grant Event and each direct or indirect
parent of such Restricted Subsidiary that is required to become a Subsidiary
Guarantor pursuant to this Agreement that directly holds Equity Interests in
such Restricted Subsidiary to take such customary actions as may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it)
perfected Liens (subject to Permitted Liens) in the Equity Interests of such
Restricted Subsidiary and the personal property and fixtures of such Restricted
Subsidiary to the extent required by the Loan Documents, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by applicable Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law);

(G) upon request of the Administrative Agent deliver to the Administrative Agent
a signed copy of a customary opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties as to such matters
set forth in this Section 6.11(a) as the Administrative Agent may reasonably
request; provided that such matters are not inconsistent with those addressed in
opinions delivered on the Closing Date or customary market practice;

provided that without limiting the obligations set forth above, the
Administrative Agent and the Collateral Agent will consult in good faith with
the Borrower to reduce any stamp, filing or similar taxes imposed as a result of
the actions described in the foregoing provisions.

SECTION 6.12 Further Assurances. Subject to Section 6.11 and any applicable
limitations in any Collateral Document, and in each case at the expense of the
Borrower, promptly upon the reasonable request by the Administrative Agent or
Collateral Agent (a) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

 

-140-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in any Loan Document, other than with
respect to the Equity Interests and assets of any Foreign Subsidiary that
becomes a Loan Party, neither Holdings, the Borrower, nor any Restricted
Subsidiary will be required to, nor will the Administrative Agent or the
Collateral Agent be authorized,

(i) to perfect security interests in the Collateral other than by,

(A) “all asset” filings pursuant to (A) the Uniform Commercial Code in the
office of the secretary of state (or similar central filing office) of the
relevant state(s) and (B) the PPSA in the applicable provinces and territories;

(B) filings in (A) the United States Patent and Trademark Office with respect to
any U.S. issued or applied for patents and registered or applied for trademarks
and (B) the United States Copyright Office of the Library of Congress with
respect to material copyright registrations, and (C) the Canadian Intellectual
Property Office with respect to any Canadian Intellectual Property, in the case
of each of (A) through (C), constituting Collateral; and

(C) delivery to the Administrative Agent or Collateral Agent (or a bailee of the
Administrative Agent or Collateral Agent in accordance with the Closing Date ABL
Intercreditor Agreement) to be held in its possession of all Collateral
consisting of (1) certificates representing Pledged Equity, and (2) promissory
notes and other instruments constituting Collateral, in each case, in the manner
provided in the Collateral Documents; provided that promissory notes and
instruments having an aggregate principal amount equal to the Materiality
Threshold Amount or less need not be delivered to the Collateral Agent;

(ii) other than as set forth in Section 6.18 and in the definition of “Qualified
Cash” or in relation to any Cash Collateral arrangement required hereunder, to
enter into any control agreement, blocked account agreement, lockbox or similar
arrangement with respect to any deposit account, securities account, commodities
account or other bank account, or otherwise take or perfect a security interest
with control;

(iii) except with respect to any Foreign Subsidiary designated as a Guarantor
pursuant to the definition of “Excluded Subsidiary” and the Equity Interests of
such Foreign Subsidiary, to take any action (A) outside of the United States or
Canada with respect to any assets located outside of the United States or
Canada, (B) in any non-U.S. or non-Canadian jurisdiction or (C) required by the
Laws of any non-U.S. or non-Canadian jurisdiction to create, perfect or maintain
any security interest or otherwise; or

(iv) to take any action with respect to perfecting a Lien with respect to
letters of credit, letter of credit rights, commercial tort claims, chattel
paper or assets subject to a certificate of title or similar statute (in each
case, other than the filing of customary “all asset” UCC-1 or PPSA financing
statements) or to deliver landlord lien waivers, estoppels, bailee letters or
collateral access letters, in each case, unless required by the terms of the
Security Agreement, the Canadian Security Agreement or the relevant Collateral
Document.

Further, the Loan Parties shall not be required to perform any periodic
collateral reporting, if any, with any frequency greater than once per fiscal
year (provided that this clause shall not limit the obligation of the Loan
Parties to comply with Section 6.02(c) or Section 6.11 or the Collateral
Documents).

 

-141-



--------------------------------------------------------------------------------

SECTION 6.13 Designation of Subsidiaries. The Borrower may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or designate (or
re-designate, as the case may be) any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that

(a) immediately before and after such designation (or re-designation), no
Specified Event of Default or Specified ABL Event of Default shall have occurred
and be continuing;

(b) the Investment resulting from the designation of such Restricted Subsidiary
as an Unrestricted Subsidiary as described above is permitted by Section 7.02;

(c) no Subsidiary may be designated as an Unrestricted Subsidiary unless it is
also designated as an “unrestricted subsidiary” under the Senior Secured Notes
Indenture and the Term Loan Credit Agreement; and

(d) if such designation (or re-designation) would result in a reduction in
Excess Availability of 10% or more, the Borrower shall submit an updated
Borrowing Base Certificate at the time such designation (or re-designation) is
made.

(e) The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value of the Borrower’s or its Restricted
Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness and Liens of such
Subsidiary existing at such time and a return on any Investment by the Borrower
in Unrestricted Subsidiaries pursuant to the preceding sentence in an amount
equal to the fair market value at the date of such designation of the Borrower’s
or its Restricted Subsidiary’s (as applicable) Investment in such Subsidiary.
Except as set forth in this paragraph, no Investment will be deemed to exist or
have been made, and no Indebtedness or Liens shall be deemed to have been
incurred or exist, by virtue of a Subsidiary becoming an Excluded Subsidiary or
an Excluded Subsidiary becoming a Restricted Subsidiary. For all purposes
hereunder, the designation of a Subsidiary as an Unrestricted Subsidiary shall
be deemed to constitute a concurrent designation of any Subsidiary of such
Subsidiary as an Unrestricted Subsidiary. No Co-Borrower may be designated as an
Unrestricted Subsidiary.

SECTION 6.14 [Reserved].

SECTION 6.15 Post-Closing Matters. The Borrower will, and will cause each of its
Restricted Subsidiaries to, take each of the actions set forth on Schedule 6.15
within the time period prescribed therefor on such schedule (as such time period
may be extended by the Administrative Agent).

SECTION 6.16 Use of Proceeds.

(a) The proceeds of Revolving Loans will be used for working capital and other
general corporate purposes of the Borrower and its Restricted Subsidiaries,
including the financing of Permitted Acquisitions, Investments and other
transactions, in each case, that are not prohibited by the terms of this
Agreement and that are not in violation of of Sections 5.17 and 5.19; provided
that the proceeds of the Initial Revolving Borrowing will be used on the Closing
Date as set forth in the definition of “Initial Revolving Borrowing”.

(b) Letters of Credit will be used for general corporate purposes of the
Borrower and its Restricted Subsidiaries, including supporting transactions not
prohibited by the Loan Documents, and will not be used in violation of Sections
5.17 and 5.19.

 

-142-



--------------------------------------------------------------------------------

SECTION 6.17 Change in Nature of Business. Engage only in material lines of
business that are substantially consistent with those lines of business
conducted by the Borrower and the Restricted Subsidiaries on the Closing Date
and lines of business that are reasonably similar, corollary, ancillary,
incidental, synergistic, complementary or related to, or a reasonable extension,
development or expansion of, the businesses conducted or proposed to be
conducted by the Borrower and the Restricted Subsidiaries on the Closing Date,
in each case as determined by the Borrower in good faith.

SECTION 6.18 Cash Receipts.

(a) Annexed hereto as Schedule 6.18 is a schedule of all DDAs, Concentration
Accounts and Excluded Accounts that, to the knowledge of the Responsible
Officers of the Loan Parties, are maintained by the Loan Parties as of the
Closing Date, which Schedule includes, with respect to each DDA, Concentration
Account and Excluded Account, in each case as of the Closing Date, (i) the name
and address of the financial institution at which such DDA, Concentration
Account or Excluded Account is maintained and (ii) the account number(s)
assigned to such DDAs, Concentration Accounts or Excluded Accounts by such
financial institution.

(b) Each Loan Party shall, within 90 days of the Closing Date (or such longer
period as may be agreed by the Administrative Agent in its reasonable
discretion) (i) instruct each financial institution for a DDA to cause all
amounts on deposit and available at the close of each Business Day in such DDA
(net of any Required Minimum Balance), to be swept to one of the Loan Parties’
concentration accounts (each, a “Concentration Account”) no less frequently than
on a daily basis, such instructions to be irrevocable unless otherwise agreed to
by the Administrative Agent; and (ii) use commercially reasonable efforts to
enter into or maintain an account control or blocked account agreement (each, a
“Blocked Account Agreement”), in form reasonably satisfactory to the
Administrative Agent, with the Administrative Agent and any financial
institution with which such Loan Party maintains (x) a Specified DDA or (y) a
Concentration Account into which the DDAs are swept (collectively, the “Blocked
Accounts”). If such Blocked Account Agreements cannot be put in place within 90
days after the Closing Date after any such Loan Party’s use of commercially
reasonable efforts, subject to extensions agreed to by the Administrative Agent,
the Borrower shall be promptly required following the expiration of such 90-day
period and any extension thereof by the Administrative Agent to move the
applicable accounts to accounts maintained by the Administrative Agent or
another bank that has executed such Blocked Account Agreements. In the event
that any Loan Party acquires or establishes any Specified DDA or Concentration
Account after the Closing Date in connection with an Investment permitted
hereunder or otherwise that will, following the integration of such Specified
DDA or Concentration Account into the cash management procedures of the
Borrower, constitute a Blocked Account, such Loan Party shall enter into a
Blocked Account Agreement with respect thereto (A) so long as no Cash Dominion
Period exists, within 90 days, and (B) at any time a Cash Dominion Period
exists, within ten days, in each case following the date such Specified DDA or
Concentration Account is acquired or established (or, in each case, such longer
period as the Administrative Agent may agree to in its reasonable discretion).
For purposes of this Section 6.18, a Specified DDA or Concentration Account
shall include any related reinvestment account.

(c) Each Blocked Account Agreement relating to any Concentration Account shall
require, after the delivery of notice of a Cash Dominion Period from the
Administrative Agent to the Borrower and the other parties to such instrument or
agreement (which the Administrative Agent may, or upon the request of the
Required Lenders shall, provide upon its becoming aware of such a Cash Dominion
Period), the ACH or wire transfer no less frequently than once per Business Day,
of all available cash balances and cash receipts, including the then contents or
then entire ledger balance of each Blocked Account relating to any Concentration
Account (net of such minimum balance as may be required to be maintained in the
subject Blocked Account by the bank at which such Blocked Account is maintained
(the “Required Minimum Balances”)), to an account maintained by the
Administrative Agent (the “Administrative Agent

 

-143-



--------------------------------------------------------------------------------

Account”). All amounts received in the Administrative Agent Account shall be
applied (and allocated) by the Administrative Agent in accordance with
Section 2.07(b)(ii); provided that if the circumstances described in
Section 9.03 are applicable, all such amounts shall be applied in accordance
with such Section 9.03. Each Loan Party agrees that it will not cause any
proceeds of any Blocked Account relating to any Concentration Account to be
otherwise redirected. At all times, the Loan Parties shall maintain all of their
cash and Cash Equivalents in (i) Blocked Accounts, (ii) DDAs, (iii) Excluded
Accounts or (iv) securities accounts subject to the control of the
Administrative Agent, and at any time a Cash Dominion Period exists and is
continuing, amounts shall be swept from the Blocked Accounts relating to any
Concentration Account to the Administrative Agent Account as provided herein,
except for Required Minimum Balances.

(d) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject (i) in the case of opening any new DDAs, to the
satisfaction of the requirements set forth in this Section 6.18 with respect to
such new DDAs and (ii) in the case of opening any new Blocked Accounts, to the
execution and delivery to the Administrative Agent of a Blocked Account
Agreement consistent with the provisions of this Section 6.18 and otherwise
reasonably satisfactory to the Administrative Agent within 90 days of the
opening thereof (or such longer period as the Administrative Agent may agree in
its reasonable discretion).

(e) The Administrative Agent Account shall at all times be under the sole
dominion and control of the Administrative Agent. Each Loan Party hereby
acknowledges and agrees that (i) such Loan Party has no right of withdrawal from
the Administrative Agent Account (except as provided in Section 2.07(b)(ii) or
Section 9.03), (ii) the funds on deposit in the Administrative Agent Account
shall at all times continue to be collateral security for all of the Secured
Obligations, and (iii) the funds on deposit in the Administrative Agent Account
shall be applied as provided in this Agreement and the Closing Date ABL
Intercreditor Agreement. In the event that, notwithstanding the provisions of
this Section 6.18, any Loan Party receives or otherwise has dominion and control
of any proceeds or collections required to be transferred to the Administrative
Agent Account pursuant to Section 6.18(c), such proceeds and collections shall
be held in trust by such Loan Party for the Administrative Agent, and shall
promptly be deposited into the Administrative Agent Account or dealt with in
such other fashion as such Loan Party may be instructed by the Administrative
Agent.

(f) Upon the commencement of a Cash Dominion Period and for so long as the same
is continuing, the Administrative Agent may direct that all amounts in the
Blocked Accounts which are Concentration Accounts be paid to the Administrative
Agent Account. So long as no Cash Dominion Period has commenced and is
continuing in respect of which the Administrative Agent has delivered notice as
contemplated by paragraph (c) of this Section 6.18, the Loan Parties may direct,
and shall have sole control over, the manner of disposition of funds in the
Blocked Accounts which are Concentration Accounts. So long as no Specified ABL
Event of Default has occurred and is continuing, the Loan Parties may direct,
and shall have sole control over, the manner of disposition of funds in the
Specified DDAs.

(g) Any amounts held or received in the Administrative Agent Account (including
all interest and other earnings with respect thereto, if any) at any time
(i) when the Revolving Commitment Termination Date has occurred or (ii) all
Events of Default have been cured and no Cash Dominion Period exists, shall
(subject, in the case of clause (i), to the provisions of the Closing Date ABL
Intercreditor Agreement) be remitted to an account of the Borrower.

(h) Following the commencement of a Cash Dominion Period (other than by reason
of an Event of Default pursuant to Section 9.01(a) or 9.01(f), except to the
extent necessary for one or more officers or directors of Holdings, the Borrower
or any of its Subsidiaries to avoid personal or criminal liability under
applicable Law as certified in the applicable Trust Fund Certificate), in the
event that a

 

-144-



--------------------------------------------------------------------------------

Blocked Account or the Administrative Agent Account contains Trust Funds (other
than payroll and employee benefit payments, in each case, in the nature of
discretionary contributions), the Borrower (acting in good faith) may, within 30
days after such Trust Funds are received in such Blocked Account or
Administrative Agent Account, deliver to the Administrative Agent a Trust Fund
Certificate (together with such supporting information as may be requested by
the Administrative Agent). Notwithstanding anything to the contrary herein or in
any other Loan Document, within five Business Days following receipt of a Trust
Fund Certificate, the Administrative Agent shall remit from such Blocked Account
or Administrative Agent Account, as applicable, the lesser of (a) such Trust
Funds specified in the Trust Fund Certificate or (b) the Excess Availability on
the date of such remittance, at the option of the Administrative Agent, (x) to
the applicable Loan Party or (y) on behalf of the applicable Loan Party directly
to the Person entitled to such Trust Funds as specified in the Trust Fund
Certificate. If any such amounts are remitted to a Loan Party, such Loan Party
shall apply all such funds solely for the purposes set forth in the applicable
Trust Fund Certificate on or prior to the date due and any failure of such Loan
Party to apply all such funds solely for such purposes shall constitute an
immediate Event of Default.

ARTICLE VII

Negative Covenants

So long as the Termination Conditions are not satisfied, the Borrower shall not
(and, with respect to Section 7.10 only, Holdings shall not), nor shall the
Borrower permit any Restricted Subsidiary to:

SECTION 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
that secures Indebtedness other than the following:

(a) Liens securing obligations in respect of Indebtedness incurred pursuant to
Section 7.03(a), including obligations under any Loan Document, Incremental
Loans and Extended Loans;

(b) Liens securing obligations in respect of Indebtedness incurred pursuant to
Section 7.03(b), including obligations with respect to the Senior Secured Notes
Indenture and obligations with respect to the Term Loan Credit Facility;
provided, that any such Liens on ABL Priority Collateral are at all times
subject to the Closing Date ABL Intercreditor Agreement or any other
intercreditor agreement that may be executed from time to time and reasonably
acceptable to the Administrative Agent that provides that such Liens shall rank
on a junior lien basis in respect of the ABL Priority Collateral to the Liens on
the ABL Priority Collateral securing the Obligations;

(c) Liens existing on the Closing Date (other than Liens incurred under Sections
7.01(a) and 7.01(b));

(d) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(d), including in respect to Attributable Indebtedness, Capitalized
Lease Obligations, and Indebtedness financing the acquisition, construction,
repair, replacement or improvement of fixed or capital assets; provided that
(i) such Liens attach concurrently with or within two hundred and seventy days
after completion of the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens and (ii) such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to, or acquired, constructed,
repaired, replaced or improved with the proceeds of such Indebtedness; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender or its
affiliates or branches;

 

-145-



--------------------------------------------------------------------------------

(e) Liens in favor of a Loan Party securing Indebtedness permitted under
Section 7.03;

(f) Liens securing (i) Obligations in respect of any Secured Hedge Agreement,
(ii) obligations in respect of any Secured Hedge Agreement (as defined in the
Term Loan Credit Agreement) and (iii) other Indebtedness permitted by
Section 7.03(f);

(g) Liens on assets of Non-Loan Parties securing obligations of such Non-Loan
Parties and Liens on Excluded Assets;

(h) Liens securing obligations in respect of Permitted Pari Passu Secured
Refinancing Debt or Permitted Junior Secured Refinancing Debt and any Permitted
Refinancing of any of the foregoing incurred pursuant to Section 7.03(h);
provided, that any such Liens on ABL Priority Collateral are at all times
subject to the Closing Date ABL Intercreditor Agreement or any other
intercreditor agreement that may be executed from time to time and reasonably
acceptable to the Administrative Agent that provides that such Liens shall rank
on a junior lien basis in respect of the ABL Priority Collateral to the Liens on
the ABL Priority Collateral securing the Obligations;

(i) Liens securing obligations in respect of Incremental Equivalent Debt (with
the lien priority permitted in such definition and other than to the extent such
Indebtedness is only permitted to be incurred as unsecured Indebtedness) and
other Indebtedness incurred pursuant to Section 7.03(i); provided that such
Liens securing such other Indebtedness are permitted by Section 7.01(ll)(i);
provided, that, subject to the penultimate paragraph of this Section 7.01, any
such Liens on ABL Priority Collateral in respect thereof are at all times
subject to the Closing Date ABL Intercreditor Agreement or any other
intercreditor agreement that may be executed from time to time and reasonably
acceptable to the Administrative Agent;

(j) Liens securing obligations in respect of Permitted Ratio Debt (with the lien
priority permitted in such definition and other than to the extent such
Indebtedness is only permitted to be incurred as unsecured Indebtedness) and
other Indebtedness permitted by Sections 7.03(j); provided that such Liens
securing such other Indebtedness are permitted by Section 7.01(ll)(i); provided,
that, subject to the penultimate paragraph of this Section 7.01, any such Liens
on ABL Priority Collateral in respect thereof are at all times subject to the
Closing Date ABL Intercreditor Agreement or any other intercreditor agreement
that may be executed from time to time and reasonably acceptable to the
Administrative Agent;

(k) Liens on property or assets contributed to capital of the Borrower or a
Subsidiary Guarantor or received in exchange for Equity Interests of the
Borrower or a Parent Entity made after the Closing Date solely to the extent Not
Otherwise Applied;

(l) (i) Liens existing on property (other than Accounts, unless such Liens are
expressly made junior to the Liens securing the Obligations hereunder) at the
time of (and not in contemplation of) its acquisition or existing on the
property of any Person or on Equity Interests of any Person, in each case, at
the time such Person becomes (and not in contemplation of such Person becoming)
a Restricted Subsidiary, in each case after the Closing Date; provided that
(A) such Lien does not extend to or cover any other assets or property (other
than (1) after-acquired property covered by any applicable grant clause,
(2) property that is affixed or incorporated into the property covered by such
Lien and (3) proceeds and products of assets covered by such Liens), (B) such
Lien does not encumber any assets of the Borrower or its Restricted Subsidiaries
other than the assets acquired in such transaction and (C) the Indebtedness
secured thereby is permitted under Section 7.03, (ii) Liens on any cash earnest
money deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement relating to an
Investment and (iii) Liens incurred in connection with escrow arrangements or
other agreements relating to an Acquisition Transaction or Investment permitted
hereunder;

 

-146-



--------------------------------------------------------------------------------

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02 to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to Dispose of any property in a Disposition, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

(n) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, health, disability or employee benefits,
unemployment insurance and other social security laws or similar legislation or
regulation or other insurance-related obligations (including in respect of
deductibles, self-insured retention amounts and premiums and adjustments
thereto) and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiaries;

(o) (i) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and (ii) Liens on cash securing
obligations to insurance companies with respect to insurable liabilities
incurred in the ordinary course of business;

(p) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(q) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(r) Liens in respect of the cash collateralization of letters of credit;

(s) Liens (i) of a collection bank arising under Section 4-208 or 4-210 of the
Uniform Commercial Code on the items in the course of collection, (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

(t) Liens securing Cash Management Obligations and Cash Management Obligations
(as defined in the Term Loan Credit Agreement), in each case, as permitted by
Section 7.03;

(u) Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course of business (and, for the
avoidance of doubt, not given in connection with the issuance of Indebtedness),
(ii) relating to pooled deposit or sweep accounts of Holdings, the Borrower or
any of the Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;

(v) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
or other customary Liens (other than in respect of Indebtedness) in favor of
landlords, so long as, in each case, such Liens arise in the ordinary course of
business and secure amounts not overdue for a period of more than sixty days or,
if more than

 

-147-



--------------------------------------------------------------------------------

sixty days overdue, are unfiled and no other action has been taken to enforce
such Lien or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(w) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any of the Restricted
Subsidiaries as lessee or licensee in the ordinary course of business;

(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(y) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(z) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business to secure the performance of the Borrower’s or a Restricted
Subsidiary’s obligations under the terms of the lease for such premises;

(aa) (i) Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than sixty days or that are being contested in good
faith and by appropriate actions diligently conducted and for which appropriate
reserves have been established in accordance with GAAP or that are not expected
to result in a Material Adverse Effect and (ii) Liens for property taxes on
property the Borrower or its Subsidiaries has decided to abandon if the sole
recourse for such tax, assessment or charge is to such property;

(bb) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and the
Restricted Subsidiaries taken as a whole, or the use of the property for its
intended purpose;

(cc) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 9.01(g);

(dd) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business (including any other agreement under which the
Borrower or any Restricted Subsidiary has granted rights to end users to access
and use the Borrower’s or any Restricted Subsidiary’s products, technologies,
facilities or services) which do not interfere in any material respect with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

(ee) Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or documentary letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or such other goods in the ordinary course
of business;

(ff) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

 

-148-



--------------------------------------------------------------------------------

(gg) Liens imposed by law or incurred pursuant to customary reservations or
retentions of title (including contractual Liens in favor of sellers and
suppliers of goods) incurred in the ordinary course of business for sums not
constituting borrowed money that are not overdue for a period of more than sixty
days or that are being contested in good faith by appropriated proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);

(hh) Liens deemed to exist in connection with Investments in repurchase
agreements and reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts maintained in the ordinary course of business and not for speculative
purposes;

(ii) Liens on cash and Cash Equivalents earmarked to be used to satisfy or
discharge Indebtedness where such satisfaction or discharge of such Indebtedness
is not otherwise prohibited by this Agreement;

(jj) purported Liens evidenced by the filing of precautionary Uniform Commercial
Code or PPSA financing statements or similar public filings;

(kk) the modification, replacement, renewal or extension of any Lien permitted
by this Section 7.01; provided that (i) the Lien does not extend to any
additional property, other than (A) after-acquired property covered by any
applicable grant clause, (B) property that is affixed or incorporated into the
property covered by such Lien and (C) proceeds and products of assets covered by
such Liens, and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 7.03;

(ll) Liens securing:

(i) a Permitted Refinancing of Indebtedness; provided that:

(A) such Indebtedness was permitted by Section 7.03 and was secured by a
Permitted Lien;

(B) such Permitted Refinancing is permitted by Section 7.03; and

(C) the Lien does not extend to any additional property, other than
(A) after-acquired property covered by any applicable grant clause, (B) property
that is affixed or incorporated into the property covered by such Lien and
(C) proceeds and products of assets covered by such Liens; and

(ii) Guarantees permitted by Sections 7.03 to the extent that the underlying
Indebtedness subject to such Guarantee is permitted to be secured by a Lien;

(mm) Liens securing Pari Passu Lien Debt and/or Junior Lien Debt; provided that:

(i) such Indebtedness is incurred pursuant to clause (a)(i) or (a)(ii) of the
definition of “Permitted Ratio Debt”; and

(ii) such Liens (other than with respect to purchase money and similar
obligations) are, in each case, subject to the penultimate paragraph of this
Section 7.01, to the extent such Indebtedness is required to be subject to the
provisions of the Closing Date ABL Intercreditor Agreement, a Debt
Representative acting on behalf of the holders of such Indebtedness has become

 

-149-



--------------------------------------------------------------------------------

party to, or is otherwise subject to the provisions of the Closing Date ABL
Intercreditor Agreement or any other intercreditor agreement that may be
executed from time to time and reasonably acceptable to the Administrative
Agent;

(nn) Liens securing Indebtedness or other obligations in an aggregate principal
amount as of the date such Indebtedness is incurred not to exceed the greater of
(A) $80,000,000 and (B) 15.00% of TTM Consolidated Adjusted EBITDA as of the
applicable date of determination, in each case, determined as of the date such
Indebtedness is incurred (or commitments with respect thereto are received);
provided that it is agreed that Liens incurred pursuant to this clause (nn) may
be pari passu with the Liens securing the Term Loan Obligations; provided,
further, that, subject to the penultimate paragraph of this Section 7.01, any
Liens on ABL Priority Collateral in respect thereof are at all times subject to
the Closing Date ABL Intercreditor Agreement or any other intercreditor
agreement that may be executed from time to time and reasonably acceptable to
the Administrative Agent;

(oo) Liens in respect of the cash collateralization of corporate credit card
programs; provided that the aggregate amount of such cash securing such
obligations shall not exceed $15,000,000; and

(pp) Liens arising under the Pension Benefits Act (Ontario) or other applicable
pension standards legislation in Canada in respect of pension plan contribution
amounts not yet due.

Notwithstanding the foregoing, any Indebtedness secured by a Lien on ABL
Priority Collateral pursuant to clauses (i), (j), (mm) and (nn) above, that is
not subject to the Closing Date ABL Intercreditor Agreement or another
Intercreditor Agreement that provides that such Liens shall rank on a junior
lien basis in respect of the ABL Priority Collateral to the Liens on the ABL
Priority Collateral securing the Obligations, shall not exceed $5 million in the
aggregate at any time outstanding.

For purposes of determining compliance with this Section 7.01, in the event that
any Lien (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the Borrower may, in its sole discretion, at the
time of incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such Lien (or any portion thereof) in any manner that
complies with this covenant on the date such Lien is incurred or such later
time, as applicable; provided that all Liens securing Indebtedness under (a) the
Loan Documents will be deemed to have been incurred in reliance on the exception
in Section 7.01(a) and (b) the Senior Secured Notes Indenture and the Term Loan
Credit Agreement, in each case on the Closing Date will be deemed incurred in
reliance on the exception in Section 7.01(b), and shall not be permitted to be
reclassified pursuant to this paragraph.

SECTION 7.02 Investments. Make or hold any Investments, except:

(a) Investments:

(i) by the Borrower or any Restricted Subsidiary in the Borrower or any
Restricted Subsidiary; and

(ii) by the Borrower or any Restricted Subsidiary in a Person, if as a result of
such Investment (A) such Person becomes a Restricted Subsidiary or (B) such
Person is merged, consolidated or amalgamated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary;

provided, that the Investments pursuant to this clause (a) by a Loan Party in
any Non-Loan Party shall not exceed the greater of (i) $100,000,000 and
(ii) 20.00% of TTM Consolidated Adjusted EBITDA as of the applicable date of
determination;

 

-150-



--------------------------------------------------------------------------------

(b) Investments existing on the Closing Date or made pursuant to legally binding
written contracts in existence on the Closing Date and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(b) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 7.02;

(c) Permitted Acquisitions;

(d) Investments (i) held by a Restricted Subsidiary acquired after the Closing
Date or of a Person merged, amalgamated or consolidated with or into the
Borrower or merged, amalgamated or consolidated with or into a Restricted
Subsidiary (or committed to be made by any such Person) to the extent that, in
each case, such Investments or any such commitments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation and (ii) held by Persons that become Restricted
Subsidiaries after the Closing Date, including Investments by Unrestricted
Subsidiaries made or acquired (or committed to be made or acquired), to the
extent that such Investments were not made or acquired (or committed to be made
or acquired) in contemplation of, or in connection with, such Person becoming a
Restricted Subsidiary or such designation as applicable;

(e) Investments in Similar Businesses that do not exceed in the aggregate the
greater of (i) 25.00% of Closing Date EBITDA and (ii) 25.00% of TTM Consolidated
Adjusted EBITDA as of the applicable date of determination; provided that if any
Investment pursuant to this clause (e) is made in any Person that is not the
Borrower or a Restricted Subsidiary on the date of such Investment (prior to
giving effect thereto) and such Person subsequently becomes the Borrower or a
Restricted Subsidiary, the Investment initially made in such Person pursuant to
this clause (e) shall thereupon be deemed to have been made pursuant to clause
(a)(i) hereof and to not have been made pursuant to this clause (e) for so long
as such Person continues to be the Borrower or a Restricted Subsidiary.

(f) [reserved];

(g) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings (or any Parent Entity) or the
proceeds from the issuance thereof;

(h) Joint Venture Investments;

(i) loans and advances to Holdings (or any Parent Entity) in lieu of, and not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments permitted to be made
to Holdings (or such Parent Entity) in accordance with Section 7.06;

(j) loans or advances to any Company Person;

(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes;

(ii) in connection with such Person’s purchase of Equity Interests of Holdings
(or any Parent Entity); provided that, to the extent such loans or advances are
made in cash, the amount of such loans and advances used to acquire such Equity
Interests shall be contributed to Holdings in cash; and

 

-151-



--------------------------------------------------------------------------------

(iii) for any other purpose; provided that either (A) no cash or Cash
Equivalents are advanced in connection with such Investment or (B) the aggregate
principal amount outstanding under this clause (iii)(B) shall not exceed the
greater of (1) 10.00% of Closing Date EBITDA and (2) 10.00% of TTM Consolidated
Adjusted EBITDA as of the applicable date of determination;

(k) Investments in Hedge Agreements;

(l) promissory notes and other Investments received in connection with
Dispositions or any other transfer of assets not constituting a Disposition;

(m) Investments in assets that are cash or Cash Equivalents or were Cash
Equivalents when made;

(n) Investments consisting of extensions of trade credit or otherwise made in
the ordinary course of business, including Investments consisting of
endorsements for collection or deposit and trade arrangements with customers,
vendors, suppliers, licensors and licensees;

(o) Investments consisting of Liens, Indebtedness (including Guarantees),
fundamental changes, Dispositions and Restricted Payments permitted under
Sections 7.01, 7.03, 7.04 (other than clause (f) thereof), 7.05 (other than
clause (e) thereof) and 7.06 (other than clauses (d) and (h)(iv) hereof),
respectively;

(p) Investments (i) received in connection with the bankruptcy, workout,
recapitalization or reorganization of, or in settlement of delinquent
obligations of, or other disputes with, any other Person who is not an Affiliate
of the Borrower, (ii) received in connection with the foreclosure of any secured
Investment or other transfer of title with respect to any secured Investment,
(iii) in satisfaction of judgments against other Persons who are not Affiliates
of the Borrower, (iv) as a result of the settlement, compromise or resolutions
of litigation, arbitration or other disputes with Persons who are not Affiliates
of the Borrower and (v) received in satisfaction or partial satisfaction of
trade credit and other credit extended in the ordinary course of business,
including to vendors and suppliers;

(q) advances of payroll or other payments to any Company Person;

(r) Investments consisting of purchases and acquisitions of inventory, supplies,
material, services or equipment or the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons;

(s) Investments made in connection with obtaining, maintaining or renewing
client contracts and loans or advances made to distributors, vendors, suppliers,
licensors and licensees;

(t) Guarantees of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness;

(u) Investments in connection with any Permitted Reorganization and the
transactions relating thereto or contemplated thereby;

(v) Investments in connection with any deferred compensation plan or arrangement
or other compensation plan or arrangement, including to a “rabbi” trust or to
any grantor trust claims of creditors;

(w) in the event that the Borrower or any Restricted Subsidiary makes any
Investment after the Closing Date in any Person that is not a Restricted
Subsidiary and such Person subsequently becomes a

 

-152-



--------------------------------------------------------------------------------

Restricted Subsidiary, additional Investments in an amount equal to the fair
market value of such Investment as of the date on which such Person becomes a
Restricted Subsidiary;

(x) (i) Investments made in connection with or to effect the Transactions and
(ii) any Investments held by or committed to by the Borrower or any Restricted
Subsidiary on the Closing Date;

(y) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that such obligations and/or liabilities, as
applicable, are permitted to remain unfunded under applicable Law;

(z) Investments in connection with intercompany cash management services,
treasury arrangements and any related activities;

(aa) Investments consisting of (i) the licensing or contribution of Intellectual
Property pursuant to joint marketing, collaborations or other similar
arrangements with other Persons and/or (ii) minority equity interests in
customers received as part of fee arrangements or other commercial arrangements;

(bb) the conversion to Qualified Equity Interests of any Indebtedness owed by
the Borrower or any Restricted Subsidiary;

(cc) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided however, that any such Investment in a
Securitization Subsidiary is of Securitization Assets or equity, and
(ii) distributions or payments of Securitization Fees and purchases of
Securitization Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Financing;

(dd) [reserved];

(ee) [reserved];

(ff) Investments made pursuant to the Acquisition Agreement in connection with
the Transactions on, or substantially current with, the Closing Date;

(gg) [reserved];

(hh) Investments that do not exceed in the aggregate at any time outstanding the
greater of (A) $406,000,000 and (B) 75.00% of TTM Consolidated Adjusted EBITDA
as of the applicable date of determination; and

(ii) Investments, so long as the Payment Conditions are satisfied (after giving
Pro Forma Effect to such Investment and the use of proceeds thereof).

If any Investment is made in any Person that is not a Restricted Subsidiary on
the date of such Investment and such Person subsequently becomes a Restricted
Subsidiary, such Investment shall thereupon be deemed to have been made pursuant
to Section 7.02(a)(i) and to not have been made pursuant to any other clause set
forth above.

Notwithstanding the foregoing, none of Holdings, the Borrower or any Restricted
Subsidiary shall transfer (whether by sale, contribution, dividend or
otherwise), material intellectual property to any Unrestricted Subsidiary.

 

-153-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.02, in the event that
any Investment (or any portion thereof) meets the criteria of more than one of
the categories set forth above, the Borrower may, in its sole discretion, at the
time such Investment is made, divide, classify or reclassify, or at any later
time divide, classify or reclassify, such Investment (or any portion thereof) in
any manner that complies with this covenant on the date such Investment is made
or such later time, as applicable.

The amount of any Investment at any time shall be the amount of cash and the
fair market value of other property actually invested (measured at the time
made), without adjustment for subsequent changes in the value of such Investment
at the Borrower’s option, net of any return, whether a return of capital,
interest, dividend or otherwise, with respect to such Investment. To the extent
any Investment in any Person is made in compliance with this Section 7.02 in
reliance on a category above that is subject to a Dollar-denominated restriction
on the making of Investments and, subsequently, such Person returns to the
Borrower or any Restricted Subsidiary all or any portion of such Investment (in
the form of a dividend, distribution, liquidation or otherwise, but excluding
intercompany Indebtedness), such return shall be deemed to be credited to the
Dollar-denominated category against which the Investment is then charged. To the
extent the category subject to a Dollar-denominated restriction is also subject
to a percentage of TTM Consolidated Adjusted EBITDA restriction which, at the
date of determination, produces a numerical restriction that is greater than
such Dollar Amount, then such Dollar equivalent shall be deemed to be
substituted in lieu of the corresponding Dollar Amount in the foregoing sentence
for purposes of determining such credit.

For purposes of determining compliance with any Dollar-denominated (or
percentage of TTM Consolidated Adjusted EBITDA, if greater) restriction on the
making of Investments, the Dollar equivalent amount of the Investment
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Investment was made.

SECTION 7.03 Indebtedness. Create, incur or assume any Indebtedness, other than:

(a) Indebtedness under the Loan Documents (including Incremental Loans and
Extended Loans);

(b) Indebtedness in respect of

(i) (A) the Senior Secured Notes Documents incurred on the Closing Date in an
aggregate principal amount not to exceed $775,000,000 and (B) any Permitted
Refinancing in respect thereof;

(ii) (A) the Term Loan Documents in an aggregate principal amount not to exceed
the sum of (x) $1,325,000,000, plus the Incremental Amount (as defined in the
Term Loan Credit Agreement as in effect on the Closing Date) and any Permitted
Refinancing in respect of the foregoing;

(c) Indebtedness existing on the Closing Date (other than Indebtedness under the
Senior Secured Notes Indenture and the Term Loan Credit Agreement) and any
Permitted Refinancing thereof, including any intercompany Indebtedness of
Holdings, the Borrower or any Restricted Subsidiary outstanding on the Closing
Date;

(d) (i) (A) Attributable Indebtedness relating to any transaction,
(B) Capitalized Leases and other Indebtedness financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets,
whether through the direct purchase of assets or the Equity Interests of any
Person owning such assets, so long as such Indebtedness is incurred concurrently
with, or within two-hundred and seventy

 

-154-



--------------------------------------------------------------------------------

days after, the applicable acquisition, construction, repair, replacement or
improvement and (C) Indebtedness arising from the conversion of obligations of
the Borrower or any Restricted Subsidiary under or pursuant to any “synthetic
lease” transactions to Indebtedness of the Borrower or such Restricted
Subsidiary; provided that the aggregate principal amount of such Indebtedness at
the time any such Indebtedness is incurred pursuant to this Section 7.03(d)
shall not exceed the greater of (I) 25.00% of Closing Date EBITDA and (II)
25.00% of TTM Consolidated Adjusted EBITDA as of the applicable date of
determination, in each case determined at the time of incurrence,
(ii) Attributable Indebtedness incurred in connection with a Sale Leaseback
Transaction otherwise permitted hereunder and (iii) any Permitted Refinancing of
any Indebtedness incurred under this Section 7.03(d); provided that for the
purposes of determining compliance with this Section 7.03(d), any lease that is
not treated under GAAP as a capital lease at the time such lease is executed but
is subsequently treated under GAAP as a capitalized lease as the result of a
change in GAAP (or interpretations thereof) after the Closing Date shall not be
treated as Indebtedness;

(e) Indebtedness of the Borrower or any of the Restricted Subsidiaries owing to
the Borrower or any other Restricted Subsidiary; provided that all such
Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not a
Loan Party shall be subject to the Global Intercompany Note (but only to the
extent permitted by applicable Law);

(f) Indebtedness in respect of (i) Obligations under Secured Hedge Agreements,
(ii) obligations under Secured Hedge Agreements (as defined in the Term Loan
Credit Agreement) and (iii) Hedge Agreements designed to hedge against
Holdings’, the Borrower’s or any Restricted Subsidiary’s exposure to interest
rates, foreign exchange rates or commodities pricing risks, in each case of
clauses (i) through (iii), incurred not for speculative purposes, and Guarantees
thereof;

(g) (i) Indebtedness incurred by a Non-Loan Party in an aggregate amount which
does not exceed the greater of (A) 25.00% of Closing Date EBITDA and (B) 25.00%
of TTM Consolidated Adjusted EBITDA as of the applicable date of determination
and (ii) Indebtedness that is recourse only to Excluded Assets;

(h) Credit Agreement Refinancing Indebtedness and any Permitted Refinancing
thereof;

(i) Incremental Equivalent Debt and any Permitted Refinancing thereof;

(j) Permitted Ratio Debt and any Permitted Refinancing thereof;

(k) Contribution Indebtedness and any Permitted Refinancing thereof;

(l) Indebtedness,

(i) of any Person that becomes a Restricted Subsidiary after the Closing Date
pursuant to an Investment or other Acquisition Transaction permitted hereunder,
which Indebtedness is existing at the time such Person becomes a Restricted
Subsidiary and is not incurred in contemplation of such Person becoming a
Restricted Subsidiary that is non-recourse to (and is not assumed by any of) the
Borrower, Holdings or any Restricted Subsidiary (other than any Subsidiary of
such Person that is a Subsidiary on the date such Person becomes a Restricted
Subsidiary after the Closing Date) and is either (A) unsecured or (B) secured
only by the assets of such Restricted Subsidiary by Liens permitted under
Section 7.01; and

(ii) any Permitted Refinancing of the foregoing;

 

-155-



--------------------------------------------------------------------------------

(m) Indebtedness incurred in connection with a Permitted Acquisition,
Acquisition Transaction or Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs and seller
notes) or other similar adjustments;

(n) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;

(o) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements with
employees incurred by such Person in connection with the Transactions, Permitted
Acquisitions, Acquisition Transaction or any Investment expressly permitted
hereunder (other than pursuant to Section 7.02(o));

(p) Indebtedness to current or former officers, directors, managers,
consultants, and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings (or any
Parent Entity) permitted by Section 7.06;

(q) Indebtedness in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including such Indebtedness that is consistent with
past practices in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims and letters of credit that are
cash collateralized;

(r) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business;

(s) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case, in the ordinary course of business or consistent with past practices;

(t) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any other Loan Party;

(u) (i) Indebtedness in respect of letters of credit issued for the account of
the Borrower or any Restricted Subsidiary so long as (A) such Indebtedness is
not secured by any Lien on Collateral other than Permitted Liens and (B) the
aggregate face amount of such letters of credit does not exceed the greater of
(I) 10.00% of Closing Date EBITDA and (II) 10.00% of TTM Consolidated Adjusted
EBITDA, determined at the time of issuance of such letter of credit and
(ii) Indebtedness in respect of letters of credit that are fully cash
collateralized;

(v) (i) obligations in respect of Cash Management Obligations, (ii) Cash
Management Obligations (as defined in the Term Loan Credit Agreement) and
(iii) other Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements, in each case of clauses (i) through
(iii), incurred in the ordinary course of business or consistent with past
practices and any Guarantees thereof;

(w) Guarantees in respect of Indebtedness of the Borrower or any of the
Restricted Subsidiaries otherwise permitted hereunder; provided that (A) no
Guarantee by any Restricted Subsidiary of any Junior

 

-156-



--------------------------------------------------------------------------------

Financing shall be permitted unless such Restricted Subsidiary shall have also
provided a Guarantee of the Obligations substantially on the terms set forth in
the Guaranty and (B) if the Indebtedness being Guaranteed is subordinated in
right of payment to the Obligations, such Guarantee shall be subordinated to the
Guaranty in right of payment on terms at least as favorable to the Lenders as
those contained in the subordination terms with respect to such Indebtedness;

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, any Joint Ventures in an aggregate principal amount not to
exceed the greater of (i) 25.00% of Closing Date EBITDA and (ii) 25.00% of TTM
Consolidated Adjusted EBITDA as of the applicable date of determination,
determined at the time of incurrence, and any Permitted Refinancing of the
foregoing;

(y) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed the sum of the greater of (A) $271,000,000 and (B) 50.00% of TTM
Consolidated Adjusted EBITDA as of the applicable date of determination,
determined at the time of incurrence, and any Permitted Refinancing of the
foregoing;

(z) Indebtedness consisting of unsecured Indebtedness; provided that (i) the
Payment Conditions are satisfied, (ii) such Indebtedness does not mature on or
prior to the date that is 91 days after the Latest Maturity Date and (iii) no
amortization payments are made in cash on such Indebtedness; and

(aa) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a)through (z) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories set forth above, the Borrower may, in its sole discretion,
at the time of incurrence, divide, classify or reclassify, or at any later time
divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant on the date such
Indebtedness is incurred or such later time, as applicable; provided that all
Indebtedness under (a) the Loan Documents will be deemed to have been incurred
in reliance on the exception in Section 7.03(a) and (b) the Senior Secured Notes
and the Term Loan Credit Agreement on the Closing Date will be deemed incurred
in reliance on the exception in Section 7.03(b), and shall not be permitted to
be reclassified pursuant to this paragraph.

For purposes of determining compliance with any Dollar-denominated (or
percentage of TTM Consolidated Adjusted EBITDA, if greater) restriction on the
incurrence of Indebtedness, the Dollar equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated (or percentage of TTM Consolidated Adjusted
EBITDA, if greater) restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated (or percentage of TTM Consolidated Adjusted EBITDA, if
greater) restriction will be deemed not to have been exceeded so long as the
principal amount of such refinancing Indebtedness does not exceed the principal
amount of such Indebtedness being refinanced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses in connection therewith).

The accrual of interest and the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security

 

-157-



--------------------------------------------------------------------------------

constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

SECTION 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate or
amalgamate with or into another Person, or effect a Division, except that:

(a) Holdings or any Restricted Subsidiary may merge, amalgamate or consolidate
with the Borrower (including a merger or amalgamation, the purpose of which is
to reorganize the Borrower into a new jurisdiction); provided that:

(i) the Borrower shall be the continuing or surviving Person;

(ii) such merger, amalgamation or consolidation does not result in the Borrower
ceasing to be organized under the Laws of the United States, any state thereof
or the District of Columbia; and

(iii) in the case of a merger, amalgamation or consolidation of Holdings with
and into the Borrower, (A) no Event of Default shall exist at such time or after
giving effect to such merger, amalgamation or consolidation, (B) Holdings shall
have no direct Subsidiaries at the time of such merger, amalgamation or
consolidation other than the Borrower, (C) after giving effect to such merger,
amalgamation or consolidation, the direct parent of the Borrower shall expressly
assume all the obligations of Holdings under this Agreement and the other Loan
Documents to which Holdings is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent and (D) such
direct parent of the Borrower shall concurrently become a Guarantor and pledge
100% of the Equity Interest of the Borrower to the Administrative Agent as
Collateral to secure the Obligations in form reasonably satisfactory to the
Administrative Agent;

(b) any Restricted Subsidiary may merge, amalgamate or consolidate with or into
any other Restricted Subsidiary or liquidate or dissolve; provided, that if such
Restricted Subsidiary is a Loan Party, the surviving Person (or the Person who
receives the assets of such dissolving or liquidated Restricted Subsidiary)
shall be a Loan Party unless the transfer of the assets and operations of such
Loan Party to a Non-Loan Party would have been permitted as an Investment under
Section 7.02 (it being understood that any such merger, consolidation,
amalgamation, dissolution or liquidation shall be deemed to have used the
capacity under the relevant clause of Section 7.02);

(c) any merger or amalgamation the purpose of which is to reincorporate or
reorganize a Restricted Subsidiary in another jurisdiction shall be permitted;

(d) any Restricted Subsidiary may liquidate or dissolve or change its legal
form; provided (i) no Event of Default shall result therefrom and (ii) the
surviving Person (or the Person who receives the assets of such dissolving or
liquidated Restricted Subsidiary) shall be a Restricted Subsidiary;

(e) so long as no Default exists or would result therefrom, the Borrower may
merge, amalgamate or consolidate with any other Person; provided that:

(i) the Borrower shall be the continuing or surviving corporation; or

(ii) if the Person formed by or surviving any such merger, amalgamation or
consolidation is not the Borrower (any such Person, the “Successor Borrower”);

 

-158-



--------------------------------------------------------------------------------

(A) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any state thereof or the District of Columbia;

(B) the Successor Borrower shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent;

(C) each Guarantor, unless it is the other party to such merger, amalgamation or
consolidation, shall have by a supplement to the Guaranty confirmed that its
Guarantee of the Obligations shall apply to the Successor Borrower’s obligations
under this Agreement;

(D) each Loan Party, unless it is the other party to such merger, amalgamation
or consolidation, shall have by a supplement to the Security Agreement or the
Canadian Security Agreement, as applicable, confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement and the direct parent of such Person shall pledge 100% of the Equity
Interests of such Person to the Administrative Agent as Collateral to secure the
Obligations; and

(E) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger,
amalgamation or consolidation and such supplement to this Agreement or any
Collateral Document comply with this Agreement, and, with respect to such
opinion of counsel only, including customary organization, due execution, no
conflicts and enforceability opinions to the extent reasonably requested by the
Administrative Agent;

it being agreed that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement;

(f) any Restricted Subsidiary may merge, amalgamate or consolidate with any
other Person in order to effect an Investment, Acquisition Transaction or other
transaction not prohibited by the Loan Documents (other than any transaction
pursuant to Section 7.02(o));

(g) any Loan Party or any Restricted Subsidiary may conduct a Division that
produces two or more surviving or resulting Persons; provided that

(i) if a Division is conducted by the Borrower, then each surviving or resulting
Person shall constitute a “Borrower” for all purposes of the Loan Documents
(unless the Administrative Agent otherwise consents in its reasonable
discretion) and shall remain jointly and severally liable for all Obligations
(other than Excluded Swap Obligations, where applicable) of the Borrower
immediately prior to such Division and otherwise comply with Section 7.04(e);

(ii) if a Division is conducted by Holdings, then all of the Equity Interests of
the Borrower must be owned by only one Person that survives or results from such
Division, and such Person owning such Equity Interests in the Borrower shall
otherwise comply with Section 7.10(b), become a Guarantor and pledge 100% of the
Equity Interests of the Borrower to the Collateral Agent; and

(iii) if a Division is conducted by a Loan Party other than the Borrower or
Holdings, then each surviving or resulting Person of such Division shall also be
a Loan Party unless and to

 

-159-



--------------------------------------------------------------------------------

the extent any such surviving or resulting Loan Party is the subject of a
Disposition permitted pursuant to Section 7.05 (other than Section 7.05(e)) or
otherwise would constitute an Excluded Subsidiary; provided further that such
surviving or resulting Person not becoming a Loan Party and the assets and
property of such surviving or resulting Person not becoming Collateral shall, in
each case, be treated as an Investment and shall be permitted under this
Section 7.04(g)(iii) solely to the extent permitted under Section 7.02;

(h) as long as no Default exists or would result therefrom, a merger,
amalgamation, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)); and

(i) the Transactions may be consummated.

Notwithstanding anything herein to the contrary, in the event of any merger,
dissolution, liquidation, consolidation, amalgamation or Division of any Loan
Party or a Restricted Subsidiary effected in accordance with this Section 7.04,
the Borrower shall or shall cause, with respect to each surviving or continuing
Restricted Subsidiary (or new direct Parent Entity) (a) promptly deliver or
cause to be delivered to the Administrative Agent for further distribution by
the Administrative Agent to each Lender (i) such information and documentation
reasonably requested by the Administrative Agent or any Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and (ii) a Beneficial Ownership
Certification and (b) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent or
Collateral Agent may reasonably request in order to perfect or continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents in accordance with Section 6.11 and as promptly as practicable

SECTION 7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, damaged, worn out, used or surplus property
(including for purposes of recycling), whether now owned or hereafter acquired
and Dispositions of property of the Borrower and the Restricted Subsidiaries
that is no longer used or useful in the conduct of the business or economically
practicable or commercially desirable to maintain;

(b) Dispositions of property in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property; provided that to the extent the property being
transferred constitutes Collateral such replacement property shall constitute
Collateral;

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;

(e) Dispositions permitted by Section 7.02 (other than Section 7.02(o)),
Section 7.04 (other than Section 7.04(h)) and Section 7.06 (other than
Section 7.06(d)) and Permitted Liens;

(f) Dispositions of property pursuant to Sale Leaseback Transactions; provided
that (i) no Event of Default exists or would result therefrom (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Event of Default exists) and (ii) such Disposition shall be for no
less than the fair market value of such property at the time of such
Disposition;

 

-160-



--------------------------------------------------------------------------------

(g) Dispositions of Cash Equivalents; provided that such Disposition shall be
for no less than the fair market value of such property at the time of such
Disposition;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), which do not materially interfere with
the business of the Borrower and the Restricted Subsidiaries, taken as a whole;
provided that such Disposition shall be for no less than the fair market value
of such property at the time of such Disposition;

(i) Dispositions of property subject to Casualty Events upon receipt of the net
cash proceeds of such Casualty Event;

(j) Dispositions; provided that:

(i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Default
exists), no Default shall exist or would result from such Disposition;

(ii) with respect to any Disposition pursuant to this clause (j) for a purchase
price in excess of the greater of 10.00% of Closing Date EBITDA and 10.00% of
TTM Consolidated Adjusted EBITDA as of the date of the Disposition, the Borrower
or any of the Restricted Subsidiaries shall receive not less than 75.00% of such
consideration in the form of cash or Cash Equivalents; provided, however, that
for the purposes of this clause (ii) each of the following shall be deemed to be
cash;

(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing;

(B) any securities received by such Borrower or Restricted Subsidiary from such
transferee that are converted by such Borrower or Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within one hundred and eighty days following the closing of the
applicable Disposition; and

(C) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not in excess of the greater of (I) 10.00% of Closing
Date EBITDA and (II) 10.00% of TTM Consolidated Adjusted EBITDA as of the date
of the Disposition, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value; and

(iii) such Disposition shall be for no less than the fair market value of such
property at the time of such Disposition

(this clause (j), the “General Asset Sale Basket”);

 

-161-



--------------------------------------------------------------------------------

(k) Dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the Joint Venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) Dispositions or discounts of accounts receivable and related assets in
connection with the collection, compromise, settlement or factoring thereof;
provided that any such dispositions in connection with factoring facilities
shall not exceed $25,000,000 per annum;

(m) Dispositions (including issuances or sales) of Equity Interests in, or
Indebtedness owing to, or of other securities of, an Unrestricted Subsidiary;

(n) Dispositions to the extent of any exchange of like property (excluding any
boot thereon permitted by such provision) for use in any business conducted by
the Borrower or any of the Restricted Subsidiaries to the extent allowable under
Section 1031 of the Code (or comparable or successor provision);

(o) Dispositions in connection with the unwinding of any Hedge Agreement;

(p) Dispositions by the Borrower or any Restricted Subsidiary of assets in
connection with the closing or sale of a facility in the ordinary course of
business of the Borrower and its Restricted Subsidiaries, which consist of fee
or leasehold interests in the premises of such facility, the equipment and
fixtures located at such premises and the books and records relating exclusively
and directly to the operations of such facility; provided that as to each and
all such sales and closings, (i) no Event of Default shall result therefrom and
(ii) such sale shall be on commercially reasonable prices and terms in a bona
fide arm’s-length transaction;

(q) Dispositions (including bulk sales) of the inventory of a Loan Party not in
the ordinary course of business in connection with facility closings, at arm’s
length;

(r) Disposition of Securitization Assets to a Securitization Subsidiary in
connection with a Qualified Securitization Financing; provided that such
Disposition shall be for no less than the fair market value of such property at
the time of such Disposition;

(s) the lapse, abandonment or discontinuance of the use or maintenance of any
Intellectual Property if previously determined by the Borrower or any Restricted
Subsidiary in its reasonable business judgment that such lapse, abandonment or
discontinuance is desirable in the conduct of its business;

(t) Disposition of any property or asset with a fair market value not to exceed
$10,000,000 with respect to any transaction or series of related transactions or
$30,000,000 in the aggregate for all such transactions in any fiscal year, with
unused amounts in any calendar year being carried over to succeeding calendar
years in an amount not to exceed $30,000,000 in the aggregate for all subsequent
fiscal years;

(u) Disposition of assets acquired in a Permitted Acquisition or other
Investment permitted hereunder that the Borrower determines will not be used or
useful in the business of the Borrower and its Subsidiaries; and

(v) Dispositions of Excluded Assets by Non-Loan Parties and Dispositions of
Excluded Assets by Loan Parties for fair market value.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Administrative Agent, upon the certification by the Borrower
that such Disposition

 

-162-



--------------------------------------------------------------------------------

is permitted by this Agreement, and without limiting the provisions of
Section 10.11 the Administrative Agent shall be authorized to, and shall, take
any actions reasonably requested by the Borrower in order to effect the
foregoing (and the Lenders hereby authorize and direct the Administrative Agent
to conclusively rely on any such certification by the Borrower in performing its
obligations under this sentence).

SECTION 7.06 Restricted Payments. Make, directly or indirectly, any Restricted
Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to any other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrower or any such other
Restricted Subsidiaries and to each other owner of Equity Interests of such
Restricted Subsidiary ratably according to their relative ownership interests of
the relevant class of Equity Interests or as otherwise required by the
applicable Organization Documents);

(b) the Borrower and each of the Restricted Subsidiaries may declare and make
Restricted Payments payable in the form of Equity Interests (other than
Disqualified Equity Interests not otherwise permitted to be incurred under
Section 7.03) of such Person;

(c) Restricted Payments made pursuant to the Acquisition Agreement (as in effect
on the Closing Date) in connection with the Transactions;

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(o)), 7.04
(other than a merger, amalgamation or consolidation involving the Borrower) or
7.07 (other than Section 7.07(a), (j) or (k));

(e) Restricted Payments in respect of the repurchase of Equity Interests in
Holdings (or any Parent Entity of Holdings that only owns Equity Interests,
directly or indirectly, in the Borrower and its Subsidiaries), the Borrower or
any Restricted Subsidiary that occur upon or in connection with the exercise of
stock options or warrants or similar rights if such Restricted Payments
represent a portion of the exercise price of such options or warrants or similar
rights or tax withholding obligations with respect thereto;

(f) Restricted Payments of Equity Interests in, Indebtedness owing from and/or
other securities of or Investments in, any Unrestricted Subsidiaries (other than
any Unrestricted Subsidiaries the assets of which consist solely of cash or Cash
Equivalents received from an Investment by the Borrower and/or any Restricted
Subsidiary into it);

(g) the Borrower may pay (or make Restricted Payments to allow Holdings or any
Parent Entity to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Holdings (or of any Parent Entity)
held by any Management Stockholder, including pursuant to any employee or
director equity plan, employee or director stock option or profits interest plan
or any other employee or director benefit plan or any agreement (including any
separation, stock subscription, shareholder or partnership agreement) with any
employee, director, consultant or distributor of the Borrower (or any Parent
Entity) or any of its Subsidiaries; provided, the aggregate Restricted Payments
made pursuant to this Section 7.06(g) after the Closing Date together with the
aggregate amount of loans and advances to Holdings made pursuant to
Section 7.02(j) in lieu of Restricted Payments permitted by this clause
(g) shall not exceed:

(i) the greater of (A) 10.00% of Closing Date EBITDA and (B) 10.00% of TTM
Consolidated Adjusted EBITDA as of the applicable date of measurement in any
calendar year,

 

-163-



--------------------------------------------------------------------------------

with unused amounts in any calendar year being carried over to the next two
succeeding calendar years; plus

(ii) an amount not to exceed the cash proceeds of key man life insurance
policies received by the Borrower or the Restricted Subsidiaries after the
Closing Date; plus

(iii) to the extent contributed in cash to the common Equity Interests of the
Borrower and Not Otherwise Applied, the proceeds from the sale of Equity
Interests of Holdings or any Parent Entity, in each case to a Person that is or
becomes a Management Stockholder that occurs after the Closing Date; plus

(iv) the amount of any cash bonuses or other compensation otherwise payable to
any future, present or former Company Person that are foregone in return for the
receipt of Equity Interests of Holdings or a Parent Entity, Borrower or any
Restricted Subsidiary; plus

(v) payments made in respect of withholding or other similar taxes payable upon
repurchase, retirement or other acquisition or retirement of Equity Interests of
Holdings or a Parent Entity or its Subsidiaries or otherwise pursuant to any
employee or director equity plan, employee or director stock option or profits
interest plan or any other employee or director benefit plan or any agreement;

(h) the Borrower may make Restricted Payments to Holdings or to any Parent
Entity:

(i) the proceeds of which will be used to pay (or make dividends or
distributions to allow any direct or indirect Parent Entity treated as a
corporation for Tax purposes to pay) the Tax liability (including estimated Tax
payments) to each foreign, federal, state, provincial, territorial or local
jurisdiction in respect of which a tax return is filed by Holdings (or such
direct or indirect Parent Entity) that includes the Borrower and/or any of its
Subsidiaries (including in the case where the Borrower and any Subsidiary is a
disregarded entity for income Tax purposes), to the extent such Tax liability
does not exceed the lesser of (A) the Taxes (including estimated Tax payments)
that would have been payable by the Borrower and/or its Subsidiaries as a
stand-alone Tax group (assuming that the Borrower was classified as a
corporation for income Tax purposes) and (B) the actual Tax liability (including
estimated Tax payments) of Holdings’ Tax group (or, if Holdings is not the
parent of the actual group, the Taxes that would have been paid by Holdings
(assuming that Holdings was classified as a corporation for income Tax
purposes), the Borrower and/or the Borrower’s Subsidiaries as a stand-alone Tax
group), reduced in the case of the foregoing clauses (A) and (B) by any such
Taxes paid or to be paid directly by the Borrower or its Subsidiaries; provided
that in the case of any such distributions attributable to Tax liability in
respect of income of an Unrestricted Subsidiary, the Borrower shall use all
commercially reasonable efforts to cause such Unrestricted Subsidiary (or
another Unrestricted Subsidiary) to make cash distributions to the Borrower or
its Restricted Subsidiaries in an aggregate amount that the Borrower determines
in its reasonable discretion is necessary to pay such Tax liability in respect
of such Unrestricted Subsidiary;

(ii) the proceeds of which will be used to pay (or make Restricted Payments to
allow any Parent Entity to pay) operating costs and expenses (including Public
Company Costs) of Holdings or any Parent Entity incurred in the ordinary course
of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, attributable to the ownership or operations of the Borrower and its
Subsidiaries;

 

-164-



--------------------------------------------------------------------------------

(iii) the proceeds of which will be used to pay franchise taxes and other fees,
taxes and expenses required to maintain its (or any of such Parent Entity’s)
corporate or legal existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings and the
Borrower shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrower or a Restricted Subsidiary (which shall be a Restricted Subsidiary to
the extent required by Section 7.02) or (2) the merger or amalgamation (to the
extent permitted in Section 7.04) of the Person formed or acquired by the
Borrower or a Restricted Subsidiary in order to consummate such Investment;

(v) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any Parent Entity to pay) costs, fees and expenses (other than to
Affiliates) related to any successful or unsuccessful equity or debt offering
permitted by this Agreement; and

(vi) the proceeds of which (A) will be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any Parent
Entity to the extent such salaries, bonuses and other benefits are attributable
to the ownership or operation of the Borrower and the Restricted Subsidiaries or
(B) will be used to make payments permitted under Sections 7.07(e), (h), (k) and
(q) (but only to the extent such payments have not been and are not expected to
be made by the Borrower or a Restricted Subsidiary);

(i) Restricted Payments (i) made in connection with the payment cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition or other transaction permitted
by the Loan Documents or (ii) to honor any conversion request by a holder of
convertible Indebtedness and to make cash payments in lieu of fractional shares
in connection therewith;

(j) the declaration and payment of dividends on the Borrower’s, Holdings’ or a
Parent Entity’s common stock, not to exceed an amount per annum equal to the
greater of (A) the sum of (i) 6% of the net proceeds received by or contributed
to the SPAC in or from the initial public offering of the equity of the SPAC and
(ii) without duplication of any amounts in clause (i), 6% of any other new cash
equity contributed to the Borrower in connection with the Transactions and
(B) an amount equal to 7% of the Market Capitalization of the applicable public
company parent of the Borrower;

(k) repurchases of Equity Interests (i) deemed to occur on the exercise of
options by the delivery of Equity Interests in satisfaction of the exercise
price of such options or (ii) in consideration of withholding or similar Taxes
payable by any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing),
including deemed repurchases in connection with the exercise of stock options or
the vesting of any equity awards;

(l) payments or distributions to satisfy dissenters rights (including in
connection with or as a result of the exercise of appraisal rights and the
settlement of any claims or actions, whether actual, contingent or potential)
pursuant to or in connection with a merger, amalgamation, consolidation,
transfer of assets or other transaction permitted by the Loan Documents;

(m) payments or distributions of a Restricted Payment within 60 days after the
date of declaration thereof if at the date of declaration such Restricted
Payment would have been permitted hereunder;

 

-165-



--------------------------------------------------------------------------------

(n) Restricted Payments (not consisting of cash or Cash Equivalents) made in
lieu of fees or expenses (including by way of discount), in each case in
connection with any Qualified Securitization Financing;

(o) the Borrower may (or may make Restricted Payments to permit any Parent
Entity to) (i) redeem, repurchase, retire or otherwise acquire in whole or in
part any Equity Interests of the Borrower or any Restricted Subsidiary or any
Equity Interests of any Parent Entity (“Treasury Equity Interests”), in exchange
for, or with the proceeds (to the extent contributed to Holdings or the Borrower
substantially concurrently) of the sale or issuance (other than to the Borrower
or any Restricted Subsidiary) of, other Equity Interests or rights to acquire
its Equity Interests (“Refunding Equity Interests”) and (ii) declare and pay
dividends on any Treasury Equity Interests out of any such proceeds;

(p) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests (other than Disqualified Equity Interests, except
to the extent issued by the Borrower to a Restricted Subsidiary) or with
proceeds from substantially concurrent equity contributions or issuances of new
Equity Interests (other than Disqualified Equity Interests, except to the extent
issued by the Borrower to a Restricted Subsidiary);

(q) Restricted Payments constituting or otherwise made in connection with or
relating to any Permitted Reorganization; provided that if immediately after
giving Pro Forma Effect to any such Permitted Reorganization and the
transactions to be consummated in connection therewith, any distributed asset
ceases to be owned by the Borrower or another Restricted Subsidiary (or any
entity ceases to be a Restricted Subsidiary), the applicable portion of such
Restricted Payment must be otherwise permitted under another provision of this
Section 7.06 (and constitute utilization of such other Restricted Payment
exception or capacity);

(r) Restricted Payments so long as the Payment Conditions are satisfied (after
giving Pro Forma Effect to such Restricted Payment);

(s) the Borrower may make Restricted Payments (the proceeds of which may be
utilized by Holdings to make additional Restricted Payments) in an aggregate
amount not to exceed the greater of (A) 25.00% of Closing Date EBITDA and (B)
25.00% of TTM Consolidated Adjusted EBITDA as of the applicable date of
determination; provided that no Event of Default shall have occurred and be
continuing or would result therefrom; and

(t) redemptions in whole or in part of any of the Equity Interests of the SPAC
made in connection with the Transactions.

The amount set forth in Section 7.06(s) may, in lieu of Restricted Payments, be
utilized by the Borrower or any Restricted Subsidiary to (i) make or hold any
Investments without regard to Section 7.02 or (ii) prepay, repay redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
any Junior Financing without regard to Section 7.09(a).

The amount of any Restricted Payment at any time shall be the amount of cash and
the fair market value of other property subject to the Restricted Payment at the
time such Restricted Payment is made. For purposes of determining compliance
with this Section 7.06, in the event that any Restricted Payment (or any portion
thereof) meets the criteria of more than one of the categories set forth above,
the Borrower may, in its sole discretion, at the time of such Restricted Payment
is made, divide, classify or reclassify, or at any later time divide, classify,
or reclassify, such Restricted Payment (or any portion thereof) in any manner
that complies with this covenant on the date such Restricted Payment is made or
such later time, as applicable.

 

-166-



--------------------------------------------------------------------------------

SECTION 7.07 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, other than:

(a) transactions between or among the Borrower or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

(b) transactions on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate (as determined by the Borrower in good faith);

(c) the Transactions and the payment of fees and expenses (including the
Transaction Expenses) related to the Transactions on or about the Closing Date
to the extent such fees and expenses are disclosed to the Administrative Agent
prior to the Closing Date;

(d) the issuance or transfer of Equity Interests of Holdings or any Parent
Entity to any Affiliate of the Borrower or any former, current or future
officer, director, manager, employee or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of the Borrower or any of its Subsidiaries or any
Parent Entity;

(e) [reserved];

(f) employment and severance arrangements and confidentiality agreements among
Holdings, the Borrower and the Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business and transactions
pursuant to stock option, profits interest and other equity plans and employee
benefit plans and arrangements;

(g) the licensing of trademarks, copyrights or other Intellectual Property in
the ordinary course of business to permit the commercial exploitation of
Intellectual Property between or among Affiliates and Subsidiaries of the
Borrower;

(h) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of Holdings, the Borrower and the Restricted Subsidiaries or any
Parent Entity in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and the Restricted Subsidiaries;

(i) any agreement, instrument or arrangement as in effect as of the Closing Date
or any amendment thereto (so long as any such amendment is not adverse to the
Lenders in any material respect as compared to the applicable agreement as in
effect on the Closing Date);

(j) Restricted Payments permitted under Section 7.06 and Investments permitted
under Section 7.02;

(k) so long as no Specified Event of Default shall have occurred and be
continuing or would result therefrom, customary payments by the Borrower and any
of the Restricted Subsidiaries to the Sponsors made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by a majority of the members of the Board of
Directors of Holdings in good faith or a majority of the disinterested members
of the Board of Directors of Holdings in good faith; provided that payments that
would otherwise be permitted to be made under this Section 7.07(k) but for a
Specified

 

-167-



--------------------------------------------------------------------------------

Event of Default may accrue during the continuance of such Event of Default and
be paid when such Event of Default is no longer continuing;

(l) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.07 (without giving effect to
the parenthetical phrase at the end thereof);

(m) any transaction with consideration valued at less than $20,000,000;

(n) investments by a Sponsor in securities of Holdings or Indebtedness of
Holdings, Borrower or any of the Restricted Subsidiaries so long as (A) the
investment is being offered generally to other investors on the same or more
favorable terms and (B) the investment constitutes less than 5.0% of the
proposed or outstanding issue amount of such class of securities; provided, that
any investments in debt securities by any Affiliated Debt Funds shall not be
subject to the limitation in this clause (B));

(o) payments to or from, and transactions with, Joint Ventures in the ordinary
course of business;

(p) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing;

(q) the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to shareholders of Holdings or any
Parent Entity pursuant to the stockholders agreement or the registration and
participation rights agreement entered into on the Closing Date in connection
therewith;

(r) the payment of any dividend or distribution within sixty days after the date
of declaration thereof, if at the date of declaration (i) such payment would
have complied with the provisions of this Agreement and (ii) no Event of Default
occurred and was continuing;

(s) transactions between the Borrower or any of the Subsidiaries and any person,
a director of which is also a director of the Borrower or any direct or indirect
Parent Entity of the Borrower; provided however, that (i) such director abstains
from voting as a director of the Borrower or such direct or indirect Parent
Entity, as the case may be, on any matter involving such other person and
(ii) such Person is not an Affiliate of Holdings for any reason other than such
director’s acting in such capacity;

(t) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the disinterested members of
the Board of Directors of Holdings or either Borrower in good faith, (ii) made
in compliance with applicable Law and (iii) otherwise permitted under this
Agreement; and

(u) transactions (i) with Holdings in its capacity as a party to any Loan
Document or to any agreement, document or instrument governing or relating to
(A) any Indebtedness permitted to be incurred pursuant to Section 7.03
(including Permitted Refinancings thereof) or (B) the Acquisition Agreement, any
other agreements contemplated thereby or any agreement, document or instrument
governing or relating to any Permitted Acquisition (whether or not consummated)
and (ii) with any Affiliate or branch in its capacity as a Lender party to any
Loan Document or party to any agreement, document or instrument governing or
relating to any Indebtedness permitted to be incurred pursuant to Section 7.03
(including Permitted

 

-168-



--------------------------------------------------------------------------------

Refinancings thereof) to the extent such Affiliate or branch is being treated no
more favorably than all other Lenders or lenders thereunder.

SECTION 7.08 Negative Pledge. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that prohibits
or restricts the ability of any Restricted Subsidiary (other than an Excluded
Subsidiary) (i) that is not a Loan Party, to make dividends or distributions to
(directly or indirectly), or to make or repay loans or advances to, any Loan
Party or (ii) to create, incur, assume or suffer to exist Liens on property of
such Person (other than Excluded Assets) for the benefit of the Lenders to
secure the Obligations under the Loan Documents (other than Incremental
Facilities that are not intended to be secured on a first lien basis);

provided that the foregoing shall not apply to Contractual Obligations that:

(a) (i) exist on the Closing Date, including Contractual Obligations governing
Indebtedness incurred on the Closing Date to finance the Transactions and any
Permitted Refinancing thereof or other Contractual Obligations executed on the
Closing Date in connection with the Transactions;

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary or binding with respect to any asset at the time such
asset was acquired;

(c) are Contractual Obligations of a Restricted Subsidiary that is not a Loan
Party or to the extent applicable only to Excluded Assets;

(d) are customary restrictions that arise in connection with (A) any Lien
permitted by Section 7.01 and relate to the property subject to such Lien or
(B) any Disposition permitted by Section 7.05 applicable pending such
Disposition solely to the assets (including Equity Interests) subject to such
Disposition;

(e) are joint venture agreements and other similar agreements applicable to
Joint Ventures and applicable solely to such Joint Venture;

(f) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of or that secures
such Indebtedness and the proceeds and products thereof;

(g) are restrictions in leases, subleases, licenses, sublicenses or agreements
governing a disposition of assets, trading, netting, operating, construction,
service, supply, purchase, sale or other agreements entered into in the ordinary
course of business so long as such restrictions relate to the assets subject
thereto;

(h) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;

(i) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(j) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

 

-169-



--------------------------------------------------------------------------------

(k) are restrictions on cash or other deposits imposed by customers or trade
counterparties under contracts entered into in the ordinary course of business;

(l) arise in connection with cash or other deposits permitted under
Section 7.01;

(m) comprise restrictions that are, taken as a whole, in the good faith judgment
of the Borrower (i) no more restrictive with respect to the Borrower or any
Restricted Subsidiary than customary market terms for Indebtedness of such type,
(ii) no more restrictive than the restrictions contained in this Agreement, or
not reasonably anticipated to materially and adversely affect the Loan Parties’
ability to make any payments required hereunder;

(n) apply by reason of any applicable Law, rule, regulation or order or are
required by any Governmental Authority having jurisdiction over the Borrower or
any Restricted Subsidiary;

(o) customary restrictions contained in Indebtedness permitted to be incurred
pursuant to Section 7.03(h), (i), (j), (k), (l), (m), (x), or (y);

(p) Contractual Obligations that are subject to the applicable override
provisions of the UCC or the PPSA;

(q) customary provisions (including provisions limiting the Disposition,
distribution or encumbrance of assets or property) included in sale leaseback
agreements or other similar agreements;

(r) net worth provisions contained in agreements entered into by the Borrower or
any Restricted Subsidiary, so long as the Borrower has determined in good faith
that such net worth provisions would not reasonably be expected to impair the
ability of the Borrower or such Restricted Subsidiary to meet its ongoing
obligations;

(s) restrictions arising in any agreement relating to (i) any Cash Management
Obligation to the extent such restrictions relate solely to the cash, bank
accounts or other assets or activities subject to the applicable Cash Management
Services, (ii) any treasury arrangements and (iii) any Hedge Agreement;

(t) restrictions on the granting of a security interest in Intellectual Property
contained in licenses, sublicenses or cross-licenses by the Borrower or any
Restricted Subsidiary of such Intellectual Property, which licenses, sublicenses
and cross-licenses were entered into in the ordinary course of business; and

(u) other restrictions or encumbrances imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the contracts, instruments or obligations referred to in the
preceding clauses of this Section 7.08; provided that no such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing is, in the good faith determination of the Borrower, materially
more restrictive with respect to such encumbrances and other restrictions, taken
as a whole, than those in effect prior to the relevant amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

SECTION 7.09 Junior Debt Prepayments; Amendments to Junior Financing Documents.

(a) Prepayments of Junior Financing. Prepay, repay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof any Junior Financing
(any such prepayment, repayment, redemption, purchase, defeasance or
satisfaction, a “Junior Debt Repayment”), except:

 

-170-



--------------------------------------------------------------------------------

(i) Junior Debt Repayments with the proceeds of, or in exchange for, any
(A) Permitted Refinancing or (B) other Junior Financing or Junior Lien Debt;

(ii) Junior Debt Repayments (A) made with Qualified Equity Interests of Holdings
or any Parent Entity, with the proceeds of an issuance of any such Equity
Interests or with the proceeds of a contribution to the capital of the Borrower
after the Closing Date that is Not Otherwise Applied or (B) consisting of the
conversion of any Junior Financing to Equity Interests;

(iii) Junior Debt Repayments of Indebtedness of the Borrower or any Restricted
Subsidiary owed to Holdings, the Borrower or a Restricted Subsidiary;

(iv) Junior Debt Repayments of Indebtedness of any Person that becomes a
Restricted Subsidiary after the Closing Date in connection with a transaction
not prohibited by the Loan Documents;

(v) Junior Debt Repayments within 60 days of giving notice thereof if at the
date of such notice, such payment would have been permitted hereunder;

(vi) Junior Debt Repayments made in connection with the Transactions;

(vii) Junior Debt Repayments consisting of the payment of regularly scheduled
interest and principal payments, payments of fees, expenses, penalty interest
and indemnification obligations when due, other than payments prohibited by any
applicable subordination provisions;

(viii) Junior Debt Repayments consisting of a payment to avoid the application
of Section 163(e)(5) of the Code (an “AHYDO Catch Up Payment”);

(ix) Junior Debt Repayments so long as the Payment Conditions are satisfied
(after giving Pro Forma Effect any such Junior Debt Repayment); and

(x) Junior Debt Repayments in an aggregate amount not to exceed the greater of
(A) $200,000,000 and (B) 25.00% of TTM Consolidated Adjusted EBITDA of the
Borrower on a Pro Forma Basis as of the applicable date of determination.

provided however, that each of the following shall be permitted: payments of
regularly scheduled principal and interest on Junior Financing, payments of
closing and consent fees related to Junior Financing, indemnity and expense
reimbursement payments in connection with Junior Financing, and mandatory
prepayments, mandatory redemptions and mandatory purchases, in each case
pursuant to the terms of Junior Financing Documentation.

The amount set forth in Section 7.09(a)(x) may, in lieu of Junior Debt
Repayments be utilized by the Borrower or any Restricted Subsidiary to make or
hold any Investments without regard to Section 7.02.

The amount of any Junior Debt Repayment at any time shall be the amount of cash
and the fair market value of other property used to make the Junior Debt
Repayment at the time such Junior Debt Repayment is made. For purposes of
determining compliance with this Section 7.09(a), in the event that any
prepayment, repayment, redemption, purchase, defeasance or satisfaction (or any
portion thereof) meets the criteria of more than one of the categories set forth
above, the Borrower may, in its sole discretion, at the time of such prepayment,
repayment, redemption, purchase, defeasance or satisfaction is made, divide,
classify, or reclassify, or at any later time divide, classify or reclassify,
such prepayment, repayment,

 

-171-



--------------------------------------------------------------------------------

redemption, purchase, defeasance or satisfaction (or any portion thereof) in any
manner that complies with this covenant on the date it was made or such later
time, as applicable.

(b) Amendments to Junior Financing Documents. Amend, modify or change in any
manner without the consent of the Administrative Agent, any Junior Financing
Documentation unless (i) such amendment, modification or change is permitted
pursuant to any applicable intercreditor or subordination agreement or (ii) the
Borrower determines in good faith that the effect of such amendment,
modification or waiver is not, taken as a whole, materially adverse to the
interests of the Lenders, in each case, other than as a result of a Permitted
Refinancing thereof; provided that, in each case, a certificate of the Borrower
delivered to the Administrative Agent at least five Business Days prior to such
amendment or other modification, together with a reasonably detailed description
of such amendment or modification, stating that the Borrower has reasonably
determined in good faith that such terms and conditions satisfy such foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
such foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees).

SECTION 7.10 Passive Holding Company.

(a) In the case of Holdings, engage in any active trade or business, it being
agreed that the following activities (and activities incidental thereto) will
not be prohibited:

(i) its ownership of the Equity Interests of the Borrower;

(ii) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance);

(iii) the performance of its obligations and payments with respect to (i) any
Indebtedness permitted to be incurred pursuant to Section 7.03, any Qualified
Holding Company Debt or any Permitted Refinancing of any of the foregoing or
(ii) the Acquisition Agreement and the other agreements contemplated by the
Acquisition Agreement;

(iv) any public offering of its common stock or any other issuance of its Equity
Interests (including Qualified Equity Interests);

(v) making (i) payments or Restricted Payments to the extent otherwise permitted
under this Section 7.10 and (ii) Restricted Payments with any amounts received
pursuant to transactions permitted under, and for the purposes contemplated by,
Section 7.06;

(vi) the incurrence of Qualified Holding Company Debt;

(vii) making contributions to the capital of its Subsidiaries;

(viii) guaranteeing the obligations of the Borrower and its Subsidiaries in each
case solely to the extent such obligations of the Borrower and its Subsidiaries
are not prohibited hereunder;

(ix) participating in tax, accounting and other administrative matters as a
member of a consolidated, combined or unitary group that includes Holdings and
the Borrower;

 

-172-



--------------------------------------------------------------------------------

(x) holding any cash or property received in connection with Restricted Payments
made by the Borrower in accordance with Section 7.06 pending application thereof
by Holdings;

(xi) providing indemnification to officers and directors;

(xii) making Investments in assets that are Cash Equivalents; and

(xiii) activities incidental to the businesses or activities described in
clauses (i) to (xii) of this Section 7.10(a).

(b) Holdings may not merge, amalgamate, dissolve, liquidate or consolidate with
or into any other Person; provided that, notwithstanding the foregoing, as long
as no Default exists or would result therefrom, Holdings may merge, amalgamate
or consolidate with any other Person if the following conditions are satisfied:

(i) Holdings shall be the continuing or surviving Person, or

(ii) if the Person formed by or surviving or continuing following any such
merger, amalgamation or consolidation is not Holdings or is a Person into which
Holdings has been liquidated,

(A) the Successor Holdings shall be an entity organized or existing under the
laws of the United States, any state thereof or the District of Columbia,

(B) the Successor Holdings shall expressly assume all the obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent,

(C) the Successor Holdings shall pledge 100% of the Equity Interest of the
Borrower to the Collateral Agent as Collateral to secure the Obligations in form
reasonably satisfactory to the Administrative Agent, and

(D) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger,
amalgamation or consolidation and such supplement to this Agreement or any
Collateral Document comply with this Agreement and, with respect to such opinion
of counsel only, including customary organization, due execution, no conflicts
and enforceability opinions to the extent reasonably requested by the
Administrative Agent;

it being agreed that if the foregoing are satisfied, the Successor Holdings will
succeed to, and be substituted for, Holdings under this Agreement.

Notwithstanding anything herein to the contrary, in the event of any merger,
dissolution, liquidation, consolidation, amalgamation or Division of Holdings
effected in accordance with this Section 7.10, the Borrower shall or shall
cause, with respect to the surviving or continuing Person (or new direct Parent
Entity) (x) promptly deliver or cause to be delivered to the Administrative
Agent for further distribution by the Administrative Agent to each Lender
(1) such information and documentation reasonably requested by the
Administrative Agent or any Lender in order to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and (2) a Beneficial Ownership Certification and (y) do, execute,
acknowledge, deliver, record, re-record, file,

 

-173-



--------------------------------------------------------------------------------

re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent or
Collateral Agent may reasonably request in order to perfect or continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents as promptly as practicable.

SECTION 7.11 Changes in Fiscal Year. Make any change in the fiscal year of the
Borrower; provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

ARTICLE VIII

Financial Covenant

So long as the Termination Conditions have not been satisfied, the Borrower and
each of the Restricted Subsidiaries covenant and agree that:

SECTION 8.01 Fixed Charge Coverage Ratio. Upon the occurrence and during the
continuance of a Covenant Trigger Event, the Borrower shall not permit (a) as of
the last day of the most recently ended Test Period prior to the occurrence of
such Covenant Trigger Event and (b) as of the last day of each Test Period ended
thereafter during the continuance of such Covenant Trigger Event, the Fixed
Charge Coverage Ratio to be less than 1.00 to 1.00. To the extent required to be
tested with respect to any Test Period pursuant to the preceding sentence,
compliance with this Section 8.01 shall be calculated in the Compliance
Certificate for the applicable Test Period delivered pursuant to
Section 6.02(a).

SECTION 8.02 Borrower’s Right to Cure. Notwithstanding anything to the contrary
contained in Section 8.01, in the event that the Fixed Charge Coverage Ratio is
less than the amount set forth in Section 8.01 on the last day of any applicable
Test Period, any equity contribution (in the form of common equity or other
equity that is not a Disqualified Equity Interest) made to the Borrower after
the end of the relevant fiscal quarter and on or prior to the day that is ten
Business Days after the date on which financial statements are required to be
delivered for such Test Period and Not Otherwise Applied (such date, the “Cure
Expiration Date”) will, at the request of the Borrower, be included in the
calculation of Consolidated Adjusted EBITDA solely for the purposes of
determining compliance with the financial covenant set forth in Section 8.01 at
the end of such Test Period and any subsequent period that includes a fiscal
quarter in such Test Period (any such equity contribution, a “Specified Equity
Contribution”); provided that,

(a) unless the Required Lenders consent thereto, no Lender shall be required to
make any new Credit Extension under a Loan Document after receipt by the
Administrative Agent of any Notice of Intent to Cure if the Borrower has not at
such time received the proceeds of such Specified Equity Contribution;

(b) the Borrower shall not be permitted to so request that a Specified Equity
Contribution be included in the calculation of Consolidated Adjusted EBITDA with
respect to any fiscal quarter unless, after giving effect to such requested
Specified Equity Contribution, there would be at least two fiscal quarters in
the Relevant Four Fiscal Quarter Period in which no Specified Equity
Contribution has been made;

(c) no more than five Specified Equity Contributions will be made in the
aggregate;

(d) the amount of any Specified Equity Contribution and the use of any proceeds
therefrom will be no greater than the amount required to cause the Borrower to
be in compliance with Section 8.01;

 

-174-



--------------------------------------------------------------------------------

(e) any proceeds of Specified Equity Contributions will be disregarded for all
other purposes under the Loan Documents (including calculating Consolidated
Adjusted EBITDA for purposes of determining basket levels, pricing and other
items governed by reference to Consolidated Adjusted EBITDA or any ratio-based
basket and the other negative covenants); and

(f) there shall be no reduction in Indebtedness pursuant to a cash netting
provision with the proceeds of any Specified Equity Contribution for purposes of
determining compliance with the financial covenant set forth in Section 8.01 for
the fiscal quarter for which such Specified Equity Contribution was made.

ARTICLE IX

Events of Default and Remedies

SECTION 9.01 Events of Default. Each of the events referred to in clauses (a)
through (j) of this Section 9.01 shall constitute an “Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
pursuant to the terms of this Agreement, any amount of principal of any Loan, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or any fee payable pursuant to the terms of a Loan Document; or

(b) Specific Covenants. The Borrower or any Subsidiary or any Subsidiary
Guarantor or, in the case of Section 7.10, Holdings, fails to perform:

(i) any covenant contained in (A) Section 6.02(f) (and such default shall not
have been remedied or waived (i) within five (5) Business Days or (ii) during
the continuance of any period as described in clauses (1) and (2) of the first
proviso of Section 6.02(f), within three (3) Business Days after the occurrence
thereof), (B) Section 6.03(a), (C) Section 6.05(a) (solely with respect to the
Borrower) or (D) Article VII,

(ii) the covenant set forth in Section 8.01 (any such failure to observe the
covenant contained in Section 8.01, a “Financial Covenant Event of Default”), or

(iii) any covenant set forth in 6.18.

(c) Other Defaults. The Borrower or any Subsidiary Guarantor fails to perform or
observe any other covenant (not specified in Section 9.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the receipt by the Borrower of written
notice thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation or warranty made or
deemed by any Loan Party in any Loan Document, or in any document required to be
delivered pursuant to the terms of a Loan Document shall be untrue in any
material respect (or, with respect to any representation or warranty qualified
by materiality or “Material Adverse Effect,” shall be untrue in any respect)
when made or deemed made; provided that (i) this clause (d) shall be limited on
the Closing Date to Specified Representations and the Acquisition Agreement
Representations and (ii) any failure of an Acquisition Agreement Representation
to be accurate shall not result in a Default or Event of Default under this
clause (d) or any other provision of a Loan Document unless such failure results
in a failure of the condition set forth in Section 4.01; provided further that
in the case of any representation and warranty made or deemed made after the
Closing Date that is capable of being cured, such representation or warranty
shall remain

 

-175-



--------------------------------------------------------------------------------

untrue (in any material respect or in any respect, as applicable) or uncorrected
for a period of thirty days after written notice thereof from the Administrative
Agent to the Borrower; or

(e) Cross-Default. The Borrower or any Subsidiary Guarantor,

(i) fails to make any payment of any principal or interest beyond the applicable
grace period, if any, whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise, in respect of its Material Indebtedness; or

(ii) fails to perform or observe any covenant contained in an agreement
governing its Material Indebtedness, or any other event occurs, the effect of
which failure or other event is to cause such Material Indebtedness to become
due prior to its stated maturity, in each case pursuant to its terms;

provided that (A) this Section 9.01(e) shall not apply to any failure if it has
been remedied, cured or waived, or is capable of being cured, in accordance with
the terms of such Material Indebtedness and (B) Section 9.01(e)(ii) shall not
apply (1) to any secured Indebtedness that becomes due as a result of the sale,
transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness; (2) to
conversion of, or the satisfaction of any condition to the conversion of, any
Indebtedness that is convertible or exchangeable for Equity Interests; (3) to a
customary “change of control” put right in any indenture governing any such
Indebtedness in the form of notes; or (4) to a refinancing of Indebtedness
permitted by this Agreement; or

(f) Insolvency Proceedings, Etc. (i) Any Loan Party (A) institutes or consents
to the institution of any case or proceeding under any Debtor Relief Law,
(B) makes an assignment for the benefit of creditors or (C) applies for or
consents to the appointment of any receiver, interim receiver, receiver and
manager, monitor, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property or to the marshalling of its assets or
liabilities; (ii) any receiver, interim receiver, receiver and manager, monitor,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed for a Loan Party without
the application or consent of such Loan Party and the appointment continues
undischarged or unstayed for sixty calendar days; (iii) any case or proceeding
under any Debtor Relief Law relating to a Loan Party is instituted without the
consent of such Loan Party and continues undismissed or unstayed for sixty
calendar days or (iv) an order for relief is entered in any such case or
proceeding; or

(g) Judgments. There is entered against a Loan Party a final, enforceable and
non-appealable judgment by a court of competent jurisdiction for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance or another indemnity obligation)
and such judgment or order is not satisfied, vacated, discharged or stayed or
bonded for a period of sixty consecutive days; or

(h) Invalidity of Loan Documents. The material provisions of the Loan Documents,
taken as a whole, at any time after their execution and delivery and for any
reason cease to be in full force and effect, except (i) as permitted by, or as a
result of a transaction permitted by, the Loan Documents (including as a result
of a transaction permitted under Section 7.04 or Section 7.05), (ii) as a result
of the Termination Conditions or (iii) resulting from acts or omissions of a
Secured Party or the application of applicable Law; or

(i) Collateral Documents and Guarantee. Any:

 

-176-



--------------------------------------------------------------------------------

(i) Collateral Document with respect to a material portion of the Collateral
with a fair market value exceeding the Threshold Amount after its execution and
delivery shall for any reason cease to create a valid and perfected Lien, except
(A) as otherwise permitted by the Loan Documents, (B) resulting from the failure
of the Administrative Agent or the Collateral Agent or any of their agents or
bailees to maintain possession or control of Collateral, (C) resulting from the
failure to make a filing of a continuation statement under the Uniform
Commercial Code or (D) resulting from acts or omissions of a Secured Party; or

(ii) Guarantee with respect to a Guarantor that is Holdings or a Material
Subsidiary (other than an Excluded Subsidiary) shall for any reason cease to be
in full force and effect, except (A) as otherwise permitted by the Loan
Documents, (B) upon the Termination Conditions, (C) upon the release of such
Guarantor as provided for under the Loan Document or in accordance with its
terms or (D) resulting from acts or omissions of a Secured Party or the
application of applicable Law; or

(j) Change of Control. There occurs any Change of Control.

SECTION 9.02 Remedies upon Event of Default.

(a) If (and only if) any Event of Default occurs and is continuing, the
Administrative Agent may, and shall at the request of the Required Lenders, take
any or all of the following actions upon notice to the Borrower:

(i) declare the Commitments of each Lender and the obligation of each Issuing
Bank to issue Letters of Credit to be terminated, whereupon such Commitments and
obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
and premium accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower and each Guarantor;

(iii) require that the Borrower Cash Collateralize its Letters of Credit (in an
amount equal to 103% of the maximum face amount of all outstanding Letters of
Credit); and

(iv) exercise on behalf of itself, the Issuing Banks and the Lenders all rights
and remedies available to it, the Issuing Banks and the Lenders under the Loan
Documents and/or under applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under any Debtor Relief Law, the Commitments
of each Lender and the obligations of each Issuing Bank to issue Letters of
Credit shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest, fees, expenses, and other amounts as
aforesaid shall automatically become due and payable and the obligation of the
Borrower to Cash Collateralize the Letters of Credit as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

(b) Limitations on Remedies; Cures.

(i) [Reserved].

 

-177-



--------------------------------------------------------------------------------

(ii) [Reserved]; and

(iii) Cures. Any Default or Event of Default resulting from failure to provide
notice pursuant to Section 6.03(a) shall be deemed not to be “continuing” or
“existing” and shall be deemed cured upon delivery of such notice unless the
Borrower knowingly fails to give timely notice of such Default or Event of
Default as required hereunder.

(iv) Administrative Agent Notice. Upon, or prior to, taking any of the actions
set forth in Section 9.02(a), the Administrative Agent shall, on behalf of the
Required Lenders deliver a notice of Default, Event of Default or acceleration,
as applicable, to the Borrower..

For the avoidance of doubt, unless a Default or an Event of Default has occurred
and is continuing, the Administrative Agent (and each other Secured Party) shall
not take any of the actions described in this Section 9.02 or bring an action or
proceeding under the Loan Documents or with respect to the Obligations..

SECTION 9.03 Application of Funds. After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 9.02(a)), any amounts
received on account of the Obligations shall, subject to the Intercreditor
Agreements (and, in the case of any Defaulting Lender, subject to Section 2.19),
be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 11.04 and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent in
their capacities as such;

Next, to payment in full of Unfunded Advances/Participations (the amounts so
applied to be distributed between or among, as applicable, the Administrative
Agent and the Issuing Banks pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

Next, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, Obligations
under Secured Hedge Agreements and Cash Management Obligations and Letter of
Credit fees) payable to the Lenders and the Issuing Banks (including Attorney
Costs payable under Section 11.04 and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Third
payable to them;

Next, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans and Letter of Credit
Usage, ratably among the Lenders and the Issuing Banks in proportion to the
respective amounts described in this clause Fourth held by them;

Next, to pay the principal of Protective Advances;

Next, (a) to payment of that portion of the Obligations constituting unpaid
principal of the Loans (other than Protective Advances) and the Letter of Credit
Usage, (b) to the extent a Bank Products Reserve has been established therefor
by the Administrative Agent in accordance with the terms hereof, to pay the
unpaid Reserved Secured Hedge Obligations, including the cash collateralization
of such Reserved Secured Hedge Obligations, (c) to the extent a Bank Products
Reserve has been established therefor by the Administrative Agent in accordance
the terms hereof, to pay the unpaid Reserved Secured Cash Management
Obligations, (d) to Cash Collateralize Letters of Credit (to the extent not
otherwise Cash Collateralized pursuant to the terms of this Agreement) (in an
amount

 

-178-



--------------------------------------------------------------------------------

equal to 103% of the maximum face amount of all outstanding Letters of Credit)
and to further permanently reduce the Revolving Commitments by the amount of
such Cash Collateralization, ratably among the Secured Parties in proportion to
the respective amounts described in this clause Sixth held by them; provided
that (i) any such amounts applied pursuant to the foregoing subclause (d) shall
be paid to the Administrative Agent for the ratable account of the Issuing Banks
to Cash Collateralize such Letters of Credit, (ii) subject to Section 2.04 and
Section 2.19, amounts used to Cash Collateralize the aggregate undrawn amount of
Letters of Credit pursuant to this clause Sixth shall be applied to satisfy
drawings under such Letters of Credit as they occur and (e) upon the expiration
of any Letter of Credit, the pro rata share of Cash Collateral attributable to
such expired Letter of Credit shall be applied by the Administrative Agent in
accordance with the priority of payments set forth in this Section 9.03;

Next, ratably to pay other Obligations then due (other than Obligations in
respect of Secured Cash Management Services and Secured Hedge Agreements), until
paid in full;

Next, ratably to pay other Obligations in respect of Secured Cash Management
Services and Secured Hedge Agreements, until paid in full;

Next, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Amounts distributed with respect to any Reserved Secured Cash Management
Obligations and Reserved Secured Hedge Obligations shall be the lesser of
(x) the maximum Reserved Secured Cash Management Obligations and Reserved
Secured Hedge Obligations last reported to the Administrative Agent and (y) the
Reserved Secured Cash Management Obligations and Reserved Secured Hedge
Obligations as calculated by the methodology reported by each applicable Cash
Management Bank and Hedge Bank to the Administrative Agent for determining the
amount due. The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Reserved Secured Cash Management
Obligations and Reserved Secured Hedge Obligations, and at any time and from
time to time may request a reasonably detailed calculation of such amount from
the applicable Secured Party holding such Reserved Secured Cash Management
Obligations and Reserved Secured Hedge Obligations. If a Secured Party fails to
deliver such calculation within five (5) days following request by the
Administrative Agent, the Administrative Agent may assume the amount to be
distributed is no greater than the maximum amount of the Reserved Secured Cash
Management Obligations or Reserved Secured Hedge Obligations last reported to
Administrative Agent.

ARTICLE X

Administrative Agent and Other Agents

SECTION 10.01 Appointment and Authority of the Administrative Agent.

(a) Each Lender and each Issuing Bank hereby irrevocably appoints Bank of
America, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers

 

-179-



--------------------------------------------------------------------------------

as are reasonably incidental thereto. The provisions of this Article X (other
than Sections 10.09 and 10.11) are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have any rights as a third party beneficiary of any such provision. Each Issuing
Bank shall act on behalf of the Revolving Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and each Issuing
Bank shall have all of the benefits and immunities (i) provided to the Agents in
this Article X with respect to any acts taken or omissions suffered by such
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and the Letter of Credit Documents pertaining to such Letters of
Credit as fully as if the term “Agent” as used in this Article X and the
definition of “Agent-Related Person” included such Issuing Bank with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
each Issuing Bank.

(b) BANK OF AMERICA, N.A. shall irrevocably act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and/or Cash Management Bank) and each of the Issuing Banks
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or in trust for) such Lender and such Issuing
Bank for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 and Section 10.12 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X (including Section 10.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Lenders and each other Secured
Party hereby expressly authorize the Administrative Agent to execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto (including the Intercreditor
Agreements), as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders and each other Secured Party.

(c) Without limiting the powers of the Collateral Agent, for the purposes of
holding any hypothec granted to the Collateral Agent pursuant to the laws of the
Province of Quebec to secure the prompt payment and performance of any and all
Obligations by any Loan Party, each Secured Party hereby irrevocably appoints
and authorizes the Collateral Agent and, to the extent necessary, ratifies the
appointment and authorization of the Collateral Agent, to act as the hypothecary
representative of the present and future creditors as contemplated under Article
2692 of the Civil Code of Quebec, and to enter into, to take and to hold on
their behalf, and for their benefit, any hypothec, and to exercise such powers
and duties that are conferred upon the Collateral Agent under any related deed
of hypothec. The Collateral Agent shall: (i) have the sole and exclusive right
and authority to exercise, except as may be otherwise specifically restricted by
the terms hereof, all rights and remedies given to the Collateral Agent pursuant
to any such deed of hypothec and applicable Law, and (ii) benefit from and be
subject to all provisions hereof with respect to the Collateral Agent mutatis
mutandis, including, without limitation, all such provisions with respect to the
liability or responsibility to and indemnification by the Secured Parties and
the Loan Parties. Any person who becomes a Lender (including in its capacities
as a potential Hedge Bank and/or Cash Management Bank) shall, by its execution
of an Assignment and Assumption, be deemed to have consented to and confirmed
the Collateral Agent as the person acting as hypothecary representative holding
the aforesaid hypothecs as aforesaid and to have ratified, as of the date it
becomes a Lender, all actions taken by the Collateral Agent in such capacity.
The substitution of the Collateral Agent pursuant to the provisions of this
Article IX also constitutes the substitution of the Collateral Agent in its
aforesaid capacity as hypothecary representative.

 

-180-



--------------------------------------------------------------------------------

SECTION 10.02 Rights as a Lender. Any Lender that is also serving as an Agent
(including as Administrative Agent) hereunder shall have the same rights and
powers (and no additional duties or obligations) in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each Lender (if any) serving as
an Agent hereunder in its individual capacity. Any Person serving as an Agent
and its Affiliates and branches may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust or other business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders,
and may accept fees and other consideration from the Borrower for services in
connection herewith and otherwise without having to account for the same to the
Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent or
its Affiliates or branches may receive information regarding any Loan Party or
any of its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that no Agent shall be under any obligation to provide such
information to them.

SECTION 10.03 Exculpatory Provisions. None of the Administrative Agent, any of
the other Agents, any of their respective Affiliates or branches, nor any of the
officers, partners, directors, employees or agents of the foregoing shall have
any duties or obligations to the Lenders except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, an Agent
(including the Administrative Agent) or any of their respective officers,
partners, directors, employees or agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under any agency
doctrine of any applicable Law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary actions and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that, notwithstanding any direction by the Required Lenders
to the contrary, no Agent shall be required to take any such discretionary
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under the Bankruptcy Code or any other Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of the Bankruptcy Code or any other Debtor Relief Law;

(c) shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their Affiliates, information relating to the Borrower or any of its Affiliates
that is communicated to, obtained by or in possession of the Person serving as
the Administrative Agent, a Lead Arranger or any of its their respective
Affiliates or branches in any capacity, except for notices, reports and other
documents expressly required herein to be furnished to the Lenders by the
Administrative Agent or the Lead Arranger, as applicable; and

 

-181-



--------------------------------------------------------------------------------

(d) shall not be liable to the Lenders for any action taken or omitted to be
taken under or in connection with any of the Loan Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

The Administrative Agent shall not be liable to the Lenders for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 9.02 and
Section 11.01) or (ii) in the absence of its own gross negligence or willful
misconduct or of a material breach by the Administrative Agent of its
obligations under the Loan Documents as determined by a final, non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower or the Required Lenders in writing.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report, statement or agreement or other document delivered pursuant to a Loan
Document thereunder or in connection with a Loan Document or referred to or
provided for in, or received by the Administrative Agent under or in connection
with any Loan Document, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents,
(v) the value or the sufficiency of any Collateral, or (vi) the satisfaction of
any condition set forth in Article IV or elsewhere in a Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (a) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (b) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.
The list of Disqualified Lenders shall be specified on a schedule that is held
with the Administrative Agent, which list may be provided to any Lender or its
proposed assignee upon request.

SECTION 10.04 Reliance by the Agents. The Agents shall be entitled to rely upon,
and shall not incur any liability to any Lender for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
the issuance of a Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, each Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it,

 

-182-



--------------------------------------------------------------------------------

and shall not be liable to any Lender for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Each Agent shall be fully justified in failing or refusing to take any
discretionary action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or other requisite percentage of
Lenders) and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in taking any discretionary action,
or in refraining from taking any discretionary action, under any Loan Document
in accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders; provided that the Agents shall not be required to take any
discretionary action that, in their opinion or in the opinion of their counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable Law. Notwithstanding the foregoing, the Administrative Agent and the
Collateral Agent shall not act (or refrain from acting, as applicable) upon any
direction from the Required Lenders (or other requisite percentage of Lenders)
that would cause the Administrative Agent to be in breach of any express term or
provision of this Agreement. The Lenders and each other Secured Party agree not
to instruct the Administrative Agent, Collateral Agent or any other Agent to
take any action, or refrain from taking any action, that would, in each case,
cause it to violate an express duty or obligation under this Agreement.

SECTION 10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Documents by or through any one or more sub agents appointed by such Agent. Each
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article X shall apply to any such sub agent and
to the Agent-Related Persons of the Agents and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the Agents.
Notwithstanding anything herein to the contrary, with respect to each sub agent
appointed by an Agent, (i) such sub agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Loan
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub agent, and (iii) such sub agent shall
only have obligations to the Agent that appointed it as sub agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub agent. Each Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub agents.

SECTION 10.06 Non-Reliance on Agents and Other Lenders; Disclosure of
Information by Agents.

(a) Each Lender and each Issuing Bank expressly acknowledges that no
Agent-Related Person has made any representation or warranty to it, and that no
act by any Agent hereafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in

 

-183-



--------------------------------------------------------------------------------

their possession. Each Lender and each Issuing Bank represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their respective Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
and the other Loan Parties hereunder. Each Lender and each Issuing Bank also
represents that it will, independently and without reliance upon any Agent, any
other Lender or any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person. Each Lender represents and warrants that (i) the
Loan Documents set forth the terms of a commercial lending facility and (ii) it
is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender for the purpose of
making, acquiring or holding commercial loans and providing other facilities set
forth herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption and funding its Revolving Loans on the Closing Date,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be approved by any Agent,
Required Lenders or Lenders, as applicable on the Closing Date.

(c) Each Lender acknowledges that certain Affiliates of the Loan Parties,
including the Sponsors or entities controlled by the Sponsors, are Eligible
Assignees hereunder and may purchase Loans and/or Commitments hereunder from the
Lenders from time to time, subject to the restrictions set forth in this
Agreement.

SECTION 10.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent, each Agent, each Issuing Bank, the Swing Line Lender and
each other Agent-Related Person (solely to the extent any such Agent-Related
Person was performing services on behalf of any Agent, any Issuing Bank or the
Swing Line Lender, as applicable) (without limiting any indemnification
obligation of any Loan Party to do so), pro rata, and hold harmless the
Administrative Agent, each Agent, each Issuing Bank, the Swing Line Lender and
each other Agent-Related Person (solely to the extent any such Agent-Related
Person was performing services on behalf of any Agent, each Issuing Bank or the
Swing Line Lender, as applicable) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction; provided that, to the extent each Issuing Bank or
Swing Line Lender is entitled to indemnification under this Section 10.07 solely
in its capacity and role as

 

-184-



--------------------------------------------------------------------------------

an Issuing Bank or as a Swing Line Lender, as applicable, only the Revolving
Lenders shall be required to indemnify the applicable Issuing Bank or the Swing
Line Lender, as the case may be, in accordance with this Section 10.07
(determined as of the time that the applicable payment is sought based on each
Revolving Lender’s Pro Rata Share thereof at such time); provided, further, that
no action taken in accordance with the terms of a Loan Document or in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 10.07. If any indemnity furnished to any Agent, any Issuing Bank or the
Swing Line Lender for any purpose shall, in the opinion of such Agent, such
Issuing Bank or the Swing Line Lender, as applicable, be insufficient or become
impaired, such Agent, such Issuing Bank or the Swing Line Lender, as applicable,
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Agent, any
Issuing Bank or the Swing Line Lender against any Indemnified Liabilities in
excess of such Lender’s pro rata share thereof; and provided, further, this
sentence shall not be deemed to require any Lender to indemnify any Agent, any
Issuing Bank or the Swing Line Lender against any Indemnified Liabilities
described in the first proviso in the immediately preceding sentence. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 10.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each
Agent, each Issuing Bank and the Swing Line Lender, as applicable, upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by such Agent, such Issuing Bank or the Swing Line Lender, as
applicable, in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that such
Agent, such Issuing Bank or the Swing Line Lender, as applicable, is not
reimbursed for such expenses by or on behalf of the Borrower; provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto; provided, further, that the
failure of any Lender to indemnify or reimburse such Agent, such Issuing Bank or
the Swing Line Lender, as applicable, shall not relieve any other Lender of its
obligation in respect thereof. The undertaking in this Section 10.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent, Collateral Agent,
any other Agents, any Issuing Bank and the Swing Line Lender.

SECTION 10.08 No Other Duties; Other Agents, Lead Arrangers, Managers, Etc. Bank
of America, N.A., Morgan Stanley Senior Funding, Inc. and Deutsche Bank
Securities Inc. is each hereby appointed as a Lead Arranger hereunder, and each
Lender hereby authorizes Bank of America, N.A., Morgan Stanley Senior Funding,
Inc. and Deutsche Bank Securities Inc. to act as a Lead Arranger in accordance
with the terms hereof and the other Loan Documents.

Each Agent hereby agrees to act in its capacity as such upon the express
conditions contained herein and the other Loan Documents, as applicable.
Anything herein to the contrary notwithstanding, none of the Lead Arrangers or
the other Agents listed on the cover page hereof (or any of their respective
Affiliates or branches) shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except (a) in its capacity,
as applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder and (b) as provided in Section 11.01(b)(iv), and such Persons shall
have the benefit of this Article X. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
agency or fiduciary or trust relationship with any Lender, Holdings, the
Borrower, or any of their respective Subsidiaries. Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder. Any Agent may resign from such role at any time, with
immediate effect, by giving prior written notice thereof to the Administrative
Agent and Borrower.

 

-185-



--------------------------------------------------------------------------------

SECTION 10.09 Resignation of Administrative Agent or Collateral Agent. The
Administrative Agent or the Collateral Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), at all times other than during the existence of a Specified Event of
Default, to appoint a successor, which shall be a Lender or a bank with an
office in the United States, or an Affiliate of any such Lender or bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days after the retiring Administrative Agent or Collateral Agent, as applicable,
gives notice of its resignation, then the retiring Administrative Agent or
Collateral Agent, as applicable, may on behalf of the Lenders, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent or Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor of such Agent is appointed) and (b) except for
any indemnity payments or other amounts owed to the retiring or retired
Administrative Agents, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. If neither
the Required Lenders nor the Administrative Agent have appointed a successor
Administrative Agent, the Required Lenders shall be deemed to have succeeded to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent (subject to the proviso in the sentence above).
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder and upon the execution and filing or
recording of such financing statements, or amendments thereto and such other
instruments or notices, as may be necessary or appropriate, or as the Required
Lenders may request, in order to perfect or continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent or Collateral
Agent, as applicable (other than any rights to indemnity payments or other
amounts owed to the retiring or retired Administrative Agent), and the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 10.09). The fees payable by the Borrower to a successor Administrative
Agent or Collateral Agent, as applicable, shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article X and Sections 10.07, 11.04 and 11.05
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Agent-Related Persons in respect of any actions taken or
omitted to be taken by any of them while the retiring Agent was acting as
Administrative Agent or Collateral Agent, as applicable.

SECTION 10.10 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any case or proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or in respect of Letter
of Credit Obligations shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated), by intervention in such case or proceeding or otherwise:

 

-186-



--------------------------------------------------------------------------------

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure or any comparable provision of any other Debtor Relief Law
that, in its sole opinion, complies with such rule’s or Debtor Relief Law’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, fees, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.11 and 11.04) allowed in such judicial
case or proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, interim receiver, receiver and manager, monitor,
assignee, liquidator, sequestrator, trustee, or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each Issuing
Bank to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Banks, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements, fees, and
advances of the Agents and their respective agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.11 and 11.04. To the
extent that the payment of any such compensation, expenses, disbursements, fees,
and advances of the Administrative Agent, its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.11 and 11.04 out of the
estate in any such proceeding, shall be denied for any reason, payment of the
same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Lenders or the Issuing Banks may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization, arrangement or
proposal or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any proposed plan of reorganization, arrangement, adjustment or
composition, proposal or similar dispositive restructuring plan affecting the
Obligations or the rights of any Lender or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such case or proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles so long as no Lender is prohibited from owning an interest
therein) all or any portion of the Collateral (i) at any sale thereof conducted
under the provisions of the Bankruptcy Code, including under Sections 363, 1123
or 1129 of the Bankruptcy Code, any comparable provisions of any other Debtor
Relief Law, or any similar Laws in any other jurisdictions to which a Loan Party
is subject, (ii) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable Law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent

 

-187-



--------------------------------------------------------------------------------

claim amount used in allocating the contingent interests) in the asset or assets
so purchased (or in the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are used to consummate such purchase). In connection
with any such bid (A) the Administrative Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (B) to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof,
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.01 of
this Agreement), (C) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action and (D) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

SECTION 10.11 Collateral and Guaranty Matters.

(a) Each Agent, each Lender (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank), each Issuing Bank and each other
Secured Party irrevocably authorizes the Administrative Agent and the Collateral
Agent to be the agent for and representative of the Lenders and Issuing Bank
with respect to the Guaranty, the Collateral and the Collateral Documents and
agrees that, notwithstanding anything to the contrary in any Loan Documents:

(i) Liens on any property granted to or held by an Agent or in favor of any
Secured Party under any Loan Document will be automatically and immediately
released, and each Secured Party irrevocably authorizes and directs the Agents
to enter into, and each Secured Party and Agent agrees that it will enter into,
the necessary or advisable documents requested by the Borrower and associated
therewith, upon the occurrence of any of the following events (each, a “Lien
Release Event”),

(A) the payment in full in cash of all the Obligations (other than Cash
Management Obligations, Obligations in respect of Secured Hedge Agreements and
contingent obligations in respect of which no claim has been made);

(B) a transfer of the property subject to such Lien as part of, or in connection
with, a transaction that is permitted (or not prohibited) by the terms of the
Loan Documents to any Person that is not a Loan Party;

(C) with respect to property owned by any Guarantor or with respect to which any
Guarantor has rights (with respect to the rights of such Guarantor), the release
of such Guarantor from its obligations under its Guaranty pursuant to a Guaranty
Release Event;

(D) the approval, authorization or ratification of the release of such Lien by
the Required Lenders or such percentage as may be required pursuant to
Section 11.01;

 

-188-



--------------------------------------------------------------------------------

(E) such property becoming an Excluded Asset, Excluded Equity Interest or an
asset owned by an Excluded Subsidiary or with respect to which an Excluded
Subsidiary (and no other Loan Party) has rights;

(F) as to the assets owned by such Excluded Subsidiary (or with respect to which
an Excluded Subsidiary (and no other Loan Party) has rights), upon any Person
becoming an Excluded Subsidiary;

(G) any such Securitization Assets becoming subject to a Qualified
Securitization Financing to the extent required by the terms of such Qualified
Securitization Financing;

(H) upon the request of the Borrower (such request, the “Release/Subordination
Event”) it will release or subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by
Section 7.01(d);;

(I) a Subsidiary Guarantor will be automatically and immediately released from
its obligations under the Guaranty upon (A) such Subsidiary Guarantor ceasing to
be a Subsidiary of the Borrower, (B) such Subsidiary Guarantor ceasing to be a
Material Subsidiary, or (C) such Subsidiary Guarantor becoming an Excluded
Subsidiary (other than pursuant to clause (a) of the definition thereof, to the
extent a result of the transfer of Equity Interests in such Subsidiary Guarantor
to an Affiliate of the Borrower) as a result of a transaction permitted
hereunder (clauses (A)-(C), each a “Guaranty Release Event”), and each Secured
Party irrevocably authorizes and directs the Agents to enter into, and each
Agent agrees it will enter into, the necessary and advisable documents requested
by the Borrower to (1) release (or acknowledge the release of) such Subsidiary
Guarantor from its obligations under the Guaranty and (2) release (or
acknowledge the release of) any Liens granted by such Subsidiary or Liens on the
Equity Interests of such Subsidiary; and

(J) the Administrative Agent and the Collateral Agent will exclusively exercise
the rights and remedies under the Loan Documents, and neither the Lenders nor
any other Secured Party will exercise such rights and remedies (other than the
Required Lenders exercising such rights and remedies through the Administrative
Agent); provided that the foregoing shall not preclude any Lender from
exercising any right of set-off in accordance with the provisions of
Section 11.09, enforcing compliance with the provisions set forth in
Section 11.01(b) or from exercising rights and remedies (other than the
enforcement of Collateral) with respect to any payment default after the
occurrence of the Maturity Date with respect to any Loans made by it or filing
proofs of claim (and voting with respect to its claims) or appearing and filing
pleadings on its own behalf during the pendency of a case or proceeding relative
to any Loan Party under any Debtor Relief Law

(ii) the Administrative Agent and Collateral Agent shall, and the Lenders and
other Secured Parties irrevocably authorize and instruct the Administrative
Agent and Collateral Agent to, from time to time on and after the Closing Date,
without any further consent of any Lender counterparty to any Cash Management
Obligation or Secured Hedge Agreement or other Secured Party, (i) enter into any
Intercreditor Agreement or other intercreditor agreement contemplated hereunder
with the collateral agent or other representative of the holders of Indebtedness
that is secured by a Lien on Collateral that is not prohibited (including with
respect to priority) under this Agreement or (ii) subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Permitted Lien on

 

-189-



--------------------------------------------------------------------------------

such property in respect of any Indebtedness that has priority as a matter of
law or is expressly permitted hereunder to be incurred and secured on a priority
lien basis to the Liens securing Obligations.

(c) Each Agent, each Lender and each other Secured Party agrees that it will
promptly take such action and execute any such documents in a form reasonably
satisfactory to the Administrative Agent as may be reasonably requested by the
Borrower (such actions and such execution, the “Release Actions”), at the
Borrower’s sole cost and expense, in connection with a Lien Release Event,
Release/Subordination Event or Guaranty Release Event and that such actions are
not discretionary. Without limitation, the Release Actions may include, as
applicable, (a) executing (if required) and delivering to the Loan Parties (or
any designee of the Loan Parties) any such lien releases, discharges of security
interests, pledges and guarantees and other similar discharge or release
documents, as are reasonably requested by a Loan Party in connection with the
release, as of record, of the Liens (and all notices of security interests and
Liens previously filed) the subject of a Lien Release Event or
Release/Subordination Event or the release of any applicable Guarantee in
connection with a Guaranty Release Event and (b) delivering to the Loan Parties
(or any designee of the Loan Parties) all instruments evidencing pledged debt
and all equity certificates and any other collateral previously delivered in
physical form by the Loan Parties to a Secured Party.

In connection with any Lien Release Event, Release/Subordination Event, Guaranty
Release Event or Release Action, each of the Collateral Agent and the
Administrative Agent and each Secured Party shall be entitled to rely and shall
rely exclusively on an officer’s certificate of the Borrower (the “Release
Certificate”) confirming that (a) such Lien Release Event, Release/Subordination
Event or a Guaranty Release Event, as applicable, has occurred or will upon
consummation of one or more identified transactions (an “Identified
Transaction”) occur, (b) the conditions to any such Lien Release Event,
Release/Subordination Event or Guaranty Release Event have occurred or will
occur upon consummation of an Identified Transaction, and (c) that any such
Identified Transaction is permitted by (or not prohibited by) the Loan
Documents. The Collateral Agent and the Administrative Agent will be fully
exculpated from any liability and shall be fully protected and shall not have
any liability whatsoever to any Secured Party as a result of such reliance or
the consummation of any Release Action. A Release Certificate may be delivered
in advance of the consummation of any applicable Identified Transaction.

Each Lender and each Secured Party irrevocably authorizes and irrevocably
directs the Collateral Agent and the Administrative Agent to take the Release
Actions and consents to reliance on the Release Certificate. The Secured Parties
agree not to give any Agent any instruction or direction inconsistent with the
provisions of this Section 10.11. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for, or have a duty to ascertain or
inquire into, any statement in a Release Certificate, the compliance of any
Identified Transaction with the terms of a Loan Document, any representation or
warranty regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or
contained in any certificate prepared or delivered by any Loan Party in
connection with the Collateral or compliance with the terms set forth above or
in a Loan Document, nor shall the Administrative Agent or Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral or validity, perfection or priority of any lien
thereon.

Each relevant Agent, each Lender and each other Secured Party agrees that
following its receipt of an applicable Release Certificate it will take all
Release Actions promptly upon request of the Borrower and in any event not later
than the date that is (i) the third Business Day following the date Release
Certificate is delivered to the Administrative Agent and (ii) the date any
applicable Identified Transaction described in the Release Certificate is
consummated (such latter date, the “Release Date”), Notwithstanding the
foregoing, nothing set forth in this Section 10.11 shall relieve or release any
Loan Party from any

 

-190-



--------------------------------------------------------------------------------

liability resulting from a Default or Event of Default that results from an
Identified Transaction or misrepresentation or omission in any Release
Certificate.

(d) Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Agent, each Lender and each Secured Party hereby agree
that:

(i) no Lender or other Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty or any other Loan
Document, it being understood and agreed that all powers, rights and remedies
hereunder and under any of the Loan Documents may be exercised solely by the
Administrative Agent or the Collateral Agent, as applicable, for the benefit of
the Lenders in accordance with the terms hereof and thereof, and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Collateral Agent for the benefit of the Lenders in accordance with the terms
thereof;

(ii) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code (or any comparable
provision(s) of any other applicable Debtor Relief Law)), the Collateral Agent
or the Administrative Agent , as agent for and representative of Lenders (but
not any Lender or Lenders in its or their respective individual capacities),
shall be entitled, upon instructions from the Required Lenders to be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Collateral Agent, as agent for and representative of
Lenders (but not any Lender or Lenders in its or their respective individual
capacities), shall be entitled, upon instructions from the Required Lenders, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale or disposition,
to use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition;

(iii) no provision of any Loan Documents shall require the creation, perfection
or maintenance of pledges of or security interests in, or the obtaining of title
insurance or abstracts with respect to, any Excluded Assets, any Excluded Equity
Interests and any other particular assets, if and for so long as, in the
reasonable judgment of the Collateral Agent, the cost of creating, perfecting or
maintaining such pledges or security interests in such other particular assets
or obtaining title insurance or abstracts in respect of such other particular
assets is excessive in view of the fair market value of such assets or the
practical benefit to the Lenders afforded thereby;

(iv) the Collateral Agent may grant extensions of time for the creation or
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the creation or perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that creation or perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

SECTION 10.12 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of

 

-191-



--------------------------------------------------------------------------------

any present or future Law of any jurisdiction it may not exercise any of the
rights, powers or remedies granted herein or in any of the other Loan Documents
or take any other action which may be desirable or necessary in connection
therewith, the Administrative Agent is hereby authorized to appoint an
additional individual or institution selected by the Administrative Agent in its
sole discretion as a separate trustee, co-trustee, administrative agent,
collateral agent, administrative sub-agent or administrative co-agent (any such
additional individual or institution being referred to herein individually, as a
“Supplemental Administrative Agent” and, collectively, as “Supplemental
Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article X and of Sections
11.04 and 11.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

SECTION 10.13 Intercreditor Agreements.

Notwithstanding anything to the contrary set forth in any Loan Document, to the
extent the Administrative Agent or Collateral Agent enters into any
Intercreditor Agreement, this Agreement will be subject to the terms and
provisions of such Intercreditor Agreement. In the event of any inconsistency
between the provisions of this Agreement or any other Loan Document and any such
Intercreditor Agreement, the provisions of such Intercreditor Agreement govern
and control. The Secured Parties acknowledge and agree that each Agent is
(i) authorized and instructed to enter into any Intercreditor Agreement to be
executed on the Closing Date with respect to Indebtedness incurred on the
Closing Date pursuant to Section 7.03(b)(i)(A) and 7.03(b)(ii) and
(ii) authorized to, and each Agent agrees that, with respect to any secured
Indebtedness, upon request by the Borrower, it shall, enter into an
Intercreditor Agreement contemplated hereunder with respect to such Indebtedness
with the collateral agent or other Debt Representative of the holders of such
Indebtedness unless such Indebtedness and any related Liens (including the
priority of such Liens) are prohibited by Section 7.01, Section 7.03 or any
other provision of this Agreement. The Secured Parties hereby authorize and
instruct the Administrative Agent and the Collateral Agent to (a) enter into any
such Intercreditor Agreement executed on the Closing Date or any such other
Intercreditor Agreement, (b) bind the Secured Parties on the terms set forth in
any such Intercreditor Agreement and (c) perform and observe its obligations
under any such Intercreditor Agreement. The Agents and each Secured Party agree
that the Agents shall be entitled to rely and shall

 

-192-



--------------------------------------------------------------------------------

rely exclusively on an officer’s certificate of the Borrower in determining
whether it is authorized or instructed to enter into an Intercreditor Agreement
pursuant to this Section. Each Secured Party covenants and agrees not to give
the Collateral Agent or Administrative Agent any instruction that is not
consistent with the provisions of this Section 10.13.

SECTION 10.14 Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 9.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral or any Guaranty (including the release or impairment of any
Collateral or Guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Cash Management
Obligations or such Obligations arising under Secured Hedge Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

SECTION 10.15 Withholding Taxes. To the extent required by any applicable Law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, or if the Administrative Agent reasonably determines that a payment was
made to a Lender pursuant to this Agreement without deduction of applicable
withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

SECTION 10.16 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions

 

-193-



--------------------------------------------------------------------------------

involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE XI

Miscellaneous

SECTION 11.01 Amendments, Waivers, Etc.

(a) General Rule. Except as otherwise set forth in this Agreement, no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders (or the
Administrative Agent on behalf of the Required Lenders) and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

(b) Specific Lender Approvals. Notwithstanding the provisions of
Section 11.01(a), no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender or extend the final
expiration date of any Letter of Credit beyond the Letter of Credit Expiration
Date, without the written consent of such Lender (it being understood that a
waiver of any condition precedent set forth in Section 4.02 or the waiver of any
Default, Event of Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender);

 

-194-



--------------------------------------------------------------------------------

(ii) postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest or fees with respect to any Loan or Letter of Credit or with
respect to any fees payable under Section 2.11(b) without the written consent of
each Lender entitled to such payment of principal, interest or fees, it being
understood that (i) the waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal, interest or fees and (ii) a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default
(other than a Default under Section 9.01(a)) or mandatory reduction of the
Commitments shall not constitute a postponement of any date scheduled for, or a
reduction in the amount of, any payment of principal, interest or fees;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or Letter of Credit or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender entitled to
such principal, interest or Person entitled to such fee or other amount, as
applicable, it being understood that (i) [reserved], (ii) [reserved] and
(iii) any change in the definition of “Average Historical Excess Availability”
used in the calculations of such interest or fees (or the component definitions
thereof) shall not constitute a reduction in the rate of interest specified
herein or any fees or other amounts payable hereunder or under any other Loan
Document; provided that (A) only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” and (B) with respect to any
Facility, only the consent of the Required Facility Lenders shall be necessary
to waive any obligation of the Borrower to pay interest at the Default Rate with
respect to such Facility;

(iv) change any provision of this Section 11.01 or the definition of “Required
Lenders,” “Required Facility Lenders”, “Super Majority Lenders” or “Pro Rata
Share” or any other provision specifying the number of Lenders or portion of the
Loans or Commitments required to take any action under the Loan Documents,
without the written consent of each Lender;

(v) other than in connection with a transfer or other transaction permitted (or
not prohibited) under the Loan Documents, release all or substantially all of
the Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

(vi) other than in connection with a transfer or other transaction permitted (or
not prohibited) under the Loan Documents, release all or substantially all of
the aggregate value of the Guaranty or all or substantially all of the
Guarantors, without the written consent of each Lender;

(vii) modify Section 2.15, including in a manner that would by its terms alter
the pro rata sharing of payments required thereby, 2.07(b)(ii) or 9.03 without
the written consent of each Lender directly and adversely affected thereby;

(viii) increase the percentages set forth in the definitions of “Accounts
Receivable Component” and/or “Qualified Cash Component”, without the consent of
the Super Majority Lenders;

(ix) change the definition of the term “Borrowing Base”, or any component
definition thereof (including the definition of “Eligible Accounts Receivable”),
the effect of which would be to increase amounts available to be borrowed,
without the consent of the Super Majority Lenders; provided, that the foregoing
shall not limit the ability of the Administrative Agent to implement, change or
eliminate Reserves in its Permitted Discretion as permitted hereunder without
the prior written consent of any Lender;

 

-195-



--------------------------------------------------------------------------------

(x) change the currency in which any Loan or Letter of Credit Borrowing is
denominated without the written consent of each Lender holding such Loans or
each Issuing Bank holding such Letter of Credit Borrowings;

(xi) change the definition of “Alternative Currency” or the related process for
designating an Alternative Currency as set forth in Section 2.01(b)(i) without
the written consent of each Lender; or

(xii) cause any real property to be included in the Collateral securing the
Obligations.

(c) Other Approval Requirements. Notwithstanding the provisions of
Section 11.02(a) or 11.01(b);

(i) no amendment, waiver or consent shall, unless in writing and signed by an
Issuing Bank in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, such Issuing Bank under this
Agreement, any Issuance Notice or any other Loan Document relating to any Letter
of Credit issued or to be issued by it,

(ii) no amendment, waiver of consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of, or any fees or other amounts payable to, the Swing Line Lender
under this Agreement or any other Loan Document,

(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, adversely affect
the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent under this Agreement or any other Loan Document,

(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, adversely affect the
rights or duties of, or any fees or other amounts payable to, the Collateral
Agent under this Agreement or any other Loan Document,

(v) Section 11.07(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification,

(vi) the consent of the Required Facility Lenders shall be required with respect
to any amendment that by its terms adversely affects the rights of Lenders under
such Facility in respect of payments hereunder in a manner different than such
amendment affects other Facilities,

(vii) [reserved]; and

(viii) any amendment to the definition of “Letter of Credit Percentage” shall
require the consent only of the Borrower, the Administrative Agent and each
directly and adversely affected Issuing Bank.

(d) Intercreditor Agreement. No Lender or Issuing Bank consent is required to
effect any amendment or supplement to any Intercreditor Agreement or any other
intercreditor agreement that is (i) for the purpose of adding the holders of
Pari Passu Lien Debt, Junior Lien Debt, Incremental Equivalent Debt, Permitted
Pari Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt
(or a

 

-196-



--------------------------------------------------------------------------------

Debt Representative with respect to any Indebtedness with respect to which it is
a representative or agent) as parties thereto, as expressly contemplated by the
terms of such intercreditor agreement (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing) or
(ii) expressly contemplated by such Intercreditor Agreement or any other
intercreditor agreement.

(e) Additional Facilities and Replacement Loans.

(i) Additional Facilities. This Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (I) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (II) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders,

(ii) [Reserved].

(f) LIBOR Replacement. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBO
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;

(ii) the administrator of the LIBO Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBO Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in Section 3.03 or this Section 11.01(f), are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with Section 3.03 or this
Section 11.01(f) with (x) one or more SOFR Based Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall

 

-197-



--------------------------------------------------------------------------------

be published on an information service as selected by the Administrative Agent
from time to time in its reasonable discretion and may be periodically updated
(the “Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.50% for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

(iv) The establishment of any alternate rate of interest pursuant to this
Section 11.01(f) or any amendment to this Agreement implementing such alternate
rate of interest (i) shall not constitute a Repricing Event and (ii) shall
supersede anything to the contrary contained in this Section 11.01.

(g) Certain Amendments to Guaranty and Collateral Documents. In addition,
notwithstanding anything to the contrary contained in this Section 11.01, the
Guaranty, the Collateral Documents and related documents executed by Holdings,
the Borrower, and/or the Restricted Subsidiaries in connection with this
Agreement and the other Loan Documents may be in a form reasonably determined by
the Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects (as reasonably determined
by the Administrative Agent and the

 

-198-



--------------------------------------------------------------------------------

Borrower) or (iii) to cause such Guaranty, Collateral Document or other document
to be consistent with this Agreement and the other Loan Documents.

(h) Defaulting Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders, the Required Lenders, the Required
Facility Lenders, the Super Majority Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders or Disqualified Lenders), except that (1) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender and (2) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender. Disqualified Lenders shall be subject to the
provisions of Section 10.27.

SECTION 11.02 Notices and Other Communications; Facsimile Copies.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to Holdings, the Borrower, the Guarantors, the Issuing Banks, the Swing
Line Lender, the Collateral Agent or the Administrative Agent, to the address,
fax number, electronic mail address or telephone number specified for such
Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, fax number, electronic mail
addresses or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient); and notices deposited in the United
States mail with postage prepaid and properly addressed shall be deemed to have
been given within three Business Days of such deposit; provided that no notice
to any Agent shall be effective until received by such Agent. Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communication. Notices and other communications to any Agent, the
Lenders, the Swing Line Lender and the Issuing Banks hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites, including the Platform) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Agent, Lender, Swing Line Lender or the Issuing Banks pursuant to Article
II if such Person, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

-199-



--------------------------------------------------------------------------------

(c) Receipt. Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Risks of Electronic Communications. Each Loan Party understands that the
distribution of materials through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct, bad faith
or gross negligence of the Administrative Agent, any Lender, the Swing Line
Lender or any Issuing Bank as determined by a final, non-appealable judgment of
a court of competent jurisdiction.

(e) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS OR IN THE
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Agent-Related Persons or any
Lead Arranger (collectively, the “Agent Parties”) have any liability to
Holdings, the Borrower, any Lender, the Swing Line Lender, any Issuing Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrower, any Lender,
the Swing Line Lender, any Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages). Each Loan Party, each Lender, each Issuing Bank and each Agent
agrees that the Administrative Agent may, but shall not be obligated to, store
any Borrower Materials on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

(f) Change of Address. Each of Holdings, the Borrower, the Guarantors, the
Administrative Agent, the Swing Line Lender and the Issuing Banks may change its
address, fax or telephone number for notices and other communications hereunder
by notice to the other parties hereto. Each other Lender may change its address,
fax or telephone number for notices and other communications hereunder by notice
to the Borrower, the Administrative Agent, the Collateral Agent, the Swing Line
Lender and the Issuing Banks. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

 

-200-



--------------------------------------------------------------------------------

(g) Reliance by the Administrative Agent, the Issuing Banks and the Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including Committed Loan Notices, Swing Line Loan
Requests and Issuance Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. The Borrower shall indemnify the Administrative Agent, the Issuing
Banks and the Lenders and each Agent-Related Person from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence, bad faith or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction.

(h) Private-Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private-Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to information that is not made available through the
“Public-Side Information” portion of the Platform and that may contain
Private-Side Information with respect to Holdings, its Subsidiaries or their
respective securities for purposes of United States federal or state securities
laws. In the event that any Public Lender has determined for itself to not
access any information disclosed through the Platform or otherwise, such Public
Lender acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither the Borrower nor the Administrative Agent has
(A) any responsibility for such Public Lender’s decision to limit the scope of
the information it has obtained in connection with this Agreement and the other
Loan Documents and (B) any duty to disclose such information to such Public
Lender or to use such information on behalf of such Public Lender, and shall not
be liable for the failure to so disclose or use, such information.

SECTION 11.03 No Waiver; Cumulative Remedies. No forbearance, failure or delay
by any Lender or any Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall impair such right, remedy, power or privilege or operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and independent of any rights, remedies, powers
and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article IX for the benefit of all the Lenders and the Issuing Banks;
provided that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or the Swing Line Lender from exercising
on its own behalf the rights and remedies that inure to its benefit (solely in
its capacity as an Issuing Bank or the Swing Line Lender, as applicable)
hereunder and under the other Loan Documents, (iii) any Lender from exercising
setoff rights in accordance with Section 11.09 (subject to the terms of
Section 2.15) or (iv) any Lender from filing proofs of claim (and voting its
claims) or appearing and filing pleadings on its own behalf during the pendency
of a case or proceeding relative to the Borrower or any other Loan Party under
any Debtor Relief Law; provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under

 

-201-



--------------------------------------------------------------------------------

the other Loan Documents, then (A) the Required Lenders shall have the rights
otherwise provided to the Administrative Agent pursuant to Article IX and (B) in
addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 2.15, any Lender may, with the consent
of the Required Lenders, enforce any rights or remedies available to it and as
authorized by the Required Lenders.

SECTION 11.04 Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Collateral Agent, the Lead Arrangers, the Supplemental Administrative Agents,
the Issuing Banks and the Swing Line Lender for all reasonable and documented in
reasonable detail out-of-pocket expenses incurred on or after the Closing Date
in connection with the preparation, execution, delivery and administration of
this Agreement and the other Loan Documents and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), limited, in the case of
legal fees and expenses, to the Attorney Costs of one primary counsel and, if
reasonably necessary, one local counsel in each relevant jurisdiction material
to the interests of the Lenders taken as a whole (which may be a single local
counsel acting in multiple material jurisdictions), and (b) to pay or reimburse
the Administrative Agent, the Collateral Agent, the Lead Arrangers, the
Supplemental Administrative Agents, the Issuing Banks, the Swing Line Lender and
the Lenders for all reasonable and documented in reasonable detail out-of-pocket
costs and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any case or
proceeding under the Bankruptcy Code or any other Debtor Relief Law, and
including all Attorney Costs of one counsel to the Administrative Agent, the
Collateral Agent, the Lead Arrangers, the Supplemental Administrative Agents,
the Issuing Banks, the Swing Line Lender and the Lenders taken as a whole (and,
if reasonably necessary, one local counsel in any relevant material jurisdiction
(which may be a single local counsel acting in multiple material jurisdictions)
and, solely in the event of an actual or potential conflict of interest between
the Administrative Agent, the Collateral Agent, the Lead Arrangers, the
Supplemental Administrative Agents, the Issuing Banks, the Swing Line Lender and
the Lenders, where the Person or Persons affected by such conflict of interest
inform the Borrower in writing of such conflict of interest, one additional
counsel in each relevant material jurisdiction to each group of affected Persons
similarly situated taken as a whole)). The agreements in this Section 11.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations. All amounts due under this Section 11.04 shall be paid
promptly following receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail. If any Loan Party fails to pay
when due any costs, expenses or other amounts payable by it hereunder or under
any Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion. Expenses shall be deemed to be
documented in reasonable detail only if they provide the detail required to
enable the Borrower, acting in good faith, to determine that such expenses
relate to the activities with respect to which reimbursement is required
hereunder. The Borrower and each other Loan Party hereby acknowledge that the
Administrative Agent and/or any Lender may receive a benefit, including a
discount, credit or other accommodation, from any of such counsel based on the
fees such counsel may receive on account of their relationship with the
Administrative Agent and/or such Lender, including fees paid pursuant to this
Agreement or any other Loan Document.

SECTION 11.05 Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Administrative Agent, any Supplemental Administrative Agent,
the Collateral Agent, the Issuing Banks, the Swing Line Lender, each Lender,
each Lead Arranger, each Joint Bookrunner and their respective Affiliates, along
with the branches, fronting banks, confirming banks, advising banks, directors,
officers, employees, agents, advisors, partners, shareholders, trustees,
controlling persons, and other representatives of each of the foregoing
(collectively, the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising

 

-202-



--------------------------------------------------------------------------------

out of or in connection with (but limited, in the case of legal fees and
expenses, to the Attorney Costs of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction that is material to the interest
of such Indemnitees (which may be a single local counsel acting in multiple
material jurisdictions), and solely in the case of an actual or potential
conflict of interest between Indemnitees (where the Indemnitee affected by such
conflict of interest informs the Borrower in writing of such conflict of
interest), one additional counsel in each relevant jurisdiction to each group of
affected Indemnitees similarly situated taken as a whole),

(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby (including the reliance in good faith by any
Indemnitee on any notice purportedly given by or on behalf of the Borrower or
any Loan Party),

(b) the Transactions,

(c) any Commitment, Loan, Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit),

(d) any actual or alleged presence or release of, or exposure to, any Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any other Loan Party, or any Environmental Claim or Environmental
Liability arising out of the activities or operations of or otherwise related to
the Borrower or any other Loan Party, or

(e) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”);

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that a court of competent jurisdiction determines in a
final-non-appealable judgment that any such liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements resulted from (i) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any Related Indemnified Person of such
Indemnitee, (ii) a material breach of any obligations of such Indemnitee under
any Loan Document by such Indemnitee or Related Indemnified Person, (iii) any
dispute solely among Indemnitees or of any Related Indemnified Person of such
Indemnitee other than any claims against an Indemnitee in its capacity or in
fulfilling its role as the Administrative Agent, the Collateral Agent, an
Issuing Bank, the Swing Line Lender or a Lead Arranger (or other Agent role)
under the Facility and other than any claims arising out of any act or omission
of the Borrower or any of its Affiliates. To the extent that the undertakings to
indemnify and hold harmless set forth in this Section 11.05 may be unenforceable
in whole or in part because they are violative of any applicable Law or public
policy, the Borrower shall contribute the maximum portion that it is permitted
to pay and satisfy under applicable Law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnitees or any of them. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through Merrill Datasite One, Syndtrak
or IntraLinks or other similar information transmission systems in connection
with this Agreement, except to the extent resulting from the willful misconduct,
bad faith or gross negligence of such Indemnitee or any Related Indemnified
Person (as determined by a final and non-appealable judgment of a court of
competent jurisdiction), nor shall any Indemnitee or any Loan Party have

 

-203-



--------------------------------------------------------------------------------

any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date) (other than, in the case of any Loan Party, in respect of any such
damages incurred or paid by an Indemnitee to a third party). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 11.05 (after the
determination of a court of competent jurisdiction, if required pursuant to the
terms of this Section 11.05) shall be paid within twenty Business Days after
written demand therefor. The agreements in this Section 11.05 shall survive the
resignation of the Administrative Agent, the Collateral Agent, the Swing Line
Lender or any Issuing Bank, replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. This Section 11.05 shall not apply to Taxes, except it shall
apply to any Taxes that represent losses, claims, damages, etc. arising from a
non-Tax claim (including a value added tax or similar tax charged with respect
to the supply of legal or other services). For the avoidance of doubt and
without limiting the foregoing obligations in any manner, neither any Sponsor,
nor any other Affiliate of the Borrower (other than Holdings, the Borrower, and
its Restricted Subsidiaries) shall have any liability under this Section 11.05,
and each is hereby released from any liability arising from the Transactions or
any other transaction explicitly permitted (or not prohibited) by the Loan
Documents.

SECTION 11.06 Marshaling; Payments Set Aside. None of the Administrative Agent,
any Lender, the Collateral Agent or any Issuing Bank shall be under any
obligation to marshal any assets in favor of the Loan Parties or any other
Person or against or in payment of any or all of the Obligations. To the extent
that any payment by or on behalf of the Borrower is made to any Agent, any
Lender or any Issuing Bank (or to the Administrative Agent, on behalf of any
Lender or any Issuing Bank), or any Agent or any Lender enforces any security
interests or exercises its right of setoff, and such payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be or avoided as fraudulent or preferential or a transfer at
undervalue, set aside and/or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver, interim receiver, receiver and manager, monitor or any other
party, in connection with any case or proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred and (b) each Lender and each Issuing Bank severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

SECTION 11.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may, except as
permitted by Section 7.04 or 7.10(b), assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except,

(i) to an assignee in accordance with the provisions of subsection (b) of this
Section 11.07,

 

-204-



--------------------------------------------------------------------------------

(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section 11.07,

(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section 11.07, or

(iv) to an SPC in accordance with the provisions of subsection (g) of this
Section 11.07 (and any other attempted assignment or transfer by any party
hereto shall be null and void).

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section 11.07 and, to the extent expressly contemplated hereby, the
Agent-Related Persons of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Commitment and the Loans (including for
purposes of this Section 11.07(b), participations in Letters of Credit, Swing
Line Loans and Protective Advances) at the time owing to it; provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and Revolving Loans at the time held by it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) with respect to any assignment not described in subsection (b)(i)(A) of this
Section, such assignment shall be in an aggregate amount of not less than
$5,000,000, unless each of the Administrative Agent, and so long as no Specified
Event of Default has occurred and is continuing at the time of such assignment,
the Borrower otherwise consents (such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment of Revolving Commitments
and/or Revolving Loans shall be made as an assignment of a proportionate part of
all the assigning Lender’s rights and obligations under this Agreement with
respect to the Revolving Commitments and/or Revolving Loans being assigned,
except that this clause (ii) shall not (x) apply to the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans or (y) prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.07(b)(i)(B) and the following:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Specified Event of Default has occurred
and is continuing at the time of such assignment or (2) such assignment is made
with respect to Revolving Commitments and Revolving Loans, to a Revolving Lender
or an Affiliate of the assigning Revolving Lender;

 

-205-



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund;

(C) with respect to assignments of Revolving Loans and/or Revolving Commitments,
the Swing Line Lender (such consent not to be unreasonably withheld, conditioned
or delayed); and

(D) with respect to assignments of Revolving Loans and/or Revolving Commitments,
each Issuing Bank (such consent not to be unreasonably withheld, conditioned or
delayed).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that (A) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment and (B) no processing and
recordation fee shall be payable in connection with an assignments by or to a
Lead Arranger or its Affiliates or branches. The Eligible Assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required under Section 3.01(b), (c), (d) and
(e), as applicable. Upon receipt of the processing and recordation fee and any
written consent to assignment required by Section 11.07(b)(iii), the
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register.

(v) No Assignments to Certain Persons. No such assignment shall be made,

(A) to Holdings, the Borrower or any of the Borrower’s Subsidiaries,

(B) to any of the Borrower’s Affiliates (other than Holdings or any of the
Borrower’s Subsidiaries),

(C) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing persons
described in this clause (v),

(D) to a natural person or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person, or

(E) to a Disqualified Lender or Lender who has become a Disqualified Lender.

To the extent that any assignment is purported to be made to a Disqualified
Lender, such transaction shall be subject to the applicable provisions of
Section 11.27.

(vi) Defaulting Lenders Assignments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable

 

-206-



--------------------------------------------------------------------------------

assignee and assignor hereby irrevocably consent), to (A) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent, the Issuing Banks, the Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit, Swing Line Loans and Protective Advances. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.07, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement (except in the case of an assignment to or purchase by Holdings,
the Borrower or any of Holdings’ Subsidiaries) and, to the extent of the
interest assigned by such Assignment and Assumption and as permitted by this
Section 11.07, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided that anything contained in any of the Loan Documents to the contrary
notwithstanding, each Issuing Bank shall continue to have all rights and
obligations with respect to any Letters of Credit issued by it until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder. Upon request, and the surrender by the assigning
Lender of its applicable Notes, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 11.07.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts and stated interest of the Loans and Letter of Credit Obligations
(specifying the Reimbursement Obligations), Letter of Credit Borrowings and
other amounts due under Section 2.04 owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower or any Lender (but only, in the case of a Lender at
the Administrative Agent’s Office and with respect to any entry relating to such
Lender’s Commitments, Loans, Letter of Credit Obligations and other
Obligations), at any reasonable time and from time to time upon reasonable prior
notice. This Section 11.07(c) and Section 2.13 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related United
States Treasury regulations (or any other relevant or successor provisions of
the Code or of such United States Treasury regulations).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Issuing Banks, the Swing
Line Lender or any other Person sell participations (a “Participation”) to any
Person (other than to (1) a natural person, a Disqualified Lender,

 

-207-



--------------------------------------------------------------------------------

(2) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (3) any
Person described in the proviso to the definition of “Eligible Assignee”) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans, and other Obligations (including such Lender’s participations in Letters
of Credit, Swing Line Loans and/or Protective Advances) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 11.01(b)(i),
Section 11.01(b)(ii), Section 11.01(b)(iv), Section 11.01(b)(v) or
Section 11.01(b)(vi) that directly and adversely affects such Participant.
Subject to subsection (e) of this Section 11.07, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01 (subject to the
requirements of Section 3.01(b), (c), (d) and (e), as applicable (it being
understood that the documentation required under such Sections shall be
delivered to the participating Lender)), 3.04 and 3.05 (through the applicable
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section 11.07. To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.12 as though it were a Lender. To
the extent that any participation is purported to be made to a Disqualified
Lender, such transaction shall be subject to the applicable provisions of
Section 11.27.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent, such consent not
to be unreasonably withheld or delayed or such entitlement to a greater payment
results from a change in law that occurs after the Participant acquired the
participation. Each Lender that sells a participation or has a loan funded by an
SPC shall (acting solely for this purpose as a non-fiduciary agent of the
Borrower) maintain a register complying with the requirements of Sections
163(f), 871(h) and 881(c)(2) of the Code and the Treasury regulations (or any
other relevant or successor provisions of the Code or of such United States
Treasury regulations) issued thereunder relating to the exemption from
withholding for portfolio interest on which is entered the name and address of
each Participant or SPC and the principal amounts (and stated interest) of each
Participant’s or SPC’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). A Lender shall not be obligated to
disclose the Participant Register to any Person except to the extent such
disclosure is necessary to establish that any Loan or other obligation is in
registered form under Section 5f.103-1(c) or proposed Section 1.163-5(b) of the
United States Treasury regulations (or any amended or successor version). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(f) Liens on Loans. Any Lender may, at any time without the consent of the
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

-208-



--------------------------------------------------------------------------------

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. Each party hereto hereby agrees that
(A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Sections 3.01, 3.04 and 3.05), (B) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (C) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, receivership or liquidation proceeding
under the laws of the United States or any State thereof or any Debtor Relief
Law or other applicable Law. Notwithstanding anything to the contrary contained
herein, any SPC may (1) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (2) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(h) [Reserved].

(i) [Reserved].

(j) [Reserved].

(k) Resignation of Swing Line Lender. Notwithstanding anything to the contrary
contained herein, the Swing Line Lender may, upon thirty days’ notice to the
Borrower and the Revolving Lenders, resign as the Swing Line Lender; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the Swing Line Lender shall have identified a successor Swing Line
Lender reasonably acceptable to the Borrower willing to accept its appointment
as successor Swing Line Lender hereunder. In the event of any such resignation
of the Swing Line Lender, the Borrower shall be entitled to appoint from among
the Lenders willing to accept such appointment a successor Swing Line Lender
hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the Swing Line Lender except as
expressly provided above. If the Swing Line Lender resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.03(c). Upon the appointment by the Borrower of a successor
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender and (ii) the retiring Swing Line Lender shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents.

 

-209-



--------------------------------------------------------------------------------

(l) [Reserved].

SECTION 11.08 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Issuing Banks and the Lenders agrees to maintain
the confidentiality of the Information in accordance with its customary
procedures (as set forth below), except that Information may be disclosed,

(a) to its Affiliates and branches and to its and its Affiliates’ and branches’
respective partners, directors, officers, employees, agents, trustees, advisors
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and in no event
shall such disclosure be made to any Disqualified Lender pursuant to this clause
(a) but only to the extent that a list of such Disqualified Lenders is available
to all Lenders upon request),

(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including the Federal Reserve Bank or any other central
bank or any self-regulatory authority, such as the National Association of
Insurance Commissioners),

(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process, provided that the Administrative Agent, the Collateral
Agent, such Lead Arranger or such Lender or such Issuing Bank, as applicable,
agrees that it will notify the Borrower as soon as practicable in the event of
any such disclosure by such Person (other than at the request of a regulatory
authority) unless such notification is prohibited by law, rule or regulation,

(d) to any other party hereto (it being understood that in no event shall such
disclosure be made to any Disqualified Lender pursuant to this clause (d) but
only to the extent that a list of such Disqualified Lenders is available to all
Lenders upon request),

(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,

(f) subject to an agreement containing provisions at least as restrictive as
those of this Section 11.08 (it being understood that in no event shall such
disclosure be made to any Disqualified Lender pursuant to this clause (f) but
only to the extent that a list of such Disqualified Lenders is available to all
Lenders upon request), to (i) any bona fide assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be an Additional Lender
or (ii) any actual or prospective direct or indirect counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
of its Subsidiaries or any of their respective obligations,

(g) with the prior written consent of the Borrower,

(h) to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender), or

(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 11.08 or (ii) becomes available to the
Administrative Agent, the Collateral Agent, any Lead Arranger, any Lender, any
Issuing Bank, or any of their respective Affiliates or branches on a
non-confidential basis from a source other than Holdings, the Borrower or any
Subsidiary thereof, and

 

-210-



--------------------------------------------------------------------------------

which source is not known by such Person to be subject to a confidentiality
restriction in respect thereof in favor of the Borrower or any Affiliate of the
Borrower.

In addition, each of the Administrative Agent, the Collateral Agent, the Lead
Arrangers, the Issuing Banks and the Lenders may disclose the existence of this
Agreement and the information about this Agreement to the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, market data collectors, similar service
providers to the lending industry, and service providers to the Administrative
Agent, the Collateral Agent, the Lead Arrangers, the Issuing Banks and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.

For purposes of this Section 11.08, “Information” means all information received
from or on behalf of any Loan Party or any Subsidiary thereof relating to any
Loan Party or any Subsidiary thereof or their respective businesses, other than
any such information that is available to the Administrative Agent, the
Collateral Agent or any Lender on a non-confidential basis prior to disclosure
by any Loan Party or any Subsidiary thereof; it being understood that all
information received from Holdings, the Borrower or any Subsidiary after the
date hereof shall be deemed confidential unless such information is clearly
identified at the time of delivery as not being confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 11.08 shall be considered to have complied with its obligation to do so
in accordance with its customary procedures if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Collateral Agent, the Lead Arrangers and
the Lenders acknowledges that (A) the Information may include Private-Side
Information concerning Holdings, the Borrower or a Subsidiary, as the case may
be, (B) it has developed compliance procedures regarding the use of Private-Side
Information and (C) it will handle such Private-Side Information in accordance
with applicable Law, including United States Federal and state securities Laws.

Notwithstanding anything to the contrary therein, nothing in any Loan Document
shall require Holdings or any of its Subsidiaries to provide information
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure is prohibited by applicable
Law, (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product or (iv) the disclosure of which is restricted
by binding agreements not entered into primarily for the purpose of qualifying
for the exclusion in this clause (iv).

SECTION 11.09 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank and each of their respective
Affiliates and branches is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, without
notice to any Loan Party or to any other Person (other than the Administrative
Agent), any such notice being hereby expressly waived, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or such Issuing Bank or any such Affiliate or branch to or for the credit
or the account of the Borrower or any other Loan Party against any and all of
the obligations of the Borrower or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such Issuing
Bank, the Letters of Credit and participations therein, irrespective of whether
or not (a) such Lender or such Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and (b) the principal of or the
interest on the Loans or any amounts in respect of the Letters of Credit or any
other amounts due hereunder shall have become due and payable pursuant to
Article II and although such obligations of the Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
such

 

-211-



--------------------------------------------------------------------------------

Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Sections 2.15 and 2.19 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and each Issuing Bank and their respective
Affiliates under this Section 11.09 are in addition to other rights and remedies
(including other rights of set-off) that such Lender or such Issuing Bank or
Affiliates or branches may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

SECTION 11.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents with respect to any of the Obligations, shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder. If the rate of interest under
this Agreement at any time exceeds the Maximum Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Maximum Rate until the total
amount of interest due hereunder equals the amount of interest which would have
been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect. In addition, if when the Loans made hereunder
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the Borrower shall pay to the Administrative Agent an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Maximum Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of the Lenders and the
Borrower to conform strictly to any applicable usury laws.

SECTION 11.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging (including in.pdf or .tif format) means shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 11.12 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption, in or related to this Agreement or any other document
to be signed in connection with this Agreement and the transactions contemplated
hereby or in any amendment or other modification hereof (including without any
limitation Assignment and Assumptions, amendments or other Committed Loan
Notices, Swing Line Loan Requests, waivers and consents) shall be deemed to
include electronic signatures, or the keeping of records

 

-212-



--------------------------------------------------------------------------------

in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

SECTION 11.13 Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent, each Issuing Bank and each Lender,
regardless of any investigation made by the Administrative Agent, any Issuing
Bank or any Lender or on their behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default at the time of any Borrowing or issuance of a Letter of
Credit, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit remain outstanding. Notwithstanding anything herein or implied by law to
the contrary, the agreements of each Loan Party set forth in Sections 3.01,
3.04, 3.05, 11.04, 11.05, 11.06 and 11.09 and the agreements of the Lenders set
forth in Sections 2.15, 10.03 and 10.07 shall survive the satisfaction of the
Termination Conditions, and the termination hereof.

SECTION 11.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable in any jurisdiction,
(a) the legality, validity and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 11.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, any
Issuing Bank or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

SECTION 11.15 GOVERNING LAW.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK;
provided that (i) the interpretation of the definition of “Material Adverse
Effect” (as defined in the Acquisition Agreement) and whether or not such a
“Material Adverse Effect” (as defined in the Acquisition Agreement) has occurred
for purposes of Section 4.01, (ii) the determination of the accuracy of any
Acquisition Agreement Representations and whether as a result of any inaccuracy
of any Acquisition Agreement Representation there has been a failure of a
condition precedent set forth in Section 4.01 and (iii) the determination of
whether the Acquisition has been consummated in accordance with the terms of the
Acquisition Agreement will, in each case, be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware as applied to
the Acquisition

 

-213-



--------------------------------------------------------------------------------

Agreement, without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any other jurisdiction.

(b) BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO (AND BY ITS
ACCEPTANCE OF ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF ANY UNITED STATES FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT
OF RIGHTS UNDER ANY COLLATERAL DOCUMENT OR ANY OTHER LOAN DOCUMENT GOVERNED BY A
LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO), OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO (AND BY ITS ACCEPTANCE OF ITS APPOINTMENT IN SUCH
CAPACITY, EACH LEAD ARRANGER) IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO (AND BY ITS ACCEPTANCE OF
ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO (AND BY ITS ACCEPTANCE OF ITS APPOINTMENT IN
SUCH CAPACITY, EACH LEAD ARRANGER) AGREES THAT THE AGENTS AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS AGREEMENT, ANY COLLATERAL
DOCUMENT OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

(c) EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION 11.15. EACH OF THE PARTIES HERETO (AND BY ITS
ACCEPTANCE OF ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

SECTION 11.16 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO (AND BY ITS
ACCEPTANCE OF ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS

 

-214-



--------------------------------------------------------------------------------

TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO (AND BY ITS
ACCEPTANCE OF ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.16, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAVIER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO (AND BY
ITS ACCEPTANCE OF ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO AND THE LEAD ARRANGERS), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF
THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

SECTION 11.17 Limitation of Liability. The Loan Parties agree that no Indemnitee
shall have any liability (whether in contract, tort or otherwise) to any Loan
Party or any of their respective Subsidiaries or any of their respective equity
holders or creditors for or in connection with the transactions contemplated
hereby and in the other Loan Documents, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct or bad faith or material breach by such Indemnitee of its obligations
under this Agreement. In no event, shall any party hereto, any Loan Party or any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings) (other than, in the case of the Borrower, in respect of any
such damages incurred or paid by an Indemnitee to a third party). Each party
hereto (and by its acceptance of its appointment in such capacity, each Lead
Arranger) hereby waives, releases and agrees (each for itself and on behalf of
its Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

SECTION 11.18 Use of Name, Logo, Etc. Each Loan Party consents to the
publication in the ordinary course by the Administrative Agent or any Lead
Arranger of customary advertising material relating to the financing
transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark; provided that any such trademarks or
logos are used solely in a manner that is not intended to or reasonably likely
to harm or disparage the Borrower or any of its Subsidiaries or the reputation
or goodwill of any of them. Such consent shall remain effective until revoked by
such Loan Party in writing to the Administrative Agent and such Lead Arranger,
as applicable.

SECTION 11.19 USA PATRIOT Act Notice.

(a) Each Lender that is subject to the USA PATRIOT Act and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that pursuant to the requirements of

 

-215-



--------------------------------------------------------------------------------

the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 11.20 Service of Process. EACH PARTY HERETO (AND BY ITS ACCEPTANCE OF
ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 11.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding that: (a) (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Agents, the
Lenders, the Issuing Banks, the Swing Line Lender and the Lead Arrangers on the
one hand, and the Loan Parties and their Affiliates, on the other hand,
(ii) each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b) (i) the Agents, the Issuing Banks, the
Swing Line Lender and the Lead Arrangers are and have been, and each Lender is
and has been, acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, have or has not been, are or is not, and will
not be acting as an advisor, agent or fiduciary for the Loan Parties, its
stockholders or its Affiliates (irrespective of whether any Lender has advised,
is currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters), or any other Person and (ii) none of the Agents,
the Issuing Banks, the Swing Line Lender, the Lead Arrangers nor any Lender has
any obligation to the Borrower, Holdings or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the Agents,
the Issuing Banks, the Swing Line Lender, the Lead Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates, and none of the Agents, the Issuing Banks,
the Swing Line Lender, the Lead Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower, Holdings or any of their
respective Affiliates. Each Loan Party agrees that nothing in the Loan Documents
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Loan Party, its stockholders or its affiliates, on the other. To
the fullest extent permitted by law, each Loan Party hereby waives and releases
any claims that it may have against the Agents, the Issuing Banks, the Swing
Line Lender, the Lead Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 11.22 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender and each
Issuing Bank that each such Lender or each such Issuing Bank has

 

-216-



--------------------------------------------------------------------------------

executed it and thereafter shall be binding upon and inure to the benefit of the
Borrower, Holdings, each Agent, each Lender and each Issuing Bank and their
respective successors and assigns.

SECTION 11.23 Obligations Several; Independent Nature of Lender’s Rights. The
obligations of the Lenders hereunder are several and not joint and no Lender
shall be responsible for the obligations or Commitments of any other Lender
hereunder. Nothing contained herein or in any other Loan Document, and no action
taken by the Lenders pursuant hereto or thereto, shall be deemed to constitute
the Lenders as a partnership, an association, a joint venture or any other kind
of entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

SECTION 11.24 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

SECTION 11.25 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

SECTION 11.26 Acknowledgement Regarding Any Supported QFCs.

(a) To the extent that the Loan Documents provide support, through a guarantee
or otherwise (including the Guaranty), for any Hedge Agreement or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated

 

-217-



--------------------------------------------------------------------------------

to be governed by the laws of the State of New York and/or of the United States
or any other state of the United States).

(b) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

SECTION 11.27 Disqualified Lenders.

(a) Replacement of Disqualified Lenders.

(i) To the extent that any assignment or participation is made or purported to
be made to a Disqualified Lender (notwithstanding the other restrictions in this
Agreement with respect to Disqualified Lenders), or if any Lender or Participant
becomes a Disqualified Lender, in each case, without limiting any other
provision of the Loan Documents,

(A) upon the request of the Borrower, such Disqualified Lender shall be required
immediately (and in any event within five Business Days) to assign all or any
portion of the Loans and Commitments then owned by such Disqualified Lender (or
held as a participation) to another Lender (other than a Defaulting Lender or
another Disqualified Lender), Eligible Assignee or the Borrower, and

(B) the Borrower shall have the right to prepay all or any portion of the Loans
and Commitments then owned by such Disqualified Lender (or held as a
participation), and if applicable, terminate the Commitments of such
Disqualified Lender, in whole or in part.

(ii) Any such assignment or prepayment shall be made in exchange for an amount
equal to the lesser of (A) the face principal amount of the Loans so assigned,
(B) the amount that such Disqualified Lender paid to acquire such Commitments
and/or Loans and (C) the then-quoted trading price for such Loans or
Participations, in each case without interest thereon (it being understood that
if the effective date of any such assignment is not an interest payment date,
such assignee shall be entitled to receive on the next succeeding interest
payment date interest on the principal amount of the Loans so assigned that has
accrued and is unpaid from the interest payment date last preceding such
effective date (except as may be otherwise agreed between such assignee and the
Borrower)).

 

-218-



--------------------------------------------------------------------------------

(iii) The Borrower shall be entitled to seek specific performance in any
applicable court of law or equity to enforce this Section 11.27. In addition, in
connection with any such assignment, (A) if such Disqualified Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary or appropriate (in the good
faith determination of the Administrative Agent or the Borrower, which
determination shall be conclusive) to reflect such replacement by the later of
(1) the date on which the replacement Lender executes and delivers such
Assignment and Assumption and/or such other documentation and (2) the date as of
which such Disqualified Lender shall be paid by the assignee Lender (or, at its
option, the Borrower) the amount required pursuant to this section, then such
Disqualified Lender shall be deemed to have executed and delivered such
Assignment and Assumption and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption and/or such other documentation on behalf of such
Disqualified Lender, and the Administrative Agent shall record such assignment
in the Register, (B) each Lender (whether or not then a party hereto) agrees to
disclose to the Borrower the amount that the applicable Disqualified Lender paid
to acquire Commitments and/or Loans from such Lender and (C) each Lender that is
a Disqualified Lender agrees to disclose to the Borrower the amount it paid to
acquire the Commitments and/or Loans held by it.

(b) Amendments, Consents and Waivers under the Loan Documents. No Disqualified
Lender shall have the right to approve or disapprove any amendment, waiver or
consent pursuant to Section 11.01 or under any Loan Document. In connection with
any determination as to whether the requisite Lenders (including whether the
Required Lenders or Required Facility Lenders) have provided any amendment,
waiver or consent pursuant to Section 11.01 or under any other Loan Document:

(i) Disqualified Lenders shall not be considered, and

(ii) Disqualified Lenders shall be deemed to have consented to any such
amendment, waiver or consent with respect to its interest as a Lender in the
same proportion as the allocation of voting with respect to such matter by
Lenders who are not Disqualified Lenders;

provided that (A) the Commitment of any Disqualified Lender may not be increased
or extended without the consent of such Disqualified Lender and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Disqualified Lender more adversely than
other affected Lenders shall require the consent of such Disqualified Lender.

(c) Limitation on Rights and Privileges of Disqualified Lenders. Except as
otherwise provided in Section 11.27(b)(ii), no Disqualified Lenders shall have
the right to, and each such Person covenants and agrees not to, instruct the
Administrative Agent, Collateral Agent or any other Person in respect of the
exercise of remedies with respect to the Loans or other Obligations. Further, no
Disqualified Lender that purports to be a Lender or Participant (notwithstanding
any provisions of this Agreement that may have prohibited such Disqualified
Lender from becoming Lender or Participant) shall be entitled to any of the
rights or privileges enjoyed by the other Lenders with respect to voting (other
than to the extent provided in Section 11.27(b)), and shall be deemed for all
purposes to be, at most, a Defaulting Lender until such time as such
Disqualified Lender no longer owns any Loans or Commitments.

(d) Survival. The provisions of this Section 11.27 shall apply and survive with
respect to each Lender and Participant notwithstanding that any such Person may
have ceased to be a Lender or Participant hereunder or this Agreement may have
been terminated.

(e) Administrative Agent.

 

-219-



--------------------------------------------------------------------------------

(i) Reliance. The Administrative Agent shall have no liability to the Borrower,
any Lender or any other Person in acting in good faith on any notice of Default
or acceleration.

(ii) Disqualified Lender Lists. The Administrative Agent shall have no
responsibility or liability for monitoring or enforcing the list of Disqualified
Lenders or for any assignment or participation to a Disqualified Lender.

(iii) Liability Limitations. The Administrative Agent shall not be responsible
or have any liability for, or have any duty to ascertain, inquire into, monitor
or enforce, compliance with the provisions hereof relating to Disqualified
Lenders. Without limiting the generality of the foregoing, the Administrative
Agent shall not (A) be obligated to ascertain, monitor or inquire as to whether
any Lender or Participant or prospective Lender or Participant is a Disqualified
Lender or (B) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information
(including Information), to any Disqualified Lender. The list of Disqualified
Lenders shall be specified on a schedule that is held with the Administrative
Agent, which list may be provided to any Lender or its proposed assignee upon
request.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-220-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ADVANTAGE SALES & MARKETING INC., as Borrower

By:  

/s/ Robert Murray

 

Name: Robert Murray

  Title: Treasurer

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KARMAN INTERMEDIATE CORP.,

as Holdings

By:  

/s/ Robert Murray

 

Name: Robert Murray

  Title: Treasurer

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender, Issuing Bank and Lender

By:  

/s/ Daniel K. Clancy

 

Name: Daniel K. Clancy

  Title: Senior Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MUFG Union Bank, N.A.,

as Lender and Issuing Bank

By:  

/s/ Edward Dridge

 

Name: Edward Dridge

  Title: Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC Bank National Association, as Lender, and Issuing Bank

By:  

/s/ Gregory J. Hall

 

Name: Gregory J. Hall

  Title: Senior Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as Lender and Issuing Bank

By:  

/s/ Samantha Alexander

 

Name: Samantha Alexander

  Title: Managing Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Wells Fargo Capital Finance Corporation Canada, as a Lender and Issuing Bank

By:  

/s/ David G. Phillips

 

Name: David G. Phillips

 

Title: Senior Vice President

Credit Officer, Canada

Wells Fargo Capital Finance

Corporation Canada

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender and Issuing Bank

By:  

/s/ Scot Turner

 

Name: Scot Turner

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Zions Bancorporation, N.A. dba California Bank & Trust,

as Lender and Issuing Bank

By:  

/s/ Lars Hens

 

Name: Lars Hens

 

Title: Executive Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

as Lender and Issuing Bank

By:  

/s/ Michael Strobel

 

Name: Michael Strobel

 

Title: Vice President

By:

 

/s/ Philip Tancorra

 

Name: Philip Tancorra

  Title: Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.

as Lender and Issuing Bank

By:  

/s/ Michael King

 

Name: Michael King

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF COMMITTED LOAN NOTICE

[________] [__], 20[__]

BANK OF AMERICA, N.A., as Administrative Agent

under the Credit Agreement referred to below

100 W. 33rd St. 4th Floor

New York, NY 10001-2900

Attention: Jennifer Photavath

Telephone: (214) 209-6035

Email: jennifer.photavath@bofa.com

Re: Advantage Sales & Marketing Inc.

Reference is made to that certain ABL Revolving Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Credit Agreement” or the “Credit
Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and
the other agents and arrangers party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to Article II of the Credit Agreement, the Borrower hereby requests
that the Lenders make the following Revolving Loans available to the Borrower
under the Credit Agreement on the terms set forth below:1

 

  1.

Borrower: _______________.

 

  2.

Class of Borrowing: _______________.2

 

  3.

Type of Borrowing: [Base Rate Loans] [Eurocurrency Rate Loans].3

 

1

Each such notice must be received by the Administrative Agent not later than (A)
1:00 p.m. (New York City time) three Business Days prior to the requested date
of any Borrowing of Eurocurrency Rate Loans, and (B) 1:00 p.m. (New York City
time) one Business Day prior to the requested date of any Borrowing of Base Rate
Loans.

 

 

For Eurocurrency Rate Loans denominated in Dollars having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing.

 

2 

Specify Revolving Loans, Incremental Revolving Loans, Protective Advance, or
Extended Revolving Loans.

3 

If the Borrower fails to specify a Type, then (x) in the case of Revolving Loans
denominated in Dollars, such Borrowing shall be made as a Base Rate Loan and
(y) in the case of Revolving Loans denominated in an Alternative Currency, such
Borrowing shall be made as a Eurocurrency Rate Loan with an Interest Period of
one month.

 

A-1-1



--------------------------------------------------------------------------------

  4.

On _____________________________ (which shall be a Business Day).

 

  5.

In the principal amount of $______________________.4

 

  6.

[With an Interest Period of [__] months.]5

 

  7.

Currency: _______________.6

The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that the conditions to lending specified in Section [2.16(f)]7
[4.01]8 [4.02]9 of the Credit Agreement will be satisfied as of the date of the
Borrowing set forth above.

[The remainder of this page is intentionally left blank.]

 

4 

Each Borrowing of Eurocurrency Rate Loans shall be in a principal amount of (A)
$500,000 or a whole multiple of $100,000 in excess thereof in the case of
Eurocurrency Rate Loans denominated in Dollars, (B) C$500,000 or a whole
multiple of C$100,000 in excess thereof in the case of Eurocurrency Rate Loans
denominated in Canadian Dollars and (C) a Dollar Amount of $500,000 or a whole
multiple of $100,000 in excess thereof in the case of Eurocurrency Rate Loans
denominated in any Alternative Currency other than Canadian Dollars. Each
Borrowing of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.

5 

Include only for Eurocurrency Rate Loans. If the Borrower fails to specify, it
shall be deemed to have an Interest Period of one month.

6 

With respect to any Eurocurrency Rate Loans, specify whether the currency of the
Revolving Loans shall be in Dollars or an Alternative Currency; provided that
the Borrower shall deliver to the Administrative Agent any request for
designation of an Alternative Currency other than Canadian Dollars and Euros in
accordance with Section 11.02 of the ABL Revolving Credit Agreement, to be
received by the Administrative Agent no later than 11:00 a.m. (New York City
time) at least 15 Business Days in advance of the date of any Borrowing
hereunder proposed to be made in such Alternative Currency (or such other time
or date as may be agreed by the Administrative Agent and, in the case of any
such request pertaining to Letters of Credit, the applicable Issuing Bank(s), in
its or their sole discretion).

7 

Applies only to Incremental Loans.

8 

Applies only to the Borrowing on the Closing Date.

9 

Applies only to Borrowings after the Closing Date (other than for Incremental
Loans).

 

A-1-2



--------------------------------------------------------------------------------

ADVANTAGE SALES & MARKETING INC., as Borrower By:  

 

  Name:   Title:

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF ISSUANCE NOTICE

[                ] [     ], 20[     ]

  [Name of Issuing Bank], as Issuing Bank

  under the Credit Agreement referred to below

BANK OF AMERICA, N.A.,

100 W. 33rd St. 4th Floor

New York, NY 10001-2900

Attention: Jennifer Photavath

Telephone: (214) 209-6035

Email: jennifer.photavath@bofa.com

Re: Advantage Sales & Marketing Inc.

Reference is made to that certain ABL Revolving Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Credit Agreement” or the “Credit
Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and
the other agents and arrangers party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to Section 2.04(b) of the Credit Agreement, the Borrower hereby
requests the issuance of a Letter of Credit by [Name of Issuing Bank] to be
[[issued][amended]1[extended]2] in the form of a standby letter of credit [for
its own account] [for its own account and for the account of a Restricted
Subsidiary of the Borrower] for the benefit of [Name and address of
beneficiary], in the amount of $[    ] to be issued on [             ] [     ],
20[     ] (the “Issue Date”) (which shall be a Business Day) and having an
expiration date of [                 ] [     ], 20[     ] (which day shall be a
Business Day).

The undersigned hereby represents and warrants to the Administrative Agent, the
Issuing Banks and the Lenders that the conditions set forth in Section 4.02 of
the Credit Agreement will be satisfied as of the Issue Date set forth above.

[The remainder of this page is intentionally left blank.]

 

ADVANTAGE SALES & MARKETING INC., as Borrower

 

1 

To be used if increasing the face amount of the Letter of Credit.

2 

To be used if extending the Letter of Credit.

 

A-3-1



--------------------------------------------------------------------------------

By:  

 

  Name:   Title:

 

A-3-2



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF CONVERSION/CONTINUATION NOTICE

Date: ___________, _____

To:

BANK OF AMERICA, N.A., as Administrative Agent

under the Credit Agreement referred to below

Mail Code: NC1-026-06-04

100 W. 33rd St. 4th Floor

New York, NY 10001-2900

Attention: Jennifer Photavath

Telephone: (214) 209-6035

Email: jennifer.photavath@bofa.com

Re: Advantage Sales & Marketing Inc.

Ladies and Gentlemen:

Reference is made to that certain ABL Revolving Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Credit Agreement” or the “Credit
Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and
the other agents and arrangers party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to Section 2.05 of the Credit Agreement, the Borrower is requesting a
[conversion of Loans from one Type to the other] [continuation of Eurocurrency
Rate Loans] on the terms set forth below:12

 

  1.

Class of Borrowing: _______________.13

 

  2.

[Option 1] [Base Rate Loans] [Eurocurrency Rate Loans] to be converted to [Base
Rate Loans] [Eurocurrency Rate Loans].

[Option 2] Eurocurrency Rate Loans to be continued.

 

12

Each such notice must be received by the Administrative Agent not later than (A)
1:00 p.m. (New York City time in the case of Loans denominated in Dollars, or
London time, in the case of Loans denominated in an Alternative Currency (other
than Canadian Dollars)) on the requested date of any conversion of Eurocurrency
Rate Loans to Base Rate Loans and (B) 1:00 p.m. (New York City time) three
Business Days prior to the requested date of any continuation of any
Eurocurrency Rate Loans or any conversion of Base Rate Loans to Eurocurrency
Rate Loans.

For Eurocurrency Rate Loans denominated in Dollars having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing.

 

13 

Specify Revolving Loans, Incremental Revolving Loans, Swing Line Loans,
Protective Advances or Extended Revolving Loans.

 

A-4-1



--------------------------------------------------------------------------------

  3.

Effective as of ______________________ (which shall be a Business Day).

 

  4.

In the principal amount of [$][€] __________________.14

 

  5.

With an Interest Period of _____ months.15

 

  6.

Currency: _______________.16

[The remainder of this page is intentionally left blank.]

 

14 

Each conversion to or continuation of (x) Eurocurrency Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
if denominated in Dollars, (y) Eurocurrency Rate Loans shall be in a principal
amount of C$500,000 or a whole multiple of C$100,000 in excess thereof, if
denominated in Canadian Dollars or (z) a Dollar Amount of $500,000 or a whole
multiple of a Dollar Amount of $100,000 in excess thereof if denominated in an
Alternative Currency other than Canadian Dollars. Each conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.

15 

Include only for a continuation of, or conversion to, Eurocurrency Rate Loans.
If the Borrower fails to specify, such Borrowing shall be deemed to have an
interest period of one month.

16 

State whether such Borrowing is in Dollars or (solely with respect to
Eurocurrency Borrowings) an Alternative Currency.

 

A-3-4



--------------------------------------------------------------------------------

ADVANTAGE SALES & MARKETING INC., as Borrower By:  

 

  Name:   Title:

 

A-3-5



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF SWING LINE LOAN REQUEST

[                ] [     ], 20[     ]

BANK OF AMERICA, N.A., as Administrative Agent

under the Credit Agreement referred to below

100 W. 33rd St. 4th Floor

New York, NY 10001-2900

Attention: Jennifer Photavath

Telephone: (214) 209-6035

Email: jennifer.photavath@bofa.com

Re: Advantage Sales & Marketing Inc.

Reference is made to that certain ABL Revolving Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Credit Agreement” or the “Credit
Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and
the other agents and arrangers party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to Section 2.03 of the Credit Agreement, the Borrower hereby requests
that the Lenders make the following Loans available to the Borrower under the
Credit Agreement on the terms set forth below:

 

  1.

Principal Amount of Borrowing:                      .17

 

  2.

On                      (which shall be a Business Day).182

The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that the conditions to lending specified in Section 4.02 of the
Credit Agreement will be satisfied as of the date of the Borrowing set forth
above.

[The remainder of this page is intentionally left blank.]

 

17 

Swing Line borrowings to be in a minimum principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof.

18 

To be received by Swing Line Lender and the Administrative Agent not later than
12:00 noon (New York City time) on the date of the requested Swing Line Loan
Borrowing.

 

A-4-1



--------------------------------------------------------------------------------

ADVANTAGE SALES & MARKETING INC., as Borrower By:  

 

  Name:   Title:

 

A-4-2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF REVOLVING LOAN NOTE

 

$[                ].00        [                ], 20[ ]

[THIS NOTE MAY HAVE BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF
SECTION 1271 ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. A HOLDER
MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND
YIELD TO MATURITY FOR SUCH NOTE BY SUBMITTING A REQUEST FOR SUCH INFORMATION TO
THE BORROWER AT THE FOLLOWING ADDRESS: 404 COLUMBIA PLACE, SOUTH BEND, IN 46601
ATTENTION: CHIEF FINANCIAL OFFICER.]

FOR VALUE RECEIVED, the undersigned, promises to pay [                ]
(hereinafter, together with its successors in title and assigns, the “Lender”),
the principal sum of [                ] DOLLARS ($[                ].00), or, if
less, the aggregate unpaid principal balance of the Revolving Loans made by the
Lender to or for the account of the Borrower pursuant to the Credit Agreement
(as hereafter defined) and amounts advanced by the Lender in respect of any
Letter of Credit, with interest, fees, expenses and costs at the rate and
payable in the manner stated in the Credit Agreement. As used herein, the
“Credit Agreement” means and refers to that certain ABL Revolving Credit
Agreement, dated as of October 28, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “ABL
Agreement” or the “Credit Agreement”), by and among Advantage Sales & Marketing
Inc., a Delaware corporation (the “Borrower”), Karman Intermediate Corp., a
Delaware corporation (“Holdings”), the Lenders and other parties party thereto,
BANK OF AMERICA, N.A., as Administrative Agent, BANK OF AMERICA, N.A., as
Collateral Agent, and the other agents and arrangers party thereto. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

This is a “Revolving Loan Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. This Revolving
Loan Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral. The principal of, and interest on, this Revolving Loan Note shall be
payable at the times, in the manner, and in the amounts as provided in the
Credit Agreement and shall be subject to prepayment and acceleration as provided
therein. The Administrative Agent’s books and records concerning the Revolving
Loans and amounts owing in respect of Letters of Credit, the accrual of interest
and fees thereon, and the repayment of such Revolving Loans and advances in
respect of Letters of Credit, shall be prima facie evidence of the indebtedness
to the Lender hereunder, absent manifest error.

No delay or omission by the Administrative Agent or the Lender in exercising or
enforcing any of the Administrative Agent’s or Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver.

The Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof. The Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by the Administrative Agent, the
Collateral Agent and/or the Lender with respect to this Revolving Loan Note
and/or any Collateral Document or any extension or other indulgence with respect
to any other liability or any collateral given to secure any other liability of
the Borrower or any other Person obligated on account of this Revolving Loan
Note.

This Revolving Loan Note shall be binding upon the Borrower and upon its
successors, assigns, and representatives, and shall inure to the benefit of the
Lender and its registered assigns. The transfer, sale or assignment of any
rights under or interest in this Revolving Loan Note is subject to certain
restrictions

 

B-1-1



--------------------------------------------------------------------------------

contained in the Credit Agreement, including Section 11.07 thereof. This
Revolving Loan Note is a registered obligation and no assignment hereof shall be
effective until recorded in the Register.

THE ASSIGNMENT OF THIS REVOLVING LOAN NOTE AND ANY RIGHTS WITH RESPECT THERETO
ARE SUBJECT TO THE PROVISIONS OF THE CREDIT AGREEMENT, INCLUDING THE PROVISIONS
GOVERNING THE REGISTER AND THE PARTICIPANT REGISTER.

The Borrower agrees that any action or proceeding arising out of or relating to
this Revolving Loan Note or for recognition or enforcement of any judgment, may
be brought in the courts of the state of New York sitting in New York City in
the Borough of Manhattan or of any United States federal court sitting in the
Borough of Manhattan, and any appellate court from any thereof, and by execution
and delivery of this Revolving Loan Note, the Borrower and the Lender each
consent, for itself and in respect of its property, to the exclusive
jurisdiction of those courts. To the fullest extent permitted by applicable law,
the Borrower irrevocably waives any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to
this Revolving Loan Note in the courts of the state of New York sitting in New
York City in the Borough of Manhattan or of the United States federal court
sitting in the Borough of Manhattan, and any appellate court from any thereof.

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Administrative Agent and the Lender, in
the establishment and maintenance of their respective relationship with the
Borrower contemplated by this Revolving Loan Note, are each relying thereon. THE
BORROWER, AND THE LENDER BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS REVOLVING LOAN NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).

[Remainder of page intentionally left blank]

 

B-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Revolving Loan Note to be
duly executed and delivered by its duly authorized officer as of the date first
above written.

 

ADVANTAGE SALES & MARKETING INC., as Borrower By:  

 

  Name:   Title:

 

B-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount

of Loan

  

Applicable

Currency

  

Maturity

Date

  

Payments of
Principal/Interest

  

Principal
Balance

of Note

  

Name of
Person
Making this
Notation

 

B-1-4



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWING LINE NOTE

$[        ].00    [             ], 20[     ]

[THIS NOTE MAY HAVE BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF
SECTION 1271 ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. A HOLDER
MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND
YIELD TO MATURITY FOR SUCH NOTE BY SUBMITTING A REQUEST FOR SUCH INFORMATION TO
THE BORROWER AT THE FOLLOWING ADDRESS: 404 COLUMBIA PLACE, SOUTH BEND, IN 46601
ATTENTION: CHIEF FINANCIAL OFFICER.]

FOR VALUE RECEIVED, the undersigned, promises to pay [                        ]
(hereinafter, together with its successors in title and assigns, the “Lender”),
the principal sum of [                 ] DOLLARS ($[                 ].00), or,
if less, the aggregate unpaid principal balance of the Swing Line Loan made by
the Lender to or for the account of the Borrower pursuant to the Credit
Agreement (as hereafter defined), with interest, fees, expenses and costs at the
rate and payable in the manner stated in the Credit Agreement. As used herein,
the “Credit Agreement” means and refers to that certain ABL Revolving Credit
Agreement, dated as of October 28, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent and as Collateral Agent, and the other agents and
arrangers party thereto. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

This is a “Swing Line Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. This Swing Line Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. The
principal of, and interest on, this Swing Line Note shall be payable at the
times, in the manner, and in the amounts as provided in the Credit Agreement and
shall be subject to prepayment and acceleration as provided therein. The
Administrative Agent’s books and records concerning the Swing Line Loan, the
accrual of interest and fees thereon, and the repayment of such Swing Line Loan
shall be prima facie evidence of the indebtedness to the Lender hereunder,
absent manifest error.

No delay or omission by the Administrative Agent or the Lender in exercising or
enforcing any of the Administrative Agent’s or Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver.

The Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof. The Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by the Administrative Agent, the
Collateral Agent and/or the Lender with respect to this Swing Line Note and/or
any Collateral Document or any extension or other indulgence with respect to any
other liability or any collateral given to secure any other liability of the
Borrower or any other Person obligated on account of this Swing Line Note.

This Swing Line Note shall be binding upon the Borrower and upon its successors,
assigns, and representatives, and shall inure to the benefit of the Lender and
its registered assigns. The transfer, sale or assignment of any rights under or
interest in this Swing Line Note is subject to certain restrictions contained in
the Credit Agreement, including Section 11.07 thereof. This Swing Line Note is a
registered obligation and no assignment hereof shall be effective until recorded
in the Register.



--------------------------------------------------------------------------------

THE ASSIGNMENT OF THIS SWING LINE NOTE AND ANY RIGHTS WITH RESPECT THERETO ARE
SUBJECT TO THE PROVISIONS OF THE CREDIT AGREEMENT, INCLUDING THE PROVISIONS
GOVERNING THE REGISTER AND THE PARTICIPANT REGISTER.

The Borrower agrees that any action or proceeding arising out of or relating to
this Swing Line Note or for recognition or enforcement of any judgment, may be
brought in the courts of the state of New York sitting in New York City in the
Borough of Manhattan or of any United States federal court sitting in the
Borough of Manhattan, and any appellate court from any thereof, and by execution
and delivery of this Swing Line Note, the Borrower and the Lender each consent,
for itself and in respect of its property, to the exclusive jurisdiction of
those courts. To the fullest extent permitted by applicable law, the Borrower
irrevocably waives any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this Swing
Line Note in the courts of the state of New York sitting in New York City in the
Borough of Manhattan or of the United States federal court sitting in the
Borough of Manhattan, and any appellate court from any thereof.

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Administrative Agent and the Lender, in
the establishment and maintenance of their respective relationship with the
Borrower contemplated by this Swing Line Note, are each relying thereon. THE
BORROWER, AND THE LENDER BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Swing Line Note to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

ADVANTAGE SALES & MARKETING INC., as Borrower By:  

 

  Name:   Title:

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

[______], 20[_]

Reference is made to the ABL Revolving Credit Agreement, dated as of October 28,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “ABL Credit Agreement” or the “Credit
Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and
the other agents and arrangers party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement. For purposes hereof, the “Test Period” means the Test Period ending
on the last day of the fiscal period to which the financial statements attached
hereto as Exhibit A relate (the date of such last day, the “Test Date”).
Pursuant to Section 6.02(a) of the Credit Agreement, the undersigned, solely in
his/her capacity as a Responsible Officer of the Borrower and not in an
individual capacity and without any personal liability, certifies as follows:

[Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of the fiscal year ended on the Test Date,
and the related consolidated statements of comprehensive income (loss),
stockholders’ equity and cash flows for such fiscal year together with related
notes thereto, setting forth in each case in comparative form the figures for
the previous fiscal year (if ending after the Closing Date), prepared in
accordance with GAAP, audited and accompanied by a report and opinion of the
Borrower’s auditor on the Closing Date or any other accounting firm of
nationally or regionally recognized standing or another accounting firm
reasonably acceptable to the Administrative Agent, which report and opinion has
been prepared in accordance with generally accepted auditing standards and is
not subject to any explanatory statement as to the Borrower’s ability to
continue as a “going concern” or like qualification or exception (excluding any
“emphasis of matter” paragraph) (other than any such statement, qualification or
exception resulting from or relating to (i) an actual or anticipated breach of a
Financial Covenant, (ii) an upcoming maturity date, (iii) activities,
operations, financial results or liabilities of any Person other than the Loan
Parties and their Restricted Subsidiaries) or (iv) changes in accounting
principles or practices. Also attached hereto as Exhibit A is such supplemental
financial information (which need not be audited) as is necessary to eliminate
the accounts of Unrestricted Subsidiaries (if any) (which may be in footnote
form only) from such consolidated financial statements.]1

[Attached hereto as Exhibit A is (i) a condensed consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of the fiscal quarter ended on
the Test Date, (ii) the related condensed consolidated statements of
comprehensive income (loss) for such fiscal quarter and for the portion of the
fiscal year then ended and (iii) the related condensed consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth, in
each case of clauses (ii) and (iii), in comparative form, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year (collectively, the “Financial Statements”).
Such Financial Statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in material compliance with GAAP, subject to normal year-end
adjustments and the absence of footnotes. Also attached hereto as Exhibit A is
such supplemental financial information (which need not be audited)

 

1 

To be included if accompanying annual financial statements only.

 

C-1



--------------------------------------------------------------------------------

as is necessary to eliminate the accounts of Unrestricted Subsidiaries (if any)
(which may be in footnote form only) from such consolidated financial
statements.]2

[To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default or Event of Default has occurred
and is continuing.] [If unable to provide the foregoing certification, attach an
Exhibit B specifying the details of the Default or Event of Default that has
occurred and is continuing and any action taken or proposed to be taken with
respect thereto.]

[Attached hereto as Schedule 1 are reasonably detailed calculations setting
forth the First Lien Net Leverage Ratio for the Test Period, which calculations
are true and accurate on and as of the date of this Certificate.]3

[Attached hereto as Schedule 2 are reasonably detailed calculations setting
forth the Fixed Charge Coverage Ratio, which calculations are true and accurate
on and as of the date of this Certificate.]4

[Attached hereto as Schedule 3 is the information regarding Unrestricted
Subsidiaries required to be delivered pursuant to Section 6.02(a) of the Credit
Agreement.]5

[The Borrower and each Guarantor has delivered a Security Agreement Supplement
and related grant of Security Interest in accordance with Section 4.02(e) of the
Security Agreement.]6

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

2 

To be included if accompanying quarterly financial statements only.

3 

To be included to the extent such calculation is necessary in connection with
the Borrower’s incurrence of Permitted Ratio Debt on such date.

4 

To be included to the extent the Borrower is required to comply with
Section 8.01 of the Credit Agreement for such Test Period.

5 

To be included in the annual compliance certificate only.

6 

To be included in annual compliance certificate only, if applicable.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer7 of the Borrower, and not in his or her personal or individual capacity
and without personal liability, has executed this Certificate for and on behalf
of the Borrower, and has caused this Certificate to be delivered as of the date
first set forth above.

 

ADVANTAGE SALES & MARKETING INC., as Borrower By:  

 

  Name:   Title:

 

7 

Executive chairman, chief executive officer, president, senior vice president,
senior vice president (finance), vice president, chief financial officer,
treasurer, manager of treasury activities or assistant treasurer or other
similar officer or Person performing similar functions.

 

C-3



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

FOR THE TEST PERIOD ENDING [mm/dd/yy].

 

1. Consolidated Adjusted EBITDA (the sum of clauses (a)(i) through (xxvii)):8   
$_____ (a)   Consolidated Net Income of the Borrower for such Test Period,
increased, without duplication, by the following items (solely to the extent
deducted (and not excluded) in calculating Consolidated Net Income, other than
in respect of the proviso in clause (i) below and clauses (ii)(B), (xi), (xix)
and (xx) below) of such Person and its Restricted Subsidiaries for such Test
Period determined on a consolidated basis in accordance with GAAP:    $_____  
(i)    interest expense, including (A) imputed interest on Capitalized Lease
Obligations and Attributable Indebtedness (which, in each case, will be deemed
to accrue at the interest rate reasonably determined by a Responsible Officer of
the Borrower to be the rate of interest implicit in such Capitalized Lease
Obligations or Attributable Indebtedness), (B) commissions, discounts and other
fees, charges and expenses owed with respect to letters of credit, bankers’
acceptance financing, surety and performance bonds and receivables financings,
(C) amortization and write-offs of deferred financing fees, debt issuance costs,
debt discounts, commissions, fees, premium and other expenses, as well as
expensing of bridge, commitment or financing fees, (D) payments made in respect
of hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk, (E) cash contributions to any employee
stock ownership plan or similar trust to the extent such contributions are used
by such plan or trust to pay interest or fees to any Person (other than such
Person or a wholly-owned Restricted Subsidiary) in connection with Indebtedness
incurred by such plan or trust, (F) all interest paid or payable with respect to
discontinued operations, (G) the interest portion of any deferred payment
obligations, and (H) all interest on any Indebtedness that is (x) Indebtedness
of others secured by any Lien on property owned or acquired by such Person or
its Restricted Subsidiaries, whether or not the obligations secured thereby have
been assumed, but limited to the fair market value of such property or
(y) contingent obligations in respect of Indebtedness; provided that that such
interest expense shall be calculated after giving effect to Hedge Agreements
related to interest rates (including associated costs), but excluding unrealized
gains and losses with respect to such Hedge Agreements or (z) fees and expenses
paid to the Administrative Agent (in its capacity as such and for its own
account) pursuant to the Loan Documents and fees and expenses paid to the
administrative agent, the collateral agent, trustee or other similar Persons for
  

 

8 

Notwithstanding the foregoing, Consolidated Adjusted EBITDA (a) for the fiscal
quarter ended September 30, 2019, will be deemed to be $155,609,658, (b) for the
fiscal quarter ended December 31, 2019, will be deemed to be $156,958,261, (c)
for the fiscal quarter ended March 31, 2020, will be deemed to be $111,795,535,
and (d) for the fiscal quarter ended June 30, 2020, will be deemed to be
$117,275,309, as such amounts may be adjusted pursuant to the foregoing
provisions and by other pro forma adjustments permitted by the Credit Agreement
(including as necessary to give Pro Forma Effect to any Specified Transaction).

 

C-4



--------------------------------------------------------------------------------

      any other Indebtedness permitted by Section 7.03 of the Credit Agreement;
provided further that, when determining such interest expense in respect of any
Test Period ending prior to the first anniversary of the Closing Date, such
interest expense will be calculated by multiplying the aggregate amount of such
interest expense accrued since the Closing Date by 365 and then dividing such
product by the number of days from and including the Closing Date to and
including the last day of such Test Period,    $_____    (ii)    taxes based on
gross receipts, income, profits or revenue or capital, franchise, excise,
property, commercial activity, sales, use, unitary or similar taxes, and foreign
withholding taxes, including (A) penalties and interest and (B) tax
distributions made to any direct or indirect holders of Equity Interests of such
Person in respect of any such taxes attributable to such Person and/or its
Restricted Subsidiaries or pursuant to a tax sharing arrangement or as a result
of a tax distribution or repatriated fund,    $_____    (iii)    depreciation
expense and amortization expense (including amortization and similar charges
related to goodwill, customer relationships, trade names, databases, technology,
software, internal labor costs, deferred financing fees or costs and other
intangible assets),    $_____    (iv)    non-cash items (provided that if any
such non-cash item represents an accrual or reserve for potential cash items in
any future period, (1) the Borrower may determine not to add back such non-cash
item in the current Test Period and (2) to the extent the Borrower decides to
add back such non-cash expense or charge, the cash payment in respect thereof in
such future period will be subtracted from Consolidated Adjusted EBITDA in such
future period), including the following: (A) non-cash expenses in connection
with, or resulting from, stock option plans, employee benefit plans or
agreements or post-employment benefit plans or agreements, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other similar rights, (B) non-cash currency translation
losses related to changes in currency exchange rates (including re-measurements
of Indebtedness (including intercompany Indebtedness) and any net non-cash loss
resulting from hedge agreements for currency exchange risk), (C) non-cash
losses, expenses, charges or negative adjustments attributable to the movement
in the mark-to-market valuation of hedge agreements or other derivative
instruments, including the effect of FASB Accounting Standards Codification 815
and International Accounting Standard No. 9 and their respective related
pronouncements and interpretations, (D) non-cash charges for deferred tax asset
valuation allowances, (E) any non-cash impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities, (F) any non-cash charges or
losses resulting from any purchase accounting adjustment or any step-ups with
respect to re-valuing assets and liabilities in connection with the Transactions
or any Investments either existing or arising after the Closing Date, (G) all
non-cash losses from Investments either existing or arising after the Closing
Date recorded using the equity method, (H) the excess of GAAP rent expense over
actual cash rent paid during such period due to the use of straight line rent
for GAAP purposes and (I) any non-cash interest expense,   

$_____

 

C-5



--------------------------------------------------------------------------------

  (v)    unusual, extraordinary, infrequent, or non-recurring items, whether or
not classified as such under GAAP,    $_____   (vi)    charges, costs, losses,
expenses or reserves related to: (A) restructuring (including restructuring
charges or reserves, whether or not classified as such under GAAP), severance,
relocation, consolidation, integration or other similar items, (B) strategic
and/or business initiatives, business optimization (including costs and expenses
relating to business optimization programs which, for the avoidance of doubt,
shall include, without limitation, implementation of operational and reporting
systems and technology initiatives; strategic initiatives; retention; severance;
systems establishment costs; systems conversion and integration costs; contract
termination costs; recruiting and relocation costs and expenses; costs, expenses
and charges incurred in connection with curtailments or modifications to pension
and post-retirement employee benefits plans; costs to start-up, pre-opening,
opening, closure, transition and/or consolidation of distribution centers,
operations, officers and facilities) including in connection with the
Transactions and any Permitted Investment, any acquisition or other investment
consummated prior to the Closing Date and new systems design and implementation,
as well as consulting fees and any one-time expense relating to enhanced
accounting function, (C) business or facilities (including greenfield
facilities) start-up, opening, transition, consolidation, shut-down and closing,
(D) signing, retention and completion bonuses, (E) severance, relocation or
recruiting, (F) public company registration, listing, compliance, reporting and
related expenses, (G) charges and expenses incurred in connection with
litigation (including threatened litigation), any investigation or proceeding
(or any threatened investigation or proceeding) by a regulatory, governmental or
law enforcement body (including any attorney general), and (H) expenses incurred
in connection with casualty events or asset sales outside the ordinary course of
business,    $_____   (vii)    all (A) costs, fees and expenses relating to the
Transactions, (B) costs, fees and expenses (including diligence and integration
costs) incurred in connection with (x) investments in any Person, acquisitions
of the Equity Interests of any Person, acquisitions of all or a material portion
of the assets of any Person or constituting a line of business of any Person,
and financings related to any of the foregoing or to the capitalization of any
Loan Party or any Restricted Subsidiary or (y) other transactions that are out
of the ordinary course of business of such Person and its Restricted
Subsidiaries (in each case of clauses (x) and (y), including transactions
considered or proposed but not consummated), including Permitted Equity
Issuances, Investments, acquisitions, dispositions, recapitalizations, mergers,
amalgamations, option buyouts and the incurrence, modification or repayment of
Indebtedness (including all consent fees, premium and other amounts payable in
connection therewith) and (C) non-operating professional fees, costs and
expenses,    $_____

 

C-6



--------------------------------------------------------------------------------

   (viii)    items reducing Consolidated Net Income to the extent (A) covered by
a binding indemnification or refunding obligation or insurance to the extent
actually paid or reasonably expected to be paid, (B) paid or payable (directly
or indirectly) by a third party that is not a Loan Party or a Restricted
Subsidiary (except to the extent such payment gives rise to reimbursement
obligations) or with the proceeds of a contribution to equity capital of such
Person by a third party that is not a Loan Party or a Restricted Subsidiary or
(C) such Person is, directly or indirectly, reimbursed for such item by a third
party,    $_____    (ix)    the amount of management, monitoring, consulting,
transaction and advisory fees (including termination fees) and related
indemnities and expenses paid, payable or accrued in such Test Period (including
any termination fees payable in connection with the early termination of
management and monitoring agreements),    $_____    (x)    the effects of
purchase accounting, fair value accounting or recapitalization accounting
(including the effects of adjustments pushed down to such Person and its
Subsidiaries) and the amortization, write-down or write-off of any such amount,
   $_____    (xi)    proceeds of business interruption insurance actually
received (to the extent not counted in any prior period in anticipation of such
receipt) or reasonably expected to be received,    $_____    (xii)    minority
interest expense consisting of income attributable to Equity Interests held by
third parties in any non-wholly-owned Restricted Subsidiary,    $_____    (xiii)
   all charges, costs, expenses, accruals or reserves in connection with the
rollover, acceleration or payout of Equity Interests held by officers or
employees and all losses, charges and expenses related to payments made to
holders of options or other derivative Equity Interests of such Person or any
direct or indirect parent thereof in connection with, or as a result of, any
distribution being made to equity holders of such Person or any direct or
indirect parent thereof, including (A) payments made to compensate such holders
as though they were equity holders at the time of, and entitled to share in,
such distribution, and (B) all dividend equivalent rights owed pursuant to any
compensation or equity arrangement,    $_____    (xiv)    expenses, charges and
losses resulting from the payment or accrual of indemnification or refunding
provisions, earn-outs and contingent consideration obligations, bonuses and
other compensation paid to employees, directors or consultants, and payments in
respect of dissenting shares and purchase price adjustments, in each case, made
in connection with a Permitted Investment or other transactions disclosed in the
documents referred to in clause (xix) below,    $_____    (xv)    any losses
from abandoned, closed, disposed or discontinued operations or operations that
are anticipated to become abandoned, closed, disposed or discontinued,    $_____

 

C-7



--------------------------------------------------------------------------------

   (xvi)    (A) any costs or expenses (including any payroll taxes) incurred by
the Borrower or any Restricted Subsidiary in such Test Period as a result of, in
connection with or pursuant to any management equity plan, profits interest or
stock option plan or any other management or employee benefit plan or agreement,
any pension plan (including (1) any post-employment benefit scheme to which the
relevant pension trustee has agreed, (2) as a result of curtailments or
modifications to pension and post-retirement employee benefit plans and
(3) without limitation, compensation arrangements with holders of unvested
options entered into in connection with a permitted Restricted Payment), any
stock subscription, stockholders or partnership agreement, any payments in the
nature of compensation or expense reimbursement made to independent board
members, any employee benefit trust, any employee benefit scheme or any similar
equity plan or agreement (including any deferred compensation arrangement),
including any payment made to option holders in connection with, or as a result
of, any distribution being made to, or share repurchase from, a shareholder,
which payments are being made to compensate option holders as though they were
shareholders at the time of, and entitled to share in, such distribution or
share repurchase and (B) any costs or expenses incurred in connection with the
rollover, acceleration or payout of Equity Interests held by management of
Holdings (or any Parent Entity, the Borrower and/or any Restricted Subsidiary),
   $_____    (xvii)    the amount of loss or discount on sale of receivables,
Securitization Assets and related assets to any Securitization Subsidiary in
connection with a Qualified Securitization Financing,    $_____    (xviii)   
the cumulative effect of a change in accounting principles,    $_____    (xix)
   addbacks of the type reflected in (A) the Sponsor Model in connection with
the Transactions or a quality of earnings report delivered to the Lead Arrangers
in connection with the Transactions or (B) any quality of earnings report
prepared by a nationally recognized accounting firm and furnished to the
Administrative Agent, in connection with any acquisition, Permitted Investment
or other Investment consummated after the Closing Date,    $_____    (xx)    the
amount of “run rate” cost savings, operating expense reductions and other cost
synergies that are projected by the Borrower in good faith to result from
actions taken, committed to be taken or expected to be taken no later than 24
months after the end of such Test Period (which amounts will be determined by
the Borrower in good faith and calculated on a pro forma basis as though such
amounts had been realized on the first day of the Test Period for which
Consolidated Adjusted EBITDA is being determined), net of the amount of actual
benefits realized during such Test Period from such actions; provided that, in
the good faith judgment of the Borrower such cost savings are reasonably
identifiable, reasonably anticipated to be realized and factually supportable
(it being agreed such determinations need not be made in compliance with
Regulation S-X or other applicable securities law); provided that the aggregate
amount added back pursuant to this clause (xx) shall not exceed 25% of
Consolidated Adjusted EBITDA for such Test Period (calculated after giving
effect to the addition of all such amounts),    $_____

 

C-8



--------------------------------------------------------------------------------

   (xxi)    to the extent not included in Consolidated Net Income for such
period, cash actually received (or any netting arrangement resulting in reduced
cash expenditures) during such period so long as the non-cash gain relating to
the relevant cash receipt or netting arrangement was deducted in the calculation
of Consolidated Adjusted EBITDA for any previous period and not added back,   
$_____    (xxii)    [reserved]       (xxiii)    the amount of any contingent
payments in connection with the licensing of intellectual property or other
assets,    $_____    (xxiv)    Public Company Costs,    $______    (xxv)    the
amount of fees, expense reimbursements and indemnities paid to directors and/or
members of advisory boards, including directors of Holdings or any other Parent
Entity,    $_____    (xxvi)    any net pension or other post-employment benefit
costs representing amortization of unrecognized prior service costs, actuarial
losses, including amortization or such amounts arising in prior periods,
amortization of the unrecognized net obligation (and loss or cost) existing at
the date of initial application of FASB Accounting Standards Codification 715,
and any other items of a similar nature,    $_____    (xxvii)    payments made
pursuant to Earnouts and Unfunded Holdbacks; and    $_____ (b)   

decreased, without duplication, by the following items of such Person and its
Restricted Subsidiaries for such Test Period determined on a consolidated basis
in accordance with GAAP (solely to the extent increasing Consolidated Net

Income):

      (i)    any amount which, in the determination of Consolidated Net Income
for such period, has been included for any non-cash income or non-cash gain, all
as determined in accordance with GAAP (provided that if any non-cash income or
non-cash gain represents an accrual or deferred income in respect of potential
cash items in any future period, such Person may determine not to deduct the
relevant non-cash gain or income in the then-current period),    $_____    (ii)
   the amount of any cash payment made during such period in respect of any
non-cash accrual, reserve or other non-cash charge that is accounted for in a
prior period and that was added to Consolidated Net Income to determine
Consolidated Adjusted EBITDA for such prior period and that does not otherwise
reduce Consolidated Net Income for the current period,    $_____    (iii)    The
excess of actual cash rent paid over rent expense during such period due to the
use of straight-line rent for GAAP purposes,    $_____

 

C-9



--------------------------------------------------------------------------------

   (iv)    The amount of any income or gain associated with any restricted
Subsidiary that is attributable to any non-controlling interest and/or minority
interest of any third party,    $_____    (v)    Any net income from disposed or
discontinued operations    $_____    (vi)    Any unusual, extraordinary,
infrequent or non-recurring gains    $_____ 2. Consolidated Net Income (clause
(a) minus the sum of clauses (b)(i) through (xiv)):    $_____ (a)    with
respect to the Borrower for any Test Period, the Net Income of the Borrower and
its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP:    $_____ (b)    minus, to the extent otherwise included therein, the
sum, without duplication of:       (i)    the Net Income for such Test Period of
any Person that is not a Subsidiary, or is an Unrestricted Subsidiary, or that
is accounted for by the equity method of accounting; provided that the
Borrower’s or any Restricted Subsidiary’s equity in the Net Income of such
Person shall be included in the Consolidated Net Income of the Borrower for such
Test Period up to the aggregate amount of dividends or distributions or other
payments in respect of such equity that are actually paid in cash (or to the
extent converted into cash) by such Person to the Borrower or a Restricted
Subsidiary, in each case, in such Test Period, to the extent not already
included therein,    $_____    (ii)    [reserved].    $_____    (iii)    any
gain (or loss), together with any related provisions for taxes on any such gain
(or the tax effect of any such loss), realized by such Person or any of its
Restricted Subsidiaries during such Test Period upon any asset sale or other
disposition of any Equity Interests of any Person (other than any dispositions
in the ordinary course of business) by such Person or any of its Restricted
Subsidiaries,    $_____    (iv)    gains and losses due solely to fluctuations
in currency values and the related tax effects determined in accordance with
GAAP for such Test Period,    $_____

 

C-10



--------------------------------------------------------------------------------

 

(v)

   earnings (or losses), including any impairment charge, resulting from any
reappraisal, revaluation or write-up (or write-down) of assets during such Test
Period,    $_____  

(vi)

   (a) unrealized gains and losses with respect to Hedge Agreements for such
Test Period and the application of Accounting Standards Codification 815
(Derivatives and Hedging) and (b) any after-tax effect of income (or losses) for
such Test Period that result from the early extinguishment of (A) Indebtedness,
(B) obligations under any Hedge Agreements or (C) other derivative instruments,
   $_____  

(vii)

   any extraordinary, infrequent, non-recurring or unusual gain (or
extraordinary, non-recurring or unusual loss), together with any related
provision for taxes on any such gain (or the tax effect of any such loss),
recorded or recognized by such Person or any of its Restricted Subsidiaries
during such Test Period,    $_____  

(viii)

   the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such Test
Period,    $_____  

(ix)

   after-tax gains (or losses) on disposal of disposed, abandoned or
discontinued operations for such Test Period,    $_____  

(x)

   effects of adjustments (including the effects of such adjustments pushed down
to such Person and its Restricted Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt and unfavorable or favorable lease line
items in such Person’s consolidated financial statements pursuant to GAAP for
such Test Period resulting from the application of purchase accounting in
relation to the Transactions or any acquisition consummated prior to the Closing
Date and any Permitted Acquisition or other Investment or the amortization or
write-off of any amounts thereof, net of taxes, for such Test Period,    $_____
 

(xi)

   any non-cash compensation charge or expense for such Test Period, including
any such charge or expense arising from the grants of stock appreciation or
similar rights, stock options, restricted stock or other rights and any cash
charges or expenses associated with the rollover, acceleration or payout of
Equity Interests by, or to, management of such Person or any of its Restricted
Subsidiaries in connection with the Transactions,    $_____   (xii)    (a)
Transaction Expenses incurred during such Test Period and (b) any fees and
expenses incurred during such Test Period, or any amortization thereof for such
Test Period, in connection with any acquisition (other than the Transactions),
Investment, disposition, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt or equity instrument (in each case, including any such transaction whether
consummated on, after or prior to the Closing Date and any such transaction
undertaken but not completed) and   

 

C-11



--------------------------------------------------------------------------------

      any charges or non-recurring costs incurred during such Test Period as a
result of any such transaction,    $_____    (xiii)    any expenses, charges or
losses for such Test Period that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), and    $_____   
(xiv)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses for such Test Period with respect to liability or casualty
events or business interruption.    $_____ 3. First Lien Net Leverage Ratio (the
ratio of (a) to (b)):    [____]:1.00 (a)    Consolidated Secured Net Debt under
(i) the ABL Revolving Credit Agreement, (ii) the Senior Secured Notes, (iii) any
Pari Passu Lien Debt, (iv) the Term Loan Facility and (v) Indebtedness secured
on a pari passu basis with the Obligations on the ABL Priority Collateral, in
each case outstanding as of the last day of the Test Period    $_____ (b)   
Consolidated Adjusted EBITDA of the Borrower for the Test Period.    $_____

 

C-12



--------------------------------------------------------------------------------

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

FIXED CHARGE COVERAGE RATIO AS OF [mm/dd/yy]

 

  1.      Consolidated Adjusted EBITDA (from Schedule 1 above):    $____

 

  (a)    minus the aggregate amount of federal, state, local and foreign income
taxes paid or payable in cash for the Test Period ended as of such date or, as
applicable, most recently ended prior to such date,    $____   (b)    minus
Non-Financed Capital Expenditures for the Test Period that were paid in cash
during such Test Period,    $____   (c)    Subtotal    $____   (d)   
Consolidated Cash Interest Expense,    $____   (e)    the aggregate amount of
scheduled principal payments in respect of Indebtedness for borrowed money of
the Borrower and its Restricted Subsidiaries paid in cash during such period
(other than payments made by the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary),    $____   (f)    Solely for the purpose
of testing the satisfaction of the Payment Conditions in connection with a
Restricted Payment, cash dividends paid in cash during such period pursuant to
Section 7.06(r) of the ABL Revolving Credit Agreement,      (g)    Fixed Charges
(the sum of (d) + (e) + (f))    $____   (g)    Fixed Charge Coverage Ratio (the
ratio of (c) to (g))    ___ : 1.00      Required: 1.00: 1.00         In
compliance (Y/N)?   

 

C-13



--------------------------------------------------------------------------------

SCHEDULE 3

TO COMPLIANCE CERTIFICATE

UNRESTRICTED SUBSIDIARIES

Unrestricted Subsidiaries

[None].

 

C-14



--------------------------------------------------------------------------------

SCHEDULE 4

TO COMPLIANCE CERTIFICATE

INFORMATION REGARDING COLLATERAL

[To be attached if applicable]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT A

TO COMPLIANCE CERTIFICATE

CONSOLIDATED BALANCE SHEET

[To be attached if applicable]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT B

TO COMPLIANCE CERTIFICATE

DETAILS OF DEFAULT OR EVENT OF DEFAULT

[To be attached if applicable]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by [the][each] Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
for Assignment and Assumption and the Credit Agreement, as of the Assignment
Effective Date inserted by the Administrative Agent as contemplated below
(i) all of [the Assignor’s][the respective Assignors’] rights and obligations in
[its capacity as a Lender][their respective capacities as Lenders] under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the respective facilities identified below
(including without limitation any letters of credit, guarantees and swing line
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.   Assignor[s]:                                   
                                       

                                                                      

  [Assignor [is] [is not] a Defaulting Lender]

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3 

Select as appropriate.

 

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1-1



--------------------------------------------------------------------------------

2.

Assignee[s]:  ______________________________

______________________________

[for each Assignee, indicate if [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Affiliate Status:

 

  a.

Assignor(s):

 

Assignor[s]5

 

  b.

Assignee(s):

 

Assignee[s]6

 

4.

Borrower(s): Advantage Sales & Marketing Inc.

 

5.

Administrative Agent: BANK OF AMERICA, N.A., including any successor thereto, as
the administrative agent under the Credit Agreement.

 

6.

Credit Agreement: ABL Revolving Credit Agreement, dated as of October 28, 2020
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “ABL Credit Agreement” or the “Credit Agreement”), by and
among Advantage Sales & Marketing Inc., a Delaware corporation (the “Borrower”),
Karman Intermediate Corp., a Delaware corporation (“Holdings”), the Lenders and
other parties party thereto, BANK OF AMERICA, N.A., as Administrative Agent,
BANK OF AMERICA, N.A., as Collateral Agent, and the other agents and arrangers
party thereto.

 

7.

Assigned Interest:

 

 

5 

List each Assignor.

6 

List each Assignee.

 

D-1-2



--------------------------------------------------------------------------------

Assignor[s]7

   Assignee[s]8      Facility
Assigned9      Aggregate
Amount of
Commitment/
Loans for all
Lenders10      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans11                                 $ __________      $ __________       
_____ %                                $ __________      $ __________       
_____ %                                $ __________      $ __________       
_____ % 

 

8.

Trade Date: __________________]12

Assignment Effective Date: __________________, 20__ (the “Assignment Effective
Date”) [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE
ASSIGNMENT EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

7 

List each Assignor, as appropriate.

8 

List each Assignee, as appropriate.

9 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Revolving Loans,” “Incremental Revolving Loans,” or “Extended Revolving Loans,”
etc.).

10 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Assignment Effective Date.

11 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

12 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-1-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

         

 

Name:

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

         

 

Name:

 

Title:

 

[Consented to and]13 Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

         

 

Authorized Signatory

 

 

13 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

D-1-4



--------------------------------------------------------------------------------

[Consented to:

 

ADVANTAGE SALES & MARKETING INC., as Borrower

By:

 

         

 

Name:

 

Title:]14

 

 

14 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

D-1-5



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.07(b)(v) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.07(b)(iii) of the Credit Agreement), (iii) from and after the
Assignment Effective Date referred to in this Assignment and Assumption, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01(a) and (b) of the
Credit Agreement, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vii) it is not a Disqualified Lender and (viii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, including but not limited to any documentation required pursuant to
Section 3.01 of the Credit Agreement, duly completed and executed by [the][such]
Assignee, [(b) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to or otherwise
conferred upon the Administrative Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto;]; and
[(b)] [(c)] agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

D-1-6



--------------------------------------------------------------------------------

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the][the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and shall be construed and enforced in accordance with, the laws of the State of
New York without regard to the conflict of laws principles thereof that would
result in the application of any law other than the law of the State of New
York.

 

D-1-7



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY

[See Attached]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

[See Attached]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Not Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)

Reference is made to that certain ABL Revolving Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Credit Agreement” or the “Credit
Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation,
the Lenders and other parties party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, and the other agents and arrangers
party thereto. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

_______________________ (the “Foreign Lender”) is providing this certificate
pursuant to Section 3.01(b) of the Credit Agreement.

The Foreign Lender hereby certifies that:

 

  1.

The Foreign Lender is the sole record and beneficial owner of the Loans (as well
as any Notes evidencing such Loans) in respect of which it is providing this
certificate.

 

  2.

The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Code.

 

  3.

The Foreign Lender is not a “10-percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code.

 

  4.

The Foreign Lender is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

  5.

No payments in connection with any Loan Document are effectively connected with
the Foreign Lender’s conduct of a U.S. trade or business.

The Foreign Lender has furnished the Borrower and the Administrative Agent with
a duly executed certificate of its non-U.S. person status on IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable. By executing this certificate, the Foreign
Lender agrees that (1) if the information provided in this certificate changes,
the Foreign Lender shall promptly so inform each of the Borrower and the
Administrative Agent, and (2) the Foreign Lender shall have at all times
furnished each of the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the Foreign Lender, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

G-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.

 

[NAME OF FOREIGN LENDER] By:  

         

  Name:   Title:

 

G-1-2



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)

Reference is made to that certain ABL Revolving Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Credit Agreement” or the “Credit
Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation,
the Lenders and other parties party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, and the other agents and arrangers
party thereto. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

_______________________ (the “Foreign Lender”) is providing this certificate
pursuant to Section 3.01(b) of the Credit Agreement.

The Foreign Lender hereby certifies that:

 

  1.

The Foreign Lender is the sole record owner of the Loans (as well as any Notes
evidencing such Loans) in respect of which it is providing this certificate.

 

  2.

The Foreign Lender’s direct or indirect partners/members are the sole beneficial
owners of the Loans (as well as any Notes evidencing such Loans).

 

  3.

With respect to the extension of credit pursuant to the Credit Agreement or any
other Loan Document, neither the Foreign Lender nor any of its direct or
indirect partners/members that is claiming the portfolio interest exemption (its
“Applicable Partners/Members”) is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code.

 

  4.

None of the Foreign Lender’s Applicable Partners/Members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code.

 

  5.

None of the Foreign Lender’s Applicable Partners/Members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

  6.

No payments in connection with any Loan Document are effectively connected with
the conduct of a U.S. trade or business by the Foreign Lender or any of its
Applicable Partners/Members.

The Foreign Lender has furnished the Borrower and the Administrative Agent with
a duly executed IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption, and, if applicable, an IRS Form W-8IMY from each
applicable intermediate direct or indirect partner/member that is not a
beneficial owner. By executing this certificate, the Foreign Lender agrees that
(1) if the information provided in this certificate changes, the Foreign Lender
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
Foreign Lender shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the Foreign Lender, or in either of the two calendar years preceding such
payments.

 

G-2-1



--------------------------------------------------------------------------------

[Signature Page Follows]

 

G-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.

 

[NAME OF FOREIGN LENDER] By:  

                 

  Name:   Title:

 

G-2-3



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Not Partnerships or Pass-Thru Entities For
U.S. Federal Income Tax Purposes)

Reference is made to that certain ABL Revolving Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Credit Agreement” or the “Credit
Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation,
the Lenders and other parties party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, and the other agents and arrangers
party thereto. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

_______________________ (the “Foreign Participant”) is providing this
certificate pursuant to Section 3.01(b) and Section 11.07(d) of the Credit
Agreement.

The Foreign Participant hereby certifies that:

 

  1.

The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate.

 

  2.

The Foreign Participant is not a “bank” for purposes of Section 881(c)(3)(A) of
the Code.

 

  3.

The Foreign Participant is not a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code.

 

  4.

The Foreign Participant is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

  5.

No payments in connection with any Loan Document are effectively connected with
the Foreign Participant’s conduct of a U.S. trade or business.

The Foreign Participant has furnished its participating Lender with a duly
executed certificate of its non-U.S. person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable. By executing this certificate, the Foreign
Participant agrees that (1) if the information provided in this certificate
changes, the Foreign Participant shall promptly so inform such Lender in
writing, and (2) the Foreign Participant shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the Foreign
Participant, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

G-3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.

 

[NAME OF FOREIGN PARTICIPANT] By:  

             

  Name:   Title:

 

G-3-2



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)

Reference is made to that certain ABL Revolving Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Credit Agreement” or the “Credit
Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation,
the Lenders and other parties party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, and the other agents and arrangers
party thereto. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

_______________________ (the “Foreign Participant”) is providing this
certificate pursuant to Section 3.01(b) and Section 11.07(d) of the Credit
Agreement.

The Foreign Participant hereby certifies that:

 

  1.

The Foreign Participant is the sole record owner of the participation in respect
of which it is providing this certificate.

 

  2.

The Foreign Participant’s direct or indirect partners/members are the sole
beneficial owners of the participation.

 

  3.

With respect to the participation, neither the Foreign Participant nor any of
its direct or indirect partners/members that is claiming the portfolio interest
exemption (its “Applicable Partners/Members”) is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code.

 

  4.

None of the Foreign Participant’s Applicable Partners/Members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code.

 

  5.

None of the Foreign Participant’s Applicable Partners/Members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

  6.

No payments in connection with any Loan Document are effectively connected with
the conduct of a U.S. trade or business by the Foreign Participant or any of its
Applicable Partners/Members.

The Foreign Participant has furnished its participating Lender with a duly
executed IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption, and, if applicable, an IRS Form W-8IMY from each applicable
intermediate direct or indirect partner/member that is not a beneficial owner.
By executing this certificate, the Foreign Participant agrees that (1) if the
information provided in this certificate changes, the Foreign Participant shall
promptly so inform such Lender and (2) the Foreign Participant shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the Foreign Participant, or in either of the two calendar years preceding such
payments.

 

G-4-1



--------------------------------------------------------------------------------

[Signature Page Follows]

 

G-4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.

 

[NAME OF FOREIGN PARTICIPANT] By:  

             

  Name:   Title:

 

G-4-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF GLOBAL INTERCOMPANY NOTE

 

Note Number: [    ]            Dated: [    ], 2020

FOR VALUE RECEIVED, Advantage Sales & Marketing Inc. (the “Borrower”), Karman
Intermediate Corp. (“Holdings”) and certain Subsidiaries of the Borrower
(collectively, the “Group Members” and each, a “Group Member”) that are a party
to this intercompany note (this “Promissory Note”), each promises to pay to such
other Group Member as it makes loans to such Group Member (each Group Member
that borrows money pursuant to this Promissory Note is referred to herein as a
“Payor” and each Group Member that makes loans and advances pursuant to this
Promissory Note is referred to herein as a “Payee”), on demand, in lawful money
as may be agreed upon from time to time by the relevant Payor and Payee, in
immediately available funds and at the appropriate office of the Payee, the
aggregate unpaid principal amount of all loans and advances heretofore and
hereafter made by such Payee to such Payor and any other Indebtedness now or
hereafter owing by such Payor to such Payee as shown either on Schedule A
attached hereto (and any continuation thereof) or in the books and records of
such Payee. The failure to show any such Indebtedness or any error in showing
such Indebtedness shall not affect the obligations of any Payor hereunder.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in (a) that certain First Lien Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement” or the
“Credit Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent (the “First Lien Administrative Agent”), BANK OF
AMERICA, N.A., as Collateral Agent (the “First Lien Collateral Agent”), and the
other agents and arrangers party thereto, (b) that certain ABL Revolving Credit
Agreement, by and among the Borrower, Holdings, the Lenders and other parties
party thereto, BANK OF AMERICA, N.A., as Administrative Agent (the “ABL
Administrative Agent”), BANK OF AMERICA, N.A., as Collateral Agent (the “ABL
Collateral Agent”), and the other agents and arrangers party thereto, (c) that
certain First Lien Notes Indenture, dated as of October 28, 2020 (the “First
Lien Notes Indenture”), by and among the Borrower, as Issuer, Holdings, the
guarantors party thereto, Wilmington Trust, National Association, as Collateral
Agent (the “First Lien Notes Collateral Agent” and, together with the First Lien
Collateral Agent and the ABL Collateral Agent, the “Collateral Agents”) and
Wilmington Trust, National Association as trustee, (d) that certain
Intercreditor Agreement, dated as of October 28, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), by and among the Collateral Agents and
acknowledged by the Borrower and the other Loan Parties and (e) that certain
Pari Passu Intercreditor Agreement, dated as of October 28, 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Equal Priority Intercreditor Agreement”), by and among the First Lien
Collateral Agent and the First Lien Notes Collateral Agent and acknowledged by
the Borrower and the other Loan Parties, as applicable. For purposes hereof,
“Applicable Agent” shall mean (i) prior to the Discharge of Fixed Asset
Obligations and so long as any Obligations are outstanding under the First Lien
Credit Agreement, the First Lien Collateral Agent, (ii) prior to the Discharge
of Fixed Asset Obligations and if no Obligations under the First Lien Credit
Agreement are outstanding, the First Lien Notes Collateral Agent and (iii) from
and after Discharge of Fixed Asset Obligations until the Discharge of Revolving
Credit Obligations, the ABL Collateral Agent.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Interest shall be due and payable at
such times as may be agreed upon from time to time by the relevant Payor and
Payee. Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such

 

H-1



--------------------------------------------------------------------------------

principal amount shall also be due and payable. Interest shall be paid in any
lawful currency as may be agreed upon by the relevant Payor and Payee and in
immediately available funds. Interest shall be computed for the actual number of
days elapsed on the basis of a year consisting of 365 days.

The Borrower, acting for itself and as agent for each party hereto, shall
maintain at its office a register (the “Register”) for the recordation of the
names and addresses of all Payees and Payors with respect to each loan and
advance made under this Promissory Note from time to time. The Register shall
record the principal amounts (and related interest amounts) owing from each
Payor to each Payee. The entries in the Register shall be conclusive absent
manifest error, and each Payee and each Payor agrees to provide the Borrower any
information required to maintain the Register. The requirements of this
paragraph shall be construed so that all loans and advances made pursuant to
this Promissory Note are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
Treasury regulations (or any other relevant or successor provisions of the code
or of such Treasury regulations). Each Payor and any endorser of this Promissory
Note hereby waives presentment, demand, protest and notice of any kind. No
failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note has been pledged by (a) each Payee that is a “Loan Party”
under the First Lien Credit Agreement as security for Obligations (as defined in
the First Lien Credit Agreement), (b) each Payee that is the “Issuer” or a
“Guarantor” (collectively, the “Notes Parties”) under the First Lien Notes
Indenture as security for the Notes Obligations (as defined in the Indenture)
and (c) by each Payee that is a “Loan Party” under the ABL Credit Agreement as
security for the Obligations (as defined in the ABL Credit Agreement), in each
case to the applicable Collateral Agent for the benefit of the applicable
Claimholders. Each Payor acknowledges and agrees that after the occurrence of
and during the continuation of an Event of Default (as defined below), the
Applicable Agent and, subject to the terms of any Intercreditor Agreement, the
Collateral Agents or the other Claimholders may exercise all the rights of each
Payee that is a Loan Party or Note Party under this Promissory Note and will not
be subject to any abatement, reduction, recoupment, defense, setoff or
counterclaim available to such Payor. For purposes of the foregoing, each of the
following shall be an “Event of Default”: (a) the occurrence and continuance of
any Event of Default (as defined in the First Lien Credit Agreement, the ABL
Credit Agreement or the First Lien Notes Indenture, as applicable) or (b) the
occurrence of any default in the payment when due of any principal or, for ten
Business Days, interest that has been accrued hereunder and added to the
principal hereof. Upon the occurrence or continuance of (i) an Event of Default
under clause (b) above and upon notice by a Payee all obligations under this
Promissory Note shall become due and immediately payable and (ii) upon the
occurrence of an Event of Default under clause (a) above, all obligations under
this Promissory Note shall become due and immediately payable and may only be
enforced by the Applicable Agent and, subject to the terms of any Intercreditor
Agreement, the Collateral Agent or the other Claimholders.

Notwithstanding the foregoing, after the occurrence of and during the
continuation of an Event of Default, if all or any part of the assets of any
Payor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of any Payor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any Payor is dissolved or if (except
as expressly permitted by the Secured Revolver/Fixed Documents) all or
substantially all of the assets of any Payor are sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash,
securities or other investment property, or otherwise, which shall be payable or
deliverable upon or with respect to any indebtedness of such Payor to any Payee
(“Payor Indebtedness”) shall be paid or delivered directly to the Applicable
Agent for application in accordance with each applicable Intercreditor
Agreement. After the occurrence of and during the continuation of an Event of
Default, each Payee that is a Loan Party or a Note Party, as applicable,
irrevocably authorizes, empowers and appoints the Applicable

 

H-2



--------------------------------------------------------------------------------

Agent as such Payee’s attorney-in-fact (which appointment is coupled with an
interest and is irrevocable) to demand, sue for, collect and receive every such
payment or distribution and give acquittance therefor, and to make and present
for and on behalf of such Payee such proofs of claim and take such other action,
in the Applicable Agent’s own names or in the name of such Payee or otherwise,
as such Agent may deem necessary or advisable for the enforcement of this
Promissory Note, subject to the terms of each Intercreditor Agreement. After the
occurrence of and during the continuation of an Event of Default, each Payee
that is a Loan Party or a Note Party, as applicable, also agrees to execute,
verify, deliver and file any such proofs of claim in respect of the Payor
Indebtedness requested by the Applicable Agent. After the occurrence of and
during the continuation of an Event of Default, the Applicable Agent may vote
such proofs of claim in any such proceeding (and the applicable Payee shall not
be entitled to withdraw such vote), receive and collect any and all dividends or
other payments or disbursements made on Payor Indebtedness in whatever form the
same may be paid or issued and apply the same on account of any of the
Obligations in accordance with the terms of the applicable Secured
Revolver/Fixed Asset Documents and any Intercreditor Agreement. Upon the
occurrence and during the continuation of any Event of Default, should any
payment, distribution, security or other investment property or instrument or
any proceeds thereof be received by any Payee that is a Loan Party or a Note
Party upon or with respect to Payor Indebtedness owing to such Payee, such Payee
that is a Loan Party or Note Party shall receive and hold the same for the
benefit of the applicable Claimholders, and shall forthwith deliver the same to
the Applicable Agent, for the benefit of the applicable Claimholders, in
precisely the form received (except for the endorsement or assignment of such
Payee where necessary or advisable in the Applicable Agent’s judgment), for
application in accordance with the applicable Secured Revolver/Fixed Asset
Documents and each Intercreditor Agreement, and, until so delivered, the same
shall be segregated from the other assets of such Payee for the benefit of
Claimholders Upon the occurrence and during the continuance of an Event of
Default, if such Payee fails to make any such endorsement or assignment to the
Applicable Agent, such Collateral Agent or any of its officers, employees or
representatives are hereby irrevocably authorized to make the same. Each Payee
that is a Loan Party or Note Party, as applicable, agrees that until Discharge
of Fixed Asset Obligations and the Discharge of Revolving Credit Obligations,
such Payee will not (i) assign or transfer, or agree to assign or transfer, to
any Person (other than in favor of the Agents for the benefit of the
Claimholders pursuant to the Secured Revolver/Fixed Asset Documents or
otherwise) any claim such Payee has or may have against any Payor, (ii) upon the
occurrence and during the continuance of an Event of Default, discount or extend
the time for payment of any Payor Indebtedness or (iii) otherwise amend, modify,
supplement, waive or fails to enforce any provision of this Promissory Note.

Anything in this Promissory Note to the contrary notwithstanding, the
indebtedness evidenced by this Promissory Note owed by any Payor that is a Loan
Party or a Note Party to any Payee that is not a Loan Party or a Note Party
shall be subordinate and junior in right of payment (but only to the extent
permitted by applicable laws), to all Obligations (as defined in the First Lien
Credit Agreement), all Obligations (as defined in the ABL Credit Agreement) and
all Notes Obligations (as defined in the Indenture); provided that each Payor
may make payments to the applicable Payee so long as no Event of Default have
occurred and be continuing and no notice thereof has been received from the
applicable Collateral Agent. Each applicable Payee and each applicable Payor
hereby agree that the subordination provisions set forth in this Promissory Note
are for the benefit of each Collateral Agent and the other Claimholders and
constitute a “subordination agreement” within the meaning of Section 510(a) of
the Bankruptcy Code or any comparable provision of any other applicable
bankruptcy law.

The Collateral Agents shall be third-party beneficiaries hereof and shall be
entitled to enforce the provisions hereof.

Notwithstanding anything to the contrary contained herein, in any other Secured
Revolver/Fixed Asset Document or in any such promissory note or other
instrument, this Promissory Note shall not be deemed replaced, superseded or in
any way modified by any promissory note or other instrument entered

 

H-3



--------------------------------------------------------------------------------

into on or after the date hereof which purports to create or evidence any loan
or advance by any Group Member to any other Group Member.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

From time to time after the date hereof, additional Subsidiaries of the Borrower
may become parties hereto by executing a counterpart signature page to this
Promissory Note (each additional Subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.

This Promissory Note may be executed in any number of counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

[Remainder of page intentionally left blank]

 

H-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Payor has caused this Promissory Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.

 

ADVANTAGE SALES & MARKETING INC. By:  

             

  Name:   Title: KARMAN INTERMEDIATE CORP. By:  

                 

  Name:   Title: ADVANTAGE SALES & MARKETING LLC By:  

             

  Name:   Title: ADVANTAGE WAYPOINT LLC By:  

         

  Name:   Title: ADVANTAGE AMP LLC By:  

             

  Name:   Title: ADVANTAGE SALES LLC By:  

                 

  Name:   Title:

 

H-5



--------------------------------------------------------------------------------

UPSHOT LLC By:  

             

  Name:   Title: MARLIN NETWORK LLC By:  

             

  Name:   Title: INTERACTIONS CONSUMER EXPERIENCE MARKETING INC. By:  

             

  Name:   Title: DAYMON EAGLE HOLDINGS, LLC By:  

             

  Name:   Title: BC DAYMON CORPORATION By:  

         

  Name:   Title: DAYMON WORLDWIDE INC. By:  

             

  Name:   Title:

 

H-6



--------------------------------------------------------------------------------

CLUB DEMONSTRATION SERVICES, INC. By:  

             

  Name:   Title: JUN GROUP PRODUCTIONS, LLC By:  

                 

  Name:   Title: SAS RETAIL SERVICES, LLC By:  

             

  Name:   Title: QUANTUM ADV LLC By:  

             

  Name:   Title: ADVANTAGE ABS HOLDINGS LLC By:  

             

  Name:   Title: ADVANTAGE ABS LLC By:  

             

  Name:   Title:

 

H-7



--------------------------------------------------------------------------------

ADVANTAGE BEVERAGE SOLUTIONS LLC By:  

             

  Name:   Title: THE RETAIL ODYSSEY COMPANY LLC By:  

             

  Name:   Title: THE DATA COUNCIL LLC By:  

             

  Name:   Title: IN-STORE OPPORTUNITIES LLC By:  

             

  Name:   Title: HALVERSON CONSULTING LLC By:  

             

  Name:   Title: EVENTUS MARKETING LLC By:  

             

  Name:   Title:

 

H-8



--------------------------------------------------------------------------------

DAYMON WORLDWIDE CANADA INC. By:  

             

  Name:   Title: ADVANTAGE QUIVERR LLC By:  

             

  Name:   Title: ADVANTAGE CONSUMER HEALTHCARE LLC By:  

             

  Name:   Title:

 

H-9



--------------------------------------------------------------------------------

Schedule A

TRANSACTIONS UNDER PROMISSORY NOTE

 

Date

 

Name of
Payor

 

Name of

Payee

  

Amount of
Advance
this Date

  

Amount of
Principal
Paid this
Date

  

Outstanding
Principal
Balance from
Payor to
Payee this
Date

  

Maturity
Date

  

Interest
Rate

  

Notation
Made By

 

H-10



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ________________________ all of its right, title and interest in and
to the Global Intercompany Note, dated [    ] (as such may be amended, restated,
amended and restated, modified or supplemented from time to time, the
“Promissory Note”), made by Advantage Sales & Marketing Inc., Karman
Intermediate Corp. and certain Subsidiaries of the Borrower or any other Person
that is or becomes a party thereto, and payable to the undersigned. This
endorsement is intended to be attached to the Promissory Note and, when so
attached, shall constitute an endorsement thereof. Capitalized terms used but
not otherwise defined herein shall have the meanings given to such terms in the
Promissory Note.

Pay to ____________________________________________________.

The initial undersigned shall be the Group Members party to the Credit Documents
on the date of the Promissory Note. From time to time after the date thereof,
additional Subsidiaries and Affiliates of the Group Members shall become parties
to the Promissory Note and a signatory to this endorsement by executing a
counterpart signature page to the Promissory Note and to this endorsement. Upon
delivery of such counterpart signature page to the Payors, notice of which is
hereby waived by the other Payees, each Additional Payee shall be a Payee and
shall be as fully a Payee under the Promissory Note and a signatory to this
endorsement as if such Additional Payee were an original Payee under the
Promissory Note and an original signatory hereof. Each Payee expressly agrees
that its obligations arising under the Promissory Note and hereunder shall not
be affected or diminished by the addition or release of any other Payee under
the Promissory Note or hereunder. This endorsement shall be fully effective as
to any Payee that is or becomes a signatory hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payee to the
Promissory Note or hereunder.

Dated: ___________________

 

H-11



--------------------------------------------------------------------------------

ADVANTAGE SALES & MARKETING INC. By:  

                     

  Name:   Title: KARMAN INTERMEDIATE CORP. By:  

 

  Name:   Title: ADVANTAGE SALES & MARKETING LLC By:  

 

  Name:   Title: ADVANTAGE WAYPOINT LLC By:  

 

  Name:   Title: ADVANTAGE AMP LLC By:  

 

  Name:   Title: ADVANTAGE SALES LLC By:  

 

  Name:   Title:

 

H-12



--------------------------------------------------------------------------------

UPSHOT LLC By:  

 

  Name:   Title: MARLIN NETWORK LLC By:  

                 

  Name:   Title: INTERACTIONS CONSUMER EXPERIENCE MARKETING INC. By:  

 

  Name:   Title: DAYMON EAGLE HOLDINGS, LLC By:  

 

  Name:   Title: BC DAYMON CORPORATION By:  

 

  Name:   Title: DAYMON WORLDWIDE INC. By:  

 

  Name:   Title:

 

H-13



--------------------------------------------------------------------------------

CLUB DEMONSTRATION SERVICES, INC. By:  

             

  Name:   Title: JUN GROUP PRODUCTIONS, LLC By:  

 

  Name:   Title: SAS RETAIL SERVICES, LLC By:  

 

  Name:   Title: QUANTUM ADV LLC By:  

 

  Name:   Title: ADVANTAGE ABS HOLDINGS LLC By:  

 

  Name:   Title: ADVANTAGE ABS LLC By:  

 

  Name:   Title:

 

H-14



--------------------------------------------------------------------------------

ADVANTAGE BEVERAGE SOLUTIONS LLC By:  

             

  Name:   Title: THE RETAIL ODYSSEY COMPANY LLC By:  

 

  Name:   Title: THE DATA COUNCIL LLC By:  

 

  Name:   Title: IN-STORE OPPORTUNITIES LLC By:  

 

  Name:   Title: HALVERSON CONSULTING LLC By:  

 

  Name:   Title: EVENTUS MARKETING LLC By:  

 

  Name:   Title:

 

H-15



--------------------------------------------------------------------------------

DAYMON WORLDWIDE CANADA INC. By:  

                     

  Name:   Title: ADVANTAGE QUIVERR LLC By:  

 

  Name:   Title: ADVANTAGE CONSUMER HEALTHCARE LLC By:  

 

  Name:   Title:

 

H-16



--------------------------------------------------------------------------------

EXHIBIT I

SOLVENCY CERTIFICATE

Date: [_____, ____]

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

Pursuant to Section 4.01(a)(vii) of that certain ABL Revolving Credit Agreement,
dated as of October 28, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “ABL Credit Agreement”
or the “Credit Agreement”), by and among Advantage Sales & Marketing Inc., a
Delaware corporation (the “Borrower”), Karman Intermediate Corp., a Delaware
corporation (“Holdings”), the Lenders and other parties party thereto, BANK OF
AMERICA, N.A., as Administrative Agent and as Collateral Agent, and the other
agents and arrangers party thereto, the undersigned, solely in the undersigned’s
capacity as [chief financial officer][specify other officer with equivalent
duties] of the Borrower, hereby certifies, on behalf of the Borrower and not in
the undersigned’s individual or personal capacity and without personal
liability, that, to his or her knowledge, as of the Closing Date, after giving
effect to the Transactions (including the making of the Loans under the Credit
Agreement on the Closing Date and the application of the proceeds thereof):

 

  (a)

the fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds their debts and liabilities, subordinated,
contingent or otherwise, on a consolidated basis;

 

  (b)

the present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, on a consolidated
basis, as such debts and other liabilities become absolute and matured;

 

  (c)

the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, on a
consolidated basis, as such liabilities become absolute and matured; and

 

  (d)

the Borrower and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time will be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the Credit
Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Solvency Certificate, the undersigned has made such investigations and inquiries
as the undersigned has deemed appropriate, having taken into account the nature
of the business proposed to be conducted by the Borrower and its Subsidiaries
after consummation of the Transactions.

* * *

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate,
solely in the undersigned’s capacity as [chief financial officer][specify other
officer with equivalent duties] of the Borrower, on behalf of Borrower and not
in the undersigned’s individual or personal capacity and without personal
liability, as of the date first stated above.

 

 

[Borrower] By:  

             

  Name:   Title: [Chief Financial Officer]

 

 

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF PREPAYMENT NOTICE

Dated:    ____________, 20[    ]

 

To:

BANK OF AMERICA, N.A., as Administrative Agent

under the Credit Agreement referred to below

100 W. 33rd St. 4th Floor

New York, NY 10001-2900

Attention: Jennifer Photavath

Telephone: (214) 209-6035

Email: jennifer.photavath@bofa.com

 

  Re:

Advantage Sales & Marketing Inc.

Ladies and Gentlemen:

This Prepayment Notice is delivered to you pursuant to Section 2.07(a)(i) of
that certain ABL Revolving Credit Agreement, dated as of October 28, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “ABL Credit Agreement” or the “Credit Agreement”), by and
among Advantage Sales & Marketing Inc., a Delaware corporation (the “Borrower”),
Karman Intermediate Corp., a Delaware corporation (“Holdings”), the Lenders and
other parties party thereto, BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent, and the other agents and arrangers party thereto. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

The undersigned Borrower hereby notifies you that, effective as of [___________,
20__]1, it will make an optional prepayment pursuant to Section 2.07(a) of the
Credit Agreement of the Loans as specified below:

 

(A)  Class(es) of Loans2

  

 

  

(B)  Type(s) of Loans3

  

 

  

(C)  Prepayment Amount4

  

 

  

 

 

1 

This notice must be delivered to the Administrative Agent (1) not later than
1:00 p.m. (New York City time, in the case of Loans denominated in Dollars or
Canadian Dollars, or London time, in the case of Loans denominated in an
Alternative Currency (other than Canadian Dollars)) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans, (2) not later than 1:00 p.m.
(New York City time) one Business Day prior to any date of prepayment of Base
Rate Loans and (3) not later than 1:00 p.m. (New York City time) one Business
Day prior to any date of prepayment of Swing Line Loans or Protective Advances.

2 

Specify Revolving Loans, Swing Line Loans, Incremental Revolving Loans,
Protective Advances or Extended Revolving Loans.

3 

Specify Eurocurrency Rate Loan or Base Rate Loan.

4

Prepayment of Eurocurrency Rate Loans (x) denominated in Dollars shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding,
(y) denominated in Canadian Dollars shall be in a principal amount of
C$1,000,000 or a

 

J-1



--------------------------------------------------------------------------------

(D)  Date of Loan, conversion or continuation (which is a Business Day)

  

 

  

(E)  [Interest Period and the last day thereof]5

  

 

  

(F)  [Order of Borrowings to be repaid (and the order of maturity of principal
payments)]6

  

 

  

The above complies with the notice requirements set forth in the Credit
Agreement.

[This Prepayment Notice is conditioned upon the refinancing of all or a portion
of the Facility, and shall be revocable by the Borrower if such refinancing is
not consummated or is otherwise delayed.]7

The Borrower respectfully requests that the Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Prepayment Notice.

*    *    *

 

 

whole multiple of C$100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding and (z) denominated in an Alternative Currency,
shall be in a principal Dollar Amount of $1,000,000 or a whole multiple of the
Dollar Amount of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding.

 

 

Prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding (it being understood that Base Rate Loans shall
be denominated in Dollars only).

 

 

Any prepayment shall be accompanied by all accrued interest thereon, together
with, in the case of any prepayment of a Eurocurrency Rate Loan, any additional
amounts required pursuant to Section 2.07(c) of the Credit Agreement.

5 

Applicable for Eurocurrency Rate Loans only.

6 

Applicable for voluntary prepayments only (and absent of such discretion, in
direct order of maturity).

7 

Insert if applicable.

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Prepayment Notice as of
the date first above written.

 

ADVANTAGE SALES & MARKETING INC., as Borrower By:  

             

  Name:   Title:

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF BORROWING BASE CERTIFICATE

[See attached]

 

K-1